Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
1st day of September 2010, by and between Sun River Energy, Inc., a Colorado
Corporation (the “Company”), and Thomas Schaefer, a Texas resident (“Employee”).
RECITALS:
The Company desires to employ Employee, and Employee desires to be employed by
the Company, on the terms and conditions hereinafter provided.
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:
Section 1. Term of Employment.
This Agreement will remain in effect from the date hereof until the earlier of
(i) three (3) years (the “Initial Term”), (ii) the time when this Agreement is
terminated in accordance with its terms, or (iii) the sale of the Company or
substantially all of its assets, or a Company Sale.
Provided that this Agreement has not been terminated prior to the expiration of
the Initial Term in accordance with the terms contained herein, subsequent to
such time, Employee’s employment hereunder shall be automatically continued for
successive additional terms of one (1) year each unless written notice of
non-renewal is given by either party no less than 30 days prior to the end of
the Initial Term or any additional term, as applicable.
Section 2. Responsibilities of Employee.

  (a)   During the Employment Period, Employee shall serve as a senior petroleum
engineer. Employee shall report to the COO and as otherwise required by the CEO
at his sole discretion. Employee shall perform the following duties:

  (i)   participate in the development and analysis of potential acquisitions
and/or divestitures;     (ii)   participation in implementation and oversight of
exploration and/or development drilling activities including, but not limited to
engineering and geological matters;     (iii)   participate in production,
maintenance and operation of Company oil and gas assets including, but not
limited to, development and maintenance of reserves information on all oil and
gas assets; and

Initial:                     



Page 1 of 19



--------------------------------------------------------------------------------



 



  (iv)   all other such duties as may be assigned from time to time by the CEO.

      Further, it is contemplated that upon acceptance of this offer, Management
will recommend to the Board of Directors that Employee be appointed as Vice
President of Engineering. Upon approval by the Board of Directors, Employee
shall undertake and assume the responsibility of performing for and on behalf of
the Company any and all duties of the Vice President of Engineering and shall
have the duties, functions, responsibilities and authority commensurate with
such office as are from time to time delegated to Employee by the Management of
the Company.

  (b)   Except for activities permitted in connection with the investments and
activities set forth on Schedule 7(b), during the Employment Period, Employee
shall devote his full time, skill, and attention and his best efforts during
normal business hours to the business and affairs of the Company to the extent
necessary to discharge faithfully and efficiently the duties and
responsibilities delegated and assigned to Employee herein or pursuant hereto,
except for usual, ordinary, and customary periods of vacation and absence due to
illness or other disability, and shall not be engaged (whether or not during
normal business hours) in any other business or professional activity, whether
or not such activity is pursued for gain, profit, or other pecuniary advantage;
provided, however, that Employee may:

  (i)   serve or continue to serve in any capacity with any not-for-profit
business or professional organization, association, or entity,

  (ii)   serve on the board of directors or comparable governing body of any
business entity located in the same community as the Company’s headquarters and
not engaged in a business or activity competitive with the business of the
Company or any of its subsidiaries or Affiliates, and

  (iii)   deliver lectures, fulfill speaking engagements, or teach at
educational institutions, so long as all activities conducted by Employee
pursuant to clauses (i) through (iii) of this proviso do not unreasonably
interfere with the performance and fulfillment of Employee’s duties and
responsibilities as an Employee of the Company in accordance with this Agreement
and are not in violation of then on-competition provisions of Section 7 of this
Agreement. In the case of the activities described in clause (iii) of this
proviso, Employee will give the Board at least ten (10) days prior notice of his
intention to engage in any such activity, such notice to describe briefly the
activities in which Employee proposes to be engaged.

  (c)   All services that Employee may render to the Company or any of its
subsidiaries or Affiliates in any capacity during the Employment Period shall be
deemed to be services required by this Agreement and consideration for the
compensation provided for herein.

Initial:                     

Page 2 of 19



--------------------------------------------------------------------------------



 



Section 3. Compensation.

  (a)   As compensation for the services to be rendered by Employee for the
Company under this Agreement, the Company shall pay Employee during the
Employment Period an annual salary of $225,000.00 (“Base Pay”), which amount may
be adjusted upward by the Management of the Company, in its sole discretion,
from time to time. Such annual salary shall be earned and payable periodically
in equal installments in accordance with the Company’s normal payroll practices,
including applicable deductions and withholdings. Base Pay will be subject to
annual review pursuant to the Company’s normal review policy for other similarly
situated Employees of the Company and any changes in Base Pay will be
communicated in writing to Employee.

  (b)   Upon the closing of the acquisition and purchase of the property known
as “the Katy Purchase” (The specific details of the assets to be purchased
attached hereto as Exhibit A), the Company shall issue to Employee in escrow,
priced as of the Effective Date of the Katy PSA, Two Hundred Fifty Thousand
(250,000) shares of its Common Stock (“Common Stock”), which shall become earned
and vest, in terms of ownership and voting rights, 1/12th per month thereafter
(each a “Vesting Date”) during the Term and shall be subject to the right of
first refusal and repurchase (“Right of First Refusal”) contained in Exhibit B.
Any unexercised vested options shall terminate within 30 days of Employees
leaving the Company.

  (c)   With respect to stock options, the Company shall issue to Employee Stock
Options (“Stock Options”) exercisable into 250,000 Two Hundred Fifty Thousand
(250,000) shares of Common Stock of the Company pursuant to the terms of the
2010 Sun River Energy, Inc. Stock Option and Award Incentive Plan, as amended
(the “Stock Plan"). The Stock Options shall be issued to Employee on the
Effective Date and shall be earned and vest 1/36th each month thereafter (each a
“Vesting Date”) during the Term. The exercise price of the Stock Options shall
equal the average fair market value of a share of the Company’s common stock on
the Effective Date. Any unexercised vested options shall terminate within
30 days of Employees leaving the Company.

  (d)   At the sole discretion of the Management of the Company, the Employee
may earn additional stock options and cash bonuses. These additional benefits
will be subject to all applicable deductions and withholdings at the discretion
of the Management of the Company.

Section 4. Expenses.
The Company will advance, pay or reimburse Employee, in accordance with the
regular policies of the Company, for all pre-approved reasonable and necessary
business expenses incurred by Employee in furtherance of or in connection with
performing his obligations under this Agreement during the Term and consistent
with the Company’s annual budget. Such expenses shall be reimbursed to the
extent they are incurred and accounted for in accordance with the policies and
practices of the Company as in effect from time to time.
Initial:                     

Page 3 of 19



--------------------------------------------------------------------------------



 



Section 5. Vacation and Other Benefits.

  (a)   During the Employment Period, Employee shall be entitled to four
(4) weeks of paid vacation during each twelve-month period commencing on the
calendar year beginning January 1, 2011. These four (4) weeks shall vest equally
over a 12 month period. Employee shall also be entitled to all paid holidays
given by the Company to its employees. Employee agrees to utilize his vacation
at such time or times as are:

  i)   (i) consistent with the proper performance of his duties and
responsibilities under this Agreement, and

  ii)   (ii) mutually convenient for the Company and Employee.

      Employee agrees to take two (2) consecutive weeks vacation each year
unless otherwise authorized by the CEO of the Company. Employee agrees only one
(1) weeks unused vacation shall carry forward all other unused vacation shall be
lost.

  (b)   During the Employment Period, Employee shall be entitled to participate
in all employee welfare benefit plans, programs, and arrangements provided by
the Company from time to time to its employees generally, subject to and on a
basis consistent with the terms, conditions, and overall administration
(including eligibility and vesting requirements) of such plans, programs, and
arrangements. Such plans may include health, dental, retirement or other such
programs which may be to the benefit of the Company’s employees.

Section 6. Business Opportunities and Intellectual Property.

  (a)   During the Employment Period, Employee shall promptly disclose to the
Company all Business Opportunities and Intellectual Property (each as defined
herein).

  (b)   Employee hereby assigns and agrees to assign to the Company, its
successors, assigns or designees, all of Employee’s right, title and interest in
and to all Business Opportunities and Intellectual Property, and further
acknowledges and agrees that all Business Opportunities and Intellectual
Property constitute the exclusive property of the Company.

  (c)   For purposes hereof, “Business Opportunities” shall mean all business
ideas, prospects, proposals or other opportunities pertaining to the E&P
Business (as defined herein), including the lease, acquisition, exploration,
production, gathering, transporting, storing or marketing of hydrocarbons and
related products (including becoming financially interested in any of the above)
and the exploration potential of geographical areas on which hydrocarbon
exploration prospects are located (other than those interests described on
Schedule 7(b) and except for activities permitted pursuant to Section 7(b)),
which are:

  (i)   developed by Employee

Initial:                     

Page 4 of 19



--------------------------------------------------------------------------------



 



  (A)   (A) during the Employment Period, or

  (B)   (B) before the Employment Period, but only to the extent

  1.   of Employee’s rights thereto,

  2.   it would not breach any duty or obligation of Employee to a third party
during such period, and

  3.   it pertains to the E&P Business plays, prospects or areas of interest
identified on Schedule 6(c) attached hereto; or

  (ii)   originated by any third party and brought to the attention of Employee

  (A)   during the Employment Period, or

  (B)   before the Employment Period, but only to the extent

  1.   of Employee’s rights thereto,

  2.   it would not breach any duty or obligation of Employee to a third party
during such period, and

  3.   it pertains to the E&P Business plays, prospects or areas of interest
identified on Schedule 6(c) attached hereto; together, with information relating
thereto, including, without limitation, any Business Records (as defined
herein).

  (d)   For purposes hereof “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements relating to the E&P Business (including,
without limitation, enhancements to or further interpretation or processing of
such information, but excluding any of the same that result from activities
permitted pursuant to Section 7(b)), whether or not patentable or copyrightable,
which do not fall within the definition of Business Opportunities, which are
discovered, conceived, invented, created or developed by Employee, alone or with
others:

  (i)   during the Employment Period if such discovery, conception, invention,
creation, or development

  (A)   occurs in the course of Employee’s employment with the Company, or

  (B)   occurs with the use of any of the Company’s time, materials, facilities
or other assets, or

  (C)   in the opinion of the Board, relates or pertains in any way to the
Company’s purposes, activities or affairs, or

Initial:                     

Page 5 of 19



--------------------------------------------------------------------------------



 



  (ii)   before the Employment Period, but only to the extent

  (A)   of Employee’s rights thereto and

  (B)   it would not breach any duty or obligation of Employee to a third party
during such period and

  (C)   it pertains to the E&P Business plays, prospects or areas of interest
identified on Schedule 6(c) attached hereto.

Section 7. Restrictive Covenants.

  (a)   Non-Disclosure. Employee acknowledges that the services he is to render
in the course of his employment by the Company are of a special and unusual
character with unique value to the Company. Employee further acknowledges that
during the Employment Period, the Company has agreed to provide him as one of
its employees special training and knowledge, Business Opportunities,
Intellectual Property and Confidential Information (as defined herein). Employee
further acknowledges that the Company has agreed to provide him access to and
simultaneous to the execution of this Agreement he shall receive from the
Company certain Confidential Information (as defined herein). Employee covenants
and agrees that he will not at any time, either during or subsequent to his
employment, disclose to any third party or directly or indirectly make use of,
except for business of the Company, any special training and knowledge, Business
Opportunities, Intellectual Property or Confidential Information received from
the Company or any of its subsidiaries. Ancillary to and in an effort to enforce
Employee’s agreement to protect and not to disclose the Company’s or its
subsidiaries’ information as set forth in this Section 7, Employee covenants and
agrees to the restrictions and obligations set forth in this Section 7. This
subsection is expressly subject to Section 7(f).

  (b)   Non-Competition During Employment. In consideration for Employee’s
agreement under Sections 7(b) and (c), Employee shall receive $25,000.00 per
year above his Base Pay which shall be earned and payable periodically in equal
installments in accordance with the Company’s normal payroll practices,
including applicable deductions and withholdings, plus the Company shall
disclose to Employee proprietary information he does not currently have access
to and which is not public information including, but not limited to, the
scientific data for the properties in the Raton Basin owned by the Company and
information concerning geology, engineering and leasehold operations of the
Company now or in the future in East Texas. This subsection and following
subparts are expressly subject to Section 7(f).

  (i)   Except for services related to the activities and interests described on
Schedule 7(b), during the Employment Period, Employee shall not directly or
indirectly be employed by or render advisory, consulting or other services in
connection with any business enterprise or person, other than

Initial:                     

Page 6 of 19



--------------------------------------------------------------------------------



 



      the Company, that is engaged in leasing, acquiring, exploring, producing,
gathering, transporting, storing or marketing hydrocarbons and related products
(the “E&P Business”).

  (ii)   Except as described on Schedule 7(b), during the Employment Period,
Employee shall not, directly or indirectly, in any capacity (including, without
limitation, as a proprietor, investor, director or officer or in any other
individual or representative capacity), be financially interested in or engage
in the E&P Business other than through the Company.

  (iii)   Except as described on Schedule 7(b), during the Employment Period,
all investments made by Employee (whether in his own name or in the name of any
Family Member or made by any of Employee’s Affiliates), which relate to the E&P
Business shall be made solely through the Company; and Employee will not
(directly or indirectly through any Family Member) in any capacity (including
alone, as a member, partner, joint venture, equity holder, lender or in any
other capacity), and will not permit any of his Affiliates to,

  (A)   invest or otherwise participate alongside the Company in any Business
Opportunities, or

  (B)   invest or otherwise participate in any business or activity relating to
a Business Opportunity, regardless of whether the Company ultimately
participates in such business or activity.

  (c)   Non-Competition After Employment. Except as related to the interests
described on Schedule 7(b), upon termination of Employee’s employment by the
Company pursuant to Sections 8(b) or 8(c), or by Employee without Good Reason,
Employee agrees that for a period commencing upon the date of termination of
Employee’s employment hereunder (the “Termination Date”) and ending upon the
later to occur of

  (i)   the first anniversary of the Termination Date, or

  (ii)   the third anniversary of the date hereof, Employee shall not, directly
or indirectly (including, without limitation, as a proprietor, investor,
director or officer or in any other individual or representative capacity)

  (A)   own, acquire, or solicit the acquisition of, or assist any other person
to own, acquire or solicit the acquisition of, any Oil and Gas Interests (as
defined herein), or any option or other right to acquire any Oil and Gas
Interests, in any case pertaining to or covering, in whole or in part, the Lands
(as defined herein); or

Initial:                     

Page 7 of 19



--------------------------------------------------------------------------------



 



  (B)   engage in or assist any other person to engage in the E&P Business on or
with respect to the Lands.

      This subsection is expressly subject to Section 7(f).

      As used in this Section 7, the term:

  (i)   “Oil and Gas Interests” means all: (1) oil and gas leases, mineral
interests, oil, gas and mineral leasehold interests, fee interests, royalty
interests (including, without limitation, landowner royalty interests,
nonparticipating royalty interests and overriding royalty interests), production
payments, net profits interests, subleases, mineral servitudes, licenses,
easements, pooling orders and other interests in oil, gas and other
hydrocarbons, (2) contract rights, joint operating agreements, farm out
agreements, pooling agreements, seismic agreements, cost sharing arrangements
and other agreements relating to the interests under the foregoing clause (1) or
the E&P Business, (3) wells, equipment, associated personal property, pipelines,
fixtures and other assets related to the foregoing, and (4) other operations,
rights, titles and interests relating directly or indirectly to the drilling,
exploration, development, operation, marketing, sale or other disposal of the
foregoing assets and interests.

  (ii)   “Lands” means any and all lands lying upon or within three (3) miles
of: (1) the boundary of any drilling or spacing unit within which a producing
well lies in which the Company has or had an interest on or prior to the
Termination Date; (2) the boundary of any other Oil and Gas Interest in which
the Company has or had an interest on or prior to the Termination Date; or
(3) the boundary of any Prospect (as defined herein).

  (iii)   “Prospect” means an area encompassing territory generally considered
unproven or semi-proven in nature in accordance with generally accepted
standards and practices in the oil and gas industry which

  (A)   the Board has or had designated, on or prior to the Termination Date,

  1.   as being prospective for the discovery of oil, gas, or other
hydrocarbons, or

  2.   for the significant extension of a pool or deposit of oil, gas, or other
hydrocarbons theretofore discovered, and

  (B)   the Company has acquired or generated proprietary geological and
geophysical information in respect of such territory or has the right to review
geological and geophysical information of a third party in respect of such
territory.

  (d)   During the Employment Period and thereafter until the date upon which
the sale of the Company or substantially all of its assets is consummated,
Employee will not disclose to

Initial:                     

Page 8 of 19



--------------------------------------------------------------------------------



 



      any third party directly or indirectly or indirectly make use of, except
for the business of the Company, any Confidential Information. For purposes of
this Section 7, it is agreed that Confidential Information means any and all
trade secrets and confidential or proprietary information pertaining to the
Company (the “Confidential Information”). For purposes of this Section 7, it is
agreed that Confidential Information includes, without limitation, any
information heretofore acquired or acquired during the term hereof, developed or
used by the Company relating to Business Opportunities or Intellectual Property
or other geological, geophysical, economic, financial or management aspects of
the business, operations, properties or prospects of the Company whether oral or
in written form in a Business Record (as defined in Section 7(g) below).
Notwithstanding the foregoing, no information of the Company will be deemed
confidential for the purposes of this Section 7(d) if such information is or
becomes public knowledge through no wrongful act of Employee or was previously
known by Employee prior to entering into this Agreement and has not been
utilized by the Company. This subsection is expressly subject to Section 7(f).

  (e)   Non Solicitation. Except in the event of the termination of Employee’s
employment by Employee for Good Reason or as provided in the next sentence,
during the period commencing upon the Termination Date and ending upon the later
to occur of

  (i)   the first anniversary of the Termination Date, or

  (ii)   the third anniversary of the date hereof, Employee may not

  (A)   solicit, raid, entice or induce, directly or indirectly, any employee
(or person who was previously an employee within one (1) year of the Termination
Date) of the Company (other than secretarial or similarly-positioned personnel)
or any other person who is under contract with or rendering services to the
Company in an employee-like capacity, to

  1.   terminate his employment by, or contractual relationship with, the
Company,

  2.   refrain from extending or renewing the same (upon the same or new terms),

  3.   refrain from rendering services to or for the Company,

  4.   become employed by or to enter into contractual relations with any
persons other than the Company, or

  5.   enter into a relationship with a competitor of the Company or

  (B)   divert or attempt to divert, any person, concern or entity from doing
business with the Company, or attempt to induce any such person, concern or
entity to cease being a customer or supplier of the Company. Notwithstanding any
other provision of this Agreement, none of the restrictions set forth in this
Section 7(e)

Initial:                     

Page 9 of 19



--------------------------------------------------------------------------------



 



      shall apply from or after the date of the consummation of the sale of the
Company or substantially all of its assets, or a Company Sale.

      This subsection is expressly subject to Section 7(f).

  (f)   Remedies for Breach and Injunctive Relief. Employee acknowledges and
agrees that the services to be rendered by him to the Company as one of its
employees are of a special, unique and extraordinary character and, in
connection with such services, he will have access to Business Opportunities,
Intellectual Property and Confidential Information vital to the Company’s
businesses. By reason of this, Employee consents and agrees that if he violates
any of the provisions of this Section 7, the Company would sustain irreparable
harm and, therefore, in addition to any other remedies which the Company may
have under this Agreement or otherwise, the Company shall be entitled to an
injunction restraining Employee from committing or continuing any such violation
of this Agreement. Such right to an injunction shall be cumulative and in
addition to, and not in lieu of, any other remedies to which the Company may
show itself justly entitled. Further, Employee expressly acknowledges and agrees
that such injunction may be obtained without notice to Employee or bond and that
in the event a court of competent jurisdiction requires a bond, it shall not
exceed One Thousand Dollars ($1,000.00).

  (g)   Return of Business Records. Employee agrees to promptly deliver to the
Company, upon the expiration of the Employment Period, or at any other time when
the Company so requests, all material relating to the business of the Company,
including, without limitation: all geological and geophysical reports and
related data such as maps, charts, logs, seismographs, seismic records and other
reports and related data, calculations, summaries, memoranda and opinions
relating to the foregoing, production records, electric logs, core data,
pressure data, lease files, well files and records, land files, abstracts, title
opinions, title or curative matters, contract files, notes, records, drawings,
manuals, correspondence, financial and accounting information, customer lists,
statistical data and compilations, patents, copyrights, trademarks, trade names,
inventions, formulae, methods, processes, agreements, contracts, manuals or any
other materials relating to the business of the Company (in this Section 7,
collectively called the “Business Records”), and all copies thereof and
therefrom, provided that the Employee shall not be required to deliver to the
Company any Business Records relating to the interests and activities described
on Schedule 7(b). Employee confirms that all of the Business Records (and all
copies thereof and therefrom) that are required to be delivered to the Company
pursuant to this Section 7 constitute the property of the Company. The
obligation of confidentiality set forth in this Section 7 shall continue
notwithstanding Employee’s delivery of any such documents to the Company. This
subsection is expressly subject to Section 7(f).

  (h)   Employee represents and covenants that the execution, delivery and
performance by Employee of this Agreement and the services he is to render to
the Company as contemplated by this Agreement will not:

Initial:                     

Page 10 of 19



--------------------------------------------------------------------------------



 



  (i)   be in contravention of or result in any breach or constitute a default
under any applicable law, rule, regulation, judgment, license, permit or order
or any material loan, note or other agreement or instrument to which Employee is
a party or by which he or any of his properties are bound,

  (ii)   result in the Employee disclosing or utilizing any trade secret or
proprietary information or documentation of any Person, or

  (iii)   violate any confidential relationship which Employee may have had with
any Person.

      This subsection is expressly subject to Section 7(f).

  (i)   The existence of any claim or cause of action of Employee against the
Company or any officer, manager, or member of the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants of Employee contained in this Section 7. This
subsection is expressly subject to Section 7(f). In addition, the provisions of
this Section 7 shall continue to be binding upon Employee in accordance with
their terms, notwithstanding the termination of Employee’s employment hereunder
for any reason.

  (j)   The parties to this Agreement agree that the limitations contained in
this Section 7 with respect to time, geographical area, and scope of activity
are reasonable. However, if any court should determine that the time,
geographical area, or scope of activity of any restriction contained in this
Section 7 is unenforceable, it is the intention of the parties that such
restrictive covenants set forth herein shall not thereby be terminated but shall
be deemed amended to the extent required to render it valid and enforceable.

  (k)   Nothing contained in this Section 7 shall be construed to prohibit
Employee from investing in stock or other securities listed on a national
securities exchange or actively traded in the over-the-counter market of any
corporation or other entity engaged in a business or activity competitive with
the business of the Company or any of its subsidiaries, provided that Employee,
his Family Members and each of their respective Affiliates shall not, directly
or indirectly, hold more than a total of three percent (3%) of all such shares
of stock or other securities issued and outstanding, and provided further that
Employee shall not perform any services on behalf of, or in the operation of the
affairs of, such corporation or other entity.

  (l)   During any period in which Employee is in breach of any of the covenants
set forth in this Section 7, the time period with respect to such covenant shall
be extended for an amount of time that Employee is in breach thereof.

Section 8. Termination of Employment.

  (a)   Employee’s employment hereunder shall terminate automatically upon his
death.

Initial:                     

Page 11 of 19



--------------------------------------------------------------------------------



 



  (b)   If the Company determines in good faith that the Disability (as defined
herein) of Employee has occurred during the Employment Period, the Company may
notify Employee of the Company’s intention to terminate Employee’s employment
hereunder for Disability. In such event, Employee’s employment hereunder shall
terminate effective on the fifth day following the date such notice of
termination is given to Employee. For purposes of this Agreement, the
“Disability” of Employee shall be deemed to have occurred if Employee shall have
been unable to perform his essential duties hereunder for a period consisting of
90 continuous days within any given period of 365 consecutive days, (excluding
any leaves of absence approved by the Board and the number of days of accrued
vacation of Employee) as a result of his physical or mental incapacity; provided
that, if Employee has a physical or mental impairment that substantially limits
one or more major life activities, as defined under the Americans with
Disabilities Act, the Company may extend the 90-day period to reasonably
accommodate Employee’s impairment.

  (c)   The Company may terminate Employee’s employment hereunder at any time
for Cause. For purposes of this Agreement, “Cause” shall mean any of the
following:

  (i)   the breach by Employee of his duties as an employee of the Company,
which breach is materially detrimental to the Company, monetarily or otherwise,
    (ii)   the failure of Employee to comply in any material respect with any
written or oral direction of the CEO which reasonably relates to the performance
of his duties that he is physically able to perform and which would not require
him to perform an illegal act or breach any agreement to which the Company is a
party,     (iii)   the failure of Employee to substantially perform his duties
as an employee after demand for substantial performance is delivered by the
Company to Employee that specifically identifies the manner in which the Company
believes that Employee has not substantially performed his duties,     (iv)  
the commission by Employee of any criminal act that constitutes a felony or
involves fraud, dishonesty, or moral turpitude,     (v)   Employee’s failure to
render the services to the Company as contemplated under this Agreement as a
result of alcohol or drug use,     (vi)   the taking by Employee of any action,
knowing or with reckless disregard that it is adverse in a material respect to
the interests of the Company, its members, or its assets,     (vii)   the
willful, material violation by Employee of any employer policies of the Company
or its Affiliates, and     (viii)   the material breach by Employee of any of
his material covenants and agreements contained in this Agreement, including but
not limited to

Initial:                     

Page 12 of 19



--------------------------------------------------------------------------------



 



      non-disclosure as set forth in Section 7(a) and non-compete as set forth
in Section 7(b).

      With respect to clauses (i), (ii), (iii) and (v), Cause shall only exist
if Employee fails to cure such matter within ten (10) days after receiving
written notice from the Company.

  (d)   The Company may terminate Employee’s employment hereunder at any time
without Cause upon thirty (30) days notice to Employee.

  (e)   Employee may terminate his employment hereunder at any time for Good
Reason or without Good Reason upon thirty (30) days advance notice to the
Company. For purposes of this Agreement, “Good Reason” means:

  (i)   the Company’s failure to timely pay any compensation due to Employee
under this Agreement, including failure to provide any stock or stock options
due under Section 3 or

  (ii)   a reduction in Employee’s compensation without Employee’s written
consent.

      Notwithstanding anything herein to the contrary, Good Reason shall exist
only if the Company fails to cure the matter described in clauses (i) and
(ii) of this Section 8(e) within 30 days after written notice from Employee.

  (f)   In the event of the termination of Employee’s employment hereunder (for
any reason other than the death of Employee), Employee agrees that if at such
time he is a manager or officer of the Company or any of its subsidiaries, he
will promptly deliver to the Company his written resignation from all such
positions, such resignation to be effective as of the date of termination.

Section 9. Obligations of Company Upon Termination of Employment.

  (a)   If Employee’s employment hereunder is terminated pursuant to
Sections 8(a), 8(b) or 8(c), or if Employee terminates his employment without
Good Reason, the Company shall pay to Employee, or his estate, trust or similar
Person if applicable, on the sixth (6th) day following the Termination Date or
the next regularly scheduled pay day of the Company following the Termination
Date, (i) any accrued but unpaid Base Salary provided for in Section 3 hereof
for services rendered through the Termination Date, (ii) any accrued but unpaid
expenses required to be reimbursed under Section 4 and (iii) any vacation
accrued to the Termination Date.

  (b)   If Employee’s employment hereunder is terminated by the Company for any
reason (other than for death or Disability or pursuant to Section 8(c)) or by
Employee for Good Reason, the Company shall pay to Employee:

Initial:                     

Page 13 of 19



--------------------------------------------------------------------------------



 



  (i)   on the sixth (6th) day following the Termination Date or the next
regularly scheduled pay day of the Company following the Termination Date,
respectively,

  (A)   any accrued but unpaid Base Salary provided for in Section 3 hereof for
services rendered through the Termination Date,

  (B)   any accrued but unpaid expenses required to be reimbursed under
Section 4, and

  (C)   any vacation accrued to the Termination Date, and

  (ii)   severance pay in an amount equal to Employee’s Base Salary pursuant to
Section 3 for a period beginning on the Termination Date and ending one (1) year
from the Termination Date or if the Termination Date occurs in the third (3rd)
year of this Agreement then Employee shall receive his pro-rata Base Salary
until the third (3rd) anniversary of the date of this Agreement. Payments shall
be payable in equal monthly installments beginning on the last day of the first
month following the Termination Date; provided, however, that none of the
benefits payable under Section 9(b)(ii) will be payable unless, and the
obligation to pay any severance pursuant to Section 9(b)(ii) shall not accrue
until, the Employee has signed and delivered an executed general release, which
has become irrevocable, satisfactory to the Company in its reasonable
discretion, releasing the Company and its Affiliates and their respective
officers, directors, managers, members, partners and employees from any and all
claims or potential claims arising from or related to the Employee’s employment
or termination of employment.

  (iii)   For the avoidance of doubt, if Employee is terminated without Cause or
Employee terminates his employment for Good Reason, and thereafter Employee
engages in the activities that are within the scope of the restrictions
described in Section 7, Employee shall not be entitled to the severance payment
described in clause (ii) of this Section 9(b).

Section 10. Withholding Taxes.
The Company shall withhold from any payments to be made to Employee hereunder
such amounts (including social security contributions and federal income taxes)
as shall be required by federal, state, and local withholding tax laws.
Section 11. Attorneys’ Fees and Costs.
In the event there is any litigation between the parties hereto with respect to
this Agreement, the prevailing party in such litigation shall be entitled to
recover all attorneys’ fees and costs incurred by such party in connection with
such litigation.
Initial:                     

Page 14 of 19



--------------------------------------------------------------------------------



 



Section 12. Notices.
All notices, requests, or consents provided for or permitted to be given under
this Agreement must be in writing and must be given either by depositing that
writing in the United States mail, addressed to the recipient, postage paid, and
registered or certified with return receipt requested or by delivering that
writing to the recipient in person, by courier, by electronic transmission, or
by facsimile transmission; and a notice, request, or consent given under this
Agreement is effective on receipt by the person to receive it.
Section 13. Governing Law.
It is understood and agreed that the construction and interpretation of this
Agreement shall at all times and in all respects be governed by the laws of the
State of Texas.
Section 14. Assistance in Litigation.
During the Employment Period and for a period of four (4) years thereafter,
Employee shall, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which the Company, or any of its subsidiaries
or Affiliates is, or may become, a party. The Company shall reimburse Employee
for

  (i)   all reasonable, documented out-of-pocket expenses incurred by Employee
in rendering such assistance subject to the Company’s reasonable policies
regarding the reimbursement of expenses and

  (ii)   reasonable compensation for Employee’s time in rendering such
assistance if such assistance occurs after the Employment Period.

Section 15. Severability.
The invalidity or unenforceability of any one provision or more of the
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect to the fullest extent permissible by law. Should any one or more of the
provisions of this Agreement be held to be excessive, unreasonable, or otherwise
unenforceable, then that provision shall be construed by limiting and reducing
it so as to be reasonable and enforceable to the fullest extent compatible with
applicable law.
Section 16. Survival.
Neither the expiration nor the termination of the term of Employee’s employment
hereunder shall impair the rights or obligations of either party hereto which
shall have accrued hereunder prior to such expiration or termination. The
provisions of Sections 6, 7, 9, and 14 and the rights and obligations of the
parties thereunder, shall survive the expiration or termination of the term of
Employee’s employment hereunder.
Initial:                     

Page 15 of 19



--------------------------------------------------------------------------------



 



Section 17. Entire Agreement.
This Agreement, including the schedules attached hereto, contains the entire
agreement and understanding by and between the Company and Employee with respect
to the employment of Employee, and no representations, promises, agreements, or
understandings, written or oral, not contained herein shall be of any force or
effect. No waiver of any provision of this Agreement shall be valid unless it is
in writing and signed by the party against whom the waiver is sought to be
enforced. No valid waiver of any provision of this Agreement at any time shall
be deemed a waiver of any other provision of this Agreement at such time or any
other time.
Section 18. Modification.
No amendment, alteration or modification to any of the provisions of this
Agreement shall be valid unless made in writing and signed by both parties.
Section 19. Binding Effect; Assignment; No Third Party Benefit.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors, and
assigns; provided, however, that the duties and responsibilities of Employee
hereunder may not be assumed by, or delegated to, any other person. Nothing in
this Agreement, express or implied, is intended to or shall confer upon any
person other than the parties hereto, and their respective heirs, legal
representatives, successors, and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement.
Section 20. Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
but one and the same instrument.
Section 21. Voluntary Agreement.
Each party to this Agreement has read and fully understands the terms and
provisions hereof, has had an opportunity to review this Agreement with legal
counsel, has executed this Agreement based upon such party’s own judgment and
advice of counsel (if any), and knowingly, voluntarily, and without duress,
agrees to all of the terms set forth in this Agreement. The parties have
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party because of authorship of any
provision of this Agreement.
Section 22. Directly or Indirectly.
Where any provision of this Agreement refers to action to be taken by any
person, or which such person is prohibited from taking, such provision shall be
applicable whether such action is taken
Initial:                     

Page 16 of 19



--------------------------------------------------------------------------------



 



directly or indirectly by such person, including actions taken by or on behalf
of any Affiliate of such person.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Initial:                     

Page 17 of 19



--------------------------------------------------------------------------------



 



SIGNATURE PAGE — SCHAEFER EMPLOYMENT AGREEMENT
IN WITNESS WHEREOF, executed this 6th day of August, 2010.
COMPANY:
Sun River Energy, Inc.

        By:   /s/ Donal R. Schmidt, Jr.         Donal R. Schmidt, Jr., President
and CEO             

EMPLOYEE:
Thomas Schaefer

        By:   /s/ Thomas Schaefer         Thomas Schaefer             

Initial:                     

Page 18 of 19



--------------------------------------------------------------------------------



 



Schedule 6(c) - 1
SCHEDULE 6(c)
Schedule 7(b) - 1
SCHEDULE 7(b)
Employee is currently engaged in the following oil and gas activities and has
ownership interests in the following Oil and Gas Interests:
Initial:                     

Page 19 of 19



--------------------------------------------------------------------------------



 



SCHEDULE 7(b)
Employee is currently engaged in the following oil and gas activities and has
ownership interests in the following Oil and Gas Interests:

1)   GLG Council Member — The Gerson Lehrman Group Councils are industry- and
discipline focused networks of consultants, physicians, scientists, engineers,
attorneys, market researchers and other professionals from around the world. GLG
Council Members enable decision-makers at investment firms, corporations and
non-profit organizations to better understand the products, services, companies,
issues, and industries on which they focus.

Gerson Lehrman Group Councils
301 Congress Avenue
Suite 900
Austin, Tx 78701
512-651-3700

2)   Guidepoint Global Adviser — Guidepoint Global is a primary research firm
that provides investors and business decision-makers with on-demand access to
its worldwide network of industry experts.

Guidepoint Global
730 Third Avenue
11th Floor
New York, NY 10017
212-838-9175

3)   Schaefer Oilfield Services LLC – Nichol Schaefer, spouse, is the sole
member of Schaefer Oilfield Services and uses the LLC to facilitate consulting
for Katy Resources as an Operations Engineering Technician. Tom Schaefer has no
affiliation with Schaefer Oilfield Services.

Schaefer Oilfield Services LLC
4 Rock Point
Conroe, Tx 77304
936-537-2273

Schedule 7(b) - 1



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
BETWEEN
KATY RESOURCES ETX, LLC
AS SELLER
AND
SUN RIVER ENERGY, INC.
AS PURCHASER
Executed on August 6, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 PURCHASE AND SALE
    1  
Section 1.1 Purchase and Sale
    1  
Section 1.2 Assets
    1  
Section 1.3 Excluded Assets
    3  
Section 1.4 Effective Time; Proration of Costs and Revenues
    4  
Section 1.5 Delivery and Maintenance of Records
    5  
ARTICLE 2 PURCHASE PRICE
    6  
Section 2.1 Purchase Price
    6  
Section 2.2 Adjustments to Purchase Price
    6  
Section 2.3 Allocation of Purchase Price
    7  
Section 2.4 Deposit
    8  
ARTICLE 3 TITLE MATTERS
    8  
Section 3.1 Seller’s Title
    8  
Section 3.2 Definition of Defensible Title
    8  
Section 3.3 Definition of Permitted Encumbrances
    9  
Section 3.4 Notice of Title Defects and Defect Adjustments
    10  
Section 3.5 Consents to Assignment and Preferential Rights to Purchase
    14  
Section 3.6 Casualty or Condemnation Loss
    15  
Section 3.7 Limitations on Applicability
    16  
ARTICLE 4 ENVIRONMENTAL MATTERS
    16  
Section 4.1 Assessment
    16  
Section 4.2 NORM
    17  
Section 4.3 Notice of Violations of Environmental Laws
    17  
Section 4.4 Remedies for Violations of Environmental Laws
    17  
Section 4.5 Limitations
    19  
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER
    19  
Section 5.1 Disclaimers
    19  
Section 5.2 Existence and Qualification
    21  
Section 5.3 Power
    21  
Section 5.4 Authorization and Enforceability
    21  
Section 5.5 No Conflicts
    21  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 5.6 Liability for Brokers’ Fees
    21  
Section 5.7 Litigation
    22  
Section 5.8 Taxes and Assessments
    22  
Section 5.9 Outstanding Capital Commitments
    22  
Section 5.10 Compliance with Laws
    22  
Section 5.11 Contracts
    22  
Section 5.12 Payments for Production
    23  
Section 5.13 Gas Imbalances
    23  
Section 5.14 Governmental Authorizations
    23  
Section 5.15 Consents and Preferential Purchase Rights
    24  
Section 5.16 Equipment
    24  
Section 5.17 Payout Balances
    24  
Section 5.18 Condemnation
    24  
Section 5.19 Bankruptcy
    24  
Section 5.20 Ownership of Certain Property
    24  
Section 5.21 Leases
    25  
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF PURCHASER
    25  
Section 6.1 Existence and Qualification
    25  
Section 6.2 Power
    25  
Section 6.3 Authorization and Enforceability
    25  
Section 6.4 No Conflicts
    26  
Section 6.5 Liability for Brokers’ Fees
    26  
Section 6.6 Litigation
    26  
Section 6.7 Financing
    26  
Section 6.8 Independent Investigation
    26  
Section 6.9 Limitation
    27  
Section 6.10 Bankruptcy
    27  
Section 6.11 Qualification
    27  
Section 6.12 Consents
    27  
ARTICLE 7 COVENANTS OF THE PARTIES
    28  
Section 7.1 Access
    28  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 7.2 Government Reviews
    28  
Section 7.3 Notification of Breaches
    28  
Section 7.4 Letters-in-Lieu; Assignments; Operatorship
    29  
Section 7.5 Operation of Business
    29  
Section 7.6 Indemnity Regarding Access
    30  
Section 7.7 Consents and Preferential Rights
    30  
Section 7.8 Tax Matters
    31  
Section 7.9 Special Warranty of Title
    32  
Section 7.10 Suspended Proceeds
    32  
Section 7.11 Further Assurances
    32  
ARTICLE 8 CONDITIONS TO CLOSING
    32  
Section 8.1 Conditions of Seller to Closing
    32  
Section 8.2 Conditions of Purchaser to Closing
    33  
ARTICLE 9 CLOSING
    34  
Section 9.1 Time and Place of Closing
    34  
Section 9.2 Obligations of Seller at Closing
    35  
Section 9.3 Obligations of Purchaser at Closing
    35  
Section 9.4 Closing Payment and Post-Closing Purchase Price Adjustments
    36  
ARTICLE 10 TERMINATION
    37  
Section 10.1 Termination
    37  
Section 10.2 Effect of Termination
    37  
Section 10.3 Distribution of Deposit Upon Termination
    37  
ARTICLE 11 POST-CLOSING OBLIGATIONS; INDEMNIFICATION; LIMITATIONS; DISCLAIMERS
AND WAIVERS
    39  
Section 11.1 Receipts
    39  
Section 11.2 Assumption and Indemnification
    40  
Section 11.3 Indemnification Actions
    42  
Section 11.4 Limitation on Actions
    44  
Section 11.5 Recording
    45  
Section 11.6 Waiver of Trade Practices Acts
    45  
ARTICLE 12 MISCELLANEOUS
    45  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
Section 12.1 Counterparts
    45  
Section 12.2 Notice
    46  
Section 12.3 Sales or Use Tax Recording Fees and Similar Taxes and Fees
    46  
Section 12.4 Expenses
    47  
Section 12.5 Replacement of Bonds, Letters of Credit and Guarantees
    47  
Section 12.6 Change of Name
    47  
Section 12.7 Governing Law and Venue
    47  
Section 12.8 Jurisdiction; Waiver of Jury Trial
    47  
Section 12.9 Captions
    48  
Section 12.10 Waivers
    48  
Section 12.11 Assignment
    48  
Section 12.12 Entire Agreement
    48  
Section 12.13 Amendment
    48  
Section 12.14 No Third-Party Beneficiaries
    48  
Section 12.15 References
    48  
Section 12.16 Construction
    49  
Section 12.17 Limitation on Damages
    49  
Section 12.18 Confidentiality
    49  
ARTICLE 13 DEFINITIONS
    50  

-iv-



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A
  Leases
Exhibit A-1
  Properties
Exhibit A-2
  Excluded Equipment
Exhibit B
  Conveyance  
Schedule 1.2(d)
  Contracts
Schedule 1.2(e)
  Surface Contracts
Schedule 1.3(d)
  Existing Claims / Causes of Action
Schedule 1.3(g)
  Leased Personal Property
Schedule 2.3
  Allocated Value
Schedule 3.3(c)
  Preferential Rights
Schedule 3.3(e)
  Contested Taxes
Schedule 3.3(f)
  Contested Mechanic and Materialman Liens
Schedule 5.7
  Litigation
Schedule 5.8
  Taxes and Assessments
Schedule 5.9
  Outstanding Capital Commitments
Schedule 5.10
  Compliance With Laws
Schedule 5.11(a)
  Contested Costs
Schedule 5.11(b)
  Other Contracts
Schedule 5.12
  Payments For Production
Schedule 5.13
  Gas Imbalances
Schedule 5.14
  Governmental Authorizations
Schedule 5.15
  Preferential Rights & Consents to Assign
Schedule 5.17
  Payout Balances
Schedule 5.20
  Other Property
Schedule 5.21
  Leases
Schedule 7.5
  Inventory / Surplus
Schedule 9.4(c)
  Seller’s Wiring Instructions
Schedule 11.2(a)(iii)
  Known Claims & Proceedings

-v-



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     This Purchase and Sale Agreement (the “Agreement”), is executed on
August 6, 2010, by and between Katy Resources ETX, LLC, a Delaware limited
liability company (“Seller”), and Sun River Energy, Inc., a Colorado corporation
(“Purchaser”).
RECITALS:
     A. Seller desires to sell to Purchaser and Purchaser desires to purchase
from Seller the Assets, in the manner and upon the terms and conditions
hereafter set forth.
     NOW, THEREFORE, in consideration of the premises and of the mutual
promises, representations, warranties, covenants, conditions and agreements
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound by the terms hereof, agree as follows:
ARTICLE 1
PURCHASE AND SALE
     Section 1.1 Purchase and Sale.
     At the Closing, and upon the terms and subject to the conditions of this
Agreement, Seller agrees to sell and convey to Purchaser and Purchaser agrees to
purchase, accept and pay for the Assets. Capitalized terms used herein shall
have the meanings ascribed to them in this Agreement as such terms are
identified and/or defined in Article 13 hereof.
     Section 1.2 Assets.
     As used herein, the term “Assets” means, subject to the terms and
conditions of this Agreement, all of Seller’s right, title, interest and estate,
real or personal, recorded or unrecorded, movable or immovable, tangible or
intangible, in and to the following, excluding, however, the Excluded Assets
described as set forth in Section 1.3 hereafter:
     (a) All of the oil and gas leases; oil, gas and mineral leases; subleases
and other leaseholds; carried interests; mineral fee interests; overriding
royalty interests; farmout rights; options; and other properties and interests
described on Exhibit A, subject to such depth limitations and other restrictions
as may be set forth on Exhibit A or in such documents (collectively, the
“Leases”), together with each and every kind and character of right, title,
claim, and interest that Seller has in and to the Leases, the lands covered by
the Leases or the Lands pooled, unitized, communitized or consolidated therewith
(collectively the “Lands”);
     (b) All oil, gas, water or injection wells located on the Lands, whether
producing, shut-in, not completed, or temporarily abandoned, including the
interests in the wells shown on Exhibit A-1 attached hereto (the “Wells”);

 



--------------------------------------------------------------------------------



 



     (c) Leasehold interest of Seller in or to any pools or units which include
any Lands or all or a part of any Leases or include any Wells, including those
pools or units shown on Exhibit A-1 (the “Units”, such Units together with the
Leases, Lands and Wells, or in cases when there is no Unit, the Leases together
with the Lands and Wells, being hereinafter referred to collectively as the
“Properties” and individually as a “Property”), and including all interest of
Seller in production from any such Unit, whether such Unit production comes from
Wells located on or off of a Lease, and all tenements, hereditaments and
appurtenances belonging to the Leases and Units;
     (d) Seller’s interest in, to and under or derived from all contracts,
agreements and instruments by which the Properties are bound, or that relate to
or are otherwise applicable to the Properties, including but not limited to,
operating agreements, unitization, pooling and communitization agreements,
declarations and orders, joint venture agreements, farmin and farmout
agreements, water rights agreements, exploration agreements, participation
agreements, exchange agreements, transportation or gathering agreements,
agreements for the sale and purchase of oil, condensate, gas, casinghead gas and
processing agreements (as identified on Schedule 1.2(d) and hereinafter
collectively referred to as “Contracts”) but excluding any master service
agreements and any contracts, agreements and instruments to the extent transfer
is restricted by third-party agreement or applicable law and the necessary
consents to transfer are not obtained pursuant to Section 3.5; and, provided
that “Contracts” shall not include the instruments constituting the Leases,
Surface Contracts and other instruments constituting the Seller’s chain of title
to the Leases;
     (e) All easements, permits, licenses, servitudes, rights-of-way, surface
leases and other surface rights (“Surface Contracts”) appurtenant to, and used
or held for use primarily in connection with the Properties (as identified on
Schedule 1.2(e)), excluding any permits and other appurtenances to the extent
transfer is restricted by third-party agreement or applicable Law and the
necessary consents to transfer are not obtained pursuant to Section 3.5;
     (f) As of date hereof (other than obsolete equipment sold or replaced after
the date hereof), all equipment, machinery, fixtures, vehicles and other
tangible personal property and improvements located on the Properties or lands
covered by the Encana Farmout or used or held for use primarily in connection
with the operation of the Properties or lands covered by the Encana Farmout
including any wells, tanks, boilers, buildings, fixtures, injection facilities,
saltwater disposal facilities, compression facilities, pumping units and
engines, flow lines, pipelines, gathering systems, gas and oil treating
facilities, machinery, power lines, telephone and telegraph lines, roads, and
other appurtenances, improvements and facilities, but excluding the items
expressly identified on Exhibit A-2 (subject to such exclusions, the
“Equipment”);
     (g) All Hydrocarbons produced from or attributable to the Properties from
and after the Effective Time; and all Hydrocarbons from or attributable to the
Properties at the Effective Time only to the extent that Seller is due an upward
adjustment to the Purchase Price pursuant to Section 2.2(e) in respect of such
Hydrocarbons;

2



--------------------------------------------------------------------------------



 



     (h) The original documents comprising all lease files; land files; well
files; gas and oil sales contract files; gas processing files; division order
files; abstracts; title opinions; land surveys; non-confidential logs; maps;
engineering data and reports; geologic, proprietary geophysical and seismic data
(including, raw data and any interpretative data, reprocessed data, or
information relating to such geologic, geophysical and seismic data); all rights
to any third party records generated under contract to Seller regarding the
Assets and files and all other books, records, data, correspondence, studies,
files, maps and accounting records related primarily to the Assets, or used or
held for use primarily in connection with the maintenance or operation thereof,
the “Records”, but excluding (i) any books, records, data, files, maps and
accounting records to the extent disclosure or transfer is restricted by
third-party agreement or applicable Law and the necessary consents to transfer
are not obtained pursuant to Section 3.5 or subjected to payment of a fee or
other consideration by any license agreement or other agreement with a Person
other than an Affiliate of Seller, or by applicable Law, and for which no
consent to transfer has been received or for which Purchaser has not agreed in
writing to pay the fee or other consideration, as applicable; (ii) computer
software; (iii) work product of Seller’s legal counsel (other than title
opinions); (iv) records relating to the negotiation and consummation of the sale
of the Assets; and (v) Seller’s reserve studies and evaluations and engineering
studies; provided, however, that Seller may retain the originals of such files
and other records limited to those required for pending litigation, Tax,
accounting, and auditing purposes and of which Seller shall provide Purchaser
with copies, and Seller may retain copies of all other Records.
     Section 1.3 Excluded Assets.
     Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the purchase and sale contemplated hereby
(collectively, the “Excluded Assets”):
     (a) all corporate, financial, income and franchise tax and legal records of
Seller that relate to Seller’s business generally (whether or not relating to
the Assets), and all books, records and files that relate to the Excluded Assets
and those records retained by Seller pursuant to Section 1.2(h) and copies of
any other records retained by Seller pursuant to Section 1.5;
     (b) the items expressly identified on Exhibit A-2;
     (c) all rights to any refund of Taxes or other costs or expenses borne by
Seller or Seller’s predecessors in interest and title attributable to periods
prior to the Effective Time;
     (d) all rights relating to the existing claims and causes of action
described on Schedule 1.3(d) except those described in part (b) of Schedule 5.7
hereto and except those relating to the liabilities assumed by Purchaser
hereunder;

3



--------------------------------------------------------------------------------



 



     (e) Seller’s area-wide bonds, permits and licenses or other permits,
licenses or authorizations used in the conduct of Seller’s business generally,
except as otherwise expressly provided in Section 12.5;
     (f) all trade credits, account receivables, note receivables, take-or-pay
amounts receivable, and other receivables attributable to the Assets with
respect to any period of time prior to the Effective Time; and
     (g) all leased personal property (including, without limitation, leased
vehicles), except leased equipment located on the Properties that are used in
production and identified in Schedule 1.3(g), together with copies of any leases
of such personal property and notice of the balances due thereon.
     Section 1.4 Effective Time; Proration of Costs and Revenues.
     (a) Possession of the Assets shall be transferred from Seller to Purchaser
at the Closing, but certain financial benefits and obligations of the Assets
shall be transferred effective as of 7:00 A.M., local time, where the respective
Assets are located, on September 1, 2010 (the “Effective Time”), as described
below.
     (b) Solely for the purpose of determining the adjustments to the Purchase
Price under Section 2.2, (i) Purchaser shall be entitled to all production from
or attributable to the Leases, Units and Wells at and after the Effective Time
(and all products and proceeds attributable thereto), and to all other income,
proceeds, receipts and credits earned with respect to the Assets at or after the
Effective Time, and shall be responsible for (and entitled to any refunds with
respect to) all Property Costs incurred at and after the Effective Time;
(ii) Seller shall be entitled to all production from or attributable to Leases,
Units and Wells prior to the Effective Time (and all products and proceeds
attributable thereto), and to all other income, proceeds, receipts and credits
earned with respect to the Assets prior to the Effective Time, and shall be
responsible for (and entitled to any refunds with respect to) all Property Costs
incurred prior to the Effective Time. “Earned” and “incurred”, as used in this
Agreement, shall be interpreted in accordance with generally accepted accounting
principles and Council of Petroleum Accountants Society (COPAS) standards.
“Property Costs” means all costs attributable to the ownership and operation of
the Assets (including without limitation costs of insurance and ad valorem,
property, severance, production and similar Taxes based upon or measured by the
ownership or operation of the Assets or the production of Hydrocarbons
therefrom, but excluding any other Taxes) and, capital expenditures incurred in
the ownership and operation of the Assets in the ordinary course of business
and, where applicable, in accordance with the relevant operating agreement or
unit agreement, if any, and overhead costs charged to the Assets under the
relevant operating agreement or unit agreement, if any, by unaffiliated third
parties, but excluding without limitation liabilities, losses, costs, and
expenses attributable to (i) claims, investigations, administrative proceedings
or litigation directly or indirectly arising out of or resulting from actual or
claimed personal injury or death, property damage or violation of any Law,
(ii) obligations to plug wells, dismantle facilities, close pits and restore the
surface around such wells, facilities and pits, (iii) obligations to remediate
any contamination of

4



--------------------------------------------------------------------------------



 



groundwater, surface water, soil or Equipment under applicable Environmental
Laws, (iv) obligations to furnish make-up gas according to the terms of
applicable gas sales, gathering or transportation contracts, (v) gas balancing
obligations and (vi) obligations to pay working interests, royalties, overriding
royalties or other interests held in suspense, all of which are addressed in
Section 11.2. For purposes of allocating production (and accounts receivable
with respect thereto), under this Section 1.4, (i) liquid hydrocarbons shall be
deemed to be “from or attributable to” the Leases, Units and Wells when they
pass through the pipeline connecting into the storage facilities into which they
are run and (ii) gaseous hydrocarbons shall be deemed to be “from or
attributable to” the Leases, Units and Wells when they pass through the delivery
point sales meters on the pipelines through which they are transported. Seller
shall utilize reasonable interpolative procedures to arrive at an allocation of
production when exact meter readings or gauging and strapping data is not
available. Seller shall provide to Purchaser, no later than ten (10) Business
Days prior to Closing, data in its possession supporting the estimated
allocation, for purposes of establishing the adjustment to the Purchase Price
pursuant to Section 2.2 hereof that will be used to determine the Closing
Payment (as defined in Section 9.4(a)). Taxes, right-of-way fees, insurance
premiums and other Property Costs that are paid periodically shall be prorated
based on the number of days in the applicable period falling before and the
number of days in the applicable period falling at or after the Effective Time,
except that production, severance and similar Taxes shall be prorated based on
the number of units actually produced, purchased or sold or proceeds of sale, as
applicable, before, and at or after, the Effective Time. In each case, Purchaser
shall be responsible for the portion allocated to the period at and after the
Effective Time and Seller shall be responsible for the portion allocated to the
period before the Effective Time. Notwithstanding anything contained in this
Agreement to the contrary and except as set forth in Section 7.8, Seller shall
not be responsible or have any liability for any Property Costs not included as
an adjustment to the Purchase Price for the Assets as provided for in
Section 2.2(f) hereinbelow, regardless of whether such costs were incurred
either before or after the Effective Time, unless such liability is solely the
result of the breach by Seller of any covenants or agreements contained in
Section 7.5 of this Agreement.
     Section 1.5 Delivery and Maintenance of Records.
     (a) Seller, at Purchaser’s cost, shall use reasonable efforts to deliver
the original Records (FOB Seller’s office) to Purchaser within ten (10) days
following Closing. Seller may retain copies of the Records of those items set
forth in Section 1.2(h) and/or copies of any Records, but all originals shall be
delivered to Purchaser, except as set forth in Section 1.2(h).
     (b) Purchaser, for a period of four (4) years following Closing, will
(i) retain the Records, (ii) provide Seller, its Affiliates and its Affiliates’
employees, and its and their officers, employees and representatives with access
to the Records during normal business hours for review and copying at Seller’s
expense and (iii) provide Seller, its Affiliates, and its and their officers,
employees and legal counsel with access, during normal business hours, to
materials received or produced after Closing relating to any claim for
indemnification made under Section 11.2 of this Agreement (excluding,

5



--------------------------------------------------------------------------------



 



however, attorney work product and attorney-client communications with respect
to any such claim being brought by Purchaser and information subject to an
applicable confidentiality restriction in favor of third parties) for review and
copying at Seller’s expense and to Seller’s and its Affiliates’ employees for
the purpose of discussing any such claim.
ARTICLE 2
PURCHASE PRICE
     Section 2.1 Purchase Price.
     The purchase price for the Assets (the “Purchase Price”) shall be Fourteen
Million One Hundred Thousand and No/00 Dollars ($14,100,000.00), and shall be
adjusted as provided in Section 2.2 (the “Adjusted Purchase Price”).
     Section 2.2 Adjustments to Purchase Price.
     The Purchase Price for the Assets shall be adjusted as follows with all
such amounts being determined in accordance with generally accepted accounting
principles and Council of Petroleum Accountants Society (COPAS) standards:
     (a) Reduced by the aggregate amount of the following proceeds received and
retained by Seller between the Effective Time and the Closing Date (with the
period between the Effective Time and the Closing Date referred to as the
“Adjustment Period”): proceeds from the sale of Hydrocarbons (net of any
royalties, overriding royalties or other burdens on or payable out of
production, gathering, processing and transportation costs and any production,
severance, sales or excise Taxes not reimbursed to Seller by the purchaser of
production) produced from the Properties during the Adjustment Period;
     (b) Reduced in accordance with Section 3.5, by an amount equal to the
Allocated Value of those Properties (i) with respect to which preferential
purchase rights have been exercised prior to Closing or (ii) that cannot be
transferred at Closing due to unwaived requirements for consent to the
assignments contemplated hereby;
     (c) (i) Reduced by the applicable Title Defect Amount as a result of Title
Defects for which the Title Defect Amount has been determined prior to Closing
and (ii) increased by the applicable Title Benefit Amount as a result of Title
Benefits for which the Title Benefit Amount has been determined prior to
Closing;
     (d) Reduced by any amount agreed upon by Purchaser and Seller pursuant to
Section 4.4(a) regarding certain environmental matters for any affected Property
not retained by Seller, and the Allocated Value of any Property retained by
Seller pursuant to Section 4.4(b);
     (e) Increased by the amount equal to the value of all Hydrocarbons from or
attributable to the Properties at the Effective Time, such value to be
determined by

6



--------------------------------------------------------------------------------



 



reference to the Index Price, less any applicable severance taxes, royalties and
other burdens; provided, however, that the adjustment contemplated by this
paragraph shall be only made to the extent that Seller does not receive and
retain the proceeds, or portion thereof, attributable to the sale of any the
above;
     (f) Increased by the amount of all Property Costs and other costs
attributable to the ownership and operation of the Assets that are pre-paid by
Seller and incurred at or after the Effective Time, except any Property Costs
and other such costs already deducted in the determination of proceeds in
Section 2.2(a) or excluded in the language of Section 1.4(b);
     (g) Increased by an amount equal to the value, as determined according to
the Council of Petroleum Accountants Societies, Inc. (COPAS) 2005 Accounting
Procedures, of all tubular, other goods and physical inventory not attached to
Wells or Leases (or wellbores for the Wells) as part of production facilities
and equipment and which is as of the effective date unused inventory, to the
extent such items are owned by Seller and included in the Assets at the
Effective Time; and
     (h) Decreased by the Allocated Value of any Property subject to a
preferential right of purchase which prior to the Closing has been timely and
properly exercised by the holder thereof, or for which the time period to
exercise such right has not expired and for which a waiver has not been
obtained.
     The adjustment described in Section 2.2(a) shall serve to satisfy, up to
the amount of the adjustment, Purchaser’s entitlement under Section 1.4 to
Hydrocarbon production from or attributable to the Properties during the
Adjustment Period, and to the value of other income, proceeds, receipts and
credits earned with respect to the Assets during the Adjustment Period, and
Purchaser shall not have any separate rights to receive any production or
income, proceeds, receipts and credits with respect to which an adjustment has
been made.
     Section 2.3 Allocation of Purchase Price.
     Concurrent with the execution of this Agreement, Purchaser and Seller will
agree upon an allocation of the unadjusted Purchase Price among each of the
Assets, in compliance with the principles of Section 1060 of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Treasury regulations
thereunder. Such allocation of value shall be attached to this Agreement as
Schedule 2.3. The “Allocated Value” for any Asset equals the portion of the
unadjusted Purchase Price allocated to such Asset on Schedule 2.3, increased or
decreased as described in Section 2.2. Any adjustments to the Purchase Price
other than the adjustments provided for in Sections 2.2(b), 2.2(c) and 2.2(d)
shall be applied on a pro rata basis to the amounts set forth on Schedule 2.3
for all Assets. After all such adjustments are made, any adjustments to the
Purchase Price pursuant to Sections 2.2(b), 2.2(c) and 2.2(d) shall be applied
to the amounts set forth in Schedule 2.3 for the particular affected Assets.
After Seller and Purchaser have agreed on the Allocated Values for the Assets,
Seller will be deemed to have accepted such Allocated Values for purposes of
this Agreement and the transactions contemplated hereby, but otherwise makes no
representation or warranty as to the accuracy of such values. Seller and
Purchaser agree (i) that the Allocated Values shall be used by Seller and

7



--------------------------------------------------------------------------------



 



Purchaser as the basis for reporting asset values and other items for purposes
of all federal, state, and local Tax Returns, including without limitation
Internal Revenue Service Form 8594 and (ii) that neither they nor their
Affiliates will take positions inconsistent with the Allocated Values in notices
to government authorities, in audit or other proceedings with respect to Taxes,
in notices to preferential purchaser right holders, or in other documents or
notices relating to the transactions contemplated by this Agreement. Purchaser
and Seller further agree that, on or before the Closing Date, they will mutually
agree as to the further allocation of the Allocated Values included in
Schedule 2.3 as to the relative portion of those values attributable to
leasehold costs and depreciable equipment.
     Section 2.4 Deposit.
     Concurrently with the execution of this Agreement, Purchaser has paid to
Seller an earnest money deposit in an amount equal to ten percent (10%) of the
Purchase Price (the “Deposit”). The Deposit shall be non-interest bearing and
applied against the Purchase Price if the Closing occurs or shall be otherwise
distributed in accordance with Section 10.3 of this Agreement.
ARTICLE 3
TITLE MATTERS
     Section 3.1 Seller’s Title.
     (a) The provisions of this Article 3 and the covenant set forth in
Section 7.9 provide Purchaser’s exclusive remedy with respect to title to the
Assets.
     (b) The conveyance to be delivered by Seller to Purchaser shall be
substantially in the form of Exhibit B hereto (the “Conveyance”).
     Section 3.2 Definition of Defensible Title.
     As used in this Agreement, the term “Defensible Title” means that title of
Seller which, subject to Permitted Encumbrances:
     (a) Entitles Seller to receive a share of the oil, gas and other associated
minerals produced, saved and marketed from any Unit or Well (after satisfaction
of all royalties, overriding royalties, nonparticipating royalties, net profits
interests or other similar burdens on or measured by production of oil and gas)
(a “Net Revenue Interest”), of not less than the “Net Revenue Interest” share
shown in Exhibit A-1 for such Unit or Well, except decreases in connection with
those operations permitted under Section 7.5 in which Seller may after the
Effective Time be a non-consenting party, decreases resulting from the
establishment or amendment after the Effective Time of pools or units, and
decreases required to allow other working interest owners to make up past
underproduction or pipelines to make up past under deliveries and except as
stated in such Exhibit A-1;

8



--------------------------------------------------------------------------------



 



     (b) Obligates Seller to bear a percentage of the costs and expenses for the
maintenance and development of, and operations relating to, any Unit or Well not
greater than the “working interest” shown in Exhibit A-1 without increase except
as stated in Exhibit A-1 and except increases resulting from contribution
requirements with respect to defaulting parties under applicable operating
agreements and increases that are accompanied by at least a proportionate
increase in Seller’s net revenue interest;
     (c) Is free and clear of liens and encumbrances; and
     (d) With respect to the Encana Farmout, Seller owns the rights granted
under the terms of the Encana Farmout and the Encana Farmout is in full force
and effect in accordance with its respective terms.
     As used in this Agreement, the term “Title Benefit” shall mean any right,
circumstance or condition that operates to increase the Net Revenue Interest of
Seller in any Units or Wells above that shown on Exhibit A-1, without causing a
greater than proportionate increase in Seller’s working interest above that
shown in Exhibit A-1.
     Section 3.3 Definition of Permitted Encumbrances.
     As used herein, the term “Permitted Encumbrances” means any or all of the
following:
     (a) Royalties, nonparticipating royalty interests, net profits interests
and any overriding royalties, reversionary interests and other burdens to the
extent that they do not, individually or in the aggregate, reduce Seller’s Net
Revenue Interest below that shown in Exhibit A-1 on any specific Unit, Well or
Farmout Agreement;
     (b) All leases, unit agreements, pooling agreements, operating agreements,
production sales contracts, division orders and other contracts, agreements and
instruments applicable to the Assets, to the extent that they do not,
individually or in the aggregate: (i) reduce Seller’s Net Revenue Interest below
that shown in Exhibit A-1 and (ii) materially detract from the value of or
materially interfere with the use or ownership of the Assets;
     (c) Subject to compliance with Section 3.5, preferential rights to purchase
the Assets limited to those shown on Schedule 3.3(c) attached hereto;
     (d) Third-party consent requirements and similar restrictions with respect
to which waivers or consents are obtained by Seller from the appropriate parties
prior to the Closing Date or the appropriate time period for asserting the right
has expired or which need not be satisfied prior to a transfer;
     (e) Liens for current Taxes or assessments not yet delinquent or, if
delinquent, being contested in good faith by appropriate actions, such contested
actions being reflected in Schedule 3.3(e);
     (f) Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar lien rights for liens, not yet recorded, or charges
arising in

9



--------------------------------------------------------------------------------



 



the ordinary course of business for amounts not yet delinquent (including any
amounts being withheld as provided by law), or if delinquent, being contested in
good faith by appropriate actions, such contested actions being reflected in
Schedule 3.3(f). A recorded lien shall not be a “Permitted Encumbrance”;
     (g) All rights to consent, required notices to, filings with, or other
actions by Governmental Bodies in connection with the sale or conveyance of the
Assets if they are not required prior to the sale or conveyance or are of a type
customarily obtained after Closing;
     (h) Rights of reassignment arising upon final intention to abandon or
release all or any part of the Assets;
     (i) Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations to the extent that they do not,
individually or in the aggregate: (i) reduce Seller’s Net Revenue Interest below
that shown in Exhibit A-1 or increase Seller’s working interest above that shown
in Exhibit A-1 without a corresponding increase in Net Revenue Interest and
(ii) materially detract from the value of or materially interfere with the use
or ownership of the Assets;
     (j) Calls on production under existing Contracts;
     (k) All rights reserved to or vested in any Governmental Body to control or
regulate any of the Assets in any manner and all obligations and duties under
all applicable laws, rules and orders of any such Governmental Body or under any
franchise, grant, license or permit issued by any such Governmental Body;
     (l) Any encumbrance on or affecting the Assets which is expressly assumed,
bonded or paid by Purchaser at or prior to Closing or which is discharged by
Seller at or prior to Closing;
     (m) Any matters shown on Exhibit A-1; and
     (n) Other liens, charges, encumbrances, defects or irregularities which do
not materially impair the title of any Properties, Leases, Units, Wells,
wellbores or Farmout Agreements, or materially interfere with the use or
ownership of the Assets subject thereto or affected thereby (as currently used
or owned), which would be accepted by a reasonably prudent purchaser engaged in
the business of owning and operating oil and gas properties, and which do not
reduce Seller’s Net Revenue Interest below that shown in Exhibit A-1.
     Section 3.4 Notice of Title Defects and Defect Adjustments.
     (a) To assert a Title Defect, Purchaser must deliver claim notices to
Seller (each a “Title Defect Notice”) on or before five (5) days before the
Closing Date (the “Title Claim Date”), except as otherwise provided under
Sections 3.5 or 3.6. Each Title Defect Notice shall be in writing and shall
include (i) a description of the alleged Title Defect(s), (ii) the Units, Wells
or Farmout Agreement affected by the Title Defect (each a

10



--------------------------------------------------------------------------------



 



“Title Defect Property”), (iii) the Allocated Values of each Title Defect
Property, (iv) supporting documents reasonably necessary for Seller (as well as
any title attorney or examiner hired by Seller) to verify the existence of the
alleged Title Defect(s) and (v) the amount by which Purchaser reasonably
believes the Allocated Values of each Title Defect Property are reduced by the
alleged Title Defect(s) and the computations and information upon which
Purchaser’s belief is based. Purchaser shall be deemed to have waived all Title
Defects of which Seller has not been given notice on or before the Title Claim
Date. The failure of a Title Defect Notice to contain item nos. 3.4 (a)
(i) through (v) shall render such notice ineffective.
     (b) Seller shall have the right, but not the obligation, to deliver to
Purchaser on or before the Title Claim Date with respect to each Title Benefit a
written notice (a “Title Benefit Notice”) including (i) a description of the
Title Benefit(s), (ii) the Units or Wells affected by the Title Benefit (each a
“Title Benefit Property”), (iii) the Allocated Values of the Title Benefit
Property, (iv) supporting documents reasonably necessary for Purchaser (as well
as any title attorney or examiner hired by Purchaser) to verify the existence of
the alleged Title Benefit(s) and (v) the amount by which the Seller reasonably
believes the Allocated Value of those Units or Wells is increased by the Title
Benefit, and the computations and information upon which Seller’s belief is
based. Seller shall be deemed to have waived all Title Benefits of which it has
not given notice on or before the Title Claim Date. The failure of a Title
Benefit Notice to contain item nos. 3.4(b) (i) through (v) shall render such
notice ineffective.
     (c) Seller shall have the right, but not the obligation, to attempt, at its
sole cost, to cure or remove on or before thirty (30) days after the Closing
Date (the “Cure Period”), unless the parties otherwise agree, any Title Defects
of which it has been advised by Purchaser. No reduction shall be made in the
Purchase Price with respect to a Title Defect for purposes of Closing if Seller
has provided notice at least three (3) days prior to the Closing Date of
Seller’s intent to attempt to cure the Title Defect. If the Title Defect is not
cured as agreed by Seller and Purchaser or if Seller and Purchaser cannot agree,
and it is determined by a Title Arbitrator (as defined in Section 3.4(h)) that
such Title Defect is not cured at the end of the Cure Period, the adjustment
required under this Article 3 shall be made pursuant to Section 9.4(b). Seller’s
election to attempt to cure a Title Defect shall not constitute a waiver of
Seller’s right to dispute the existence, nature or value of, or cost to cure,
the Title Defect. If Seller elects to cure or remove a Title Defect under this
Section 3.4(c), a portion of the Purchase Price equal to Seller’s good faith
estimate of the Title Defect Amount of such Title Defect shall be paid by
Purchaser at Closing into a mutually agreed escrow account and shall not be
distributed to Purchaser or Seller until (i) such Title Defect is cured or
removed, in which event such portion of the Purchase Price shall be promptly
released to Seller, or (ii) such Title Defect and its respective Title Defect
Amount is otherwise resolved by separate written agreement of the parties hereto
or in accordance with Section 3.4(h), in which event such portion of the
Purchase Price shall be promptly released in accordance with such agreement or
the resolution made under Section 3.4(h).
     (d) Remedies for Title Defects.

11



--------------------------------------------------------------------------------



 



     (1) In the event that (i) any Title Defect is not waived by Purchaser on or
before Closing or (ii) Seller has not provided notice to Purchaser at least
three (3) days prior to the Closing Date of Seller’s intent to attempt to cure a
given Title Defect and escrow a portion of the Purchase Price as determined in
accordance with Section 3.4(c), Seller shall, at its sole election, elect to:
     (a) reduce the Purchase Price by an amount agreed upon (“Title Defect
Amount”) pursuant to Section 3.4(f) or 3.4(h) by Purchaser and Seller as being
the value of such Title Defect, taking into consideration the Allocated Value of
the Property subject to such Title Defect, the portion of the Property subject
to such Title Defect and the legal effect of such Title Defect on the Property
affected thereby; provided, however, that if such Title Defect is the result of
a discovery by Purchaser that Seller owned, as of the Effective Time, a Net
Revenue Interest in a Property that is less than the Net Revenue Interest set
forth on Exhibit A-1, then Purchaser and Seller agree that the proportion of
reduction to the Purchase Price shall be equal to the product of the Allocated
Value of such Property and the percentage reduction in such Net Revenue Interest
as a result of such Title Defect; or
     (b) retain the Property that is associated with such Title Defect, in which
event the Purchase Price shall be reduced by an amount equal to the entire
Allocated Value of such Property.
     (2) Notwithstanding any provision of Section 3.4(d)(1) to the contrary, if
the aggregate amount of the Title Defect Amounts of the uncured Title Defects
noticed by Purchaser in the Title Defect Notice exceeds 15% of the Purchase
Price, Purchaser or Seller may, in its sole discretion, terminate this Agreement
upon furnishing to the other party prior written notice and demand, in which
event Purchaser shall receive a return of the Deposit in accordance with
Section 10.3(c).
     (e) With respect to each Unit or Well affected by Title Benefits reported
under Section 3.4(b), the Purchase Price shall be increased by an amount (the
“Title Benefit Amount”) equal to the increase in the Allocated Value for such
Unit or Well caused by such Title Benefit(s), as determined pursuant to
Section 3.4(g); provided, however, that in no event will the aggregate
adjustments to the Purchase Price as a result of Title Benefits exceed the
aggregate adjustments to the Purchase Price due to Title Defects.
     (f) The Title Defect Amount resulting from a Title Defect shall be
determined as follows:
     (a) if Purchaser and Seller agree on the Title Defect Amount, then that
amount shall be the Title Defect Amount;
     (b) if the Title Defect is a lien, encumbrance or other charge which is
undisputed and liquidated in amount, then the Title Defect Amount shall be the
amount necessary to be paid to remove the Title Defect from the Title Defect
Property;

12



--------------------------------------------------------------------------------



 



     (c) if the Title Defect represents a discrepancy between (A) the Net
Revenue Interest for any Title Defect Property and (B) the Net Revenue Interest
or percentage ownership stated on Exhibit A-1, then the Title Defect Amount
shall be the product of the Allocated Value of such Title Defect Property
multiplied by a fraction, the numerator of which is the Net Revenue Interest or
percentage ownership decrease and the denominator of which is the Net Revenue
Interest or percentage ownership stated on Exhibit A-1;
     (d) if the Title Defect represents an obligation, encumbrance, burden or
charge upon or other defect in title to the Title Defect Property of a type not
described in subsections (i), (ii) or (iii) above, then the Title Defect Amount
shall be determined by taking into account the Allocated Value of the Title
Defect Property, the portion of the Title Defect Property affected by the Title
Defect, the legal effect of the Title Defect, the potential economic effect of
the Title Defect over the life of the Title Defect Property, the values placed
upon the Title Defect by Purchaser and Seller and such other factors as are
necessary to make a proper evaluation;
     (e) if the Title Defect represents a discrepancy between (A) the Net
Revenue Interest for any Title Defect Property and (B) the Net Revenue Interest
or percentage stated on Exhibit A-1, and an obligation, encumbrance, burden or
charge upon or other defect in title to the Title Defect Property, then the
Title Defect Amount shall be determined by applying both of subsections
(iii) and (iv) to such Title Defect, without duplication; and
     (f) notwithstanding anything to the contrary in this Article 3, the
aggregate Title Defect Amounts attributable to the effects of all Title Defects
upon any Title Defect Property shall not exceed the Allocated Value of the Title
Defect Property.
     (g) The Title Benefit Amount for any Title Benefit shall be the product of
the Allocated Value of the affected Unit or Well multiplied by a fraction, the
numerator of which is the Net Revenue Interest increase and the denominator of
which is the Net Revenue Interest stated on Exhibit A-1.
     (h) In the event Seller elects to proceed under Section 3.4(d)(1)(a),
Seller and Purchaser shall attempt to agree on all Title Defects, Title
Benefits, Title Defect Amounts and Title Benefit Amounts three (3) days prior to
Closing. If Seller and Purchaser are unable to agree by that date, then subject
to Section 3.4(c), Seller’s good faith estimate of all such Title Defect Amounts
and Title Benefit Amounts shall be used to determine the Closing Payment
pursuant to Section 9.4(a), and the Title Defect Amounts and Title Benefit
Amounts in dispute shall be exclusively and finally resolved by mediation
pursuant to this Section 3.4(h). Likewise, if Seller has provided notice at
least three (3) days prior to the Closing Date of Seller’s intent to attempt to
cure the Title Defect and by the end of the Cure Period, Seller and Purchaser
have been unable to agree upon whether any Title Defects have been cured, or
Seller has failed to cure any Title Defects which it provided notice that it
would attempt to cure and Seller and Purchaser have been unable

13



--------------------------------------------------------------------------------



 



to agree on the Title Defect Amounts for such Title Defects or Title Benefit
Amounts offsetting such Title Defects, the cure and/or Title Defect Amounts and
Title Benefit Amounts in dispute shall be exclusively and finally resolved by
mediation pursuant to this Section 3.4(h). The parties agree that there shall be
chosen a single mediator, who shall be a title attorney with at least ten
(10) years’ experience in oil and gas titles in the State of Texas as selected
by mutual agreement of Purchaser and Seller within fifteen (15) days after the
end of the Cure Period. Absent such agreement, the mediator shall be selected
from Judicial Arbiter Group (the “Title Arbitrator”). The proceeding shall be
held in Dallas, Texas to the extent such rules do not conflict with the terms of
this Section. The Title Arbitrator’s determination shall be made within twenty
(20) days after submission of the matters in dispute and shall be final and
binding upon both parties, without right of appeal. In making his determination,
the Title Arbitrator shall be bound by the rules set forth in Sections 3.4(e),
3.4(f) and 3.4(g) and may consider such other matters as in the opinion of the
Title Arbitrator are necessary or helpful to make a proper determination.
Additionally, the Title Arbitrator may consult with and engage disinterested
third parties to advise the arbitrator, including without limitation petroleum
engineers. The Title Arbitrator shall act as an expert for the limited purpose
of determining the specific disputed Title Defects, Title Benefits, Title Defect
Amounts and Title Benefit Amounts submitted by either party and may not award
damages, interest or penalties to either party with respect to any matter.
Seller and Purchaser shall each bear its own legal fees and other costs of
presenting its case. Each party shall bear one-half of the costs and expenses of
the Title Arbitrator.
     (i) Notwithstanding anything herein to the contrary, (y) in no event shall
there be any adjustments to the Purchase Price or other remedies provided by
Seller for individual Title Defects that do not exceed Ten Thousand and No/100
Dollars ($10,000.00); and (z) in no event shall there be any adjustments to the
Purchase Price or other remedies provided by Seller for Title Defects unless the
amount of all Title Defect Amounts for Title Defects covered by
Section 3.4(d)(1)(a), in the aggregate exceeds a deductible in an amount equal
to one and one-half percent (1.5%) of the Purchase Price, after which point
Purchaser shall be entitled to adjustments to the Purchase Price or other
remedies with respect to all Title Defects in excess of such deductible, subject
to clause (y) of this Section 3.4(i). The provisions of this Section 3.4(i)
shall not apply to Title Defects relating to consent to assignment and
preferential rights to purchase which shall be handled or treated under
Section 3.5(a) and 3.5(b) hereinbelow.
     Section 3.5 Consents to Assignment and Preferential Rights to Purchase.
     Seller shall use reasonable efforts to promptly prepare and send
(i) notices to the holders of any required consents to assignment of any Assets
requesting such consents and (ii) notices to the holders of any applicable
preferential rights to purchase any Asset requesting waivers of such
preferential rights to purchase, in each case of which Seller has knowledge. The
consideration payable under this Agreement for any particular Assets for
purposes of preferential purchase right notices shall be the Allocated Value for
such Assets. Seller shall use commercially reasonable efforts to cause such
consents and waivers of preferential rights to purchase (or the exercise
thereof) to be obtained and delivered prior to Closing. Purchaser shall
cooperate with Seller in seeking to obtain such consents and waivers of
preferential rights. Notwithstanding

14



--------------------------------------------------------------------------------



 



anything contained herein to the contrary, Seller shall have no liability for
failure to either send or obtain such notices.
     (a) Seller shall notify Purchaser in writing at least five (5) Business
Days prior to Closing of all required third-party consents to the assignment of
the Assets to Purchaser which have not been obtained and the Assets to which
they pertain. In no event shall there be included in the Conveyances at Closing
any Asset subject to a consent requirement that provides that transfer of the
Asset without consent will result in a termination or other material impairment
of any rights in relation to such Asset. In cases where the Asset subject to
such a requirement is a Contract and Purchaser is assigned the Properties to
which the Contract relates, but the Contract is not transferred to Purchaser due
to the unwaived consent requirement, Seller shall continue after Closing to use
commercially reasonable efforts to obtain such consent so that such Contract can
be transferred to Purchaser upon receipt of such consent. In cases where the
Asset subject to such a requirement is a Property and the third-party consent to
the sale and transfer of the Property is not obtained prior to the Closing Date,
Purchaser may elect to treat the unsatisfied consent requirement as a Title
Defect by giving Seller notice thereof in accordance with Section 3.4(a), except
that such notice must be given at least one (1) Business Day prior to the
Closing Date. If an unsatisfied consent requirement with respect to which a
Purchase Price adjustment is made under Section 3.4 is subsequently satisfied
prior to the date of the final adjustment to the Purchase Price under
Section 9.4(b), Seller shall be paid the amount of the previous reduction in the
Purchase Price and the provisions of this Section 3.5 shall no longer apply.
     (b) If any preferential rights to purchase any Properties are exercised
prior to Closing, those Properties transferred to a third party as a result of
the exercise of such preferential rights shall be treated as if subject to a
Title Defect resulting in the complete loss of title and the Purchase Price
shall be reduced under Section 2.2(b) by the Allocated Value for such Property.
Seller shall retain the consideration paid by the third party; provided,
however, the Allocated Value for such Property may not be used in meeting the
deductible provided for in Section 3.4(i) above.
     Section 3.6 Casualty or Condemnation Loss.
     (a) Subject to the provisions of Sections 8.1(e) and 8.2(e) hereof, if,
after the date of this Agreement but prior to the Closing Date, any portion of
the Assets is destroyed by fire or other casualty or is taken in condemnation or
under right of eminent domain, and the loss as a result of such individual
casualty or taking exceeds Fifty Thousand and No/100 Dollars ($50,000.00),
Seller shall elect by written notice to Purchaser prior to Closing either (i) to
cause the Assets affected by any casualty or taking to be repaired or restored
prior to Closing to at least its condition prior to such casualty, at Seller’s
sole cost, as promptly as reasonably practicable (which work may extend after
the Closing Date), or (ii) unless such casualty or taking is waived by
Purchaser, to exclude the affected Property from the Assets and reduce the
Purchase Price by the Allocated Value thereof. In each case, Seller shall retain
all rights to insurance and other claims against third parties with respect to
the casualty or taking except to the extent the parties otherwise agree in
writing.

15



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything to the contrary in this Section 3.6, the
Casualty or Condemnation Loss upon any Property shall not exceed the Allocated
Value of the Property.
     Section 3.7 Limitations on Applicability.
     The rights of Purchaser under Section 3.1 shall terminate as of the Title
Claim Date and shall have no further force and effect thereafter, provided there
shall be no termination of Purchaser’s or Seller’s rights under Section 3.4 with
respect to any bona fide Title Defect properly reported in a Title Defect Notice
or bona fide Title Benefit properly reported in a Title Benefit Notice on or
before the Title Claim Date. This Article 3 and the covenant set forth in
Section 7.9 shall, to the fullest extent permitted by applicable Law, be the
exclusive right and remedy of Purchaser with respect to title to the Assets.
Except as provided in this Article 3 and in Section 7.9, Purchaser releases,
remises and forever discharges Seller and its Affiliates and all such parties’
members, managers, stockholders, officers, directors, employees, agents,
attorneys, advisors and representatives from any and all suits, legal or
administrative proceedings, claims, demands, damages, losses, costs,
liabilities, interest or causes of action whatsoever, in law or in equity, known
or unknown, which Purchaser might now or subsequently may have, based on,
relating to or arising out of, any Title Defect or other deficiency in title to
any Asset.
ARTICLE 4
ENVIRONMENTAL MATTERS
     Section 4.1 Assessment.
     Subject to the limitations set forth herein and in Section 7.1, Purchaser
may, at its option, cause a Phase I environmental assessment (the “Assessment”)
of all or any portion of the Assets to be conducted by a reputable environmental
consulting or engineering firm approved in advance in writing by Seller (“the
Environmental Consultant”) and Purchaser or such Environmental Consultant may
conduct visual inspections, record reviews, and interviews relating to the
Properties, including their condition and their compliance with Environmental
Laws. The Assessment shall be conducted at the sole risk, cost and expense of
Purchaser, and all of Purchaser’s and the Environmental Consultant’s activity
conducted under this Section (including the Phase I Investigation) and
Section 7.1 shall be subject to the indemnity provisions of Section 7.6.
Purchaser’s right of access shall not entitle Purchaser to operate Equipment or
conduct testing or sampling without Seller’s prior consent. Seller has the right
to be present during any Phase I Investigation. Purchaser shall coordinate its
Phase I Investigation with Seller to minimize any inconvenience to or
interruption of the conduct of business by Seller. Purchaser shall abide by
Seller’s, and any third party operator’s, safety rules, regulations and
operating policies while conducting its due diligence evaluation of the Assets
including the Phase I Investigation. Upon Seller’s request, Purchaser agrees to
promptly provide, but not later than the Environmental Claim Date, copies of all
reports, results, and other documentation and data prepared or compiled by
Purchaser and/or any of its representatives or agents in connection with the
Phase I Investigation. Seller shall not be deemed by its receipt of said
documents or otherwise to have made any representation or warranty, expressed,
implied or statutory, as to the condition of the Assets or the accuracy of said
documents or the information contained therein.

16



--------------------------------------------------------------------------------



 



     Section 4.2 NORM.
     Purchaser acknowledges the following:
     (a) The Assets have been used for exploration, development, and production
of oil and gas and that there may be petroleum, produced water, wastes, or other
materials located on or under the Properties or associated with the Assets.
     (b) Equipment and sites included in the Assets may contain asbestos,
hazardous substances, or NORM.
     (c) NORM may affix or attach itself to the inside of wells, materials, and
equipment as scale, or in other forms.
     (d) The wells, materials, and equipment located on the Properties or
included in the Assets may contain NORM and other wastes or hazardous
substances.
     (e) NORM containing material and other wastes or hazardous substances may
have come in contact with the soil.
     (f) Special procedures may be required for the remediation, removal,
transportation, or disposal of soil, wastes, asbestos, hazardous substances, and
NORM from the Assets.
     Section 4.3 Notice of Violations of Environmental Laws.
     Purchaser shall deliver claim notices to Seller in writing (“Environmental
Defect Notice”), on or before five (5) days prior to the Closing Date (the
“Environmental Claim Date”), of any environmental matters disclosed by the
Assessment that Purchaser reasonably believes in good faith may constitute
Environmental Liabilities for which the Lowest Cost Response to address the
condition exceeds Ten Thousand and No/100 Dollars ($10,000.00), including in the
Environmental Defect Notice (i) a reasonably detailed description of the
specific matter that is an alleged violation of Environmental Laws; (ii) the
Units, Wells or associated Assets affected; (iii) an estimate of the Lowest Cost
Response to eliminate the alleged Environmental Defect in question; and
(iv) supporting documents reasonably necessary for Seller (as well as any
consultant, inspector or expert hired by Seller) to verify the existence of the
facts alleged in the Environmental Defect Notice. For purposes of this
Agreement, the term violation of Environmental Laws shall mean, as to any given
Asset, the violation of or failure to meet specific objective requirements or
standards that are clearly applicable to such Asset under applicable
Environmental Laws where such requirements or standards are in effect as of the
Effective Time. The term does not include good or desirable operating practices
or standards that may be employed or adopted by other oil or gas well operators
or recommended by a Governmental Authority.
     Section 4.4 Remedies for Violations of Environmental Laws.
     (a) If Seller confirms to its reasonable satisfaction that any matter
described in an Environmental Defect Notice delivered pursuant to Section 4.3,
constitutes a violation of

17



--------------------------------------------------------------------------------



 



Environmental Laws for which the Lowest Cost Response to address the condition
exceeds Ten Thousand and No/100 Dollars ($10,000.00), then Seller shall, at its
sole election, elect to:

  (i)   reduce the Purchase Price by an amount agreed upon in writing by
Purchaser and Seller as being a reasonable estimate of the cost of curing such
violation of Environmental Laws;     (ii)   retain the Property that is
associated with such Environmental Defect Notice, in which event the Purchase
Price shall be reduced by an amount equal to the Allocated Value of such
Property;     (iii)   perform or cause to be performed prior to Closing, at the
sole cost and expense of Seller, such operations as may be necessary to cure
such Environmental Defect Notice; or     (iv)   enter into an agreement with
Purchaser whereby Seller will as soon as reasonably practicable after Closing,
at the sole cost and expense of Seller, perform or cause to be performed such
operations as may be necessary to cure such Environmental Defect Notice.

     In the event Seller elects to proceed under Section 4.4(a) and Purchaser
and Seller have failed to agree by Closing on the reduction to the Purchase
Price (which agreement Seller and Purchaser shall use good faith efforts to
reach), Seller shall then proceed with respect to such matter under any of
Sections 4.4(a)(ii), (iii), or (iv). In the event that Seller elects to proceed
under Section 4.4(a)(iv) and Purchaser and Seller have failed to agree by
Closing on the terms of the agreement contemplated thereby (which agreement
Seller and Purchaser shall use good faith efforts to reach), Seller shall then
proceed with respect to such matter under any of Sections 4.4(a)(ii) or (iii).
     Notwithstanding anything herein to the contrary (other than
Section 4.4(b)), (i) in no event shall there be any adjustments to the Purchase
Price or other remedies provided by Seller for individual Environmental
Liabilities that do not exceed Ten Thousand and No/100 Dollars ($10,000.00) and
(ii) in no event shall there be any adjustments to the Purchase Price or other
remedies provided by Seller for Environmental Liabilities unless the amount of
all such Environmental Liabilities covered by Section 4.4(a), in the aggregate,
exceeds a deductible in an amount equal to one and one-half percent (1.5%) of
the Purchase Price (the “Environmental Deductible”), after which point Purchaser
shall be entitled to adjustments to the Purchase Price or other remedies with
respect to Environmental Liabilities in excess of such Environmental Deductible,
subject to clause (i) of this paragraph. The provisions of this paragraph shall
not apply to any Property retained by Seller in accordance with
Section 4.4(a)(ii) hereinabove.
     (b) Notwithstanding any provision of Section 4.4(a) to the contrary, if the
sum of the Lowest Cost Responses for all Environmental Defects noticed by
Purchaser under Section 4.3 exceeds 15% of the Purchase Price, then either
Purchaser or Seller may in its sole discretion terminate this Agreement upon
furnishing to the other party prior written notice and demand, in which event
Purchaser shall receive a return of the Deposit in accordance with
Section 10.3(c).
     Notwithstanding anything to the contrary in this Article 4, the
Environmental Liability or

18



--------------------------------------------------------------------------------



 



Lowest Cost Response (or the corresponding adjustment to the Purchase Price on
account thereof) for a Property shall not exceed the Allocated Value of the
Property.
     Section 4.5 Limitations.
     Notwithstanding anything to the contrary in this Agreement, this Article 4
is intended to be the sole and exclusive remedy that Purchaser Indemnitees shall
have against Seller Indemnitees with respect to any matter or circumstance
relating to Environmental Laws, the release of materials into the environment or
protection of the environment or health. Except to the limited extent necessary
to enforce the terms of this Article 4, Purchaser (on behalf of itself and each
of the other Purchaser Indemnitees) hereby releases and discharges any and all
claims at law or in equity, known or unknown, whether now existing or arising in
the future, contingent or otherwise, against the Seller Indemnitees with respect
to any matter or circumstance relating to Environmental Laws, the release of
materials into the environment or protection of the environment or health EVEN
IF SUCH CLAIMS OR DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE
(WHETHER SOLE, JOINT OR CONCURRENT, EXCLUDING GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT), STRICT LIABILITY OR OTHER LEGAL FAULT OF SELLER INDEMNITEES.
Purchaser acknowledges that Seller has not made and will not make any
representation or warranty regarding any matter or circumstance relating to
Environmental Laws, the release of materials into the environment or protection
of the environment or health, and that nothing in Article 5 or otherwise shall
be construed as such a representation or warranty.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER
     Section 5.1 Disclaimers.
     (a) Except as and to the extent expressly set forth in Articles 3, 5 and 7
of this Agreement or Schedules hereto or in the certificate of Seller to be
delivered pursuant to Section 9.2(d) or in the Conveyance instruments to be
delivered by Seller to Purchaser hereunder, with respect to the Assets and the
transactions contemplated hereby (i) SELLER MAKES NO COVENANTS, REPRESENTATIONS
OR WARRANTIES, STATUTORY, EXPRESS OR IMPLIED, AND (ii) SELLER EXPRESSLY
DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY COVENANT, REPRESENTATION,
WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING)
TO PURCHASER OR ANY OF ITS AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS OR
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO PURCHASER BY ANY OFFICER,
DIRECTOR, EMPLOYEE, AGENT, CONSULTANT, REPRESENTATIVE OR ADVISOR OF SELLER OR
ANY OF ITS AFFILIATES).
     (b) EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN ARTICLE 3, ARTICLE 5
OR ARTICLE 7 OR IN THE CERTIFICATE OF SELLER

19



--------------------------------------------------------------------------------



 



TO BE DELIVERED PURSUANT TO SECTION 9.2(d), WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, SELLER EXPRESSLY DISCLAIMS ANY COVENANT, REPRESENTATION OR
WARRANTY, STATUTORY, EXPRESS OR IMPLIED, AS TO (i) TITLE TO ANY OF THE ASSETS,
(ii) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM, OR ANY
REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR SEISMIC
DATA OR INTERPRETATION, RELATING TO THE ASSETS, (iii) THE QUANTITY, QUALITY OR
RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE ASSETS, (iv) ANY ESTIMATES
OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (v) THE
PRODUCTION OF PETROLEUM SUBSTANCES FROM THE ASSETS, (vi) ANY ESTIMATES OF
OPERATING COSTS AND CAPITAL REQUIREMENTS FOR ANY WELL, OPERATION, OR PROJECT,
(vii) THE MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR
MARKETABILITY OF THE ASSETS, (viii) THE CONTENT, CHARACTER OR NATURE OF ANY
DESCRIPTIVE MEMORANDUM, REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY
THIRD PARTIES, (ix) ANY OTHER MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE
AVAILABLE OR COMMUNICATED TO PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR
EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY DISCUSSION OR
PRESENTATION RELATING THERETO, AND FURTHER DISCLAIMS ANY COVENANT,
REPRESENTATION OR WARRANTY, STATUTORY, EXPRESS OR IMPLIED, OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY EQUIPMENT IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES HERETO
THAT PURCHASER SHALL BE DEEMED TO BE OBTAINING THE ASSETS, INCLUDING THE
EQUIPMENT AND PIPELINES, IN ITS PRESENT STATUS, CONDITION AND STATE OF REPAIR,
“AS IS” AND “WHERE IS” WITH ALL FAULTS AND THAT PURCHASER HAS MADE OR CAUSED TO
BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE, OR (ix) ANY IMPLIED OR
EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.
     (c) Any representation “to the knowledge of Seller” or “to Seller’s
knowledge” is limited to matters within the actual knowledge of Tom Graves and
Tom Schaefer. “Actual knowledge” for purposes of this Agreement means
information actually personally known.
     (d) Inclusion of a matter on a Schedule to a representation or warranty
which addresses matters having a Material Adverse Effect shall not be deemed an
indication that such matter does, or may, have a Material Adverse Effect.
Matters may be disclosed on a Schedule to this Agreement for purposes of
information only.
     (e) Subject to the foregoing provisions of this Section 5.1, and the other
terms and conditions of this Agreement, Seller represents and warrants to
Purchaser the matters set out in Sections 5.2 through 5.21.

20



--------------------------------------------------------------------------------



 



     Section 5.2 Existence and Qualification.
     Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware and is duly qualified
to do business as a foreign limited liability company where the Assets are
located, except where the failure to so qualify would not have a Material
Adverse Effect.
     Section 5.3 Power.
     Seller has the requisite power to enter into and perform this Agreement and
consummate the transactions contemplated by this Agreement.
     Section 5.4 Authorization and Enforceability.
     The execution, delivery and performance of this Agreement, and the
performance of the transactions contemplated hereby, have been duly and validly
authorized by all necessary action on the part of Seller and its security
holders. This Agreement has been duly executed and delivered by Seller (and all
documents required hereunder to be executed and delivered by Seller at Closing
will be duly executed and delivered by Seller) and this Agreement constitutes,
and at the Closing such documents will constitute, the valid and binding
obligations of Seller, enforceable in accordance with their terms except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors generally as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
     Section 5.5 No Conflicts.
     The execution, delivery and performance of this Agreement by Seller, and
the transactions contemplated by this Agreement will not (i) violate any
provision of the limited liability company agreement of Seller, (ii) result in
default (with due notice or lapse of time or both) or the creation of any lien
or encumbrance or give rise to any right of termination, cancellation or
acceleration under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, license or agreement to which Seller is a party or which
affect the Assets, (iii) violate any judgment, order, ruling, or decree
applicable to Seller as a party in interest, (iv) violate any Laws applicable to
Seller or any of the Assets (except for rights to consent by, required notices
to, and filings with or other actions by Governmental Bodies where the same are
not required prior to the assignment of oil and gas interests), or (v) require
any filing with, notification of or consent, approval or authorization of any
Governmental Body, except any matters described in clauses (ii), (iii), (iv) or
(v) above which would not have a Material Adverse Effect, and except for the
matters or consents referenced in Schedule 5.15.
     Section 5.6 Liability for Brokers’ Fees.
     Purchaser shall not directly or indirectly have any responsibility,
liability or expense, as a result of undertakings or agreements of Seller, for
brokerage fees, finder’s fees, agent’s commissions or other similar forms of
compensation in connection with this Agreement or any agreement or transaction
contemplated hereby.

21



--------------------------------------------------------------------------------



 



     Section 5.7 Litigation.
     Except as set forth in Schedule 5.7, no written claim, written demand,
written filing or investigation, proceeding, action, suit, or other legal
proceeding of any kind or nature by or before any Governmental Body or
arbitrator (including any take-or-pay claims) has been received by Seller or, to
Seller’s knowledge, is threatened or pending with respect to the Assets.
     Section 5.8 Taxes and Assessments.
     With respect to all Taxes related to the Assets, Seller warrants and
represents (a) all reports, returns, statements (including estimated reports,
returns or statements), and other similar filings (the “Tax Returns”) relating
to the Assets required to be filed on or before the Closing Date by Seller with
respect to any Taxes have been or will be timely filed with the appropriate
Governmental Body in all jurisdictions in which such Tax Returns are required to
be filed; and (b) such Tax Returns are true and correct in all material
respects, and all Taxes reported on such Tax Returns have been paid.
     With respect to all Taxes related to the Assets, except as set forth on
Schedule 5.8, Seller further warrants and represents (a) there are not currently
in effect any extension or waiver of any statute of limitations of any
jurisdiction regarding the assessment or collection of any Tax; (b) there are no
administrative proceedings or lawsuits pending against the Assets or Seller by
any taxing authority; and (c) there are no Tax liens on any of the Assets except
for liens for Taxes not yet due.
     Section 5.9 Outstanding Capital Commitments.
     As of the date of this Agreement, there is no single outstanding authority
for expenditure which is binding on the Assets the value of which Seller
reasonably anticipates exceeds Fifty Thousand and No/00 Dollars ($50,000.00), to
the Seller’s interests participating in the operation covered by such authority
for expenditure, other than those shown on Schedule 5.9 hereto.
     Section 5.10 Compliance with Laws.
     Except as disclosed on Schedule 5.10, to the knowledge of Seller, the
Seller Operated Assets are, and Seller’s operation of the Seller Operated Assets
has been and currently is and the other Assets are and the operation of the
other Assets has been and currently is, in substantial compliance with the
provisions and requirements of all Laws of all Governmental Bodies having
jurisdiction with respect to the Assets, or the ownership, operation,
development, maintenance, or use of any thereof.
     Section 5.11 Contracts.
     Except as disclosed on Schedule 5.11(a), Seller has paid its share of all
costs (including without limitation Property Costs) payable by it under the
Leases and Contracts, except those being contested in good faith and identified
on Schedule 5.11(a). Seller is not and, to Seller’s knowledge, no other party
is, in default under any Contract except as disclosed on Schedule 5.11(a) and
except such defaults as would not, individually or the aggregate, have a
Material Adverse Effect. Schedule 5.11(b) sets forth all of the following
Contracts included in the Assets

22



--------------------------------------------------------------------------------



 



or to which any of the Assets will be bound as of the Closing: (i) any agreement
with any Affiliate; (ii) any agreement or contract for the sale, exchange, or
other disposition of Hydrocarbons produced from or attributable to Seller’s
interest in the Assets that is not cancelable without penalty or other material
payment on not more than thirty (30) days prior written notice; (iii) any
agreement of or binding upon Seller to sell, lease, farmout, or otherwise
dispose of any interest in any of the Assets after the Effective Time, other
than conventional rights of reassignment arising in connection with Seller’s
surrender or release of any of the Assets; (iv) any tax partnership agreement of
or binding upon Seller affecting any of the Assets (v) any agreement which can
reasonably be expected to generate gross revenue per year for the owner of the
Assets in excess of Fifty Thousand and No/00 Dollars ($50,000.00); and (vi) any
agreement which can reasonably be expected to require expenditures per year
chargeable to the owner of the Assets in excess of Fifty Thousand and No/00
Dollars ($50,000.00).
     Section 5.12 Payments for Production.
     Except as set forth on Schedule 5.12, Seller is not obligated under any
contract or agreement containing a take-or-pay, advance payment, prepayment, or
similar provision, or under any gathering, transmission, or any other contract
or agreement with respect to any of the Assets to sell, gather, deliver,
process, or transport any gas without then or thereafter receiving full payment
therefor.
     Section 5.13 Gas Imbalances.
     Schedule 5.13 accurately sets forth all of Seller’s pipeline and production
imbalances and penalties as of the Effective Time arising with respect to the
Assets. Except as disclosed in Schedule 5.13 as of the Effective Time (i) no
Person is entitled to receive any portion of the Seller’s Hydrocarbons produced
from the Assets or to receive cash or other payments to “balance” any
disproportionate allocation of Hydrocarbons produced from the Assets under any
operating agreement, gas balancing or storage agreement, gas processing or
dehydration agreement, gas transportation agreement, gas purchase agreement, or
other agreements, whether similar or dissimilar, (ii) Seller is not obligated to
deliver any quantities of gas or to pay any penalties or other amounts, in
connection with the violation of any of the terms of any gas contract or other
agreement with shippers with respect to the Assets, and (iii) Seller is not
obligated to pay any penalties or other payments under any gas transportation or
other agreement as a result of the delivery of quantities of gas from the Wells
in excess of the contract requirements.
     Section 5.14 Governmental Authorizations.
     Except as disclosed on Schedule 5.14, to the knowledge of Seller, Seller
has obtained and is maintaining all federal, state and local governmental
licenses, permits, franchises, orders, exemptions, variances, waivers,
authorizations, certificates, consents, rights, privileges and applications
therefor (the “Governmental Authorizations”) that are presently necessary or
required for the operation of the Seller Operated Assets as currently operated
(including, but not limited to, those required under Environmental Laws), the
loss of which would have a Material Adverse Effect. Except as disclosed in
Schedule 5.7 or Schedule 5.14 and except as would not have a Material Adverse
Effect, (i) Seller has operated the Seller Operated Assets in accordance

23



--------------------------------------------------------------------------------



 



with the conditions and provisions of such Governmental Authorizations, and
(ii) no notices of violation have been received by Seller, and no proceedings
are pending or, to Seller’s knowledge, threatened in writing that might result
in any modification, revocation, termination or suspension of any such
Governmental Authorizations or which would require any corrective or remediation
action by Seller.
     Section 5.15 Consents and Preferential Purchase Rights.
     None of the Assets, or any portion thereof, is subject to any
(i) preferential rights to purchase, (ii) or restrictions on assignment or
required third-party consents to assignment that if not obtained would result in
a termination of Seller’s title to such Asset or (iii) to the best of Seller’s
knowledge, other third-party consents to assignment, which may be applicable to
the transactions contemplated by this Agreement, except for (x) governmental
consents and approvals of assignments that are customarily obtained after
Closing, and (y) preferential rights, consents and restrictions as are set forth
on Schedule 5.15.
     Section 5.16 Equipment.
     The Equipment has been maintained in an adequate manner for the normal
operation of the Assets consistent with current practices.
     Section 5.17 Payout Balances.
     Schedule 5.17 contains a complete and accurate list of the status of any
“payout” balance, as of the Effective Time, for the Wells and Units subject to a
reversion or other adjustment at some level of cost recovery or payout (or
passage of time or other event other than termination of a Lease by its terms).
     Section 5.18 Condemnation.
     To Seller’s knowledge, there is no actual or threatened taking (whether
permanent, temporary, whole or partial) of any part of the Properties by reason
of condemnation or the threat of condemnation.
     Section 5.19 Bankruptcy.
     There are no bankruptcy, reorganization, or similar arrangement proceedings
pending, being contemplated by or, to Seller’s knowledge, threatened against
Seller or any Affiliate.
     Section 5.20 Ownership of Certain Property.
     Except as listed or described on Schedule 5.20 and for assets since sold in
the ordinary course of business and for the Properties, which is the subject of
Article 3, Seller owns all tangible assets purported to be included in the
Assets, free and clear of all liens and encumbrances.

24



--------------------------------------------------------------------------------



 



     Section 5.21 Leases.
     Except as set forth on Schedule 5.21, with respect to Leases (but only to
Seller’s knowledge with respect to Leases not operated by Seller):
     (a) the Leases have been maintained by Seller according to their terms, in
compliance with all material agreements contained therein or to which the Leases
are subject;
     (b) to the knowledge of Seller, no other party to any Lease is in breach or
default with respect to any of its material obligations thereunder; and
     (c) there are no provisions in the Leases or under any Contract or Law
applicable to the Leases that increase the royalty share of the lessor
thereunder.
     Except as set forth in Schedule 5.21, (a) there are no Leases that are
subject to a fixed term of duration, and (b) there are no unfulfilled drilling
obligations affecting the Leases, other than (i) obligations implied in Law and
(ii) provisions requiring optional drilling as a condition of maintaining or
earning all or a portion of the Lease.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to Seller the following:
     Section 6.1 Existence and Qualification.
     Purchaser is a Colorado corporation organized, validly existing and in good
standing under the laws of the state of Colorado, and authorized to do business
in the State of Texas; and Purchaser is duly qualified to do business as a
corporation in every jurisdiction in which it is required to qualify in order to
conduct its business except where the failure to so qualify would not have a
material adverse effect on Purchaser or its properties; and Purchaser is or will
be duly qualified to do business as a corporation in the respective
jurisdictions where the Assets to be transferred to it are located.
     Section 6.2 Power.
     Purchaser has the requisite power to enter into and perform this Agreement
and consummate the transactions contemplated by this Agreement.
     Section 6.3 Authorization and Enforceability.
     The execution, delivery and performance of this Agreement, and the
performance of the transaction contemplated hereby, have been duly and validly
authorized by all necessary action on the part of Purchaser. This Agreement has
been duly executed and delivered by Purchaser (and all documents required
hereunder to be executed and delivered by Purchaser at Closing will be duly
executed and delivered by Purchaser) and this Agreement constitutes, and at the
Closing

25



--------------------------------------------------------------------------------



 



such documents will constitute, the valid and binding obligations of Purchaser,
enforceable in accordance with their terms except as such enforceability may be
limited by applicable bankruptcy or other similar laws affecting the rights and
remedies of creditors generally as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     Section 6.4 No Conflicts.
     The execution, delivery and performance of this Agreement by Purchaser, and
the transactions contemplated by this Agreement will not (i) violate any
provision of limited partnership agreement or other constituent documents of
Purchaser, (ii) result in a material default (with due notice or lapse of time
or both) or the creation of any lien or encumbrance or give rise to any right of
termination, cancellation or acceleration under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license or agreement to which
Purchaser is a party, (iii) violate any judgment, order, ruling, or regulation
applicable to Purchaser as a party in interest, or (iv) violate any law, rule or
decree applicable to Purchaser or any of its assets, or (v) require any filing
with, notification of or consent, approval or authorization of any Governmental
Body or authority, except any matters described in clauses (ii), (iii), (iv) or
(v) above which would not have a material adverse affect on Purchaser.
     Section 6.5 Liability for Brokers’ Fees.
     Seller shall not directly or indirectly have any responsibility, liability
or expense, as a result of undertakings or agreements of Purchaser, for
brokerage fees, finder’s fees, agent’s commissions or other similar forms of
compensation in connection with this Agreement or any agreement or transaction
contemplated hereby.
     Section 6.6 Litigation.
     As of the date of the execution of this Agreement, there are no actions,
suits or proceedings pending, or to Purchaser’s knowledge, threatened in writing
before any Governmental Body against Purchaser or any subsidiary of Purchaser
which are reasonably likely to impair materially Purchaser’s ability to perform
its obligations under this Agreement.
     Section 6.7 Financing.
     Purchaser has sufficient cash, available lines of credit or other sources
of immediately available funds (in United States dollars) to enable it to pay
the Closing Payment to Seller at the Closing.
     Section 6.8 Independent Investigation.
     Purchaser is (or its advisors are) experienced and knowledgeable in the oil
and gas business and aware of the risks of that business. Purchaser acknowledges
and affirms as of the Closing Date that (i) it has completed its independent
investigation, verification, analysis and evaluation of the Assets, and (ii) it
has made all such reviews and inspections of the Assets as it has deemed
necessary or appropriate.

26



--------------------------------------------------------------------------------



 



     Section 6.9 Limitation.
     PURCHASER ACKNOWLEDGES THAT EXCEPT TO THE EXTENT CONTAINED IN AN EXPRESS
REPRESENTATION, WARRANTY OR COVENANT IN ARTICLES 3, 5 AND 7 OF THIS AGREEMENT,
THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT TO SECTION 9.2(d) OR THE
CONVEYANCE, SELLER HAS MADE NO COVENANTS, REPRESENTATIONS OR WARRANTIES, WHETHER
ORAL OR WRITTEN, AND SELLER DISCLAIMS ALL COVENANTS, REPRESENTATIONS AND
WARRANTIES, STATUTORY, EXPRESS OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF
INFORMATION OBTAINED BY PURCHASER UNDER THIS SECTION, OR AS TO SELLER’S TITLE TO
THE ASSETS, AND IN ENTERING INTO AND PERFORMING THIS AGREEMENT, PURCHASER HAS
RELIED AND WILL RELY SOLELY UPON ITS INDEPENDENT INVESTIGATION OF, AND JUDGMENT
WITH RESPECT TO, THE ASSETS, THEIR VALUE AND SELLER’S TITLE THERETO AND UPON
THOSE COVENANTS, REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLES
3, 5 AND 7 OF THIS AGREEMENT, THE CERTIFICATE OF SELLER TO BE DELIVERED PURSUANT
TO SECTION 9.2(d) OR THE CONVEYANCE. PURCHASER UNDERSTANDS THAT SELLER MAKES NO
COVENANT, REPRESENTATION OR WARRANTY OTHER THAN AS SPECIFICALLY CONTAINED HEREIN
WITH REGARD TO THE ASSETS AND THAT IT IS PURCHASING THE ASSETS “WHERE IS” AND
“AS IS.” FURTHER, SELLER SPECIFICALLY DISCLAIMS ANY REPRESENTATION OR WARRANTY
CONCERNING THE ACCURACY OR COMPLETENESS OF ANY DOCUMENTS, RECORDS OR OTHER
INFORMATION PROVIDED WITH REGARD TO THE ASSETS.
     Section 6.10 Bankruptcy.
     There are no bankruptcy, reorganization or receivership proceedings pending
against, being contemplated by, or, to Purchaser’s knowledge, threatened against
Purchaser.
     Section 6.11 Qualification.
     Purchaser shall be, at Closing, and hereafter shall continue to be,
qualified to own and assume operatorship of federal and state oil, gas and
mineral leases in all jurisdictions where the Assets to be transferred to it are
located, and the consummation of the transactions contemplated in this Agreement
will not cause Purchaser to be disqualified as such an owner or operator. To the
extent required by the applicable Law, as of the Closing, Purchaser currently
has, and will continue to maintain, lease bonds, area-wide bonds or any other
surety bonds as may be required by, and in accordance with, such state or
federal regulations governing the ownership and operation of such leases.
     Section 6.12 Consents.
     Except for consents and approvals for the assignment of the Assets to
Purchaser that are customarily obtained after the assignment of properties
similar to the Assets, there are no consents or other restrictions on assignment
that any Purchaser is obligated to obtain or furnish, including, but not limited
to, requirements for consents from third parties to any assignment (in

27



--------------------------------------------------------------------------------



 



each case) that would be applicable in connection with the consummation of the
transactions contemplated by this Agreement by Purchaser.
ARTICLE 7
COVENANTS OF THE PARTIES
     Section 7.1 Access.
     Between the date of execution of this Agreement and continuing until the
Closing Date, Seller will give Purchaser and its representatives access to the
Assets and up to five days prior to Closing access to and the right to copy, at
Purchaser’s expense, the Records in Seller’s possession, for the purpose of
conducting an investigation of the Assets, but only to the extent that Seller
may do so without violating any obligations to any third party and to the extent
that Seller has authority to grant such access without breaching any restriction
binding on Seller. Such access by Purchaser shall be subject to the limitations
in Section 4.1 and shall be limited to Seller’s normal business hours, and any
weekends and after hours requested by Purchaser that can be reasonably
accommodated by Seller, and Purchaser’s investigation shall be conducted in a
manner that minimizes interference with the operation of the Assets. All
information obtained by Purchaser and its representatives under this Section
shall be subject to the terms of Section 7.6.
     Section 7.2 Government Reviews.
     Seller and Purchaser shall in a timely manner (a) make all required
filings, if any, with and prepare applications to and conduct negotiations with,
each governmental agency as to which such filings, applications or negotiations
are necessary or appropriate in the consummation of the transactions
contemplated hereby specifically including but not limited to the HSR Act,
(b) provide such information as each may reasonably request to make such
filings, prepare such applications and conduct such negotiations, and
(c) request early termination or waiver of any applicable waiting period under
the HSR Act. Each party shall cooperate with and use all reasonable efforts to
assist the other with respect to such filings, applications and negotiations.
     Section 7.3 Notification of Breaches.
     Until the Closing,
     (a) Purchaser shall notify Seller promptly after Purchaser obtains actual
knowledge that any representation or warranty of Seller contained in this
Agreement is untrue in any material respect or will be untrue in any material
respect as of the Closing Date or that any covenant or agreement to be performed
or observed by Seller prior to or on the Closing Date has not been so performed
or observed in any material respect.
     (b) Seller shall notify Purchaser promptly after Seller obtains actual
knowledge that any representation or warranty of Purchaser contained in this
Agreement is untrue in any material respect or will be untrue in any material
respect as of the Closing Date or that any covenant or agreement to be performed
or observed by

28



--------------------------------------------------------------------------------



 



Purchaser prior to or on the Closing Date has not been so performed or observed
in a material respect.
     If any of Purchaser’s or Seller’s representations or warranties is untrue
or shall become untrue in any material respect between the date of execution of
this Agreement and the Closing Date, or if any of Purchaser’s or Seller’s
covenants or agreements to be performed or observed prior to or on the Closing
Date (other than on a specified date) shall not have been so performed or
observed in any material respect, but if such breach of representation,
warranty, covenant or agreement shall (if curable) be cured by the Closing (or,
if the Closing does not occur, by the date set forth in Section 10.1), then such
breach shall be considered not to have occurred for all purposes of this
Agreement.
     Section 7.4 Letters-in-Lieu; Assignments; Operatorship.
     (a) Seller will execute on the Closing Date letters in lieu of division and
transfer orders relating to the Assets on forms prepared by Purchaser and
reasonably satisfactory to Seller to reflect the transaction contemplated
hereby.
     (b) Seller will prepare and Seller and Purchaser will execute on the
Closing Date all assignments necessary to convey to Purchaser all federal or
state leases in the proper form customarily used by Purchaser or as prescribed
by the applicable governmental body and otherwise acceptable to Purchaser and
Seller.
     (c) Seller will assist Purchaser in its efforts to succeed Seller as
operator of any Wells included in the Assets. Seller makes no representation and
does not warrant or guarantee that Purchaser will succeed in being appointed
successor operator. Purchaser shall promptly, following Closing, file all
appropriate forms, pit permit transfers and declarations or bonds with federal
and state agencies relative to its assumption of operatorship. For all Seller
Operated Assets, Seller shall execute and deliver to Purchaser and Purchaser
shall promptly file the forms transferring operatorship of such Assets to
Purchaser.
     Section 7.5 Operation of Business.
     Except as set forth on Schedule 7.5, until the Closing, Seller (i) will
operate its business in the ordinary course, (ii) will not, without the prior
written consent of Purchaser, which consent shall not be unreasonably withheld
or delayed, commit to any operation, or series of related operations, reasonably
anticipated by Seller to require future capital expenditures by the owner of the
Assets in excess of One Hundred Thousand and No/100 Dollars ($100,000.00) (net
to Seller’s interest) or make any capital expenditures related to the Assets in
excess of One Hundred Thousand and No/100 Dollars ($100,000.00) (net to Seller’s
interest) except for matters set forth on Schedule 5.9, or terminate, materially
amend, execute or extend any material agreements affecting the Assets,
(iii) will maintain insurance coverage on the Assets presently furnished by
nonaffiliated third parties in the amounts and of the types presently in force,
(iv) will use commercially reasonable efforts to maintain in full force and
effect all Leases, (v) will maintain all material governmental permits and
approvals affecting the Assets, (vi) will not transfer, farmout, sell,
hypothecate, encumber or otherwise dispose of any material Assets except

29



--------------------------------------------------------------------------------



 



for sales and dispositions of oil and gas production and Equipment made in the
ordinary course of business consistent with past practices and (vii) will not
commit to do any of the foregoing. Notwithstanding anything contained in this
Agreement to the contrary, all proceeds received by Seller prior to Closing from
the sale of surplus and inventoried Equipment listed on Schedule 7.5 hereto,
shall be the property of Seller, and there shall be no adjustment to the
Purchase Price for same. Purchaser’s approval of any action restricted by this
Section 7.5 shall be considered granted within ten (10) days (unless a shorter
time is reasonably required by the circumstances and such shorter time is
specified in Seller’s written notice) of Seller’s notice to Purchaser requesting
such consent unless Purchaser notifies Seller to the contrary during that
period. In the event of an emergency, Seller may take such action as a prudent
operator would take and shall notify Purchaser of such action promptly
thereafter.
     Notwithstanding anything to the contrary in this Agreement, Seller shall
have no liability to Purchaser for the incorrect payment of delay rentals,
royalties, shut-in payment payments or similar payments made during the period
from the Effective Time to the Closing Date or for failure to make such payments
through mistake or oversight (including Seller’s negligence or other fault),
however this shall not affect the right of Purchaser to assert Title Defects as
provided in Article 3.
     Purchaser acknowledges that Seller may own an undivided interest in certain
of the Assets and Purchaser agrees that the acts or omissions of the other
working interest owners who are not affiliated with Seller shall not constitute
a violation of the provisions of this Article 7 nor shall any action required by
a vote of working interest owners constitute such a violation so long as Seller
has voted its interest in a manner consistent with the provisions of this
Article 7.
     Section 7.6 Indemnity Regarding Access.
     Purchaser, on behalf of itself and the Purchaser Indemnitees, agrees to
indemnify, defend and hold harmless Seller, Seller Indemnitees, the other owners
of interests in the Assets, and all such Persons’ stockholders, unit holders,
members, officers, directors, managers, employees, agents, advisors and
representatives from and against any and all claims, liabilities, losses, costs
and expenses (including court costs and reasonable attorneys’ fees), including
claims, liabilities, losses, costs and expenses attributable to personal
injuries, death, or property damage, arising out of or relating to access to the
Assets by the Purchaser Indemnitees, the Records and other related activities or
information prior to the Closing by Purchaser, its Affiliates, or its or their
directors, officers, employees, agents or representatives, EVEN IF CAUSED IN
WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT), STRICT
LIABILITY OR OTHER LEGAL FAULT OF ANY INDEMNIFIED PERSON, EXCLUDING, HOWEVER,
ANY CLAIMS, LIABILITIES, LOSSES, COSTS OR EXPENSES CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNIFIED PERSON.
     Section 7.7 Consents and Preferential Rights.
     Should a third party fail to exercise its preferential right to purchase as
to any portion of the Assets prior to Closing and the time for exercise or
waiver has not yet expired, subject to the remaining provisions of this
Section 7.7, such Assets shall be included in the transaction at

30



--------------------------------------------------------------------------------



 



Closing, such preferential right to purchase shall be Permitted Encumbrances
hereunder, and the following procedures shall be applicable. If one or more of
the holders of any such preferential right to purchase notifies Seller
subsequent to the Closing that it intends to assert its preferential purchase
right, Seller shall give notice thereof to Purchaser, whereupon Purchaser shall
satisfy all such preferential purchaser right obligations of Seller to such
holders and shall indemnify and hold harmless Seller from and against any and
all claims, liabilities, losses, damages, costs and expenses (including, without
limitation, court costs and reasonable attorney’s fees) in connection therewith,
and Purchaser shall be entitled to receive (and Seller hereby assigns to
Purchaser all of Seller’s rights to) all proceeds, received from such holders in
connection with such preferential rights to purchase.
     Should any third party bring any suit, action or other proceeding seeking
to restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated hereby in connection with a claim to enforce preferential rights,
the Assets affected by such suit, action or other proceeding shall be excluded
from the Assets transferred at Closing and the Purchase Price shall be reduced
by the Allocated Value of such excluded Assets. Promptly after the suit, action
or other proceeding is dismissed or settled or a judgment is rendered, Seller
shall sell to Purchaser and Purchaser shall purchase from Seller all such Assets
not being sold to the third party for a purchase price equal to the Allocated
Value of such Assets, adjusted as provided in Section 2.2.
     Section 7.8 Tax Matters.
     (a) Subject to the provisions of Section 12.3, Seller shall be responsible
for all ad valorem, property, severance, production, excise and similar Taxes
based upon or measured by the ownership or operation of the Assets, the
production of Hydrocarbons, or the receipt of proceeds therefrom, for any period
prior to the Effective Time, and Purchaser shall be responsible for all such
Taxes for any period that begins on or after the Effective Time. The payment to
the appropriate Governmental Body of all ad valorem, property, severance,
production, excise and similar Taxes required to be paid before the Closing Date
shall be made by Seller, and the payment to the appropriate Governmental Body of
all ad valorem, property, severance, production, excise and similar taxes
required to be paid on or after the Closing Date shall be made by Purchaser. If
requested by Purchaser, Seller will assist Purchaser with preparation of all ad
valorem and property Tax Returns due on or before December 31, 2010 (including
any extensions requested). Seller shall deliver to Purchaser within thirty
(30) days of filing copies of all Tax Returns filed by Seller after the Closing
Date relating to the Assets and any supporting documentation provided by Seller
to taxing authorities.
     (b) Seller shall be responsible for (and shall pay or cause to be paid)
(i) all income taxes resulting from the sale of the Assets hereunder and
(ii) all Taxes (other than Taxes addressed by Section 7.8(a)) related to the
Assets attributable to any tax period up to and including the Closing Date; and
Purchaser shall be responsible for all Taxes (other than Taxes addressed by
Section 7.8(a) or Section 7.8(b)(i)) related to the Assets attributable to any
tax period after the Closing Date. For purposes of any tax liability by either
Seller or Purchaser in this Section 7.8, any such Taxes calculated on a periodic
or annual basis shall be pro-rated based on days in such period prior to and
after the Closing

31



--------------------------------------------------------------------------------



 



Date. Seller agrees to pay all taxes for which it is responsible under this
Section 7.8 and indemnify Purchaser against liability for the payment of such
taxes. Purchaser agrees to pay all taxes for which it is responsible under this
Section 7.8 and indemnify Seller against liability for the payment of such
taxes. The indemnification under this Section 7.8 shall survive Closing until
the expiration of the applicable statute of limitations. The provisions of this
Section 7.8 shall not be subject to any of the limitations that apply to the
general indemnification provisions in Article 11, and in the event of any
conflict between the provisions of this Section 7.8 and any other provision of
this Agreement, the provisions of this Section 7.8 shall control.
     Section 7.9 Special Warranty of Title.
     From and after Closing, Seller covenants to warrant Defensible Title to the
Leases and Units from the lawful claims of third parties arising prior to
Closing by, through or under Seller that are not reflected or referred to of
record in the counties where the lands covered by the Leases and Units are
located or in the materials made available to Purchaser prior to the Title Claim
Date; provided, however, that Seller’s liability to Purchaser in respect of this
Section 7.9 shall be limited to payment to Purchaser of the Allocated Value of
the Lease or Unit affected by the Title Defect asserted in connection with this
Section 7.9 and shall be further limited by the provisions of Section 11.4.
     Section 7.10 Suspended Proceeds.
     Seller shall transfer and pay to Purchaser (as a post closing adjustment to
the Purchase Price) all monies representing the value or proceeds of production
removed or sold from the Properties and held by Seller at the time of the
Closing for accounts from which payment has been suspended, such monies, net of
applicable rights of set off or recoupment, being hereinafter called “Suspended
Proceeds”. Purchaser shall be solely responsible for the proper distribution of
such Suspended Proceeds to the party or parties which or who are entitled to
receive payment of the same.
     Section 7.11 Further Assurances.
     After Closing, Seller and Purchaser each agrees to take such further
actions and to execute, acknowledge and deliver all such further documents as
are reasonably requested by the other party for carrying out the purposes of
this Agreement or of any document delivered pursuant to this Agreement.
     Section 7.12 Independent Reserve Report. Purchaser has retained or will
retain Cawley, Gillespie, and Associates, Inc. (the “Reserves Consultant”) to
prepare an independent reserve report by the date required under, and sufficient
to comply with, the public reporting requirements of the Securities and Exchange
Commission for the proved reserves covering all of the properties listed in
Exhibit A and Exhibit A-1 attached hereto (the “Reserve Report”). Seller shall
timely provide all information and data in its possession or control that is
requested in writing by representatives of the Reserves Consultant for the
purpose of preparing the Reserve Report. In addition, Seller shall cause its
officers to be reasonably available during normal working hours to assist the
Reserves Consultant in collecting and obtaining data in Seller’s

32



--------------------------------------------------------------------------------



 



possession or control and otherwise by responding to the reasonable inquiries of
its representatives related to the preparation of the Reserve Report.
Notwithstanding the foregoing, all of the data, information or responses
provided by Seller or its representatives pursuant to this paragraph is given
without any representation or warranty, express or implied, and no Seller
Indemnitee shall have any liability or responsibility with respect thereto.
Seller will not be responsible for any reliance on the Reserve Report by any
other Person, and Purchaser shall indemnify, defend and hold Seller Indemnitees
harmless from and against any and all claims and Damages arising out of (in
whole or in part) or in connection with the Reserve Report or the preparation
thereof.
ARTICLE 8
CONDITIONS TO CLOSING
     Section 8.1 Conditions of Seller to Closing.
     The obligations of Seller to consummate the transactions contemplated by
this Agreement are subject, at the option of Seller, to the satisfaction on or
prior to Closing of each of the following conditions:
     (a) Representations. The representations and warranties of Purchaser set
forth in Article 6 shall be true and correct as of the date of this Agreement
and as of the Closing Date as though made on and as of the Closing Date (other
than representations and warranties that refer to a specified date, which need
only be true and correct on and as of such specified date), except for such
breaches, if any, as would not have a Material Adverse Effect (provided that to
the extent such representation or warranty is qualified by its terms by
materiality or Material Adverse Effect, such qualification in its terms shall be
inapplicable for purposes of this Section and the Material Adverse Effect
qualification contained in this Section 8.1 shall apply in lieu thereof);
     (b) Performance. Purchaser shall have performed and observed, in all
material respects, all covenants and agreements to be performed or observed by
it under this Agreement prior to or on the Closing Date;
     (c) Pending Litigation. No suit, action or other proceeding by a third
party (including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement
shall be pending before any Governmental Body; provided, however, Closing shall
proceed notwithstanding any suits, actions or other proceedings seeking to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated hereby brought by holders of preferential purchase rights seeking
to enforce such rights with respect to Assets with aggregate Allocated Values of
less than ten percent (10%) of the Purchase Price;
     (d) Deliveries. Purchaser shall have delivered to Seller duly executed
counterparts of the Conveyances and the other documents and certificates to be
delivered by Purchaser under Section 9.3;

33



--------------------------------------------------------------------------------



 



     (e) Title Defects, Casualty or Condemnation and Environmental Liabilities.
The aggregate amount of (i) the aggregate amount of all Title Defect Amounts for
Title Defects covered by Section 3.4(d)(1)(a), the aggregate amount of losses
from casualties to the Assets and takings of Assets as determined under
Section 3.6 (excluding any such losses covered by clauses (i), (ii) of
Section 3.6 and the Allocated Value of any Property covered by clause (iii) of
Section 3.6) and (iii) the aggregate amount of adjustments to the Purchase Price
for Environmental Liabilities covered by Section 4.4(a), shall not exceed an
amount equal to fifteen percent (15%) of the Purchase Price;
     (f) Payment. Purchaser shall be ready and able to pay the Closing Payment.
     Section 8.2 Conditions of Purchaser to Closing.
     The obligations of Purchaser to consummate the transactions contemplated by
this Agreement are subject, at the option of Purchaser, to the satisfaction on
or prior to Closing of each of the following conditions:
     (a) Representations. The representations and warranties of Seller set forth
in Article 5 shall be true and correct in all respects (including
representations and warranties that are qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) as of the date
of this Agreement and as of the Closing Date as though made on and as of the
Closing Date (except that representations and warranties that are made as of or
refer to a specified date need only be true and correct on and as of such
specified date), except in all cases for such breaches, if any, as would not
have a Material Adverse Effect;
     (b) Performance. Seller shall have performed and observed, in all material
respects, all covenants and agreements to be performed or observed by it under
this Agreement prior to or on the Closing Date;
     (c) Pending Litigation. No suit, action or other proceeding by a third
party (including any Governmental Body) seeking to restrain, enjoin or otherwise
prohibit the consummation of the transactions contemplated by this Agreement
shall be pending before any Governmental Body; provided, however, Closing shall
proceed notwithstanding any suits, actions or other proceedings seeking to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated hereby brought by holders of preferential purchase rights seeking
to enforce such rights with respect to Assets with aggregate Allocated Values of
less than ten percent (10%) of the Purchase Price;
     (d) Deliveries. Seller shall be ready and able to deliver to Purchaser duly
executed counterparts of the Conveyances and the other documents and
certificates to be delivered by Seller under Section 9.2;
     (e) Title Defects, Casualty or Condemnation and Environmental Liabilities.
The aggregate amount of (i) the aggregate amount of all Title Defect Amounts for
Title Defects covered by Section 3.4(d)(1)(a), as determined under Article

34



--------------------------------------------------------------------------------



 



3, (ii) the aggregate amount of losses from casualties to the Assets and takings
of Assets as determined under Section 3.6 (excluding any such losses covered by
clauses (i), (ii) of Section 3.6 and the Allocated Value of any Property covered
by clause (iii) of Section 3.6) and (iii) the aggregate amount of adjustments to
the Purchase Price for Environmental Liabilities covered by Section 4.4(a),
shall not exceed an amount equal to fifteen percent (15%) of the Purchase Price,
which Purchaser may choose to waive in its sole discretion.
ARTICLE 9
CLOSING
     Section 9.1 Time and Place of Closing.
     (a) Consummation of the purchase and sale transaction as contemplated by
this Agreement (the “Closing”), shall, unless otherwise agreed to in writing by
Purchaser and Seller, take place at the offices of DLA Piper LLP (US) at 1000
Louisiana Street, Suite 2800, Houston, Texas, at 10:00 a.m., local time, on
(i) September 1, 2010 or (ii) if all conditions in Article 8 to be satisfied
prior to Closing have not yet been satisfied or waived, as soon thereafter as
such conditions have been satisfied or waived, subject to the rights of the
parties under Article 10. If Closing occurs mid-month, Operatorship of the
Properties shall be transferred to Purchaser at the end of the month in which
Closing occurs.
     (b) The date on which the Closing occurs is herein referred to as the
“Closing Date.”
     (c) Purchaser may, at its election, extend the Closing Date for an
additional 10 days upon the payment of $100 to Seller as an additional
non-refundable credit against the Purchase Price, if the need for the extension
is based upon Seller’s failure to provide information previously requested in
writing, to which Seller has failed to adequately respond.
     Section 9.2 Obligations of Seller at Closing.
     At the Closing, upon the terms and subject to the conditions of this
Agreement, Seller shall deliver or cause to be delivered to Purchaser, among
other things, the following:
     (a) Conveyances of the Assets, in sufficient duplicate originals to allow
recording in all appropriate jurisdictions and offices, duly executed by Seller;
     (b) assignments, on appropriate forms, of state and of federal leases
comprising portions of the Assets, duly executed by Seller;
     (c) letters-in-lieu of transfer orders covering the Assets or Bills of Sale
that are provided by Purchaser pursuant to Section 7.4, duly executed by Seller;

35



--------------------------------------------------------------------------------



 



     (d) a certificate duly executed by an authorized corporate officer of
Seller, dated as of Closing, certifying on behalf of Seller that to the best of
its knowledge the conditions set forth in Sections 8.2(a), 8.2(b) and 8.2(c)
have been fulfilled; and
     (e) an executed statement described in Treasury Regulation §1.1445-2(b)(2)
certifying that Seller is not a foreign person within the meaning of the Code.
     Section 9.3 Obligations of Purchaser at Closing.
     At the Closing, upon the terms and subject to the conditions of this
Agreement, Purchaser shall deliver or cause to be delivered to Seller (or, in
the case of (b), to the agreed escrow agent), among other things, the following:
     (a) a wire transfer of the Closing Payment in same-day funds, less any
amount to be paid into escrow under Section 3.4(c);
     (b) a wire transfer to the mutually agreed escrow agent of any portion of
the Closing Payment in same-day funds required to be paid into escrow under
Section 3.4(c);
     (c) acceptance of Conveyance of the Assets, duly executed by Purchaser;
     (d) letters-in-lieu of transfer orders covering the Assets or Bills of
Sale, duly executed by Purchaser; and
     (e) a certificate by an authorized corporate officer of Purchaser, dated as
of Closing, certifying on behalf of Purchaser that the conditions set forth in
Sections 8.2(a), 8.2(b) and 8.2(c) have been fulfilled.
     Section 9.4 Closing Payment and Post-Closing Purchase Price Adjustments.
     (a) Not later than three (3) days prior to the Closing Date, Seller shall
prepare and deliver to Purchaser, based upon the best information available to
Seller, a preliminary settlement statement estimating the Adjusted Purchase
Price after giving effect to all Purchase Price adjustments set forth in
Section 2.2, the Deposit and any amounts paid into escrow under Section 3.4(c).
The estimate delivered in accordance with this Section 9.4(a) shall constitute
the dollar amount to be paid by Purchaser to Seller at the Closing (the “Closing
Payment”).
     (b) As soon as reasonably practicable after the Closing but not later than
one hundred eighty (180) days following the Closing Date, Seller shall prepare
and deliver to Purchaser a statement setting forth the final calculation of the
Adjusted Purchase Price and showing the calculation of each adjustment, based,
to the extent possible on actual credits, charges, receipts and other items
before and after the Effective Time and taking into account all adjustments
provided for in this Agreement. Seller shall at Purchaser’s request supply
reasonable documentation available to support any credit, charge, receipt or
other item. As soon as reasonably practicable but not later than the 30th day
following receipt of Seller’s statement hereunder, Purchaser shall deliver to
Seller a written report containing any changes that Purchaser proposes be made
to such Statement. The parties

36



--------------------------------------------------------------------------------



 



shall undertake to agree on the final statement of the Adjusted Purchase Price
no later than two hundred forty (240) days after the Closing Date. In the event
that the parties cannot agree on the Adjusted Purchase Price within two hundred
forty (240) days after Closing, such determination will be automatically
referred to an Independent Expert of the parties choosing with at least ten
(10) years of oil and gas accounting experience for arbitration. If the parties
are unable to agree upon an Independent Expert, then such Independent Expert
shall be selected by any Federal District Court Judge or State District Court
Judge in Harris County. The burden of proof in the determination of the Adjusted
Purchase Price shall be upon Purchaser. The Independent Expert shall conduct the
arbitration proceedings in Houston, Texas in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, to the extent such
rules do not conflict with the terms of this Section. The Independent Expert’s
determination shall be made within thirty (30) days after submission of the
matters in dispute and shall be final and binding on both parties, without right
of appeal. In determining the proper amount of any adjustment to the Purchase
Price, the Independent Expert shall not increase the Purchase Price more than
the increase proposed by Seller nor decrease the Purchase Price more than the
decrease proposed by Purchaser, as applicable. The Independent Expert shall act
as an expert for the limited purpose of determining the specific disputed
matters submitted by either party and may not award damages or penalties to
either party with respect to any matter. Seller and Purchaser shall each bear
its own legal fees and other costs of presenting its case. Each party shall bear
one-half of the costs and expenses of the Independent Expert. Within ten
(10) days after the date on which the parties or the Independent Expert, as
applicable, finally determines the disputed matters, (i) Purchaser shall pay to
Seller the amount by which the Adjusted Purchase Price exceeds the Closing
Payment or (ii) Seller shall pay to Purchaser the amount by which the Closing
Payment exceeds the Adjusted Purchase Price, as applicable. Any post-closing
payment pursuant to this Section 9.4 shall bear interest from the Closing Date
to the date of payment at the Agreed Interest Rate.
     (c) All payments made or to be made hereunder to Seller shall be by
electronic transfer of immediately available funds to the account of Seller
pursuant to the wiring instructions reflected in Schedule 9.4(c). All payments
made or to be made hereunder to Purchaser shall be by electronic transfer of
immediately available funds to a bank and account specified by Purchaser in
writing to Seller.
ARTICLE 10
TERMINATION
     Section 10.1 Termination.
     This Agreement shall be terminated: (i) at any time prior to Closing by the
mutual prior written consent of Seller and Purchaser; (ii) if Closing has not
occurred on or before September 30, 2010 (the “Termination Date”); provided that
the right to terminate this Agreement under this Section 10.1(ii) shall not be
available to Seller or Purchaser, as the case may be, if such party has breached
or failed to perform any of its representations, warranties, covenants or
obligations under this Agreement and such failure has been a material cause of,
or resulted in, the failure of

37



--------------------------------------------------------------------------------



 



the Closing to occur by the Termination Date; (iii) by Purchaser if any
condition set forth in Section 8.2 has not been satisfied or waived at Closing
or (iv) by Seller if any condition set forth in Section 8.1 has not been
satisfied or waived at Closing.
     Section 10.2 Effect of Termination.
     If this Agreement is terminated pursuant to Section 3.4(d)(2),
Section 4.4(b) or Section 10.1, except as set forth in this Section 10.2 and in
Section 10.3, this Agreement shall become void and of no further force or effect
(except for the provisions of Sections 5.6, 6.5, 7.1, 7.6 and 12.4 which shall
continue in full force and effect) and Seller shall be free immediately to enjoy
all rights of ownership of the Assets and to sell, transfer, encumber or
otherwise dispose of the Assets to any party without any restriction under this
Agreement. Notwithstanding anything to the contrary in this Agreement, the
termination of this Agreement under Section 10.1(ii) shall not relieve any party
from liability for any failure to perform or observe in any material respect any
of its agreements or covenants contained herein which are to be performed or
observed at or prior to Closing.
     Section 10.3 Distribution of Deposit Upon Termination.
     (a) If this Agreement is terminated by Seller pursuant to Section 10.1(ii)
or Section 10.1(iv), Seller has performed or is ready, willing and able to
perform all of its agreements and covenants contained herein which are to be
performed or observed at or prior to Closing, and Purchaser has failed to
perform or observe in any material respects any of its agreements or covenants
contained herein which are to be performed or observed at or prior to Closing,
then Seller shall retain the Deposit as liquidated damages as Seller’s sole and
exclusive remedy for any breach or failure to perform by Purchaser under this
Agreement, except for the indemnities provided in Section 7.6, and all other
remedies (except those under Section 7.6) are hereby expressly waived by Seller.
Seller and Purchaser agree upon the Deposit as liquidated damages due to the
difficulty and inconvenience of measuring actual damages and the uncertainty
thereof, and Seller and Purchaser agree that such amount is a reasonable
estimate of Seller’s loss on the event of any such breach or failure to perform
by Purchaser.
     (b) If this Agreement is terminated by Purchaser pursuant to
Section 10.1(ii) or Section 10.1(iii), Purchaser has performed or is ready,
willing and able to perform all of its agreements and covenants contained herein
which are to be performed or observed at or prior to Closing, and Seller has
failed to perform or observe in any material respects any of its agreements or
covenants contained herein which are to be performed or observed at or prior to
Closing, then, at Purchaser’s option Seller shall deliver the Deposit to
Purchaser, free of any claims by Seller or any other Person with respect thereto
and Purchaser shall have no further liability hereunder of any nature whatsoever
to Seller, including any liability for Damages (except for the provisions of
Sections 6.5, 7.6 and 12.4 which shall continue in full force and effect).
     (c) If this Agreement is terminated by Seller or Purchaser under
Section 3.4(d)(2) or Section 4.4(b), or if it terminates for reasons other than
those set forth in Section 10.3(a) or Section 10.3(b), Seller shall deliver the
Deposit to Purchaser, free of

38



--------------------------------------------------------------------------------



 



any claims by Seller or any other Person with respect thereto, and Purchaser
shall have no further liability hereunder of any nature whatsoever to Seller,
including any liability for Damages (except for the provisions of Sections 6.5,
7.6 and 12.4 which shall continue in full force and effect).
     (d) Notwithstanding anything to the contrary in this Agreement, Purchaser
shall not be entitled to receive interest on the Deposit, whether the Deposit is
applied against the Purchase Price or returned to Purchaser pursuant to this
Section 10.3.
     (e) Notwithstanding any other provision of this Agreement to the contrary,
in the event this Agreement is terminated under Article 10 or otherwise, Seller
may use, operate, sell or dispose of the Assets in any manner it deems
appropriate as if this Agreement were never executed and this Agreement after
its termination shall not impose any restriction on Seller’s use, operation,
sale or disposal of the Assets.
ARTICLE 11
POST-CLOSING OBLIGATIONS; INDEMNIFICATION;
LIMITATIONS; DISCLAIMERS AND WAIVERS
     Section 11.1 Receipts.
     (a) Except as otherwise provided in this Agreement, any production from or
attributable to the Assets (and all products and proceeds attributable thereto)
and any other income, proceeds, receipts and credits attributable to the Assets
which are not reflected in the adjustments to the Purchase Price following the
final adjustment pursuant to Section 9.4(b) shall be treated as follows: (a) all
production from or attributable to the Assets (and all products and proceeds
attributable thereto) and all other income, proceeds, receipts and credits
earned with respect to the Assets to which Purchaser is entitled under
Section 1.4 shall be the sole property and entitlement of Purchaser, and, to the
extent received by Seller, Seller shall fully disclose, account for and remit
the same to Purchaser within ten (10) days, and (b) all production from or
attributable to the Assets (and all products and proceeds attributable thereto)
and all other income, proceeds, receipts and credits earned with respect to the
Assets to which Seller is entitled under Section 1.4 shall be the sole property
and entitlement of Seller and, to the extent received by Purchaser, Purchaser
shall fully disclose, account for and remit the same to Seller within ten
(10) days.
     (b) Notwithstanding any other provisions of this Agreement to the contrary,
Seller shall be entitled to retain (and Purchaser shall not be entitled to any
decrease to the Purchase Price in respect of) all overhead charges it has
collected, billed or which shall be billed later, relating to the portion(s) of
the Assets operated by Seller and relating to the period from the Effective Time
to the date Seller relinquishes operatorship of the applicable portion of the
Assets, even if after the date of Closing.

39



--------------------------------------------------------------------------------



 



     Section 11.2 Assumption and Indemnification.
     (a) Without limiting Purchaser’s rights to indemnity under this Article 11,
on the Closing Date Purchaser shall assume and hereby agrees to fulfill,
perform, pay and discharge (or cause to be fulfilled, performed, paid or
discharged) all of the obligations and liabilities of Seller, known or unknown,
with respect to the Assets, regardless of whether such obligations or
liabilities arose prior to, on or after the Effective Time, including but not
limited to obligations to furnish makeup gas according to the terms of
applicable gas sales, gathering or transportation contracts, gas balancing
obligations, obligations to pay working interests, royalties, overriding
royalties and other interests held in suspense, including the Suspended
Proceeds, and obligations to plug wells and dismantle structures, and to restore
and/or remediate the Assets in accordance with applicable agreements and Laws
(all of said obligations and liabilities, subject to the exclusions below,
herein being referred to as the “Assumed Seller Obligations”); provided,
however, that Assumed Seller Obligations do not include and Purchaser does not
assume any obligations or liabilities of Seller to the extent that they are:
     (i) caused by or arising out of or resulting from Seller’s breach of any of
Seller’s covenants or agreements that survive the Closing;
     (ii) caused by or arising out of or resulting from any breach of any
representation or warranty made by Seller contained in Article 5 of this
Agreement or in the certificate delivered by Seller at Closing pursuant to
Section 9.2(d); or
     (iii) caused by, arising out of or resulting from any of the known claims
or existing proceedings set forth on Schedule 11.2(a)(iii).
     (b) Purchaser shall indemnify, defend and hold harmless Seller Indemnitees
from and against all Damages incurred or suffered by Seller Indemnitees:
     (i) caused by or arising out of or resulting from the Assumed Seller
Obligations;
     (ii) caused by or arising out of or resulting from the ownership, use or
operation of the Assets after the Effective Time;
     (iii) caused by or arising out of or resulting from Purchaser’s breach of
any of Purchaser’s covenants or agreements that survive the Closing;
     (iv) caused by or arising out of or resulting from any breach of any
representation or warranty made by Purchaser contained in Article 6 of this
Agreement or in the certificate delivered by Purchaser at Closing pursuant to
Section 9.3(e), but excepting in each case Damages against which Seller would be
required to indemnify Purchaser under Section 11.2(c) at the time the claim
notice is presented by Purchaser; or

40



--------------------------------------------------------------------------------



 



     (v) caused by or arising out of or resulting from any claims or actions
asserted by Persons (including without limitation Governmental Bodies) with
respect to any violation by any Asset or the operations conducted on such Asset
of any Environmental Law or any remediation required for such Asset under any
Environmental Law regardless whether known, unknown, whether attributable to
periods of time before or after the Effective Time.
EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER
SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR OTHER LEGAL FAULT OF SELLER
INDEMNITEES OR ANY INDEMNIFIED PERSON.
     (c) Seller shall indemnify, defend and hold harmless Purchaser against and
from all Damages incurred or suffered by Purchaser caused by or arising out of
or resulting from those obligations and liabilities described in
Sections 11.2(a)(i), 11.2(a)(ii) and 11.2(a)(iii).
     (d) Notwithstanding anything to the contrary contained in this Agreement
and except as set forth in Section 7.8 and Article 10, this Section 11.2
contains the parties’ exclusive remedy against each other with respect to
breaches of the representations and warranties contained in Articles 5, 6, the
covenants and agreements that survive the Closing pursuant to the terms of this
Agreement and the affirmations of such representations, warranties, covenants
and agreements contained in the certificate delivered by each party at Closing
pursuant to Sections 9.2(d) or 9.3(e), as applicable. Except for the remedies
contained in Section 7.8 or this Section 11.2, and any other remedies available
to the parties at law or in equity for breaches of provisions of this Agreement
other than representations and warranties contained in Articles 5, the covenants
and agreements that survive the Closing pursuant to the terms of this Agreement
and the affirmations of such representations, warranties, covenants and
agreements contained in the certificate delivered by Seller at Closing pursuant
to Sections 9.2(d), as applicable, Purchaser releases, remises and forever
discharges Seller and its Affiliates and all such parties’ stockholders,
unitholders, members, officers, directors, managers, employees, agents, advisors
and representatives from any and all suits, legal or administrative proceedings,
claims, demands, damages, losses, costs, liabilities, interest, or causes of
action whatsoever, in law or in equity, known or unknown, which such parties
might now or subsequently may have, based on, relating to or arising out of this
Agreement, Seller’s ownership, use or operation of the Assets, or the condition,
quality, status or nature of the Assets, including, without limitation, rights
to contribution under the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as amended, breaches of statutory or implied
warranties, nuisance or other tort actions, rights to punitive damages and
common law rights of contribution, rights under agreements between Seller and
any Persons who are Affiliates of Seller, and rights under insurance maintained
by Seller or any Person who is an Affiliate of Seller, EVEN IF CAUSED IN WHOLE
OR IN PART BY THE NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT, BUT EXCLUDING
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), STRICT LIABILITY OR OTHER LEGAL FAULT
OF ANY RELEASED PERSON, excluding, however, any existing contractual rights

41



--------------------------------------------------------------------------------



 



between (i) Purchaser or any of Purchaser’s Affiliates, (ii) Seller or any of
Seller’s Affiliates under contracts between them relating to the Assets, and
(iii) any insurance coverage existing as of date hereof for or inuring Seller
for any operations, against which Purchaser may seek subrogation or cross claim.
     (e) “Damages”, for purposes of this Article 11, shall mean the amount of
any actual liability, loss, cost, diminution in value, expense, claim, demand,
notice of violation, investigation by any Governmental Body, administrative
proceeding, payment, charge, obligation, fine, penalty, deficiency, award or
judgment incurred or suffered by any Indemnified Party arising out of or
resulting from the indemnified matter, including reasonable fees and expenses of
attorneys, consultants, accountants or other agents and experts reasonably
incident to matters indemnified against, and the costs of investigation and/or
monitoring of such matters, and the costs of enforcement of the indemnity;
provided, however, that Purchaser shall not be entitled to indemnification under
this Section 11.2 for, and “Damages” shall not include, (i) loss of profits or
other consequential damages suffered by Purchaser, or any punitive damages,
(ii) any liability, loss, cost, expense, claim, award or judgment that does not
individually exceed Ten Thousand and No/100 Dollars ($10,000.00), and (iii) any
liability, loss, cost, expense, claim, award or judgment to the extent resulting
from or increased by the actions or omissions of any Indemnified Party after the
Effective Time.
     (f) The indemnity of each party provided in this Section 11.2 shall extend
to each party’s present and former Affiliates, successors and permitted assigns,
and its and their stockholders, unitholders, members, directors, managers,
officers, employees, agents and representatives; provided however any claim for
indemnity can only be asserted by Purchaser or Seller.
     Section 11.3 Indemnification Actions.
     All claims for indemnification under Section 11.2 shall be asserted and
resolved as follows:
     (a) For purposes of this Article 11, the term “Indemnifying Party” when
used in connection with particular Damages shall mean the party or parties
having an obligation to indemnify another party or parties with respect to such
Damages pursuant to this Article 11, and the term “Indemnified Party” when used
in connection with particular Damages shall mean the party or parties having the
right to be indemnified with respect to such Damages by another party or parties
pursuant to this Article 11.
     (b) To make claim for indemnification under Article 11, an Indemnified
Party shall notify the Indemnifying Party of its claim under this Section 11.3,
including the specific details of and specific basis under this Agreement for
its claim (the “Claim Notice”). In the event that the claim for indemnification
is based upon a claim by a third party against the Indemnified Party (a “Third
Party Claim”), the Indemnified Party shall provide its Claim Notice promptly
after the Indemnified Party has actual knowledge of the Third Party Claim and
shall enclose a copy of all papers (if any) served with respect to the Third
Party Claim; provided that the failure of any Indemnified Party to give notice

42



--------------------------------------------------------------------------------



 



of a Third Party Claim as provided in this Section 11.3 shall not relieve the
Indemnifying Party of its obligations under Section 11.2 prejudices the
Indemnifying Party’s ability to defend against the Third Party Claim. In the
event that the claim for indemnification is based upon an inaccuracy or breach
of a representation, warranty, covenant or agreement, the Claim Notice shall
specify the representation, warranty, covenant or agreement which was inaccurate
or breached.
     (c) In the case of a claim for indemnification based upon a Third Party
Claim, the Indemnifying Party shall have fourteen (14) days from its receipt of
the Claim Notice to notify the Indemnified Party whether it admits or denies its
liability to defend the Indemnified Party against such Third Party Claim at the
sole cost and expense of the Indemnifying Party. The Indemnified Party is
authorized, prior to and during such fourteen (14)-day period, to file any
motion, answer or other pleading that it shall deem necessary or appropriate to
protect its interests or those of the Indemnifying Party and that is not
prejudicial to the Indemnifying Party all costs of which shall be included as
Damages in respect of such claim for indemnification. The failure to provide
notice to the Indemnified Party shall be deemed to be acceptance of liability.
     (d) If the Indemnifying Party admits its liability, it shall have the right
and obligation to diligently defend, at its sole cost and expense, the Third
Party Claim. The Indemnifying Party shall have full control of such defense and
proceedings, including any compromise or settlement thereof. If requested by the
Indemnifying Party, the Indemnified Party agrees to cooperate, at the sole cost
of the Indemnifying Party, in contesting any Third Party Claim which the
Indemnifying Party elects to contest. The Indemnified Party may participate in,
but not control, any defense or settlement of any Third Party Claim controlled
by the Indemnifying Party pursuant to this Section 11.3(d). An Indemnifying
Party shall not, without the written consent of the Indemnified Party,
(i) settle any Third Party Claim or consent to the entry of any judgment with
respect thereto which does not include an unconditional written release of the
Indemnified Party from all liability in respect of such Third Party Claim or
(ii) settle any Third Party Claim or consent to the entry of any judgment with
respect thereto in any manner that may materially and adversely affect the
Indemnified Party (other than as a result of money damages covered fully by the
indemnity).
     (e) If the Indemnifying Party does not admit its liability or admits its
liability but fails to diligently prosecute or settle the Third Party Claim,
then the Indemnified Party shall have the right to defend against the Third
Party Claim at the sole cost and expense of the Indemnifying Party, with counsel
of the Indemnified Party’s choosing, subject to the right of the Indemnifying
Party to admit its liability and assume the defense of the Third Party Claim at
any time prior to settlement or final determination thereof. If the Indemnifying
Party has not yet admitted its liability for a Third Party Claim, the
Indemnified Party shall send written notice to the Indemnifying Party of any
proposed settlement and the Indemnifying Party shall have the option for ten
(10) days following receipt of such notice to (i) admit in writing its liability
for the Third Party Claim and (ii) if liability is so admitted, reject, in its
reasonable judgment, the proposed settlement. If Indemnifying Party fails to
respond and admit in writing its liability during such ten (10)

43



--------------------------------------------------------------------------------



 



day period, the Indemnifying Party will be deemed to have approved such proposed
settlement.
     (f) In the case of a claim for indemnification not based upon a Third Party
Claim, the Indemnifying Party shall have thirty (30) days from its receipt of
the Claim Notice to (i) cure the Damages complained of, (ii) admit its liability
for such Damages or (iii) dispute the claim for such Damages. If the
Indemnifying Party does not notify the Indemnified Party within such 30 day
period that it has cured the Damages or that it disputes the claim for such
Damages, the amount of such Damages shall conclusively be deemed a liability of
the Indemnifying Party hereunder.
     Section 11.4 Limitation on Actions.
     (a) All representations and warranties of Seller contained herein, together
with Seller’s covenant contained in Section 7.9, shall survive for one hundred
eighty (180) days from the Closing Date; provided, however, that the
representations and warranties of Seller contained in Sections 5.2, 5.3, 5.4 and
5.6, all representations and warranties of Purchaser contained herein, and the
parties covenants and obligations contained in Section 7.8 shall survive until
the expiration of the applicable statute of limitations period. Except for
Seller’s covenant contained in Section 7.9, the covenants and other agreements
of Seller and Purchaser set forth in this Agreement shall survive the Closing
until fully performed. The affirmations of representations, warranties,
covenants and agreements contained in the certificate delivered by Seller at
Closing pursuant to Section 9.2(d), shall survive the Closing as to each
representation, warranty covenant and agreement so affirmed for the same period
of time that the specific representation, warranty, covenant or agreement
survives the Closing pursuant to this Section 11.4. Representations, warranties,
covenants and agreements shall be of no further force and effect after the date
of their expiration, provided that there shall be no termination of any bona
fide claim asserted pursuant to this Agreement with respect to such a
representation, warranty, covenant or agreement prior to its expiration or
termination date.
     (b) The indemnities in Sections 11.2(b)(iii) and 11.2(b)(iv) shall
terminate as of the termination date of each respective representation,
warranty, covenant or agreement that is subject to indemnification, except in
each case as to matters for which a specific written claim for indemnity has
been delivered to the Indemnifying Party on or before such termination date.
Purchaser’s indemnities in Sections 11.2(b)(i), 11.2(b)(ii) and 11.2(b)(v) shall
continue without time limit. The indemnities in Section 11.2(c) shall terminate
as of the termination date of each respective representation, warranty, covenant
or agreement that is subject to indemnification, except in each case as to
matters for which a specific written claim for indemnity has been delivered to
the Indemnifying Party on or before such termination date.
     (c) Seller shall not have any liability for any indemnification under
Section 11.2 (except under Section 11.2(c)) until and unless the aggregate
amount of the liability for all Damages for which claim notices are delivered by
Purchaser exceeds two percent (2%) of the Purchase Price and then only to the
extent such Damages exceed such

44



--------------------------------------------------------------------------------



 



amount. The adjustments to the Purchase Price under Section 2.2 and any payments
in respect thereof shall not be limited by this Section.
     (d) Notwithstanding anything to the contrary contained elsewhere in this
Agreement and except as set forth in Section 7.8, Seller shall not be required
to indemnify Purchaser for aggregate Damages in excess of ten percent (10%) of
the Adjusted Purchase Price.
     Section 11.5 Recording.
     As soon as practicable after Closing, Purchaser shall record the
Conveyances in the appropriate counties as well as the appropriate governmental
agencies and provide Seller with copies of all recorded or approved instruments.
     Section 11.6 Waiver of Trade Practices Acts.
     (a) It is the intention of the parties that Purchaser’s rights and remedies
with respect to this transaction and with respect to all acts or practices of
Seller, past, present or future, in connection with this transaction shall be
governed by legal principles other than the Texas Deceptive Trade
Practices-Consumer Protection Act, Subchapter E of Chapter 17, Sections 17.41 et
seq., of the Texas Business and Commerce Code, as amended (the “DTPA”). As such,
Purchaser hereby waives the applicability of the DTPA to this transaction and
any and all duties, rights or remedies that might be imposed by the DTPA,
whether such duties, rights and remedies are applied directly by the DTPA itself
or indirectly in connection with other statutes. Purchaser acknowledges,
represents and warrants that it is purchasing the goods and/or services covered
by this Agreement for commercial or business use; that it has assets of Five
Million and No/100 Dollars ($5,000,000.00) or more according to its most recent
financial statement prepared in accordance with generally accepted accounting
principles; that it has knowledge and experience in financial and business
matters that enable it to evaluate the merits and risks of a transaction such as
this; and that it is not in a significantly disparate bargaining position with
Seller.
     (b) Purchaser expressly recognizes that the price for which Seller has
agreed to perform its obligations under this Agreement has been predicated upon
the inapplicability of the DTPA and this waiver of the DTPA. Purchaser further
recognizes that Seller, in determining to proceed with the entering into of this
Agreement, has expressly relied on this waiver and the inapplicability of the
DTPA.
ARTICLE 12
MISCELLANEOUS
     Section 12.1 Counterparts.
     This Agreement may be executed in counterparts, each of which shall be
deemed an original instrument, but all such counterparts together shall
constitute but one agreement.

45



--------------------------------------------------------------------------------



 



     Section 12.2 Notice.
     All notices which are required or may be given pursuant to this Agreement
shall be sufficient in all respects if given in writing and delivered
personally, by telecopy or by registered or certified mail, postage prepaid, as
follows:

         
 
  If to Seller:   Katy Resources ETX LLC
 
      4809 Cole Avenue
 
      Dallas, Texas 75205
 
      Attention: G. Thomas Graves., President and CEO
 
      Telephone: 214-526-9700
 
      Facsimile: 214-528-3647
 
      Email: tgraves@katyresources.com
 
       
 
  With copy to:   Kayne Anderson Capital Advisors, L.P.
 
      717 Texas Avenue, Suite 3100
 
      Houston, TX 77002
 
      Attention: Chuck Yates
 
      Telephone: 713-655-7354
 
      Facsimile: 713-655-7355
 
      Email: cyates@kaynecapital.com
 
       
 
  If to Purchaser:   Sun River Energy, Inc.
 
      1401 High Street, #210 E
 
      Denver, CO 80218
 
      Attention:
 
      Telephone: 303-436-1930
 
      Facsimile:
 
      Email:

     Either party may change its address for notice by notice to the other in
the manner set forth above. All notices shall be deemed to have been duly given
at the time of receipt by the party to which such notice is addressed.
     Section 12.3 Sales or Use Tax Recording Fees and Similar Taxes and Fees.
     Purchaser shall bear any sales, use, excise, real property transfer or
gain, gross receipts, goods and services, registration, capital, documentary,
stamp or transfer Taxes, recording fees and similar Taxes and fees incurred and
imposed upon, or with respect to, the property transfers or other transactions
contemplated hereby. Seller will determine, and Purchaser agrees to cooperate
with Seller in determining, sales tax, if any, that is due in connection with
the sale of Assets and Purchaser agrees to pay any such tax to Seller at
Closing. If such transfers or transactions are exempt from any such taxes or
fees upon the filing of an appropriate certificate or other evidence of
exemption, Purchaser will timely furnish to Seller such certificate or evidence.

46



--------------------------------------------------------------------------------



 



     Section 12.4 Expenses.
     Except as provided in Section 12.3, all expenses incurred by Seller in
connection with or related to the authorization, preparation or execution of
this Agreement, the conveyances delivered hereunder and the Exhibits and
Schedules hereto and thereto, and all other matters related to the Closing,
including without limitation, all fees and expenses of counsel, accountants and
financial advisers employed by Seller, shall be borne solely and entirely by
Seller, and all such expenses incurred by Purchaser shall be borne solely and
entirely by Purchaser.
     Section 12.5 Replacement of Bonds, Letters of Credit and Guarantees.
     The parties understand that none of the bonds, letters of credit and
guarantees, if any, posted by Seller with Governmental Bodies and relating to
the Assets are to be transferred to Purchaser, except as provided herein. On or
before Closing, Purchaser shall obtain, or cause to be obtained in the name of
Purchaser, replacements for such bonds, letters of credit and guarantees.
Purchaser may also provide evidence that such replacements are not necessary as
a result of existing bonds, letters of credit or guarantees that Purchaser has
previously posted as long as such existing bonds, letters of credit or
guarantees are adequate to secure the release of those posted by Seller.
Notwithstanding the foregoing, Purchaser shall receive Seller’s right, title and
interest in and to that certain Certificate of Deposit with a Letter of Credit
in the amount of $1,000,000 held in Texas Capital Bank, N.A. in Dallas, Texas in
favor of EnCana Oil & Gas (USA) Inc.
     Section 12.6 Change of Name.
     Unless otherwise authorized by Seller in writing, as promptly as
practicable, but in any case within ten (10) days after the Closing Date,
Purchaser shall eliminate the name “Katy Resources ETX, LLC” and any variants
thereof from the Assets acquired pursuant to this Agreement and, except with
respect to such grace period for eliminating existing usage, shall have no right
to use any logos, trademarks or trade names belonging to Seller or any of its
Affiliates.
     Section 12.7 Governing Law and Venue.
     This Agreement and the legal relations between the parties shall be
governed by and construed in accordance with the laws of the State of Texas
without regard to principles of conflicts of laws otherwise applicable to such
determinations. The venue for any action brought under this Agreement shall be
Harris County, Texas.
     Section 12.8 Jurisdiction; Waiver of Jury Trial.
     Each party consents to personal jurisdiction in any action brought in the
United States federal courts located within Harris County, Texas with respect to
any dispute, claim or controversy arising out of or in relation to or in
connection with this Agreement, and each of the Parties hereto agrees that any
action instituted by it against the other with respect to any such dispute,
controversy or claim (except to the extent a dispute, controversy, or claim
arising out of or in relation to or in connection with the determination of a
Title Defect Amount or Title Benefit Amount pursuant to Section 3.4(h), or the
determination of Purchase Price adjustments

47



--------------------------------------------------------------------------------



 



pursuant to Section 9.4(b) is referred to an expert pursuant to those Sections)
will be instituted exclusively in the United States District Court for the
Southern District of Texas, Houston Division. The parties hereby waive trial by
jury in any action, proceeding or counterclaim brought by any party against
another in any matter whatsoever arising out of or in relation to or in
connection with this Agreement.
     Section 12.9 Captions.
     The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
     Section 12.10 Waivers.
     Any failure by any party or parties to comply with any of its or their
obligations, agreements or conditions herein contained may be waived in writing,
but not in any other manner, by the party or parties to whom such compliance is
owed. No waiver of, or consent to a change in, any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
     Section 12.11 Assignment.
     No party shall assign all or any part of this Agreement, nor shall any
party assign or delegate any of its rights or duties hereunder, without the
prior written consent of the other party and any assignment or delegation made
without such consent shall be void.
     Section 12.12 Entire Agreement.
     This Agreement and the documents to be executed hereunder and the Exhibits
and Schedules attached hereto constitute the entire agreement between the
parties pertaining to the subject matter hereof, and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties pertaining to the subject matter hereof.
     Section 12.13 Amendment.
     (a) This Agreement may be amended or modified only by an agreement in
writing executed by both parties.
     (b) No waiver of any right under this Agreement shall be binding unless
executed in writing by the party to be bound thereby.
     Section 12.14 No Third-Party Beneficiaries.
     Nothing in this Agreement shall entitle any Person other than Purchaser and
Seller to any claims, cause of action, remedy or right of any kind, except the
rights expressly provided to the Persons described in Section 11.2(f).

48



--------------------------------------------------------------------------------



 



     Section 12.15 References.
     In this Agreement:
     (a) References to any gender includes a reference to all other genders;
     (b) References to the singular includes the plural, and vice versa;
     (c) Reference to any Article or Section means an Article or Section of this
Agreement;
     (d) Reference to any Exhibit or Schedule means an Exhibit or Schedule to
this Agreement, all of which are incorporated into and made a part of this
Agreement;
     (e) Unless expressly provided to the contrary, “hereunder”, “hereof”,
“herein” and words of similar import are references to this Agreement as a whole
and not any particular Section or other provision of this Agreement; and
     (f) “Include” and “including” shall mean include or including without
limiting the generality of the description preceding such term.
     Section 12.16 Construction.
     Each of Seller and Purchaser has had substantial input into the drafting
and preparation of this Agreement and has had the opportunity to exercise
business discretion in relation to the negotiation of the details of the
transaction contemplated hereby. This Agreement is the result of arm’s-length
negotiations from equal bargaining positions.
     Section 12.17 Limitation on Damages.
     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NONE OF
PURCHASER, SELLER OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE ENTITLED TO
EITHER PUNITIVE OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND EACH OF PURCHASER AND SELLER, FOR
ITSELF AND ON BEHALF OF ITS AFFILIATES, HEREBY EXPRESSLY WAIVES ANY RIGHT TO
PUNITIVE OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT AN INDEMNIFIED PARTY IS
REQUIRED TO PAY PUNITIVE OR CONSEQUENTIAL DAMAGES TO A THIRD PARTY THAT IS NOT
AN INDEMNIFIED PARTY.
     Section 12.18 Confidentiality.
     Purchaser agrees that all information furnished or disclosed by Seller or
acquired by Purchaser in connection with the sale of the Assets shall remain
confidential prior to Closing. Purchaser may disclose such information only to
its managers, members, subsidiaries or Affiliates, agents, advisors, counsel or
representatives provided each of such Persons agrees in

49



--------------------------------------------------------------------------------



 



writing or has an enforceable ethical duty to keep confidential and not disclose
such information. In the event that Closing of the transactions contemplated by
this Agreement does not occur for any reason, Purchaser agrees that all
information furnished or disclosed by Seller or acquired by Purchaser in
connection with the inspection, testing, inventory or sale of the Assets shall
remain confidential, with Seller a third party beneficiary of any privilege held
by Purchaser. The foregoing obligations of confidentiality and non-disclosure
shall not apply to information that is (a) already known to Purchaser at the
time of disclosure, (b) known to the industry or the public at the time of the
disclosure to Purchaser or subsequently becomes known to the industry or the
public through no fault of Purchaser, or (c) rightfully obtained by Purchaser
from a third person who is, at the time such information is received by
Purchaser, under no obligation to Seller to hold the same in confidence.
Notwithstanding the foregoing, Purchaser may disclose information that based on
the advice of counsel, it is required or compelled to disclose by Law or by rule
or regulation of any securities exchange or regulatory body.
ARTICLE 13
DEFINITIONS
     “Adjusted Purchase Price” shall mean the Purchase Price after calculating
and applying the adjustments set forth in Section 2.2.
     “Adjustment Period” has the meaning set forth in Section 2.2(a).
     “AFE” means authority for expenditure.
     “Affiliates” with respect to any Person, means any Person that directly or
indirectly controls, is controlled by or is under common control with such
Person.
     “Agreed Interest Rate” shall mean simple interest computed at the rate of
the prime interest rate as published in the Wall Street Journal.
     “Agreement” has the meaning set forth in the first paragraph of this
Agreement.
     “Allocated Value” has the meaning set forth in Section 2.3.
     “Assessment” has the meaning set forth in Section 4.1.
     “Assets” has the meaning set forth in Section 1.2.
     “Assumed Seller Obligations” has the meaning set forth in Section 11.2(a).
     “Business Day” means each calendar day except Saturdays, Sundays, and
Federal holidays.
     “Claim Notice” has the meaning set forth in Section 11.3.
     “Closing” has the meaning set forth in Section 9.1(a).

50



--------------------------------------------------------------------------------



 



     “Closing Date” has the meaning set forth in Section 9.1(b).
     “Closing Payment” has the meaning set forth in Section 9.4(a).
     “Code” has the meaning set forth in Section 2.3.
     “Contracts” has the meaning set forth in Section 1.2(d).

    “Conveyance” has the meaning set forth in Section 3.1(b).

     “Cure Period” has the meaning set forth in Section 3.4(c).
     “Damages” has the meaning set forth in Section 11.2(e).
     “Defensible Title” has the meaning set forth in Section 3.2.
     “Deposit” has the meaning set forth in Section 2.4.
     “DTPA” has the meaning set forth in Section 11.6.
     “Effective Time” has the meaning set forth in Section 1.4.
     “Encana Farmout” means that certain Carry and Earning Agreement, by and
between Encana Oil & Gas (USA) Inc., and Katy Resources ETX, LLC, dated
effective February 1, 2009.
     “Environmental Claim Date” has the meaning set forth in Section 4.2.
     “Environmental Deductible” has the meaning set forth in Section 4.3.
     “Environmental Consultant” has the meaning set forth in Section 4.1.
     “Environmental Defect Notice” has the meaning set forth in Section 4.2
     “Environmental Laws” means, as the same have been amended as of the
Effective Time, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq. (“CERCLA”); the Resource Conservation
and Recovery Act, 42 U.S.C. § 6901 et seq. (“RCRA”); the Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq. (the “Clean Water Act”); the Clean Air
Act, 42 U.S.C. § 7401 et seq. the Hazardous Materials Transportation Act, 49
U.S.C. § 1471 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629 (“TSCA”); the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.;
and the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and all similar
Laws as of the Environmental Claim Date of any Governmental Body having
jurisdiction over the property in question addressing pollution or protection of
the environment and all regulations implementing the foregoing.
     “Environmental Liabilities” shall mean any and all environmental response
costs (including costs of remediation), damages, natural resource damages,
settlements, consulting fees, expenses, penalties, fines, orphan share,
prejudgment and post-judgment interest, court costs, attorneys’ fees, and other
liabilities incurred or imposed (i) pursuant to any order, notice of

51



--------------------------------------------------------------------------------



 



responsibility, directive (including requirements embodied in Environmental
Laws), injunction, judgment or similar act (including settlements) by any
Governmental Body to the extent arising out of any violation of, or remedial
obligation under, any Environmental Law which is attributable to the ownership
or operation of the Properties prior to the Environmental Claim Date or
(ii) pursuant to any claim or cause of action by a Governmental Body or other
Person for personal injury, property damage, damage to natural resources,
remediation or response costs to the extent arising out of or that could arise
out of any violation of, or any remediation obligation under, any Environmental
Law which is attributable to the ownership or operation of the Properties prior
to the Environmental Claim Date.
     “Equipment” has the meaning set forth in Section 1.2(f).
     “Excluded Assets” has the meaning set forth in Section 1.3.
     “Farmout Agreement” means the Encana Farmout.
     “Governmental Authorization” has the meaning set forth in Section 5.14.
     “Governmental Body” means any federal, state, local, municipal, or other
governments; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; and any court or governmental tribunal.
     “Hydrocarbons” means oil, gas, condensate and other gaseous and liquid
hydrocarbons or any combination thereof, including scrubber liquid inventory,
ethane, propane, isobutene, nor-butane and gasoline (excluding tank bottoms),
and sulphur extracted from hydrocarbons.
     “Indemnified Party” has the meaning set forth in Section 11.3.
     “Indemnifying Party” has the meaning set forth in Section 11.3.
     “Index Price” means, as of the date hereof, (i) with respect to oil, the
Plains All America Pipeline West Texas Intermediate, all other areas, monthly
average less $5.40 per bbl plus Agrus P+ and (ii) with respect to natural gas,
Houston Ship Channel less 14 cents.
     “Lands” has the meaning set forth in Section 1.2(a).
     “Laws” means all statutes, rules, regulations, ordinances, orders, and
codes of Governmental Bodies.
     “Leases” has the meaning set forth in Section 1.2(a).
     “Lowest Cost Response” means the response required or allowed under
Environmental Laws that addresses the applicable present condition alleged
pursuant to an Environmental Defect Notice at the lowest cost (considered as a
whole taking into consideration any material negative impact such response may
have on the operations of the relevant Assets and any potential material
additional costs or liabilities that may likely arise as a result of such
response) as compared to any other response that is required or allowed under
Environmental Laws.

52



--------------------------------------------------------------------------------



 



     “Material Adverse Effect” means any adverse effect on the ownership,
operation or value of the Assets, as currently operated, which is material to
the ownership, operation or value of the Assets, taken as a whole; provided,
however, that “Material Adverse Effect” shall not include general changes in
industry or economic conditions or changes in Laws or in regulatory policies.
     “Net Revenue Interest” has the meaning set forth in Section 3.2(a).
     “NORM” means naturally occurring radioactive material.
     “Permitted Encumbrances” has the meaning set forth in Section 3.3.
     “Person” means any individual, firm, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, government or agency or subdivision thereof or any other entity.
     “Properties” and “Property” have the meanings set forth in Section 1.2(c).
     “Property Costs” has the meaning set forth in Section 1.4.
     “Purchase Price” has the meaning set forth in Section 2.1.
     “Purchaser” has the meaning set forth in the first paragraph of this
Agreement.
     “Purchaser Indemnitees” shall mean Purchaser, its officers, directors,
employees, agents, representatives, affiliates, subsidiaries, successors,
assigns, contractors and subcontractors.
     “Records” has the meaning set forth in Section 1.2(h).
     “Seller” has the meaning set forth in the first paragraph of this
Agreement.
     “Seller Indemnitees” shall mean Seller, its officers, managers, members,
employees, agents, representatives, Affiliates, subsidiaries, successors,
assigns, contractors and subcontractors.
     “Seller Operated Assets” shall mean Assets operated by Seller.
     “Surface Contracts” has the meaning set forth in Section 1.2(e).
     “Suspended Proceeds” has the meaning set forth in Section 7.10.
     “Tax Returns” has the meaning set forth in Section 5.8.
     “Taxes” means all federal, state, local, and foreign income, profits,
franchise, sales, use, ad valorem, property, severance, production, excise,
stamp, documentary, real property transfer or gain, gross receipts, goods and
services, registration, capital, transfer, or withholding Taxes or other
governmental fees or charges imposed by any taxing authority, including any
interest, penalties or additional amounts which may be imposed with respect
thereto.

53



--------------------------------------------------------------------------------



 



     “Termination Date” has the meaning set forth in Section 10.1.
     “Third Party Claim” has the meaning set forth in Section 11.3.
     “Title Arbitrator” has the meaning set forth in Section 3.4(h).
     “Title Benefit” has the meaning set forth in Section 3.2.
     “Title Benefit Amount” has the meaning set forth in Section 3.4(e).
     “Title Benefit Notice” has the meaning set forth in Section 3.4(b).
     “Title Benefit Property” has the meaning set forth in Section 3.4(b).
     “Title Claim Date” has the meaning set forth in Section 3.4(a).
     “Title Defect” means except for Permitted Encumbrances, (i) Seller’s title
to the Wells and Units shown on Exhibit A-1 as of the Effective Time is not
Defensible Title, (ii) a Well shown in Exhibit A-1 in which Seller has an
interest by virtue of its ownership of the Leases and/or Units is not drilled
and completed within the boundaries of such Leases and/or Units or within the
limits otherwise permitted by contract, pooling, unitization agreement or
communitization order, and by Law, (iii) the Assets are subject to an agreement
that will be binding on Purchaser that grants to a Person a call upon, option to
purchase, or similar rights with respect to the production of Hydrocarbons
produced from the Wells at a price other than current market prices, or (iv) a
Lease is not in force and effect.
     “Title Defect Amount” has the meaning set forth in Section 3.4(d)(1)(a).
     “Title Defect Notice” has the meaning set forth in Section 3.4(a).
     “Title Defect Property” has the meaning set forth in Section 3.4(a).
     “Units” has the meaning set forth in Section 1.2(c).
     “Wells” has the meaning set forth in Section 1.2(b).

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been signed by each of the parties
hereto on the date first above written.

            SELLER:

KATY RESOURCES ETX, LLC
      By:           Name:   Charles W. Yates        Title:   Manager       
PURCHASER:

SUN RIVER ENERGY, INC.
(A Colorado Corporation)
      By:           Name:           Title:   Chief Executive Officer     

[Signature Page to PSA]

 



--------------------------------------------------------------------------------



 



Exhibit A
To
Purchase and Sale Agreement
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc. Purchser Leases
Oil and Gas Leases, Ratifications and Minerals
All recording references are to the Deed Records or Official Public Records of
Angelina County, Texas

                      Lessor Name   Lessee Name   Effective Date   Recording
Information
1
  JIM GORDON BELL AND
NAOMI ELISE BELL
TRUSTEES OF THE JIM &   KATY RESOURCES ETX,
LLC   06/23/2009   Recorded on 10/06/2009, under Document #
2009-00261293, in the Official Records of
Angelina County, Texas.
 
               

Oil and Gas Leases, Ratifications and Minerals
All recording references are to the Deed Records or Official Public Records of
Cherokee County, Texas

                      Lessor Name   Lessee Name   Effective Date   Recording
Information
1
  STANLEY L. CROSSMAN   KATY RESOURCES ETX,
LLC   11/04/2009   Memo being recorded on 11/23/09 under
Doc # 593041, Vol 1998, Page 254 in the
Official Records of Cherokee County,
Texas.
 
               
2
  TYLER JOHN FRANK   KATY RESOURCES ETX,
LLC   11/04/2009   Memo being recorded on 11/23/09 under
Doc # 593042, Vol 1998, Page 256 in the
Official Records of Cherokee County,
Texas.
 
               
3
  WELLS RESOURCES, INC.   KATY RESOURCES ETX,
LLC   11/02/2009   Memo being recorded on 11/23/09 under
Doc # 593040, Vol 1998, Page 253 in the
Official Records of Cherokee County,
Texas.
 
               
4
  H. JOHN FRANK, JR. REVOCABLE TRUST HARRIS J. FRANK, JR & JAN W. FRANK   KATY
RESOURCES ETX,
LLC   11/04/2009   Memo recorded on 1-11-09 under Doc #
594161, Vol. 2004, Pg. 54 in the Official
Records of Cherokee County, Texas.
 
               
5
  ELIZABETH LESSER
TARRANT   KATY RESOURCES ETX,
LLC   11/04/2009   Memo recorded on 1-11-09 under Doc #
594160, Vol. 2004, Pg. 52 in the Official
Records of Cherokee County, Texas.
 
               
6
  LAUREN HURST FREY   KATY RESOURCES ETX,
LLC   11/04/2009   Memo recorded on 1-11-09 under Doc #
594164, Vol. 2004, Pg. 60, in the Official
Records of Cherokee County, Texas.
 
               
7
  JOHN FRANK LESSER
IRREVOCABLE MINERAL
RIGHTS TRUST JOHN
FRANK LESSER, TRUSTEE   KATY RESOURCES ETX,
LLC   11/04/2009   Memo recorded on 1-11-09 under Doc #
594165, Vol. 2004, Pg. 62, in the Official
Records of Cherokee County, Texas.

Exhibit “A” - Page 1 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
8
  J. KYLE JONES   KATY RESOURCES ETX,
LLC   11/04/2009   Memo recorded on 1-11-09 under Doc #
594162, Vol. 2004, Pg. 56 in the Official
Records of Cherokee County, Texas.
 
               
9
  DESERT PARTNERS III, L.P.   KATY RESOURCES ETX,
LLC   11/04/2009   Memo recorded on 1-11-09 under Doc #
594163, Vol. 2004, Pg. 58 in the Official
Records of Cherokee County, Texas.
 
               
10
  NANCY RUSSELL
HAUSERMAN   KATY RESOURCES ETX,
LLC   11/04/2009   Memo recorded on 1-11-09 under Doc #
594166, Vol. 2004, Pg. 64, in the Official
Records of Cherokee County, Texas.
 
               
11
  TEXAS-HARRIS PARTNERSHIP I, L.P.   KATY RESOURCES ETX,
LLC   11/04/2009   Memo recorded on 1-11-09 under Doc #
594167, Vol. 2004, Pg. 66, in the Official
Records of Cherokee County, Texas.
 
               
12
  JEROME CROSSMAN
MARCUS   KATY RESOURCES ETX,
LLC   11/04/2009   Memo recorded on 1-11-09 under Doc #
594168, Vol. 2004, Pg. 68, in the Official
Records of Cherokee County, Texas.
 
               
13
  KATIE FALLET   KATY RESOURCES ETX,
LLC   11/04/2009   Memo recorded on 1-11-09 under Doc #
594169, Vol. 2004, Pg. 70, in the Official
Records of Cherokee County, Texas.
 
               
14
  SAM BONART MARCUS, JR.   KATY RESOURCES ETX,
LLC   11/04/2009   Memo recorded on 1-11-09 under Doc #
594170, Vol. 2004, Pg. 72, in the Official
Records of Cherokee County, Texas.

Oil and Gas Leases, Ratifications and Minerals
All recording references are to the Deed Reocrds or Official Public Records of
Gregg County, Texas

                      Lessor Name   Lessee Name   Effective Date   Recording
Information
1
  JAMES CRAIG
MCALISTER   BIVINS ENERGY
CORPORATION   04/07/2005   Recorded on 4/15/05, under Doc # 2005-
08054 of the Official Records of Gregg
County, Texas, and Recorded on 5/2/05,
under Vol. 2550, Page 713 of the Official
Records of Rusk County, Texas.
 
               
2
  DENISE DUDLEY   BIVINS ENERGY
CORPORATION   03/15/2005   Recorded on 4/19/05, under Doc # 2005-
08284 of the Official Records of Gregg
County, Texas, and Recorded on 5/31/05,
under Vol. 2557, Page 140 of the Official
Records of Rusk County, Texas.
 
               
3
  EVA NELL DUDLEY   BIVINS ENERGY
CORPORATION   03/15/2005   Recorded on 4/19/05, Under Doc # 2005-
08285 of the Official Records of Gregg
County, Texas, and Recorded on 5/31/05,
under Vol. 2557, Page 143 of the Official
Records of Rusk County, Texas.
 
               
4
  ROY H. LAIRD MEMORIAL HOSPITAL   BIVINS ENERGY
CORPORATION   02/12/2007   Recorded on, 4/2/07 Under Doc # 2007-
07252 in the Official Records of Gregg
County, Texas.

Exhibit “A” - Page 2 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
5
  BISHOP QUIN
FOUNDATION   BIVINS ENERGY
CORPORATION   06/01/2006   Memo Recorded on, 6/26/06 Under Doc #
2006-13723 in the Official Records of
Gregg County, Texas.
 
               
6
  METHODIST CHILDRENS
HOME   BIVINS ENERGY
CORPORATION   06/01/2006   Recorded on, 8/24/07 Under Doc # 2006-
13722 in the Official Records of Gregg
County, Texas.
 
               
7
  EPISCOPAL
THEOLOGICAL
SEMINARY OF THE
SOUTHWEST   BIVINS ENERGY
CORPORATION   06/01/2006   Memo Recorded on, 6/26/06, Under Doc #
2006-13721 in the Official Records of
Gregg County, Texas.
 
               
8
  ROY NICHOLAS HEARNE   MACHIN &
ASSOCIATES, INC   09/18/2006   Recorded on, Under Doc # 2006-22334 in
the Official Records of Gregg County,
Texas.
 
               
9
  NORA GENE EUBANKS   MACHIN &
ASSOCIATES, INC   09/18/2006   Recorded on, 10/6/06 under Doc # 2006-
22333 in the Official Records of Gregg
County, Texas.
 
               
10
  JOHN ROBERT FLORENCE   MACHIN &
ASSOCIATES, INC   03/27/2006   Recorded on, 4/21/06 Under Doc # 2006-
08584 in the Official Records of Gregg
County, Texas.
 
               
11
  CHARLOTTE ANN AUTRY   MACHIN &
ASSOCIATES, INC   03/27/2006   Recorded on, Under Doc # 2006-08586 in
the Official Records of Gregg County,
Texas.
 
               
12
  DEL ROSE BIRDSONG
YALE   MACHIN &
ASSOCIATES, INC   07/18/2008   Recorded on, 9/3/08 under Doc. # 2008-
19086 in the Official Records of Gregg
County, Texas.
 
               
13
  SYLVIA JO BIRDSONG
RILEY   MACHIN &
ASSOCIATES, INC   07/18/2008   Recorded on, 9/3/08, Under Doc. # 2008-
19085 in the Official Records of Gregg
County, Texas.
 
               
14
  FREDNA BIRDSONG
GABRIEL   MACHIN &
ASSOCIATES, INC   07/18/2008   Recorded on 9/3/08 Under Doc. # 2008-
19087 in the Official Records of Gregg
County, Texas.
 
               
15
  B. M. BIRDSONG, JR.   MACHIN &
ASSOCIATES, INC   06/02/2008   Recorded on 7/30/08, Under Doc. # 2008-
16265 in the Official Records of Gregg
County, Texas.
 
               
16
  BERNICE S. BIRDSONG   MACHIN &
ASSOCIATES, INC   06/02/2008   Recorded on 7/30/08, Under Doc. # 2008-
16264 in the Official Records of Gregg
County, Texas.
 
               
17
  BONNIE LYNN BIRDSONG
DAY   MACHIN &
ASSOCIATES, INC   06/02/2008   Recorded on 7/30/08, Under Doc. # 2008-
16263 in the Official Records of Gregg
County, Texas.
 
               
18
  LINDA KAY BIRDSONG
WILLIAMS   MACHIN &
ASSOCIATES, INC   07/14/2008   Recorded on 7/30/08, Under Doc. # 2008-
16664 in the Official Records of Gregg
County, Texas.
 
               
19
  GREGORY LAIRD
CASHEN   BIVINS ENERGY
CORPORATION   07/15/2004   Recorded on Sep. 23, 2004, Doc. # 2004-
21987, Page 2, in the Official Records of
Gregg County, Texas and under Vol. 2522 and
page 670 in the Official Records of Rusk
County.
 
               
20
  CAROLYN SYNOGROUND   BIVINS ENERGY
CORPORATION   07/10/2004   Recorded under Gregg Co. File # 2004-
16939 in the Official Records of Gregg
County, Texas.
 
               
21
  PABLO GARZA, ET UX   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2004-
27346 in the Official Records of Gregg
County, Texas.

Exhibit “A” - Page 3 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
22
  WAYNE N. MEADOWS   BIVINS ENERGY
CORPORATION   06/01/2004   Recorded under Gregg Co. File # 2004-
12593 in the Official Records of Gregg
County, Texas.
 
               
23
  DELORES M. LOMAX   BIVINS ENERGY
CORPORATION   06/01/2004   Recorded under Gregg Co. File # 2004-
12596 in the Official Records of Gregg
County, Texas.
 
               
24
  MARY JANE FORMBY   BIVINS ENERGY
CORPORATION   06/01/2004   Recorded under Gregg Co. File # 2004-
16863 in the Official Records of Gregg
County, Texas.
 
               
25
  EVELYN K. HADEN   BIVINS ENERGY
CORPORATION   07/15/2004   Recorded under Gregg Co. File # 2004-
16867 in the Official Records of Gregg
County, Texas.
 
               
26
  BRUCE MCFADIN   BIVINS ENERGY
CORPORATION   07/15/2004   Recorded under Gregg Co. File # 2004-
16938 in the Official Records of Gregg
County, Texas.
 
               
27
  DENNIS T. MCFADIN   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2005-
00108 in the Official Records of Gregg
County, Texas.
 
               
28
  EARNEST M. MCFADIN   BIVINS ENERGY
CORPORATION   07/15/2004   Recorded under Gregg Co. File # 2004-
16941 in the Official Records of Gregg
County, Texas.
 
               
29
  LLOYD C. MCFADIN   BIVINS ENERGY
CORPORATION   07/15/2004   Recorded under Gregg Co. File # 2004-
16866 in the Official Records of Gregg
County, Texas.
 
               
30
  ROWENA LOUISE RABY   BIVINS ENERGY
CORPORATION   07/15/2004   Recorded under Gregg Co. File # 2004-
16942 in the Official Records of Gregg
County, Texas.
 
               
31
  LEONA GONSIOR   BIVINS ENERGY
CORPORATION   05/25/2004   Recorded under Gregg Co. File # 2004-
19516 in the Official Records of Gregg
County, Texas.
 
               
32
  EVELYN K. HADEN   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2004-
24715 in the Official Records of Gregg
County, Texas.
 
               
33
  BRUCE MCFADIN   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2004-
24711 in the Official Records of Gregg
County, Texas.
 
               
34
  DENNIS T. MCFADIN   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2005-
06203 in the Official Records of Gregg
County, Texas.
 
               
35
  EARNEST M. MCFADIN   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2004-
24713 in the Official Records of Gregg
County, Texas.
 
               
36
  LLOYD C. MCFADIN   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2004-
24716 in the Official Records of Gregg
County, Texas.
 
               
37
  ROWENA LOUISE RABY   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2004-
24712 in the Official Records of Gregg
County, Texas.
 
               
38
  CHARLOTTE ROGERS   BIVINS ENERGY
CORPORATION   05/25/2004   Recorded under Gregg Co. File # 2004-
14032 in the Official Records of Gregg
County, Texas.
 
               
39
  RON DUNBAR
PROPERTIES   BIVINS ENERGY
CORPORATION   04/15/2005   Recorded under Gregg Co. File # 2005-
08279 in the Official Records of Gregg
County, Texas.

Exhibit “A” - Page 4 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
40
  ARNOLD D. BROWN   BIVINS ENERGY
CORPORATION   06/01/2004   Recorded under Gregg Co. File # 2004-
14028 in the Official Records of Gregg
County, Texas.
 
               
41
  NELSON T. DENNIS   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2005-
00719 in the Official Records of Gregg
County, Texas.
 
               
42
  STEVE DENNIS   BIVINS ENERGY
CORPORATION   12/09/2004   Recorded under Gregg Co. File # 2005-
02220 in the Official Records of Gregg
County, Texas.
 
               
43
  NAYDON OLIVER
DOWELL   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2005-
00105 in the Official Records of Gregg
County, Texas.
 
               
44
  WILLIE EVANS, TRUSTEE
FOR THE WILLIE EVANS
REVOCABLE TRUST   BIVINS ENERGY
CORPORATION   12/06/2004   Recorded under Gregg Co. File # 2005-
00107 in the Official Records of Gregg
County, Texas.
 
               
45
  GEORGE C. GOGGAN, ET UX   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2005-
03725 in the Official Records of Gregg
County, Texas.
 
               
46
  CHRISTINE HARDER   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2004-
27347 in the Official Records of Gregg
County, Texas.
 
               
47
  RONNY D. HIGHLEY, ET UX   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2005-
00106 in the Official Records of Gregg
County, Texas.
 
               
48
  JAMES A. HOLDER   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2005-
08280 in the Official Records of Gregg
County, Texas.
 
               
49
  KIRK JENKINS, ET UX   BIVINS ENERGY
CORPORATION   12/06/2004   Recorded under Gregg Co. File # 2005-
02221 in the Official Records of Gregg
County, Texas.
 
               
50
  ESTELLE S. MOYERS   BIVINS ENERGY
CORPORATION   06/01/2004   Recorded under Gregg Co. File # 2004-
16864 in the Official Records of Gregg
County, Texas.
 
               
51
  GERALDINE DENNIS
SCHWARTZ   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2005-
02222 in the Official Records of Gregg
County, Texas.
 
               
52
  CHEYENNE SMITH, ET AL   BIVINS ENERGY
CORPORATION   05/10/2005   Recorded under Gregg Co. File # 2005-
18219 in the Official Records of Gregg
County, Texas.
 
               
53
  SHARON DENISE TAYLOR   BIVINS ENERGY
CORPORATION   06/01/2004   Recorded under Gregg Co. File # 2004-
14031 in the Official Records of Gregg
County, Texas.
 
               
54
  RUBEN VALENZUELA, ET
UX   BIVINS ENERGY
CORPORATION   07/15/2004   Recorded under Gregg Co. File # 2005-
00110 in the Official Records of Gregg
County, Texas.
 
               
55
  SELMA JEAN DENNIS
VOWELL   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2004-
27345 in the Official Records of Gregg
County, Texas.
 
               
56
  DEVONNE GODFREY
PETTY   BIVINS ENERGY
CORPORATION   07/15/2003   Recorded under Gregg Co. File # 2003-
22187 in the Official Records of Gregg
County, Texas.

Exhibit “A” - Page 5 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
57
  HERBERT CHASEN, II   BIVINS ENERGY
CORPORATION   07/15/2004   Recorded under Doc # 2004-16865 of the
Official Records of Gregg County, Texas,
and Recorded under Vol. 2500, Page 653 of
the Official Records of Rusk County, Texas.
 
               
58
  SHACK B. CASHEN   BIVINS ENERGY
CORPORATION   07/15/2004   Recorded under Doc # 2004-27344 of the
Official Records of Gregg County, Texas,
and Recorded under Vol. 2517, Page 800 of
the Official Records of Rusk County, Texas.
 
               
59
  HLS MANAGEMENT   BIVINS ENERGY
CORPORATION   03/12/2004   Recorded under Doc # 2004-10882 of the
Official Records of Gregg County, Texas,
and Recorded under Vol. 2500, Page 665 of
the Official Records of Rusk County, Texas.
 
               
60
  JOE MACK LAIRD TRUST,
ET AL   BIVINS ENERGY
CORPORATION   04/23/2004   Recorded under Doc # 2004-10883 of the
Official Records of Gregg County, Texas,
and Recorded under Vol. 2500, Page 669 of
the Official Records of Rusk County, Texas.
 
               
61
  THE OVERTON 1990 CHILDREN’S TRUST   BIVINS ENERGY
CORPORATION   06/27/2003   Recorded under Doc # 2005-08208 of the
Official Records of Gregg County, Texas,
and Recorded under Vol. 2671, Page 295 of
the Official Records of Rusk County, Texas.
 
               
62
  PATSY ROPER   MACHIN &
ASSOCIATES, INC   04/19/2006   Recorded under Gregg Co. File # 2006-
11066 in the Official Records of Gregg
County, Texas.
 
               
63
  FRANCES E. BROWN, JR.   MACHIN &
ASSOCIATES, INC   03/10/2006   Recorded under Gregg Co. File # 2006-
06671 in the Official Records of Gregg
County, Texas.
 
               
64
  MACHIN & ASSOCIATES,
INC   MACHIN &
ASSOCIATES, INC   12/29/2008   Recorded under Gregg Co. File # 2009-
01158 in the Official Records of Gregg
County, Texas.
 
               
65
  ROBERT CARTER
OVERTON, III   BIVINS ENERGY
CORPORATION   02/09/2007   Recorded under Doc # 2007-06158 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2727, Page 797 of
the Official Records of Rusk County, Texas.
 
               
66
  MARY MAUD OVERTON
STOCKER BEARD   BIVINS ENERGY
CORPORATION   02/09/2007   Recorded under Doc # 2007-06166 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2727, Page 821 of
the Official Records of Rusk County, Texas.
 
               
67
  ROBIN OVERTON
SENGELMANN   BIVINS ENERGY
CORPORATION   02/09/2007   Recorded under Doc # 2007-06169 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2727, Page 830 of
the Official Records of Rusk County, Texas.
 
               
68
  LAURA OVERTON
WHELESS   BIVINS ENERGY
CORPORATION   02/09/2007   Recorded under Doc # 2007-06163 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2727, Page 812 of
the Official Records of Rusk County, Texas.

Exhibit “A” - Page 6 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
69
  THE OVERTON 1990 CHILDREN’S TRUST   BIVINS ENERGY
CORPORATION   02/09/2007   Recorded under Doc # 2007-06159, 2007-
06162, 2007-06168, 2007-06165 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2727, Page 800,
Vol. 2727, Page 809, Vol. 2727, Page 827,
& Vol. 2727, Page 818 of the Official
Records of Rusk County, Texas.
 
               
70
  THE OVERTON FAMILY
TRUST   BIVINS ENERGY
CORPORATION   02/09/2007   Recorded under Doc # 2007-06161, 2007-
06164, 2007-06167, & 2007-06160 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2626, Page 806,
Vol. 2727, Page 815, Vol. 2727, Page 824,
& Vol. 2727, Page 803 of the Official
Records of Rusk County, Texas.
 
               
71
  THE OVERTON FAMILY
TRUST AND ROBERT
CARTER OVERTON, III   BIVINS ENERGY
CORPORATION   09/25/2006   Recorded under Doc # 2007-00078 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2701, Page 479 of
the Official Records of Rusk County, Texas.
 
               
72
  THE OVERTON FAMILY
TRUST AND ROBIN
OVERTON SENGELMANN   BIVINS ENERGY
CORPORATION   09/25/2006   Recorded under Doc # 2007-00075 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2701, Page 488 of
the Official Records of Rusk County, Texas.
 
               
73
  THE OVERTON FAMILY
TRUST AND LAURA
OVERTON WHELESS   BIVINS ENERGY
CORPORATION   09/25/2006   Recorded under Doc # 2007-00077 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2701, Page 482 of
the Official Records of Rusk County, Texas.
 
               
74
  THE OVERTON FAMILY
TRUST AND MARY
MAUDE OVERTON
STOCKER BEARD   BIVINS ENERGY
CORPORATION   09/25/2006   Recorded under Doc # 2007-00076 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2701, Page 485 of
the Official Records of Rusk County, Texas.
 
               
75
  BISHOP QUIN
FOUNDATION   BIVINS ENERGY
CORPORATION   08/01/2005   Recorded under Doc # 2005-22778 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2597, Page 175 of
the Official Records of Rusk County, Texas.
 
               
76
  EPISCOPAL
THEOLOGICAL
SEMINARY OF THE
SOUTHWEST   BIVINS ENERGY
CORPORATION   08/01/2005   Recorded under Doc # 2005-22780 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2597, Page 187 of
the Official Records of Rusk County, Texas.
 
               
77
  METHODIST CHILDRENS
HOME   BIVINS ENERGY
CORPORATION   08/01/2005   Recorded under Doc # 2005-22779 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2597, Page 181 of
the Official Records of Rusk County, Texas.
 
               
78
  ROY H. LAIRD MEMORIAL HOSPITAL TRUST   BIVINS ENERGY
CORPORATION   09/20/2005   Recorded under Doc # 2005-22777 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2597, Page 167 of
the Official Records of Rusk County, Texas.

Exhibit “A” - Page 7 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
79
  FRANCELLE BETTINGER   BIVINS ENERGY
CORPORATION   04/10/2004   Recorded under Doc # 2004-09515 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2487, Page 343 of
the Official Records of Rusk County, Texas.
 
               
80
  ALLEN BILLY CRIDER   BIVINS ENERGY
CORPORATION   04/10/2004   Recorded under Doc # 2004-09510 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2487, Page 346 of
the Official Records of Rusk County, Texas.
 
               
81
  COX ROBERT CRIDER   BIVINS ENERGY
CORPORATION   04/10/2004   Recorded under Doc # 2004-21988 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2549, Page 157 of
the Official Records of Rusk County, Texas.
 
               
82
  LUCINDA MUMPHREY
ESTATE   BIVINS ENERGY
CORPORATION   04/10/2004   Recorded under Doc # 2004-09512 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2487, Page 349 of
the Official Records of Rusk County, Texas.
 
               
83
  WANDA ROBERSON   BIVINS ENERGY
CORPORATION   04/10/2004   Recorded under Doc # 2004-16940 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2500, Page 689 of
the Official Records of Rusk County, Texas.
 
               
84
  MARY SHARP   MACHIN &
ASSOCIATES, INC   04/19/2006   Recorded under Gregg Co. File # 2006-
11067 in the Official Records of Gregg
County, Texas.
 
               
85
  H. BUFORD SMITH   BIVINS ENERGY
CORPORATION   04/10/2004   Recorded under Doc # 2004-11457 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2487, Page 352 of
the Official Records of Rusk County, Texas.
 
               
86
  JAMES W. TUCKER   BIVINS ENERGY
CORPORATION   04/10/2004   Recorded under Doc # 2004-09513 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2487, Page 355 of
the Official Records of Rusk County, Texas.
 
               
87
  ROBERTA TUCKER   BIVINS ENERGY
CORPORATION   04/10/2004   Recorded under Doc # 2004-11458 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2487, Page 358 of
the Official Records of Rusk County, Texas.
 
               
88
  EUGENE S. WOMACK TRUST   BIVINS ENERGY
CORPORATION   04/10/2004   Recorded under Doc # 2004-09511 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2487, Page 361 of
the Official Records of Rusk County, Texas.
 
               
89
  BARBARA DELABANO,
AGENT AND AIF FOR
GLADYS TAYLOR   BIVINS ENERGY
CORPORATION   10/11/2003   Recorded under Doc # 2003-28519 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2500, Page 659 of
the Official Records of Rusk County, Texas.

Exhibit “A” - Page 8 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
90
  EDNA TAYLOR DUBLIN   BIVINS ENERGY
CORPORATION   08/11/2003   Recorded under Doc # 2004-00069 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2500, Page 662 of
the Official Records of Rusk County, Texas.
 
               
91
  ILEEN MCCUBBIN
RESIDUARY TRUST   BIVINS ENERGY
CORPORATION   10/29/2003   Recorded under Doc # 2003-28523 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2500, Page 676 of
the Official Records of Rusk County, Texas.
 
               
92
  FRANKLIN D. MOORE   BIVINS ENERGY
CORPORATION   08/11/2003   Recorded under Doc # 2003-28520 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2500, Page 679 of
the Official Records of Rusk County, Texas.
 
               
93
  ROBERT E. MOORE   BIVINS ENERGY
CORPORATION   08/11/2003   Recorded under Doc # 2003-28518 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2500, Page 683 of
the Official Records of Rusk County, Texas.
 
               
94
  RICHARD POTTER   BIVINS ENERGY
CORPORATION   10/29/2003   Recorded under Doc # 2003-28521 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2500, Page 686 of
the Official Records of Rusk County, Texas.
 
               
95
  JOAN POTTER STOUT   BIVINS ENERGY
CORPORATION   08/11/2003   Recorded under Doc # 2003-28522 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2500, Page 692 of
the Official Records of Rusk County, Texas.
 
               
96
  MACHIN & ASSOCIATES,
INC   MACHIN &
ASSOCIATES, INC   02/04/2006   Recorded under Doc # 2006-03554 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2635, Page 370 of
the Official Records of Rusk County, Texas.
 
               
97
  CONNIE WADE, COUNTY CLERK OF GREGG COUNTY, RECEIVER FOR S.L. CUTLER, ET AL  
MACHIN &
ASSOCIATES, INC   02/04/2006   Recorded under Doc # 2006-02405 of the
Official Records of Gregg County, Texas.
 
               
98
  GLADYCE CARVER,
COUNTY CLERK OF
GREGG COUNTY,
RECEIVER FOR ARVILLE
DEAN EDNEY, ET AL   BIVINS ENERGY
CORPORATION   07/14/2004   Recorded under Doc # 2004-17154 of the
Official Records of Gregg County, Texas,
and recorded under Vol. 2500, Page 656 of
the Official Records of Rusk County, Texas.
 
               
99
  CHRIS DOAN, ET UX   BIVINS ENERGY
CORPORATION   10/15/2004   Recorded under Gregg Co. File # 2005-
08281 in the Official Records of Gregg
County, Texas.

Exhibit “A” - Page 9 of 65



--------------------------------------------------------------------------------



 



Oil and Gas Leases, Ratifications and Minerals
All recording references are to the Deed Records or Official Public Records of
Houston County, Texas

                      Lessor Name   Lessee Name   Effective Date   Recording
Information
1
  ANNA BETH PAYNE   KATY RESOURCES ETX,
LLC   06/09/2009   Recorded on 9-22-09 under Doc # 0903076, in the Official
Records, in Houston County, Texas.
 
               
2
  MARTHA MCGARITY   KATY RESOURCES ETX,
LLC   06/09/2009   Recorded on 9-22-09 under Doc # 0903077, in the Official
Records, in Houston County, Texas.
 
               
3
  WILLIAM REED PAYNE   KATY RESOURCES ETX,
LLC   06/09/2009   Recorded on 9-22-09 under Doc # 0903078, in the Official
Records, in Houston County, Texas.
 
               
4
  CHARLOTTE LEE
HENDERSON   KATY RESOURCES ETX,
LLC   06/03/2009   Recorded on 9-22-09 under Doc # 0903079, in the Official
Records, in Houston County, Texas.
 
               
5
  TRIHART, LLC   KATY RESOURCES ETX,
LLC   05/26/2009   Recorded on 9-22-09 under Doc # 0903080, in the Official
Records, in Houston County, Texas.
6
  CYNTHIA PARKS   KATY RESOURCES ETX,
LLC   06/05/2009   Memo Recorded on 11/13/09, under Doc # 903333, in the
Official Records of Houston County, Texas.
 
               
7
  STEPHANIE JEFFORDS   KATY RESOURCES ETX,
LLC   06/05/2009   Recorded on 9-22-09 under Doc # 0903081, in the Official
Records, in Houston County, Texas.
 
               
8
  TRACY NICHOLS   KATY RESOURCES ETX,
LLC   06/05/2009   Recorded on 9-22-09 under Doc # 0903082, in the Official
Records, in Houston County, Texas.
 
               
9
  JANE BAILEY DILKS   KATY RESOURCES ETX,
LLC   05/26/2009   Recorded on 9-22-09 under Doc # 0903083, in the Official
Records, in Houston County, Texas.
 
               
10
  NANCY LYNN BORING   KATY RESOURCES ETX,
LLC   05/26/2009   Recorded on 9-22-09 under Doc # 0903084, in the Official
Records, in Houston County, Texas.
 
               
11
  NINA RENA PARKER   KATY RESOURCES ETX,
LLC   05/26/2009   Recorded on 9-22-09 under Doc # 0903085, in the Official
Records, in Houston County, Texas.
 
               
12
  LESLIE M. BORING LELIE M. BORING JR. AIF   KATY RESOURCES ETX,
LLC   05/26/2009   Recorded on 9-22-09 under Doc # 0903086, in the Official
Records, in Houston County, Texas.
 
               
13
  ALBERT C. BAILEY, JR.   KATY RESOURCES ETX,
LLC   05/26/2009   Recorded on 9-22-09 under Doc # 0903087, in the Official
Records, in Houston County, Texas.
 
               
14
  DONALD L. BOLEN 1997 REVOCABLE TRUST DONALD L. BOLEN, TRUSTE   KATY RESOURCES
ETX,
LLC   08/31/2009   Memo Recorded on 11/9/09, under Doc # 903640, of the Official
Records in Houston County, Texas.
 
               
15
  FRANK M. BOLEN TRUST BARBARA L. BOLEN, TRUSTEE   KATY RESOURCES ETX,
LLC   08/31/2009   Memo Recorded on 11/9/09 under Doc # 903640, of the Official
Records in Houston County, Texas.
 
               
16
  SAM WILLS   KATY RESOURCES ETX,
LLC   08/31/2009   Memo Recorded on 11/16/09 , under Doc # 903694 Page 1, in the
Official Records of Houston County, Texas.
 
               
17
  SHEILA TALBOT   KATY RESOURCES ETX,
LLC   09/11/2009   Memo Recorded on October 13, 2009 under Doc # 903334, Page 1,
of the Official Records of Houston County, Texas.

Exhibit “A” - Page 10 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
18
  PAULA GLASS   KATY RESOURCES ETX,
LLC   09/11/2009   Memo Recorded on October 5, 2009 under Doc # 9033247, Page 1,
of the Official Records of Houston County, Texas.
 
               
19
  CKM TRUST
1st NATIONAL BANK   KATY RESOURCES ETX,
LLC   09/24/2009   Memo Recorded on 11/14/09 under Doc # 903789 Page 1, of the
Official Records of Houston County, Texas.
 
               
20
  LUCY TOYE   KATY RESOURCES ETX,
LLC   06/09/2009   Memo Recorded on 11/24/09 under Doc # 903790 Page 1, of the
Official Records of Houston County, Texas.
 
               
21
  NANCY BLAKE PELLOW,
RICHARD BLAKE
PELLOW AS
SUCCESSOR TRUST   KATY RESOURCES ETX,
LLC   05/27/2009   Memo Recorded on 11/16/09 under Doc # 0903695, Page 1, of the
Official Records of Houston County, Texas.
 
               
22
  TERRY I. PELLOW   KATY RESOURCES ETX,
LLC   05/27/2009   Memo Recorded on 1/ under Doc # 0, Page 1, of the Official
Records of Houston County, Texas.
 
               
23
  STRAUSS MINERAL 1989
REVOCABLE TRUST
c/o JPMORGAN CHASE
BAN   KATY RESOURCES ETX,
LLC   09/29/2009   Memo Recorded on 2-24-10 under Doc # 1000671, Page 1, of the
Official Records of Houston County, Texas. Memo Recorded on
4-5-10 under Doc # 1001271, Page 1, of the Official Records of Houston County,
Texas. (name change to include the year “1989”)
 
               
24
  FRANK MCINTIRE HEAD   KATY RESOURCES ETX,
LLC   06/05/2012   Memo Recorded on 1/ under Doc # 0, Page 1, of the Official
Records of Houston County, Texas.
 
               
25
  WILLIAM HUGH HEAD
% FRANK HEAD   KATY RESOURCES ETX,
LLC   06/05/2012   Memo Recorded on 1/ under Doc # 0, Page 1, of the Official
Records of Houston County, Texas.
 
               
26
  JOHN M. HEAD   KATY RESOURCES ETX,
LLC   06/05/2012   Memo Recorded on 1/ under Doc # 0, Page 1, of the Official
Records of Houston County, Texas.
 
               
27
  MARY A. GUDITIS   KATY RESOURCES ETX,
LLC   06/05/2012   Memo Recorded on 1/ under Doc # 0, Page 1, of the Official
Records of Houston County, Texas.
 
               
28
  NANCY MARIE DELAUNE   KATY RESOURCES ETX,
LLC   06/05/2009   Recorded on 5/19/2010, under Doc. # 1001924 Pg. 1, in the
Official Records of Houston County, Texas.
 
               
29
  VOOR MAC, L.L.C.   KATY RESOURCES ETX,
LLC   02/22/2010   Memo Recorded on 1/ under Doc # 0, Page 1, of the Official
Records of Houston County, Texas.
 
               
30
  GRINSTEAD MINERAL TRUST
c/o George H. Henderson III   KATY RESOURCES ETX,
LLC   06/04/2009   Memo Recorded on October 5, 2009, Doc #903246, Page 1 of the
Official Records in Houston County, Texas.
 
               
31
  HENDERSON MINERAL INC.
c/o George H. Henderson, III   KATY RESOURCES ETX,
LLC   06/04/2009   Memo Recorded on October 5, 2009, Doc #903245, Page 1 of the
Official Records in Houston County, Texas.
 
               
32
  ROBERT (BOB) D. ADAMS   KATY RESOURCES ETX,
LLC   06/01/2009   Memo Recorded on 12-28-09, Under Doc # 904102, in the
Official Records in Houston County, Texas.

Exhibit “A” - Page 11 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
33
  ROY T. ANDERSON FAMILY TRUST T.
GRANT ANDERSON, TRUSTEE   KATY RESOURCES ETX,
LLC   08/17/2009   Memo Recorded on October 5, 2009, Doc #903242, Page 1 of the
Official Records in Houston County, Texas.
 
               
34
  EDWIN N. KITTRELL, III   KATY RESOURCES ETX,
LLC   08/17/2009   Memo Recorded on October 5, 2009, Doc #903244, Page 1 of the
Official Records in Houston County, Texas.
 
               
35
  KITTRELL FAMILY
MINERALS, LLC   KATY RESOURCES ETX,
LLC   08/17/2009   Memo Recorded on October 5, 2009, Doc #903243, Page 1 of the
Official Records in Houston County, Texas.
 
               
36
  PAUL & SYLVIA OLIVER   KATY RESOURCES ETX,
LLC   08/05/2009   Memo Recorded on October 5, 2009, Doc #903241, Page 1 of the
Official Records in Houston County, Texas.
 
               
37
  DONALD C. CRUTCHFIELD   KATY RESOURCES ETX,
LLC   09/14/2008   Memo Recorded on October 13, 2009, Doc #903335, Page 1 of the
Official Records in Houston County, Texas.
 
               
38
  LYNDA SHARP   KATY RESOURCES ETX,
LLC   09/18/2009   Memo Recorded on October 5, 2009, Doc #903250, Page 1 of the
Official Records in Houston County, Texas.
 
               
39
  PAULA BROWNING   KATY RESOURCES ETX,
LLC   09/18/2009   Memo Recorded on October 5, 2009, Doc #903248, Page 1 of the
Official Records in Houston County, Texas.
 
               
40
  FAYE CHILDRESS   KATY RESOURCES ETX,
LLC   09/14/2009   Memo Recorded on October 5, 2009, Doc #903249, Page 1 of the
Official Records in Houston County, Texas.
 
               
41
  ARTHUR E. NEWMAN AND MARY E. NEWMAN REVOCABLE TRUST   KATY RESOURCES ETX,
LLC   10/16/2009   Memo Recorded on 11/24/2009, Doc # 903791, Page 1, of the
Official Records in Houston County, Texas.
 
               
42
  GENE ALLEN SARGENT   KATY RESOURCES ETX,
LLC   06/05/2009   Memo Recorded on 11/16/09, Doc # 0903696, Page 1, of the
Official Records in Houston County, Texas.
 
               
43
  MARY JO VANDIVER   KATY RESOURCES ETX,
LLC   06/01/2009   Memo Recorded on , 12-7-09 under Doc # 903898, Page 1 of the
Official Records in Houston County, Texas.
 
               
44
  ELIZABETH SEARS   KATY RESOURCES ETX,
LLC   06/01/2009   Memo Recorded on , 3-8-10, under Doc # 1000856 Page 1 of the
Official Records in Houston County, Texas.
 
               
45
  FORESTAR MINERALS
LLC
A Delaware Limited Liability
Company   KATY RESOURCES ETX,
LLC   04/27/2009   Memo Recorded on 5/19/09, under Doc # 0901727, in the
Official Records of Houston County, Texas.
 
               
46
  DAWSON S. SCHULTZ   KATY RESOURCES ETX,
LLC   03/18/2009   Recorded on 5/19/09, under Doc. # 901726, Page 1, of the
Official Records of Houston County, Texas.
 
               
47
  SGG ENTERPRISES, LTD.   ENCANA OIL & GAS (USA) INC.   05/17/2006   Memo
recorded 11/1/06 under Registry No. 610395 in the Image Records of Houston Co.,
Texas.
 
               
48
  SANDRA DIANNA
HOLCOMB   ENCANA OIL & GAS (USA) INC.   05/08/2006   Recorded on 6/23/06 under
Registry No. 65683 in the Image Records of Houston Co., Texas.
 
               
49
  TEXAS ANNUAL
CONFERENCE OF THE
UNITED METHODIST
CHIRCH   ENCANA OIL & GAS (USA) INC.   11/14/2006   Recorded on 10/1/07 under
Registry No. 707475 in the Image Records of Houston Co., Texas.

Exhibit “A” - Page 12 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
50
  W. H. HOLCOMB, III AND WIFE, JOE ANNE HOLCOMB   ENCANA OIL & GAS (USA) INC.  
10/28/2004   Meme recorded on 12/22/04 under Redgistry No. 45915 in the Image
Records of Houston Co., Texas.
 
               
51
  JON ALAN DICKENS, ET
AL   KATY RESOURCES ETX,
LLC   07/24/2009   Memo Recorded on 8/31/2009, under Doc # 0902859, in the
Official Records of Houston County, Texas.
 
               
52
  TIN INC. dba TEMPLE- INLAND   TOM BROWN, INC   06/08/2004   Memo Recorded on
5/25/07, Under Doc. # 703773, Page 1 of the Official Records of Houston County,
Texas.

Oil and Gas Leases, Ratifications and Minerals

All recording references are to the Deed Records or Official Public Records of
Panola County, Texas

                      Lessor Name   Lessee Name   Effective Date   Recording
Information
1
  ELSIE WALLS SMITH   HOWELL & SANDLIN, INC.   02/06/1998   Recorded on 3/24/98
in Vol. 1029, Page 250 of the Official Records of Panola Co., Texas.
 
               
2
  IMOGENE GRAY   HOWELL & SANDLIN, INC.   02/06/1998   Recorded on 4/8/98 in
Vol. 1030, Page 533 of the Official Records of Panola Co., Texas.
 
               
3
  HENRY SHEGOG, ET AL   HOWELL & SANDLIN, INC.   02/06/1998   Recorded on
4/23/98 in Vol. 1031, Page 649 of the Official Records of Panola Co., Texas.
 
               
4
  WALTER J. GRAY   DEEP ROCK RESOURCES, INC.   03/03/2006   Recorded on 12/15/08
in Vol. 1481, Page 580 of the Official Records of Panola Co., Texas.
 
               
5
  CHARLOSETTA GRIFFIN   HOWELL & SANDLIN, INC.   03/10/2008   Recorded in Vol.
1030, Page 529 in the Deed Records of Panola Co., Texas.
 
               
6
  CHARLES L. HENRY, III   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol.
1034, Page 689 of the Deed Records of Panola Co., Texas.
 
               
7
  ALVIN HINCHEN   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol. 1031,
Page 656 in the Deed Records of Panola Co., Texas.
 
               
8
  BERNICE HINCHEN   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol. 1030,
Page 540 in the Deed Records of Panola Co., Texas.
 
               
9
  NETTIE ANN OLIVER ET
AL   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol. 1034, Page 679 in
the Deed Records of Panola Co., Texas.
 
               
10
  BERNELL HOLLIS   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol. 1029,
Page 252 in the Deed Records of Panola Co., Texas.
 
               
11
  ASLINE REBECCA
HINCHEN JONES   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol. 1030,
Page 523 in the Deed Records of Panola Co., Texas.
 
               
12
  TERESA BROOKS
ROBERTS   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol. 1031, Page 654
in the Deed Records of Panola Co., Texas.
 
               
13
  FRED BROOKS   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol. 1031,
Page 659 in the Deed Records of Panola Co., Texas.
 
               
14
  INOLA FRANCES HENRY   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol.
1034, Page 696 in the Deed Records of Panola Co., Texas.
 
               
15
  ROBERT SPENCER
HENRY   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol. 1029, Page 261 in
the Deed Records of Panola Co., Texas.
 
               
16
  ARSHEAL HINCHEN, JR.   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol.
1030, Page 531 in the Deed Records of Panola Co., Texas.

Exhibit “A” - Page 13 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
17
  GOVEREE HINCHEN   HOWELL & SANDLIN, INC.   02/11/1998   Recorded in Vol. 1029,
Page 243 in the Deed Records of Panola Co., Texas.
 
               
18
  WILLIE HINCHEN   HOWELL & SANDLIN, INC.   03/03/1998   Recorded in Vol. 1034,
Page 698 in the Deed Records of Panola Co., Texas.
 
               
19
  LELA DOLL JACKSON   HOWELL & SANDLIN, INC.   03/03/1998   Recorded in Vol.
1034, Page 693 in the Deed Records of Panola Co., Texas.
 
               
20
  MATTIE STEPHENSON   HOWELL & SANDLIN, INC.   10/02/1998   Recorded on
12/17/98, under Doc # 53665 in Vol. 1051, Page 159 in the Official Records of
Panola County, Texas.
 
               
21
  ROBERT YOUNGBLOOD
HENRY   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol. 1044, Page 416 in
the Deed Records of Panola Co., Texas.
 
               
22
  OSCAR SPENCER
HINCHEN   HOWELL & SANDLIN, INC.   03/03/1998   Recorded in Vol. 1035, Page 380
in the Deed Records of Panola Co., Texas.
 
               
23
  DOROTHY JEAN
WILLIAMS   HOWELL & SANDLIN, INC.   03/03/1998   Recorded in Vol. 1035, Page 378
in the Deed Records of Panola Co., Texas.
 
               
24
  RONALD STEPHENSON   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol.
1034, Page 691 in the Deed Records of Panola Co., Texas.
 
               
25
  MICHELLE STEPHENSON
GILLESPIE   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol. 1034, Page
684 in the Deed Records of Panola Co., Texas.
 
               
26
  DONALD STEPHENSON   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol.
1034, Page 677 in the Deed Records of Panola Co., Texas.
 
               
27
  PAMELA HINCHEN
MALLARD   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol. 1031, Page 671
in the Deed Records of Panola Co., Texas.
 
               
28
  LOUISE SWINDELL   HOWELL & SANDLIN, INC.   03/03/1998   Recorded in Vol. 1031,
Page 669 in the Deed Records of Panola Co., Texas.
 
               
29
  WELDON STEPHENSON   HOWELL & SANDLIN, INC.   03/03/1998   Recorded in Vol.
1031, Page 666 in the Deed Records of Panola Co., Texas.
 
               
30
  BETTY HINCHEN
ROBINSON   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol. 1031, Page 664
in the Deed Records of Panola Co., Texas.
 
               
31
  MARIE STEPHENSON
WINSLOW   HOWELL & SANDLIN, INC.   03/03/1998   Recorded in Vol. 1031, Page 661
in the Deed Records of Panola Co., Texas.
 
               
32
  ALFRED L. STEPHENSON   DEEP ROCK RESOURCES, INC.   06/20/2002   Recorded in
Vol. 1164, Page 401 in the Deed Records of Panola Co., Texas.
 
               
33
  ALVA JEAN HINCHEN
THOMPSON   HOWELL & SANDLIN, INC.   03/03/1998   Recorded in Vol. 1030, Page 543
in the Deed Records of Panola Co., Texas.
 
               
34
  GLORIA STEPHENSON   HOWELL & SANDLIN, INC.   03/03/1998   Recorded in Vol.
1030, Page 538 in the Deed Records of Panola Co., Texas.
 
               
35
  TERESA HINCHEN
WALLACE   HOWELL & SANDLIN, INC.   03/03/1998   Recorded in Vol. 1030, Page 535
in the Deed Records of Panola Co., Texas.
 
               
36
  ALFONZO STEPHENSON   HOWELL & SANDLIN, INC.   03/03/1998   Recorded in Vol.
1030, Page 526 in the Deed Records of Panola Co., Texas.
 
               
37
  NELSON HINCHEN
THOMPSON   HOWELL & SANDLIN, INC.   03/10/1998   Recorded in Vol. 1029, Page 264
in the Deed Records of Panola Co., Texas.
 
               
38
  LENA S. DAVIS   DEEP ROCK RESOURCES, INC.   06/20/2002   Recorded in Vol.
1160, Page 773 in the Deed Records of Panola Co., Texas.
 
               
39
  MICHAEL STEPHENSON   DEEP ROCK RESOURCES, INC.   06/19/2002   Recorded in Vol.
1162, Page 818 in the Deed Records of Panola Co., Texas.
 
               
40
  MARY S. DERRETT   DEEP ROCK RESOURCES, INC.   06/19/2002   Recorded in Vol.
1160, Page 775 in the Deed Records of Panola Co., Texas.
 
               
41
  ANDREW STEPHENSON   DEEP ROCK RESOURCES, INC.   10/26/2005   Recorded in Vol.
1297, Page 168 in the Deed Records of Panola Co., Texas.
 
               
 
               
42
  JAMES A. STEPHENSON, III   DEEP ROCK RESOURCES, INC.   11/24/1998   Recorded
in Vol. 1070, Page 574 in the Deed Records of Panola Co., Texas.
 
               
43
  JERRY LEE STEPHENSON    DEEP ROCK RESOURCES, INC.   11/24/1998   Recorded in
Vol. 1070, Page 576 in the Deed Records of Panola Co., Texas.

Exhibit “A” - Page 14 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
44
  GWENDOLYN MISHAUN
HENRY FIELDS   DEEP ROCK RESOURCES, INC.   01/26/2006   Recorded in Vol. 1308,
Page 424 in the Deed Records of Panola Co., Texas.
 
               
45
  LEVI GAYNOR, III   DEEP ROCK RESOURCES, INC.   11/21/2007   Recorded in Vol.
1461, Page 449 in the Deed Records of Panola Co., Texas.
 
               
46
  MARILYN GAYNOR   DEEP ROCK RESOURCES, INC.   11/21/2007   Recorded in Vol.
1461, Page 455 in the Deed Records of Panola Co., Texas.
 
               
47
  CHIARA SIMMONS
BURNETT   DEEP ROCK RESOURCES, INC.   11/21/2007   Recorded in Vol. 1461, Page
464 in the Deed Records of Panola Co., Texas.
 
               
48
  CHASTITY SIMMONS   DEEP ROCK RESOURCES, INC.   11/21/2007   Recorded in Vol.
1461, Page 461 in the Deed Records of Panola Co., Texas.
 
               
49
  BARBARA SIMMONS-
PEARSON   DEEP ROCK RESOURCES, INC.   11/21/2007   Recorded in Vol. 1461, Page
467 in the Deed Records of Panola Co., Texas.
 
               
50
  ANNIE LEE WHITE   DEEP ROCK RESOURCES, INC.   11/21/2007   Recorded in Vol.
1461, Page 458 in the Deed Records of Panola Co., Texas.
 
               
51
  LINDA J. MARTIN   DEEP ROCK RESOURCES, INC.   11/21/2007   Recorded in Vol.
1461, Page 452 in the Deed Records of Panola Co., Texas.
 
               
52
  THOMAS R. ADAMS FAMILY LIMITED PARTNERSHIP   KATY RESOURCES ETX,
LLC   11/19/2009   Memo Recorded on 1/14/2010, under Document # 147522, Vol 155,
Page 581, in the Official Records of Panola County, Texas.
 
               
53
  BONNIE HANSON   DORADO EXPLORATION, INC.   04/30/2007   Recorded in Volume
1377 and Page 167 of the Official Records of Panola County, Texas.
 
               
54
  JUANITA ATKERSON   KATY RESOURCES ETX,
LLC   04/30/2007   Recorded in Volume 1377 and Page 167 of the Official Records
of Panola County, Texas.
 
               
55
  RUBY PELHAM   KATY RESOURCES ETX,
LLC   04/30/2007   Recorded in Volume 1377 and Page 160 of the Official Records
of Panola County, Texas.
 
               
56
  RICHARD LEE DAVIDSON, JR.   KATY RESOURCES ETX,
LLC   05/29/2007   Recorded in Volume 1380 and Page 154 of the Official Records
of Panola County, Texas.

Oil and Gas Leases, Ratifications and Minerals
All recording references are to the Deed Records or Official Public Records of
Rusk County, Texas

                      Lessor Name   Lessee Name   Effective Date   Recording
Information
1
  E. W. HALBERT, JR.   BIVINS ENERGY
CORPORATION   03/15/2005   Recorded on 4/19/05, under Doc # 2005- 08278 of the
Official Records of Gregg County, Texas and Recorded on 5/31/05, Under Vol.
1557, Page 146 of the Official records of Rusk County, Texas.
 
               
2
  BISHOP QUIN
FOUNDATION   BIVINS ENERGY
CORPORATION   10/01/2008   Recorded on Nov. 17, 2008, under Vol. 2895, Page 684
in the Official Records of Rusk County, Texas.
 
               
3
  EPISCOPAL
THEOLOGICAL
SEMINARY OF THE
SOUTHWEST   BIVINS ENERGY
CORPORATION   10/01/2008   Recorded on Nov. 21, 2008, under Vol. 2897, Page 47,
in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 15 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
4
  METHODIST CHILDRENS
HOME   BIVINS ENERGY
CORPORATION   10/01/2008   Recorded on March 10, 2009, under Vol. 2917, Page
617, in the Official Records of Rusk County, Texas.
 
               
5
  WILLIAM DUDLEY EDNEY, JR.   MACHIN &
ASSOCIATES, INC   06/23/2008   Recorded on July 29, 2008, under Vol. 2867, Page
339 in the Official Records of Rusk County, Texas.
 
               
6
  JACK R. HALE   MACHIN &
ASSOCIATES, INC   06/23/2008   Recorded on July 15, 2008, under Vol. 2863, Page
475 in the Official Records of Rusk County, Texas.
 
               
7
  JERRY DON HALE   MACHIN &
ASSOCIATES, INC   06/23/2008   Recorded on July 15, 2008 Under Vol. 2863, Page
495 in the Official Records of Rusk County, Texas.
 
               
8
  RICHARD W. AND SARAH JANE HARRISON AS TRUSTEES OF THE RICHA   MACHIN &
ASSOCIATES, INC   06/23/2008   Recorded on July 15, 2008, under Vol. 2863, page
479, in the Official Records of Rusk County, Texas.
 
               
9
  CLARENCE H. LAIRD, ET AL   S. D. LACKLAND &
ASSOCIATES, INC.   07/24/1984   Recorded under Vol. 1552, Page 355 in the
Official Records of Rusk County, Texas.
 
               
10
  ROY H. LAIRD COUNTRY CLUB   R & C PETROLEUM, INC.   11/01/1990   Recorded
under Vol. 2197, Page 499 in the Official Records of Rusk County, Texas.
 
               
11
  R & C PETROLEUM
CREDITORS TRUST   MACHIN &
ASSOCIATES, INC   09/13/2005   Recorded under Vol. 2605, Page 28 in the Official
Records of Rusk County, Texas.
 
               
12
  GLYNDA A. KING   MACHIN &
ASSOCIATES, INC   06/23/2008   Recorded on July 15, 2008, under Vol. 2863, page
483 in the Official Records of Rusk County, Texas.
 
               
13
  SANDRA L. MAY   MACHIN &
ASSOCIATES, INC   06/23/2008   Recorded on July 15, 2008, under Vol. 2863, page
487, in the Official Records of Rusk County, Texas.
 
               
14
  GLORIA K. SCHREIBER   MACHIN &
ASSOCIATES, INC   06/23/2008   Recorded on July 29, 2008, under Vol. 2867, page
332, in the Official Records of Rusk County, Texas.
 
               
15
  SUE ELLEN MOORE   MACHIN &
ASSOCIATES, INC   06/23/2008   Recorded on July 15, 2008, under Vol. 2863, page
491, in the Official Records of Rusk County, Texas.
 
               
16
  BOBBY GENE EDNEY   MACHIN &
ASSOCIATES, INC   06/23/2008   Recorded on July 29, 2008, under Vol. 2867, Page
328, in the Official Records of Rusk County, Texas.
 
               
17
  ROY H. LAIRD HOSPITAL TRUST   BIVINS ENERGY
CORPORATION   04/08/2009   Recorded on June 4, 2009, under Vol. 2937, Page 184,
in the the Official Records of Rusk County, Texas.
 
               
18
  CLIFTON ROY EDNEY   KATY RESOURCES ETX,
LLC   07/17/2009   Recorded on 8/17/09, under Doc # 85523, Vol. 2953, Page 552
in the Official Records of Rusk County, Texas.
 
               
19
  JACK R. HALE   MACHIN &
ASSOCIATES, INC   07/13/2007   Recorded on, 8/8/07 Under Vol. 2768, Page 633 in
the Official Records of Rusk County, Texas.
 
               
20
  SUE ELLEN MOORE   MACHIN &
ASSOCIATES, INC   07/23/2007   Recorded on, 8/8/07 Under Vol. 2768, Page 637 in
the Official Records of Rusk County, Texas.
 
               
21
  GLORIA K. SCHREIBER ET VIR, MILTON DENNIS SCHREIBER   MACHIN &
ASSOCIATES, INC   07/13/2007   Recorded on 8/8/07 Under Vol. 2768, Page 641 in
the Official Records of Rusk County, Texas.

Exhibit “A” - Page 16 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
22
  JERRY DON HALE   MACHIN &
ASSOCIATES, INC   07/13/2007   Recorded on August 8, 2007, Under Vol. 2768 Page
645 in the Official Records of Rusk County, Texas.
 
               
23
  RICHARD W. AND SARAH JANE HARRISON AS TRUSTEES OF THE RICHA   MACHIN &
ASSOCIATES, INC   07/13/2007   Recorded on, 8/8/07 Under Vol. 2768 Page 649 in
the Official Records of Rusk County, Texas.
 
               
24
  WILLIAM DUDLEY EDNEY, JR.   MACHIN &
ASSOCIATES, INC   07/13/2007   Recorded on, 8/8/07 Under Vol. 2768 Page 653 in
the Official Records of Rusk County, Texas.
 
               
25
  GLYNDA A. KING   MACHIN &
ASSOCIATES, INC   07/13/2007   Recorded on 7/25/07 Under Vol. 2763 Page 512 in
the Official Records of Rusk County, Texas.
 
               
26
  SANDRA L. MAY   MACHIN &
ASSOCIATES, INC   07/13/2007   Recorded on 7/25/07 Under Vol. 2763 Page 508 in
the Official Records of Rusk County, Texas.
 
               
27
  CLIFTON ROY EDNEY   MACHIN &
ASSOCIATES, INC   07/13/2007   Recorded on 9/24/07 Under Vol. 2781 Page 294 in
the Official Records of Rusk County, Texas.
 
               
28
  BISHOP QUIN
FOUNDATION   BIVINS EXPLORATION, L.P.   08/01/2007   Recorded on 9/6/07 Under
Vol. 2776 Page 625 in the Official Records of Rusk County, Texas.
 
               
29
  EPISCOPAL
THEOLOGICAL
SEMINARY OF THE
SOUTHWEST   BIVINS EXPLORATION, L.P.   08/01/2007   Recorded on 9/6/07 Under
Vol. 2776 Page 630 in the Official Records of Rusk County, Texas.
 
               
30
  METHODIST CHILDRENS
HOME   BIVINS EXPLORATION, L.P.   08/01/2007   Recorded on 8/24/07 Under Vol.
2773 Page 496 in the Official Records of Rusk County, Texas.
 
               
31
  ROY H. LAIRD HOSPITAL TRUST   BIVINS EXPLORATION, L.P.   07/24/2009   Recorded
on 8/24/09, under Doc. # 85726, in Vol. 2955 and Page 252 in the Official
Records of Rusk Co., Texas.
 
               
32
  BOBBY GENE EDNEY   KATY RESOURCES ETX,
LLC   07/20/2009   Recorded on September 11, 2009, in Vol. 2958, Page 845 of the
Official Records of Rusk Co., Texas.
 
               
33
  LYDIA JEANNE WOODFIN-
KRAMER   KATY RESOURCES ETX,
LLC   08/11/2009   Recorded on 08/17/09, under Doc. #85524, in Vol. 2953, Page
555, in the Official Records of Rusk County, Texas.
 
               
34
  ROBERT STEPHEN
WOODFIN   KATY RESOURCES ETX,
LLC   08/11/2009   Recorded on 8-17-09, Under Doc # 85525, in Vol. 2953, Page
559, in the Official Records of Rusk County, Texas.
 
               
35
  LARRY ALLEN WOODFIN   KATY RESOURCES ETX,
LLC   08/11/2009   Recorded on 8-17-09, Under Doc. # 85522         , Vol. 2953,
Page 548, in the Official Records of Rusk County, Texas.
 
               
36
  HARRIET KNOWLES
ROGERS   BIVINS EXPLORATION, L.P.   10/20/2008   Recorded on, 12/2/08 under Vol.
2898, Page 517, in the Official Records of Rusk County, Texas.
 
               
37
  PAUL E. OBERTHIER   BIVINS EXPLORATION, L.P.   11/25/2008   Recorded on,
12/2/08 Under Doc # 75544 Vol. 2898, Page 520, in the Official Records of Rusk
County, Texas.
 
               
38
  JOHN FAUST   BIVINS EXPLORATION, L.P.   10/23/2008   Recorded on, 11/12/08
Under Doc # 74866 Vol. 2894, Page 810, in the Official Records of Rusk County,
Texas.

Exhibit “A” - Page 17 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
39
  ELIZABETH ANN EMBRY   BIVINS EXPLORATION, L.P.   10/23/2008   Recorded on,
11/12/08 Under Doc # 74865 Vol. 2894, Page 807, in the Official Records of Rusk
County, Texas.
 
               
40
  JANE FAUST BONIN   BIVINS EXPLORATION, L.P.   11/05/2008   Recorded on,
11/12/08 Under Doc # 74864 Vol. 2894, Page 804, in the Official Records of Rusk
County, Texas.
 
               
41
  CAROLYN EMBRY
THOMAS   BIVINS EXPLORATION, L.P.   10/23/2008   Recorded on, 11/12/08 Under Doc
# 74862, Vol. 2894, Page 798, in the Official Records of Rusk County, Texas.
 
               
42
  SUE ELLEN MOORE   KATY RESOURCES ETX,
LLC   07/15/2009   Recorded on 7/20/09, under Doc # 84556, Vol.2947, Page 602 in
the Official Records of Rusk County, Texas.
 
               
43
  HENRIETTA RICE
DUDLEY   BIVINS ENERGY
CORPORATION   05/16/2004   Recorded in Vol. 2487 and Page 308 in Rusk Co.,
Texas. and under Do. #200406648 in Gregg Co., Texas.
 
               
44
  BOBBY GENE EDNEY   BIVINS ENERGY
CORPORATION   05/16/2004   Recorded in Vol. 2487 and Page 312 in Rusk Co.,
Texas. and under Do. #200406647 in Gregg Co., Texas.
 
               
45
  CLIFTON ROY EDNEY   BIVINS ENERGY   05/13/2004   Recorded in Vol. 2487 and
Page 316 in
 
      CORPORATION       Rusk Co., Texas. and under Do. #200405835 in

              Gregg Co., Texas.
 
               
46
  WILLIAM DUDLEY EDNEY, JR.   BIVINS ENERGY
CORPORATION   05/16/2004   Recorded in Vol. 2487 and Page 319 in Rusk Co.,
Texas. and under Do. #200405837 in Gregg Co., Texas.
 
               
47
  JACK R. HALE   BIVINS ENERGY
CORPORATION   05/16/2004   Recorded in Vol. 2487 and Page 329 in Rusk Co.,
Texas. and under Do. #200406652 in Gregg Co., Texas.
 
               
48
  JERRY DON HALE   BIVINS ENERGY
CORPORATION   05/13/2004   Recorded in Vol. 2487 and Page 327 in Rusk Co.,
Texas. and under Do. #200406646 in Gregg Co., Texas.
 
               
49
  RICHARD W. AND SARAH JANE HARRISON AS TRUSTEES OF THE RICHA   BIVINS ENERGY
CORPORATION   05/16/2004   Recorded in Vol. 2487 and Page 331 in Rusk Co.,
Texas. and under Do. #200406649 in Gregg Co., Texas.
 
               
50
  GLYNDA A. KING   BIVINS ENERGY
CORPORATION   05/16/2004   Recorded in Vol. 2487 and Page 335 in Rusk Co.,
Texas. and under Do. #200406651 in Gregg Co., Texas.
 
               
51
  SANDRA L. MAY   BIVINS ENERGY
CORPORATION   05/16/2004   Recorded in Vol. 2487 and Page 339 in Rusk Co.,
Texas. and under Do. #200406650 in Gregg Co., Texas.
 
               
52
  GLORIA K. SCHREIBER ET VIR, MILTON DENNIS SCHREIBER   BIVINS ENERGY
CORPORATION   03/06/2004   Recorded in Vol. 2549 and Page 160 in Rusk Co.,
Texas. and under Do. #200409514 in Gregg Co., Texas.
 
               
53
  GLADYCE CARVER,
COUNTY CLERK, ACTING
FOR ARVILLE DEAN
EDNEY,   BIVINS ENERGY
CORPORATION   07/14/2004   Recorded under Do. #200417154 in Gregg Co., Texas.
 
               
54
  MARY MAUD OVERTON
STOCKER BEARD   BIVINS ENERGY
CORPORATION   06/27/2003   Recorded on February 28, 2005 in Vol. 2534, Page 106
of the Official Records of Rusk Co., Texas. and on April 18, 2005 under Doc.
No. 200508209 of the Official Records of Gregg Co., Texas.

Exhibit “A” - Page 18 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
55
  ROBIN OVERTON
SENGELMANN   BIVINS ENERGY
CORPORATION   06/27/2003   Recorded on February 28, 2005 in Vol. 2534, Page 118
of the Official Records of Rusk Co., Texas. and on April 18, 2005 under Doc.
No. 200508211 of the Official Records of Gregg Co., Texas.
 
               
56
  LAURA OVERTON
WHELESS   BIVINS ENERGY
CORPORATION   06/27/2003   Recorded on February 28, 2005 in Vol. 2534, Page 110
of the Official Records of Rusk Co., Texas. and on April 18, 2005 under Doc.
No. 200508212 of the Official Records of Gregg Co., Texas.
 
               
57
  ROBERT CARTER
OVERTON, III   BIVINS ENERGY
CORPORATION   06/27/2003   Recorded on February 28, 2005 in Vol. 2534, Page 114
of the Official Records of Rusk Co., Texas. and on April 18, 2005 under Doc.
No. 200508210 of the Official Records of Gregg Co., Texas.
 
               
58
  GLYNDA A. KING   BIVINS ENERGY
CORPORATION   04/12/2005   Recorded on May 31, 2005, Vol. 2557, Page 149, in the
Official Records of Rusk County, Texas.
 
               
59
  SANDRA L. MAY   BIVINS ENERGY
CORPORATION   04/12/2005   Recorded on May 31, 2005, Vol. 2557, Page 152, in the
Official Records of Rusk County, Texas.
 
               
60
  SHIRLEY DOTSON   KATY RESOURCES ETX,
LLC   09/10/2009   Recorded on11/9/09, under Doc # 88494, Vol. 2971, Page 152,
of the Official Records of Rusk County, Texas.
 
               
61
  GLADYCE CARVER,
COUNTY CLERK, ACTING
FOR ARVILLE DEAN
EDNEY,   BIVINS ENERGY
CORPORATION   07/13/2007   N/A
 
               
62
  BARNEY ODEN   KATY RESOURCES ETX,
LLC   12/28/2009   N/A
 
               
63
  ORVAL W. ODEN   KATY RESOURCES ETX,
LLC   12/28/2009   Recorded on January 19, 2010 in Vol. 2984, Page 775 of the
Official Records of Rusk Co., Texas.
 
               
64
  SHARON GYNELL
CRENSHAW   KATY RESOURCES ETX,
LLC   12/28/2009   Recorded on January 19, 2010 in Vol. 2984, Page 778 of the
Official Records of Rusk Co., Texas.
 
               
65
  BARNEY ODEN   KATY RESOURCES ETX,
LLC   01/18/2010   N/A
 
               
66
  ORVAL W. ODEN   KATY RESOURCES ETX,
LLC   01/18/2010   N/A
 
               
67
  SHARON GYNELL
CRENSHAW   KATY RESOURCES ETX,
LLC   01/18/2010   Recorded on January 27, 2010 in Vol. 2984, Page 775 of the
Official Records of Rusk Co., Texas. and on February 1, 2010 under Doc.
No. 201001748 of the Official Records of Gregg Co., Texas.
 
               
68
  DEVONNE GODFREY
PETTY   BIVINS ENERGY
CORPORATION   07/15/2003   Recorded on Sep. 05, 2003, under Doc. #200322187,
Page 4, in the Official Records of Gregg County, Texas. (Rusk Co. recording N/A)
 
               
69
  THE OVERTON 1990
CHILDRENS TRUST   MACHIN ET AL   06/27/2003   Recorded on Feb. 28, 2005, under
Vol. 2534, Page 101, in the Official Records of Rusk County, Texas.
 
               
70
  PATRICIA HILL   MULLINS & WHITE
EXPLORATION, INC   02/03/2006   Recorded on 7/26/06, under Doc # 00033433, Vol.
2669, Page 167 of the Official Records of Rusk County, Texas.

Exhibit “A” - Page 19 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
71
  JOHN CLAUDE JOHNSON   MULLINS & WHITE
EXPLORATION, INC   02/03/2006   Recorded on 7/26/06, under Doc # 00033434, Vol.
2669, Page 173 of the Official Records of Rusk County, Texas.
 
               
72
  JOHN TRACY TUCKER   MULLINS & WHITE
EXPLORATION, INC   02/03/2006   Recorded on 7/26/06, under Doc # 00033432, Vol.
2669, Page 161 of the Official Records of Rusk County, Texas.
 
               
73
  WILLIAM MARSH RICE
UNIVERSITY   GREYSTONE OIL & GAS
LLP   10/04/2007   Memo recorded under Doc # 59254 in Vol. 2808 and Page 350 of
the Official Records of Rusk Co., Texas.
 
               
74
  WILLIAM MARSH RICE
UNIVERSITY   GREYSTONE OIL & GAS
LLP   10/04/2007   Memo recorded under Doc # 59253 in Vol. 2808 and Page 348 of
the Official Records of Rusk Co., Texas.
 
               
75
  HELEN F. RIDDLE, INDIVIDUALLY AND AS TRUSTEE FOR THE JAMES L   GREYSTONE OIL &
GAS
LLP   11/01/2007   Recorded in under Doc # 59247 in Vol. 2808 and Page 332 in
the Official Records of Rusk Co., Texas.
 
               
76
  PETER E. THOMPSON   GREYSTONE OIL & GAS
LLP   09/07/2007   Memo recorded under Doc # 54938 in Vol. 2783 and Page 707 of
the Official Records of Rusk Co., Texas.
 
               
77
  PATRICIA S. PEDERSON   GREYSTONE OIL & GAS
LLP   10/31/2007   Recorded on 1/3/08, under Doc # 59263, Vol. 2808, Page 379,
in the Official Records of Rusk County, Texas.
 
               
78
  MATILDA M. RIDDLE, BARON C. RIDDLE
AND ASHLEY MICHELLE RIDD   GREYSTONE OIL & GAS
LLP   11/01/2007   Recorded on 1/3/08, under Doc # 59265, Vol. 2808, Page 385,
in the Official Records of Rusk County, Texas.
 
               
79
  RICHARD B. AHLVIN AND WIFE, SUE AHLVIN   GREYSTONE OIL & GAS
LLP   10/31/2007   Recorded on 1/3/08, under Doc # 59264, Vol. 2808, Page 382 in
the Official Records of Rusk County, Texas.
 
               
80
  RAS POOL, JR.   GREYSTONE OIL & GAS
LLP   11/09/2007   Recorded on 1/3/08, under Doc # 59244, Vol. 2808, Page 324,
in the Official Records of Rusk County, Texas.
 
               
81
  ELLA RICE WINSTON
MINERAL PARTNERSHIP   GREYSTONE OIL & GAS
LLP   10/08/2007   Recorded on 1/3/08, under Doc # 59242, Vol. 2808, Page 313,
in the Official Records of Rusk County, Texas.
 
               
82
  MILDRED THOMPSON
DENTON   GREYSTONE OIL & GAS
LLP   09/07/2007   Recorded on 1/3/08, under Doc # 54954, Vol. 2783, Page 759,
in the Official Records of Rusk County, Texas.
 
               
83
  FAIRFAX F. FAIR AND THE BARTON WALKER FAIR, JR. TRUST   GREYSTONE OIL & GAS
LLP   08/23/2007   Recorded under Doc 54948, in Vol. 2783 and Page 738 in the
Official Records of Rusk Co., Texas.
 
               
84
  VANITA PUDDINGTON   CRATON ENERGY
CORPORATION   01/15/2009   Recorded on 1/22/09, under Doc # 00077417, Vol. 2908,
Page 126 in the Official Records of Rusk County, Texas.
 
               
85
  A.W. RITER, III   CRATON ENERGY
CORPORATION   03/09/2009   Recorded on 5/19/09, under Doc # 00082136, Vol. 2933,
Page 591 in the Official Records of Rusk County, Texas.
 
               
86
  ANN V. SEWELL   CRATON ENERGY
CORPORATION   01/15/2009   Recorded on 1/22/09, under Doc # 00077416, Vol. 2908,
Page 125 in the Official Records of Rusk County, Texas.
 
               
87
  LANA HARDY STICKLE   CRATON ENERGY
CORPORATION   02/06/2009   Recorded on 2/27/09, under Doc # 00078722, Vol. 2915,
Page 292 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 20 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
88
  BOBBIE HARDY JONES   CRATON ENERGY
CORPORATION   02/06/2009   Recorded on 2/27/09, under Doc # 00078731, Vol. 2915,
Page 333 in the Official Records of Rusk County, Texas.
 
               
89
  FLORENCE FINLEY
HARDY   CRATON ENERGY
CORPORATION   02/06/2009   Recorded on 2/27/09, under Doc # 00078743, Vol. 2915,
Page 384 in the Official Records of Rusk County, Texas.
 
               
90
  CHARLOTTE GRISSOM
BRELSFORD   CRATON ENERGY
CORPORATION   01/14/2009   Recorded on 2/27/09, under Doc # 00078709, Vol. 2915,
Page 252 in the Official Records of Rusk County, Texas .
 
               
91
  MARY ALFORD   CRATON ENERGY
CORPORATION   11/11/2008   Recorded on 1/22/09, under Doc # 00077424, Vol. 2908,
Page 149, in the Official Records of Rusk County, Texas.
 
               
92
  THOMAS A. LEFTWICH & SHERRY L. LEFTWICH   CRATON ENERGY
CORPORATION   12/23/2008   Recorded on 2/27/09, under Doc # 00078714, Vol. 2915,
Page 268 in the Official Records of Rusk County, Texas.
 
               
93
  DANIEL I. FELSENTHAL TRUST, FELSENTHAL INVESTMENTS LTD., & K   CRATON ENERGY
CORPORATION   01/06/2009   Recorded on 2/27/09, under Doc # 00078728, Vol. 2915,
Page 316 in the Official Records of Rusk County, Texas. Recorded on 3/24/09,
under Doc # 2009- R00012867, Receipt # 504650 in the Official Records of Smith
County, Texas.
 
               
94
  MARTHA HAINSFURTHER GRANDCHILDREN’S TRUST   CRATON ENERGY
CORPORATION   01/08/2009   Recorded on 2/27/09, under Doc # 00078735, Vol. 2915,
Page 347 in the Official Records of Rusk County, Texas. Recorded on 3/24/09,
under Doc # 2009- R00012866, Receipt # 504650 in the Official Records of Smith
County, Texas.
 
               
95
  LEVY-ROSENBAUM
MINERALS, LLC   CRATON ENERGY
CORPORATION   01/07/2009   Recorded on 2/27/09, under Doc # 00078734, Vol. 2915,
Page 343 in the Official Records of Rusk County, Texas. Recorded on 3/24/09,
under Doc # 2009- R00012865, Receipt # 504650 in the Official Records of Smith
County, Texas.
 
               
96
  MIKE CHALVERUS   CRATON ENERGY
CORPORATION   01/29/2009   Recorded on 2/27/09, under Doc # 00078727, Vol. 2915,
Page 308 in the Official Records of Rusk County, Texas. Recorded on 3/24/09,
under Doc # 2009- R00012864, Receipt # 504650 in the Official Records of Smith
County, Texas.
 
               
97
  BRUCE MCMILLAN, JR
FOUNDATION, INC   CRATON ENERGY
CORPORATION   07/10/2009   Recorded on 7/28/09, under Doc # 00084875, Vol. 2949,
Page 624 in the Official Records of Rusk County, Texas.
 
               
98
  GLENDA S. CAMPBELL ET VIR LARRY G. CAMPBELL   CRATON ENERGY
CORPORATION   03/20/2009   Recorded on 7/28/09, under Doc # 00084841, Vol. 2949,
Page 507 in the Official Records of Rusk County, Texas.
 
               
99
  BOWLES FAMILY
ROYALY LIMITED
PARTNERSHIP   CRATON ENERGY
CORPORATION   01/23/2009   Recorded on 7/28/09, under Doc # 00084853, Vol. 2949,
Page 549 in the Official Records of Rusk County, Texas.
 
               
100
  DJB ROYALTY VENTURES, L.P.   CRATON ENERGY
CORPORATION   01/23/2009   Memo Recorded on 7/28/09, under Doc # 00084852, Vol.
2949, Page 547 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 21 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
101
  IMOGENE THOMPSON FAIR ESTATE DAVID PATTERSON FAIR - INDEP.   GREYSTONE OIL &
GAS
LLP   08/23/2007   Recorded on (couldn’t find date), under Doc # 00054113, Vol.
2779, Page 203 in the Official Records of Rusk County, Texas. Recorded on
10/4/07, under Doc # 2007- R00051088, Receipt # 448858 in the Official Records
of Smith County, Texas.
 
               
102
  THE CALDWELL
FOUNDATION   MULLINS & WHITE
EXPLORATION, INC   02/09/2007   Recorded on 9/23/08, under Doc # 00072564, Vol.
2883, Page 170 in the Official Records of Rusk County, Texas.
 
               
103
  ALFORD INVESTMENTS,
ET AL   GREYSTONE OIL & GAS
LLP   08/14/2007   Memo recorded on 1-3-08, under Doc # 59257, in Vol. 2808 and
Page 362 in the Official Records of Rusk Co., Texas and under Inst.
No. 2007-R00051093 in the Official Records of Smith Co., Texas.
 
               
104
  MARGARET K. REPLOGLE MINERAL TRUST   GREYSTONE OIL & GAS
LLP   11/02/2007   Recorded on Jan. 9, 2008, under Doc # 59572, Vol. 2810, Page
189, in the Official Records of Rusk Co., Texas.
 
               
105
  TRIPLE B HOLDING
COMPANY, LLC   GREYSTONE OIL & GAS
LLP   11/06/2007   Recorded on Jan. 9, 2008, under Doc 59569, Vol. 2810, Page
177, in the Official Records of Rusk Co., Texas.
 
               
106
  SID BIERMAN (C/O LINDA
AND BYRON CHALEM)   GREYSTONE OIL & GAS
LLP   10/15/2007   Recorded on Jan 9, 2008, under Doc # 59570, Vol. 2810, Page
181, in the Official Records of Rusk Co., Texas.
 
               
107
  KENNY WALKER   GREYSTONE OIL & GAS
LLP   07/11/2007   Recorded on Jan 9, 2008, under Doc 59571, Vol. 2810, Page
185, in the Official Records of Rusk Co., Texas.
 
               
108
  LGB HOLDING
COMPANY, LLC   GREYSTONE OIL & GAS
LLP   11/06/2007   Recorded on Jan 9, 2007, under Doc # 59568, Vol. 2810, Page
173, in the Official Records of Rusk Co., Texas.
 
               
109
  RBE PARTNERS   GREYSTONE OIL & GAS
LLP   08/31/2007   Recorded on Jan. 9, 2007, under Doc # 59565, Vol. 2810, Page
161, in the Official Records of Rusk Co., Texas. Recorded on Oct. 4, 2007, under
Instr. # 2007-R00051094, in the Official Records of Smith Co., Texas.
 
               
110
  BENJAMIN REAGAN
MCLEMORE, III   GREYSTONE OIL & GAS
LLP   08/31/2007   Recorded on Jan 9, 2007, under Doc # 59564, Vol. 2810, Page
157, in the Official Records of Rusk Co., Texas. Recorded on Oct. 4, 2007, under
Instrument # 2007-R00051102, in the Official Records of Smith Co., Texas.
 
               
111
  BEVERLY MCLEMORE
ROBBINS   GREYSTONE OIL & GAS
LLP   08/31/2007   Recorded on Jan 9, 2007, under Doc # 59566, Vol. 2810, Page
165, in the Official Records of Rusk Co., Texas. Recorded on Oct 4, 2007, under
Instr. 2007- R00051095, in the Official Records of Smith Co., Texas.
 
               
112
  ELAINE MCLEMORE
WARREN   GREYSTONE OIL & GAS
LLP   08/31/2007   Recorded on Jan 9, 2008, Under Doc # 59563 in Vol. 2810, Page
153, in the Official Records of Rusk Co., Texas. Recorded on Oct 4, 2007, under
Instr. 2007- R00051100, in the Official Records of Smith Co., Texas.

Exhibit “A” - Page 22 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
113
  TOM W. LANDERS   GREYSTONE OIL & GAS
LLP   08/24/2007   Recorded on Jan 9, 2008, under Doc # 59567, Vol. 2810,
Page172, in the Official Records of Rusk Co., Texas. Recorded on Oct 4, 2007,
under Instr. 2007- R00051098, in the Official Records of Smith Co., Texas.
 
               
114
  BETTY NOBLE SHOR
INDIVIDUALLY AND AS
ATTORNEY-IN-FACT FOR
GE   GREYSTONE OIL & GAS
LLP   08/02/2007   Recorded on Jan. 9, 2008, under Doc # 59562, Vol. 2810, Page
149, in the Official Records of Rusk Co., Texas. Recorded on Oct 4, 2007, under
Instr. 2007- R00051099, in the Official Records of Smith Co., Texas.
 
               
115
  ROBERT MILTON FAIR,
EXECUTOR AND
TRUSTEE   GREYSTONE OIL & GAS
LLP   08/23/2007   Recorded under Doc # 54112 in Vol. 2779 and Page 198 in the
Official Records of Rusk Co., Texas and under Inst. No. 2007- R00051087 in the
Official Records of Smith Co., Texas.
 
               
116
  ALFORD INVESTMENTS,
ET AL   GREYSTONE OIL & GAS
LLP   08/23/2007   Memo recorded on 1-3-08, under Doc # 59260 in Vol. 2808 and
Page 370 in the Official Records of Rusk Co., Texas.
 
               
117
  DEBORAH TOWNSEND
WOODS   GREYSTONE OIL & GAS
LLP   06/12/2007   Memo recorded Under Doc # 59250, in Vol. 2808 and Page 342 in
the Official Records of Rusk Co., Texas.
 
               
118
  KENNETH DAVID
TOWNSEND   GREYSTONE OIL & GAS
LLP   06/12/2007   Memo Recorded on 7/17/07, under Doc # 51145, Vol 2761, Page
389, in the Official Records of Rusk County, Texas.
 
               
119
  VENABLE ROYALTY, LTD   GREYSTONE OIL & GAS
LLP   06/22/2007   Memo recorded under Doc # 59281 in Vol. 2808 and Page 444 in
the Official Records of Rusk Co., Texas.
 
               
120
  ROBBIE SUSAN WOOD   GREYSTONE OIL & GAS
LLP   10/17/2007   Recorded in 5/15/08 under Doc # 65816 in Vol. 2847 and Page
494 in the Official Records of Rusk Co., Texas.
 
               
121
  MARK ROGERS   GREYSTONE OIL & GAS
LLP   02/28/2007   Recorded on under Doc # 51174 in Vol. 2761 and Page 489 in
the Official Records of Rusk Co., Texas.
 
               
122
  PENELOPE PERRONE SHEPARD. BROADWAY NAT’L., TRUSTEE   GREYSTONE OIL & GAS
LLP   10/02/2007   Memo recorded on 2/27/08 under Doc # 61780 in Vol. 2821 and
Page 626 in the Official Records of Rusk Co., Texas.
 
               
123
  DANIEL L. JOHNSON, JR.   GREYSTONE OIL & GAS
LLP   03/15/2007   Recorded on 5/4/07 under Doc # 47463 in Vol. 2742 and Page
105 in the Official Records of Rusk Co., Texas.
 
               
124
  JUANITA SPERO   GREYSTONE OIL & GAS
LLP   04/03/2007   Recorded on 5/4/07 under Doc # 47515 in Vol. 2742 and Page
267 in the Official Records of Rusk Co., Texas.
 
               
125
  JAMES GORDON ADGER AND SYLVIA A. ADGER   GREYSTONE OIL & GAS
LLP   02/21/2007   Recorded in Vol. 2761 and Page 436 in the Official Records of
Rusk Co., Texas.
 
               
126
  HUGH A. FITZSIMMONS   GREYSTONE OIL & GAS
LLP   02/16/2007   Recorded in Vol. 2742 and Page 95 in the Official Records of
Rusk Co., Texas.
 
               
127
  JAMES H. REDWINE   CRATON ENERGY
CORPORATION   12/22/2009   Recorded on 3/18/2010, under Doc # 00092828, Vol.
2997, Page 827 in the Official Records of Rusk County, Texas.
 
               
128
  HARRISON-SMITH
PROPERTIES, LLC   GREYSTONE OIL & GAS
LLP   02/28/2007   Recorded on 5/4/07 under Doc # 47465 in Vol. 2742 and Page
111 in the Official Records of Rusk Co., Texas

Exhibit “A” - Page 23 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
129
  WILLOW ACRES, LP   GREYSTONE OIL & GAS
LLP   01/28/2007   Recorded on 5/4/07 under Doc # 47466 in Vol. 2742 and Page
115 in the Official Records of Rusk Co., Texas
 
               
130
  SARTOR BROTHERS
PROPERTIES, LLC   GREYSTONE OIL & GAS
LLP   02/28/2007   Recorded on 5/4/07 under Doc # 47470 in Vol. 2742 and Page
130 in the Official Records of Rusk Co., Texas
 
               
131
  CHARLES W. LANE III   GREYSTONE OIL & GAS
LLP   02/28/2007   Recorded on 5/4/07 under Doc # 47467 in Vol. 2742 and Page
119 in the Official Records of Rusk Co., Texas
 
               
132
  KATHLEEN
FITZSIMMONS LOVE   GREYSTONE OIL & GAS
LLP   02/16/2007   Recorded in Vol. 2742 and Page 285 in the Official Records of
Rusk Co., Texas
 
               
133
  PEGGY K. GREEN   GREYSTONE OIL & GAS
LLP   02/28/2007   Recorded on 5/4/07 under Doc # 47469 in Vol. 2742 and Page
126 in the Official Records of Rusk Co., Texas
 
               
134
  LEO F. PERRONE, JR., ET AL   GREYSTONE OIL & GAS
LLP   12/15/2006   Recorded on 7/17/07 under Doc # 51164 in Vol. 2761 and Page
459 in the Official Records of Rusk Co., Texas
 
               
135
  RICK FLANAGAN   GREYSTONE OIL & GAS
LLP   03/15/2007   Recorded on May 4, 2007, under Vol. 2742, Page 108, in the
Official Records of Rusk Co., Texas.
 
               
136
  HEWITT L. BAUGUSS, SR.   GREYSTONE OIL & GAS
LLP   10/17/2007   Recorded on Jan. 03, 2008, under Doc # 59258 Vol. 2808, Page
364, in the Official Records of Rusk Co., Texas.
 
               
137
  JACKSON BENJAMIN
LOVE   CRATON ENERGY
CORPORATION   01/20/2010   Recorded on 2/5/2010, under Doc # 00091267, Vol.
2987, Page 696 in the Official Records of Rusk County, Texas.
 
               
138
  EUGEAN FREEMAN AND
WIFE, NADYNE FREEMAN   GREYSTONE OIL & GAS
LLP   11/01/2007   Recorded on 10/3/07 under Doc # 54944 in Vol. 2783 and Page
726 in the Official Records of Rusk Co., Texas. Recorded on 11/09/07 under
Instrument # 2007-R00057581 in the Official Records of Smith Co., Texas.
 
               
139
  ELEANOR M. BROWN   GREYSTONE OIL & GAS
LLP   09/05/2007   Memo recorded on, Under Doc 59273 in Vol. 2808 and Page 414
in the Official Records of Rusk Co., Texas.
 
               
140
  BARTLETT D. MOORE, III   GREYSTONE OIL & GAS
LLP   09/06/2007   Memo recorded under Doc # 59231 in Vol. 2808 and Page 272 in
the Official Records of Rusk Co., Texas. Corrected Memo recorded under Doc #
59573 in Vol. 2810 and Page 193 in the Official Records of Rusk Co., Texas.
 
               
141
  MARY J. HOLT   GREYSTONE OIL & GAS
LLP   07/16/2007   Memo recorded on 2/27/08 under Doc # 61786 in Vol. 2821 and
Page 646 in the Official Records of Rusk Co., Texas.
 
               
142
  JOHN S. HOLT   GREYSTONE OIL & GAS
LLP   07/13/2007   Recorded under Doc 59238 in Vol. 2808 and Page 298 in the
Official Records of Rusk Co., Texas. Corrected recording under Doc . # 59574
Vol. 2810, Page 195 in the Official Records of Rusk County, Texas.
 
               
143
  CLYDE M. GIBSON   GREYSTONE OIL & GAS
LLP   04/02/2007   Recorded in Vol. 2742 and Page 13 in the Official Records of
Rusk Co., Texas.
 
               
144
  CHARLOTTE DENNIS   GREYSTONE OIL & GAS
LLP   03/30/2007   Memo recorded in Vol. 2742 and Page 56 in the Official
Records of Rusk Co., Texas.

Exhibit “A” - Page 24 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
145
  ELWIN E. GUTHRIE   GREYSTONE OIL & GAS
LLP   03/30/2007   Memo recorded in Vol. 2742 and Page 58 in the Official
Records of Rusk Co., Texas.
 
               
146
  HOLLI THRASH SAFRON
TRUST (WILTON EUGENE
THRASH)   GREYSTONE OIL & GAS
LLP   03/30/2007   Memo recorded in Vol. 2742 and Page 48 in the Official
Records of Rusk Co., Texas.
 
               
147
  LATENE THRASH SPEER   GREYSTONE OIL & GAS
LLP   03/30/2007   Memo recorded in Vol. 2742 and Page 53 in the Official
Records of Rusk Co., Texas.
 
               
148
  LAUREL L. GUTHRIE   GREYSTONE OIL & GAS
LLP   03/30/2007   Memo recorded in Vol. 2742 and Page 50 in the Official
Records of Rusk Co., Texas.
 
               
149
  RANDALL EUGENE
DENNIS   GREYSTONE OIL & GAS
LLP   03/30/2007   Memo recorded in Vol. 2742 and Page 52 in the Official
Records of Rusk Co., Texas.
 
               
150
  THRASH ROYALTIES WILTON EUGENE THRASH   GREYSTONE OIL & GAS
LLP   03/30/2007   Memo recorded in Vol. 2742 and Page 57 in the Official
Records of Rusk Co., Texas.
 
               
151
  TONY L. DENNIS   GREYSTONE OIL & GAS
LLP   03/30/2007   Memo recorded in Vol. 2742 and Page 54 in the Official
Records of Rusk Co., Texas.
 
               
152
  BETTY BROXSON BEDDO   GREYSTONE OIL & GAS
LLP   04/06/2007   Memo recorded in Vol. 2742 and Page 51 in the Official
Records of Rusk Co., Texas.
 
               
153
  JUDLYN T. MAUPIN   GREYSTONE OIL & GAS
LLP   04/11/2007   Recorded in Vol. 2761 and Page 219 in the Official Records of
Rusk Co., Texas.
 
               
154
  DEBORAH C. COSTA   GREYSTONE OIL & GAS
LLP   04/13/2007   Recorded in Vol. 2742 and Page 33 in the Official Records of
Rusk Co., Texas.
 
               
155
  ALLEN SEIDNER   GREYSTONE OIL & GAS
LLP   04/02/2007   Recorded in Vol. 2742 and Page 17 in the Official Records of
Rusk Co., Texas.
 
               
156
  ELAINE B. LEWIS   GREYSTONE OIL & GAS
LLP   03/29/2007   Recorded in Vol. 2742 and Page 1 in the Official Records of
Rusk Co., Texas.
 
               
157
  BEVERLY MCLEMORE
ROBBINS   GREYSTONE OIL & GAS
LLP   08/31/2007   Recorded on 10/3/07 under Doc # 54924, in Vol. 2783 and Page
651 in the Official Records of Rusk Co., Texas.
 
               
158
  JOHN J. TURNER   GREYSTONE OIL & GAS
LLP   04/11/2007   Recorded on 5/4/07, under Doc # 47434, Vol. 2742, Pg. 21, in
the Official Records of Rusk County, Texas.
 
               
159
  JOHN ROSS MARTIN III   GREYSTONE OIL & GAS
LLP   04/27/2007   Recorded on 7/7/07, under Doc # 51097 Vol. 2761, Page 215, in
the Official Records, of Rusk County, Texas.
 
               
160
  GUY N. MARTIN   GREYSTONE OIL & GAS
LLP   04/27/2007   Recorded on 10/3/07, under Doc # 54908, Vol. 2783, Page 599,
in the Official Records of Rusk County, Texas.
 
               
161
  GARY ALLEN GUTHRIE   GREYSTONE OIL & GAS
LLP   03/30/2007   Recorded on Oct. 3, 2007, under Vol. #2783, page 573, in the
Official Records of Rusk Co., Texas.
 
               
162
  WILLIAM B. THOMAS JR.   GREYSTONE OIL & GAS
LLP   09/12/2007   Recorded on Oct. 3, 2007, under Doc # 54904, Vol. 2783, page
587, in the Official Records of Rusk Co., Texas.
 
               
163
  ELAINE MCLEMORE
WARREN   GREYSTONE OIL & GAS
LLP   08/31/2007   Recorded on the Januray 3, 2008, Under Doc # 59271, Vol.
2808, Page 406, under the Official Records of Rusk Co., Texas.

Exhibit “A” - Page 25 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
164
  JOE BUTLER THOMAS   GREYSTONE OIL & GAS
LLP   09/12/2007   Recorded on 1/3/08, under Doc # 59270, Vol. 2808, Pg. 402, in
the Official Records of Rusk County, Texas.
 
               
165
  STEPHEN C. GEORGE   GREYSTONE OIL & GAS
LLP   10/02/2007   Recorded on 1/03/08, under Doc # 59272, Vol. 2808, Page 410,
in the Official Records of Rusk County, Texas.
 
               
166
  BENJAMIN REAGAN
MCLEMORE, III   GREYSTONE OIL & GAS
LLP   08/31/2007   Recorded on 10/3/07, under Doc 54906, Vol. 2783, Page 592, in
the Official Records of Rusk County, Texas.
 
               
167
  JOHN GRANT GEORGE   GREYSTONE OIL & GAS
LLP   07/12/2007   Recorded on 10/03/07, under Doc # 54911, Vol. 2783, Page 611,
in the Official Records in Rusk County, Texas.
 
               
168
  DEBORAH G. HARBOR   GREYSTONE OIL & GAS
LLP   07/12/2007   Recorded on 10/3/07, under Doc # 54909, Vol 2783, Page 603,
in the Official Records in Rusk County, Texas.
 
               
169
  REBECCA R. BELL TRUST c/o CAPITAL ONE, N. A. TRUSTEE   GREYSTONE OIL & GAS
LLP   08/31/2007   Recorded on 10/3/07, under Doc # 54893, Vol. 2783, Page 537,
in the Official Records of Rusk County, Texas.
 
               
170
  LUELLA S. RICHARDSON TRUST
c/o Capital One, N. A. Trustee   GREYSTONE OIL & GAS
LLP   08/31/2007   Recorded on 10/3/07, under Doc # 54894, Vol. 2783, Page 546,
in the Official Records of Rusk County, Texas.
 
               
171
  BILLY WEAVER   GREYSTONE OIL & GAS
LLP   07/12/2007   Recorded on 1/3/08, under Doc # 59234, Vol 2808, Page 282 in
the Official Records of Rusk County, Texas.
 
               
172
  JOHN T. EDGE   GREYSTONE OIL & GAS
LLP   07/12/2007   Recorded on 1/3/08, under Doc. # 59235, Vol. 2808, Page 286,
in the Official Records of Rusk County, Texas.
 
               
173
  DORIS HANSCOM
(widown of John Hanscom)   GREYSTONE OIL & GAS
LLP   07/18/2007   Recorded on 1/3/08, under Doc. # 59237, Vol 2808, Pg. 294 in
the Official Records of Rusk County, Texas.
 
               
174
  RICHARD M. CURRY   GREYSTONE OIL & GAS
LLP   06/26/2007   Recorded on 1/3/09, Under Doc # 59236, Vol. 2808, Page 290 in
the Official Records of Rusk County, Texas.
 
               
175
  LOUISE RICHMAN   GREYSTONE OIL & GAS
LLP   04/03/2007   Recorded on 1/3/08, under Doc. # 59240, Vol.2808, Page 306 in
the Official Records of Rusk County, Texas.
 
               
176
  WALLACE P. GIBSON   GREYSTONE OIL & GAS
LLP   04/02/2007   Recorded on 5/4/07, under Doc. # 47431, Vol. 2742, Page 9 in
the Official Records of Rusk County, Texas.
 
               
177
  ANN M. WINKELMANN   GREYSTONE OIL & GAS
LLP   09/05/2007   Recorded on 1/3/08, under Doc. # 59274, Page 2808, Page 416
in the Official Records of Rusk County, Texas.
 
               
178
  LYNDA B. BORDEN
c/o Silas P. Borden III, POA   GREYSTONE OIL & GAS
LLP   06/28/2007   Recorded on 1/3/08, under Doc. # 59233, Vol. 2808, Page 278
in the Official Records of Rusk County, Texas.
 
               
179
  MOTLEY-RICHARDSON,
LP   GREYSTONE OIL & GAS
LLP   09/05/2007   Memo Recorded on 10/3/07, under Doc. # 54892, Vol. 2783, Page
535 in the Official Records of Rusk County, Texas.
 
               
180
  JONES FAMILY TRUST -
DIANE JONES TRUSTEE   GREYSTONE OIL & GAS
LLP   09/05/2007   Recorded on Oct. 03, 2007, under Doc # 54985, Vol. 2784, Page
12, in the Official Records of Rusk Co., Texas.
 
               
181
  JOHN E. JUNKIN & CAROLYN JUNKIN   GREYSTONE OIL & GAS
LLP   06/25/2007   Recorded on Jan. 09, 2008, under Doc # 59239, Vol. 2808, Page
302, in the Official Records of Rusk Co., Texas.

Exhibit “A” - Page 26 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
182
  JOHN KNOX HUTCHINGS MOORE, JR.   CRATON ENERGY
CORPORATION   02/06/2009   Recorded on 5/19/09, under Doc # 00082118, Vol. 2933,
Page 526 in the Official Records of Rusk County, Texas.
 
               
183
  VIRGINIA A. MOORE   CRATON ENERGY
CORPORATION   02/06/2009   Recorded on 4/8/09, under Doc # 00080452, Vol. 2924,
Page 516 in the Official Records of Rusk County, Texas.
 
               
184
  DAVID W. MOORE, JR.   CRATON ENERGY
CORPORATION   02/06/2009   Recorded on 4/8/09, under Doc # 00080451, Vol. 2924,
Page 512 in the Official Records of Rusk County, Texas.
 
               
185
  WALLACE RICHMAN   GREYSTONE OIL & GAS
LLP   07/17/2007   Recorded on 5/19/09, under Doc # 00082144, Vol. 2933, Page
620 in the Official Records of Rusk County, Texas.
 
               
186
  KILBURN G. MOORE TEST. TRUST
C/O LINDA G. MOORE (EXEC/SELF)   CRATON ENERGY
CORPORATION   02/06/2009   Recorded on 5/19/09, under Doc # 00082153, Vol. 2933,
Page 653 in the Official Records of Rusk County, Texas.
 
               
187
  KENNETH R. SHELTON, JR., TRUSTEE   CRATON ENERGY
CORPORATION   02/06/2009   Recorded on 5/19/09, under Doc # 00082134, Vol. 2933,
Page 583 in the Official Records of Rusk County, Texas.
 
               
188
  DONALD B. MOORE   CRATON ENERGY
CORPORATION   02/06/2009   Recorded 5/19/09, under Doc 3 00082135, Vol. 2933,
Page 587 in the Official Records of Rusk County, Texas.
 
               
189
  ARTHUR H. SHELTON   CRATON ENERGY
CORPORATION   02/06/2009   Recorded on 5/19/09, under Doc # 00082120, Vol. 2933,
Page 534 in the Official Records of Rusk County, Texas.
 
               
190
  ALBERT B. CRUTCHER, JR. POA & AIF — ALBERT CRUTCHER III & P   CRATON ENERGY
CORPORATION   01/26/2009   Recorded on 4/8/09, under Doc # 00080453, Vol. 2924,
Page 520 in the Official Records of Rusk County, Texas.
 
               
191
  LINDY’S LIVING TRUST FRANCES H. HUDSON, TRUSTEE   CRATON ENERGY
CORPORATION   07/11/2008   Recorded on 9/24/08, under Doc # 00072666, Vol. 2883,
Page 529 in the Official Records of Rusk County, Texas.
 
               
192
  WILLIAM G. BOND   CRATON ENERGY
CORPORATION   01/27/2009   Recorded on 2/27/09, under Doc # 00078732, Vol. 2915,
Page 337 in the Official Records of Rusk County, Texas.
 
               
193
  PENNY BOND GENTRY   CRATON ENERGY
CORPORATION   02/03/2009   Recorded on 2/27/09, under Doc # 00078723, Vol. 2915,
Page 296 in the Official Records of Rusk County, Texas.
 
               
194
  PHYLLIS H. GILLY & LIONEL E. GILLY   CRATON ENERGY
CORPORATION   07/08/2008   Recorded on 9/24/08, under Doc # 00072691, Vol. 2883,
Page 609 in the Official Records of Rusk County, Texas.
 
               
195
  PAULA LENN RICH
FUNKHOUSER
C/O JAMES RICH   CRATON ENERGY
CORPORATION   07/08/2008   Recorded on 9/24/08, under Doc # 00072672, Vol. 2883,
Page 550 in the Official Records of Rusk County, Texas.
 
               
196
  WILLIAM RALPH RICH   CRATON ENERGY
CORPORATION   07/08/2008   Recorded on 9/24/08, under Doc # 00072692, Vol. 2883,
Page 612 in the Official Records of Rusk County, Texas.
 
               
197
  DONALD RAY COPELAND   CRATON ENERGY
CORPORATION   07/28/2008   Recorded on 1/22/09, under Doc # 00077423, Vol. 2908,
Page 146 in the Official Records of Rusk County, Texas.
 
               
198
  BILLY WILLARD   CRATON ENERGY
CORPORATION   07/29/2008   Recorded on 9/24/08, under Doc # 00072678, Vol. 2883,
Page 568 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 27 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
199
  JAMES MARVIN
COPELAND   CRATON ENERGY
CORPORATION   07/28/2008   Recorded on 9/24/08, under Doc # 00072686, Vol. 2883,
Page 594 in the Official Records of Rusk County, Texas.
 
               
200
  J.E. DAY, JR.   GREYSTONE OIL & GAS
LLP   04/13/2007   Recorded on DATE, under Doc # 00082145, Vol. 2933, Page 624
in the Official Records of Rusk County, Texas.
 
               
201
  TINA NELL THRASH
TORELLI TRUST   GREYSTONE OIL & GAS
LLP   03/30/2007   Recorded on 5/4/07, under Doc # 00047441, Vol. 2742, Page 49
in the Official Records of Rusk County, Texas.
 
               
202
  SIDNEY THRASH   CRATON ENERGY
CORPORATION   07/21/2008   Recorded on 9/24/08, under Doc # 00072664, Vol. 2883,
Page 523 in the Official Records of Rusk County, Texas.
 
               
203
  AVA JONES   CRATON ENERGY
CORPORATION   07/21/2008   Recorded on 9/24/08, under Doc # 00072665, Vol. 2883,
Page 526 in the Official Records of Rusk County, Texas.
 
               
204
  ANDRE DELAHOUSSAYE   CRATON ENERGY
CORPORATION   10/14/2008   Recorded on 12/17/08, under Doc # 00076149, Vol.
2901, Page 489 in the Official Records of Rusk County, Texas.
 
               
205
  MARTHA ANN COSPER
ROBIN   CRATON ENERGY
CORPORATION   07/21/2008   Recorded on 12/17/08, under Doc # 00076145, Vol.
2901, Page 469 in the Official Records of Rusk County, Texas.
 
               
206
  FAYE CASH DEEL   CRATON ENERGY
CORPORATION   07/21/2008   Recorded on 12/17/08, under Doc # 00076150, Vol.
2901, Page 490 in the Official Records of Rusk County, Texas.
 
               
207
  KELLIE WOOD   CRATON ENERGY
CORPORATION   07/21/2008   Recorded on 12/17/08, under Doc # 00076152, Vol.
2901, Page 497 in the Official Records of Rusk County, Texas.
 
               
208
  KIM RUSSELL   CRATON ENERGY
CORPORATION   07/21/2008   Recorded on 12/17/08, under Doc # 00076153, Vol.
2901, Page 501 in the Official Records of Rusk County, Texas.
 
               
209
  MICHAEL GOLDSBERRY   CRATON ENERGY
CORPORATION   07/21/2008   Recorded on 12/17/08, under Doc # 00076154, Vol.
2901, Page 504 in the Official Records of Rusk County, Texas.
 
               
210
  CARLA GOLDSBERRY   CRATON ENERGY
CORPORATION   07/21/2008   Recorded on 12/17/08, under Doc # 00076151, Vol.
2901, Page 493 in the Official Records of Rusk County, Texas.
 
               
211
  DOMINIQUE
DELAHOUSSAYE
LEBLANC   CRATON ENERGY
CORPORATION   10/14/2008   Recorded on 12/17/08, under Doc # 00076155, Vol.
2901, Page 507 in the Official Records of Rusk County, Texas.
 
               
212
  JAMES WORLEY, ET UX
(TOMMYE)   CRATON ENERGY
CORPORATION   07/21/2008   Recorded on 9/24/08, under Doc # 00072663, Vol. 2883,
Page 520 in the Official Records of Rusk County, Texas.
 
               
213
  CHARLES H. MOORE, III   CRATON ENERGY
CORPORATION   02/06/2009   Recorded on 7/28/09, under Doc # 00084844, Vol. 2949,
Page 517 in the Official Records of Rusk County, Texas.
 
               
214
  SALLY WAGNER
ROSENBERG   CRATON ENERGY
CORPORATION   07/23/2009   Recorded on 9/1/09, under Doc # 00086116, Vol. 2957,
Page 230 in the Official Records of Rusk County, Texas.
 
               
215
  SUSAN WAGNER
GILLETTE   CRATON ENERGY
CORPORATION   07/23/2009   Recorded on 9/1/09, under Doc # 00086112, Vol. 2957,
Page 215 in the Official Records of Rusk County, Texas.
 
               
216
  WILLIAM A. HUDSON, JR.   CRATON ENERGY
CORPORATION   10/01/2009   Recorded on 10/20/09, under Doc # 00087747, Vol.
2966, Page 440 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 28 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
217
  ANITA M. DOYLE   CRATON ENERGY
CORPORATION   09/12/2009   Recorded on 10/20/09, under Doc # 00087736, Vol.
2966, Page 403 in the Official Records of Rusk County, Texas.
 
               
218
  JAVELINA PARTNERS, A
TEXAS PARTNERSHIP   CRATON ENERGY
CORPORATION   10/01/2009   Recorded on 10/20/09, under Doc # 00087748, Vol.
2966, Page 443 in the Official Records of Rusk County, Texas.
 
               
219
  J.M. & H.K. JONES TRUST   CRATON ENERGY
CORPORATION   10/01/2009   Recorded on 10/20/09, under Doc # 00087749, Vol.
2966, Page 446 in the Official Records of Rusk County, Texas.
 
               
220
  YANDLE FAMILY
PARTNERSHIP   CRATON ENERGY
CORPORATION   08/31/2009   Recorded on 10/20/09, under Doc # 00087755, Vol.
2966, Page 466 in the Official Records of Rusk County, Texas.
 
               
221
  RALPH V. ST. JOHN   CRATON ENERGY
CORPORATION   08/13/2009   Recorded on 10/20/09, under Doc # 00087765, Vol.
2966, Page 508 in the Official Records of Rusk County, Texas.
 
               
222
  LOIS E. BLAKELY TESTAMENTARY TRUST   CRATON ENERGY
CORPORATION   01/28/2010   Recorded on 2/5/2010, under Doc # 00091244, Vol.
2987, Page 614 in the Official Records of Rusk County, Texas.
 
               
223
  CHRISTOPHER DOW
BOND & WILLIAM
ROBERT BOND, II   CRATON ENERGY
CORPORATION   10/07/2009   Recorded on 12/7/2009, under Doc # 00089350, Vol.
2976, Page 630 in the Official Records of Rusk County, Texas.
 
               
224
  ELAINE B. LEWIS AND NEIL SHECKELS, TRUSTEE OF DOROTHY SHECKE   GREYSTONE OIL &
GAS
LLP   06/06/2007   Recorded on 7/17/07 under Doc # 51117 in Vol. 2761 on Page
294 of the Official Records of Rusk Co., Texas.
 
               
225
  NANCY R. ROBBINS   GREYSTONE OIL & GAS
LLP   06/26/2007   Recorded on 7/17/07 under Doc # 51103 in Vol. 2761 on Page
238 of the Official Records of Rusk Co., Texas.
 
               
226
  JANIS L. MCDOWELL   GREYSTONE OIL & GAS
LLP   06/19/2007   Recorded on 7/17/07 under Doc # 51109 in Vol. 2761 on Page
262 of the Official Records of Rusk Co., Texas.
 
               
227
  SUSAN K. WILSON   GREYSTONE OIL & GAS
LLP   06/19/2007   Recorded on 7/17/07 under Doc # 51108 in Vol. 2761 on Page
258 of the Official Records of Rusk Co., Texas.
 
               
228
  MARY E. COX   GREYSTONE OIL & GAS
LLP   06/19/2007   Recorded on 7/17/07 under Doc # 51106 in Vol. 2761 on Page
250 of the Official Records of Rusk Co., Texas.
 
               
229
  ROBERT W. PLOWMAN   GREYSTONE OIL & GAS
LLP   06/19/2007   Recorded on 7/17/07 under Doc # 51107 in Vol. 2761 on Page
254 of the Official Records of Rusk Co., Texas.
 
               
230
  WILLIAM E. OLANDER   GREYSTONE OIL & GAS
LLP   06/20/2007   Recorded on 7/17/07 under Doc # 51105 in Vol. 2761 on Page
246 of the Official Records of Rusk Co., Texas.
 
               
231
  F. J. BLACKWELL   GREYSTONE OIL & GAS
LLP   06/15/2007   Recorded on 7/17/07 under Doc # 51114 in Vol. 2761 on Page
282 of the Official Records of Rusk Co., Texas.
 
               
232
  DORIS JEAN PLOWMAN
SPEER   GREYSTONE OIL & GAS
LLP   06/19/2007   Recorded on 7/17/07 under Doc # 51110 in Vol. 2761 on Page
266 of the Official Records of Rusk Co., Texas.  
233
  EVELYN B. PLOWMAN   GREYSTONE OIL & GAS
LLP   06/19/2007   Recorded on 7/17/07 under Doc # 51111 in Vol. 2761 on Page
270 of the Official Records of Rusk Co., Texas.
 
               
234
  EDWIN LEE PLOWMAN   GREYSTONE OIL & GAS
LLP   06/19/2007   Recorded on 7/17/07 under Doc # 51112 in Vol. 2761 on Page
274 of the Official Records of Rusk Co., Texas.

Exhibit “A” - Page 29 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
235
  ELBY WAYNE PLOWMAN   GREYSTONE OIL & GAS
LLP   07/05/2007   Recorded on 10/3/07 under Doc # 54934 in Vol. 2783 on Page
691 of the Official Records of Rusk Co., Texas.
 
               
236
  PATSY JEAN GREEN   GREYSTONE OIL & GAS
LLP   06/25/2007   Recorded on 10/3/07, under Doc # 54891, Vol 2783, Page 531,
in the Official Records of Rusk, County, Texas.
 
               
237
  ACCEPTANCE, INC.   GREYSTONE OIL & GAS
LLP   07/30/2007   Recorded on 10/3/07 under Doc # 54930 in Vol. 2783 on Page
675 of the Official Records of Rusk Co., Texas.
 
               
238
  WILLIAM N. THAMS TRUST   GREYSTONE OIL & GAS
LLP   07/27/2007   Recorded on 10/3/07 under Doc # 54931 in Vol. 2783 on Page
667 of the Official Records of Rusk Co., Texas.
 
               
239
  JAMES W. PLUMMER   GREYSTONE OIL & GAS
LLP   07/27/2007   Recorded on 10/03/07 under Doc # 54927 in Vol. 2783 on Page
663 of the Official Records of Rusk Co., Texas.
 
               
240
  VICTORIA E. THAMES   GREYSTONE OIL & GAS
LLP   07/27/2007   Recorded on 10/03/07 under Doc # 54929 in Vol. 2783 on Page
671 of the Official Records of Rusk Co., Texas.
 
               
241
  PEGRO & CO., LP   GREYSTONE OIL & GAS
LLP   06/20/2007   Recorded on 07/17/07 under Doc # 51102 in Vol. 2761 on Page
235 of the Official Records of Rusk Co., Texas.
 
               
242
  MARGARET KLOSKO   GREYSTONE OIL & GAS
LLP   06/25/2007   Recorded on 07/17/07 under Doc # 51104 in Vol. 2761 on Page
242 of the Official Records of Rusk Co., Texas.
 
               
243
  LOUISE HARRIS BENOIT   GREYSTONE OIL & GAS
LLP   11/02/2007   Recorded on 1/3/08, under Doc #059280, Vol 2808, Page 440, in
the Official Records of Rusk County, Texas.
 
               
244
  RAY W. BAKER   GREYSTONE OIL & GAS
LLP   07/30/2007   Recorded on 10/3/07, under Doc # 54982, Vol. 2784, Page 5, in
the Official Records of Rusk County, Texas.
 
               
245
  PAMELA SPENCER   GREYSTONE OIL & GAS
LLP   07/05/2007   Recorded on 10/3/07, Under Doc # 54932, Vol. 2783, Page 683,
in the Official Records of Rusk County, Texas.
 
               
246
  CONWAY STROUD
HARRIS   GREYSTONE OIL & GAS
LLP   11/02/2007   Recorded on Jan. 03, 2008, under Doc # 59279, Vol. 2808, Page
436, in the Official Records of Rusk Co., Texas.
 
               
247
  BRUCE MCMILLAN, JR
FOUNDATION, INC   GREYSTONE OIL & GAS
LLP   08/28/2007   Recorded on Jan. 03, 2008, under Doc # 59262, Vol. 2808, Page
374, in the Official Records of Rusk Co., Texas.
 
               
248
  ANDREW L. GUTMAN   GREYSTONE OIL & GAS
LLP   06/03/2007   Recorded on Oct. 3, 2007, under Doc # 54896, Vol. 2783, Page
559, in the Official Records of Rusk Co., Texas.
 
               
249
  PECOS BEND ROYALTIES,
LP   GREYSTONE OIL & GAS
LLP   06/29/2007   Recorded on Oct. 3, 2007, under Doc # 54897 Vol. 2783, Page
563, in the Official Records of Rusk Co., Texas.
 
               
250
  MAGNOLIA, LLC   GREYSTONE OIL & GAS
LLP   07/10/2007   Memo Recorded under Vol. 2783, Page 832, in the Official
Records of Rusk Co., Texas.
 
               
251
  TINA NELL THRASH
TORELLI (WILTON
EUGENE THRASH)   GREYSTONE OIL & GAS
LLP   06/15/2007   Recorded on Oct. 3, 2007, under Doc # 54899, Vol. 2783, Page
569, in the Official Records of Rusk Co., Texas.
 
               
252
  THRASH ROYALTIES
WILTON EUGENE
THRASH   GREYSTONE OIL & GAS
LLP   06/15/2007   Memo Recorded on Oct. 3, 2007, under Doc # 54898 Vol. 2783,
Page 567, in the Official Records of Rusk Co., Texas.

Exhibit “A” - Page 30 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
253
  HOLLI THRASH SAFRON
TRUST (WILTON EUGENE
THRASH)   GREYSTONE OIL & GAS
LLP   06/15/2007   Memo Recorded on Oct. 3, 2007, under Doc # 54900, Vol. 2783,
Page 571, in the Official Records of Rusk Co., Texas.
 
               
254
  LATENE THRASH SPEER   GREYSTONE OIL & GAS
LLP   06/15/2007   Memo Recorded on Oct. 3,, 2007, under Doc # 54987, Vol. 2784,
Page 18, in the Official Records of Rusk Co., Texas.
 
               
255
  CAROLYN SUE PHILLIPS   GREYSTONE OIL & GAS
LLP   06/26/2007   Recorded on 10/3/07, Under Doc # 54937, Vol. 2783, Page 703,
in the Official Records of Rusk County, Texas.
 
               
256
  KARA FRANCES SELBY   GREYSTONE OIL & GAS
LLP   07/05/2007   Recorded on 10/3/07, Under Doc # 54981, Vol. 2784, Page 1, in
the Official Records of Rusk County, Texas.
 
               
257
  FRANCIS S. PLOWMAN   GREYSTONE OIL & GAS
LLP   07/05/2007   Recorded on 10/3/07, Under Doc # 54926, Vol. 2783, Page 659,
in the Official Records of Rusk County, Texas.
 
               
258
  EARL C. PLOWMAN   GREYSTONE OIL & GAS
LLP   07/05/2007   Recorded on 10/3/07, Under Doc # 54935, Vol. 2783, Page 695,
in the Official Records of Rusk County, Texas.
 
               
259
  RUDOLPH PLOWMAN JR.   GREYSTONE OIL & GAS
LLP   07/10/2007   Recorded on 10/3/07, Under Doc # 54933, Vol. 2783, Page 687,
in the Official Records of Rusk County, Texas.
 
               
260
  MIRIAM MAYER
STERNBERG   GREYSTONE OIL & GAS
LLP   09/14/2007   Recorded on 1/3/08, under Doc # 59249, Vol. 2808, Page 338,
in the Official Records of Rusk County, Texas.
 
               
261
  ROBERT MAYER, JR.   GREYSTONE OIL & GAS
LLP   09/14/2007   Recorded on 10/3/07, under Doc # 54895, Vol. 2783, Page 555,
in the Official Records of Rusk County, Texas.  
262
  WILLIAM R. KANEHL   GREYSTONE OIL & GAS
LLP   06/06/2007   Recorded on 7/17/07, Under Doc # 51116, Vol. 2761, Page 290,
in the Official Records of Rusk County, Texas.
 
               
263
  JUDY KAY SIMS   GREYSTONE OIL & GAS
LLP   07/10/2007   Recorded on 10/03/07, Under Doc # 54936, Vol. 2783, Page 699,
in the Official Records of Rusk County, Texas.
 
               
264
  JERRY KANEHL
CLYBORNE   GREYSTONE OIL & GAS
LLP   06/06/2007   Recorded on 07/17/07, Under Doc # 51115, Vol. 2761, Page 286,
in the Official Records of Rusk County, Texas.
 
               
265
  JOYCE COLLUP   CRATON ENERGY
CORPORATION   07/23/2008   Recorded on 1/22/09, under Doc # 00077419, Vol. 2908,
Page 132 in the Official Records of Rusk County, Texas.
 
               
266
  DOYE PLOWMAN   CRATON ENERGY
CORPORATION   07/23/2008   Recorded on 9/24/08, under Doc # 00072658, Vol. 2883,
Page 500 in the Official Records of Rusk County, Texas.
 
               
267
  JOHN B. COERS   CRATON ENERGY
CORPORATION   07/29/2008   Recorded on 9/24/08, under Doc # 00072654, Vol. 2883,
Page 484 in the Official Records of Rusk County, Texas.
 
               
268
  CLARENCE M. AGRESS   CRATON ENERGY
CORPORATION   10/15/2008   Recorded on 12/17/08, under Doc # 00076148, Vol.
2901, Page 482 in the Official Records of Rusk County, Texas.
 
               
269
  TOM RAMEY, JR.   CRATON ENERGY
CORPORATION   08/25/2008   Recorded on 12/17/08, under Doc # 00076146, Vol.
2901, Page 474 in the Official Records of Rusk County, Texas.
 
               
270
  DONALD V. PLOWMAN   CRATON ENERGY
CORPORATION   07/23/2008   Recorded on 12/17/08, under Doc # 00076156, Vol.
2901, Page 511 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 31 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
271
  ESTATE OF JAMES V. PLOWMAN   CRATON ENERGY
CORPORATION   07/23/2008   Recorded on 9/24/08, under Doc # 00076157, Vol. 2901,
Page 515 in the Official Records of Rusk County, Texas.
 
               
272
  RANDALL W. PLUMMER   CRATON ENERGY
CORPORATION   07/30/2008   Recorded on 9/24/08, under Doc # 00072651, Vol. 2883,
Page 472 in the Official Records of Rusk County, Texas.
 
               
273
  MARK S. BAUM   CRATON ENERGY
CORPORATION   08/05/2008   Recorded on 9/24/08, under Doc # 00072652, Vol. 2883,
Page 476 in the Official Records of Rusk County, Texas.
 
               
274
  WILLIAM H. PLUMMER   CRATON ENERGY
CORPORATION   07/30/2008   Recorded 9/24/08, under Doc # 00072653, Vol. 2883,
Page 480 in the Official Records of Rusk County, Texas.
 
               
275
  DENNIS J. WALKER   CRATON ENERGY
CORPORATION   08/06/2008   Recorded on 9/24/08, under Doc # 00072655, Vol. 2883,
Page 488 in the Official Records of Rusk County, Texas.
 
               
276
  JERRY PLOWMAN   CRATON ENERGY
CORPORATION   07/23/2008   Recorded on 9/24/08, under Doc # 00072667, Vol. 2883,
Page 532 in the Official Records of Rusk County, Texas.
 
               
277
  KAY RIFFLE   CRATON ENERGY
CORPORATION   07/23/2008   Recorded on 9/24/08, under Doc # 00072660, Vol. 2883,
Page 508 in the Official Records of Rusk County, Texas.
 
               
278
  KAREN PLOWMAN   CRATON ENERGY
CORPORATION   07/23/2008   Recorded on 9/24/08, under Doc # 00072661, Vol. 2883,
Page 512 in the Official Records of Rusk County, Texas.
 
               
279
  KEVIN PLOWMAN   CRATON ENERGY
CORPORATION   07/23/2008   Recorded on 9/24/08, under Doc # 00072659, Vol. 2883,
Page 504 in the Official Records of Rusk County, Texas.
 
               
280
  CODY WAYNE PLOWMAN   CRATON ENERGY
CORPORATION   07/23/2008   Recorded on 9/24/08, under Doc # 00072657, Vol. 2883,
Page 496 in the Official Records of Rusk County, Texas.
 
               
281
  STACY REYNOLDS   CRATON ENERGY
CORPORATION   07/23/2008   Recorded on 9/24/08, under Doc # 00072656, Vol. 2883,
Page 492 in the Official Records of Rusk County, Texas.
 
               
282
  JILL P. BOCK   CRATON ENERGY
CORPORATION   07/30/2008   Recorded on 9/24/08, under Doc # 00072669, Vol. 2883,
Page 540 in the Official Records of Rusk County, Texas.
 
               
283
  THOMAS M. STACY   CRATON ENERGY
CORPORATION   07/23/2008   Recorded on 9/24/08, under Doc # 00072662, Vol. 2883,
Page 516 in the Official Records of Rusk County, Texas.
 
               
284
  ALFRED M. AGRESS, TRUSTEE FOR ALFRED M. AGRESS TRUST   CRATON ENERGY
CORPORATION   07/30/2008   Recorded on 9/24/08, under Doc # 00072668, Vol. 2883,
Page 536 in the Official Records of Rusk County, Texas.
 
               
285
  WILLIAM L. BAKER, JR.   GREYSTONE OIL & GAS
LLP   06/20/2007   Recorded on (couldnt find date), under Doc # 00084847, Vol.
2949, Page 527 in the Official Records of Rusk County, Texas.
 
               
286
  BILLIE SUE GREEN ASCH   GREYSTONE OIL & GAS
LLP   06/25/2007   Recorded on 10/3/07, under Doc # 00054986, Vol. 2784, Page 14
in the Official Records of Rusk County, Texas.
 
               
287
  PCS, INC.   CRATON ENERGY
CORPORATION   09/30/2009   Recorded on 10/20/09, under Doc # 00087751, Vol.
2966, Page 452 in the Official Records of Rusk County, Texas.
 
               
288
  LINDA GENTRY   GREYSTONE OIL & GAS
LLP   11/12/2007   Recorded on 2/27/08 under Doc # 61783 in Vol. 2821 and Page
636 in the Official Records of Rusk Co., Texas.

Exhibit “A” - Page 32 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
289
  LINDA TUCKER   GREYSTONE OIL & GAS LLP   03/02/2007   Recorded on 5/4/07 under
Doc # 47502 in Vol. 2742 and Page 228 in the Official Records of Rusk Co.,
Texas.
 
               
290
  DANIEL TIMMONS   GREYSTONE OIL & GAS LLP   03/02/2007   Recorded on 5/4/07
under Doc # 47492 in Vol. 2742 and Page 198 in the Official Records of Rusk Co.,
Texas.
 
               
291
  J. W. AND S. L. SLEDGE LIVING TRUST   GREYSTONE OIL & GAS LLP   02/09/2007  
Recorded in Vol. 2742 and Page 148 in the Official Records of Rusk Co., Texas.
 
               
292
  ROBERT MICHAEL HALBERT   GREYSTONE OIL & GAS LLP   02/09/2007   Recorded in
Vol. 2742 and Page 341 in the Official Records of Rusk Co., Texas.
 
               
293
  PEGGY SHAW DOPSON   GREYSTONE OIL & GAS LLP   02/12/2007   Recorded in Vol.
2742 and Page 249 in the Official Records of Rusk Co., Texas.
 
               
294
  PATRICIA GALLARDO   GREYSTONE OIL & GAS LLP   03/02/2007   Recorded on,
5/4/07, under Doc # 47501, Vol 2742, Pg. 225 in the Official Records of Rusk
County, Texas.
 
               
295
  DIANE L. BRAMMER   GREYSTONE OIL & GAS LLP   02/12/2007   Recorded in Vol.
2742 and Page 237 in the Official Records of Rusk Co., Texas.
 
               
296
  OPAL SHAW   GREYSTONE OIL & GAS LLP   02/12/2007   Recorded in Vol. 2742 and
Page 243 in the Official Records of Rusk Co., Texas.
 
               
297
  LINDA L. ROBERTSON   GREYSTONE OIL & GAS LLP   02/12/2007   Recorded in Vol.
2742 and Page 240 in the Official Records of Rusk Co., Texas.
 
               
298
  KAY D. PHILLIPS   GREYSTONE OIL & GAS LLP   02/12/2007   Recorded in Vol. 2742
and Page 246 in the Official Records of Rusk Co., Texas.
 
               
299
  DIANE MCKOWN   GREYSTONE OIL & GAS LLP   03/02/2007   Recorded on 5/4/07 under
Doc # 47500 in Vol. 2742 and Page 222 in the Official Records of Rusk Co.,
Texas.
 
               
300
  WHITNEY R. GAUDET, JR   GREYSTONE OIL & GAS LLP   04/02/2007   Recorded on
5/4/07, under Doc # 47457, Vol. 2742, Pg. 85, in the Official Records of Rusk
County, Texas.
 
               
301
  JAMES M. SHAW   GREYSTONE OIL & GAS LLP   02/12/2007   Recorded in Vol. 2742
and Page 252 in the Official Records of Rusk Co., Texas.
 
               
302
  ANDREA SHAW GARCES   GREYSTONE OIL & GAS LLP   03/02/2007   Recorded on 5/4/07
under Doc # 47493 in Vol. 2742 and Page 201 in the Official Records of Rusk Co.,
Texas.
 
               
303
  SHARLIS LEINBACH ANDREWS   GREYSTONE OIL & GAS LLP   05/22/2007   Recorded on
7/17/07 under Doc # 51158 in Vol. 2761 and Page 440 in the Official Records of
Rusk Co., Texas.
 
               
304
  TOM COLLICA   GREYSTONE OIL & GAS LLP   02/13/2007   Recorded in Vol. 2742 and
Page 234 in the Official Records of Rusk Co., Texas.
 
               
305
  MCMAHON FOUNDATION   CRATON ENERGY CORPORATION   04/08/2009   Recorded on
5/19/09, under Doc # 00082122, Vol. 2933, Page 541 in the Official Records of
Rusk County, Texas.
 
               
306
  JUDITH ANNE PARKER LIVELY   CRATON ENERGY CORPORATION   08/11/2008   Recorded
on 9/24/08, under Doc # 00072685, Vol 2883, Page 590 in the Official Records of
Rusk County, Texas.
 
               
307
  JAMES M. SHAW & WIFE, VICKIE SHAW   CRATON ENERGY CORPORATION   07/24/2008  
Recorded on 9/24/08, under Doc # 00072690, Vol. 2883, Page 606 in the Official
Records of Rusk County, Texas.
 
               
308
  DAVID SHAW   CRATON ENERGY CORPORATION   07/24/2008   Recorded on 9/24/08,
under Doc # 00072687, Vol. 2883, Page 597 in the Official Records of Rusk
County, Texas.
 
               
309
  PHYLLIS BIGBIE   CRATON ENERGY CORPORATION   07/14/2009   Recorded on 7/28/09,
under Doc # 00084874, Vol 2949, Page 620 in the Official Records of Rusk County,
Texas.

Exhibit “A” - Page 33 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
310
  JERRY HELBIG   CRATON ENERGY CORPORATION   07/10/2009   Recorded on 7/28/09,
under Doc # 00084873, Vol 2949, Page 616 in the Official Records of Rusk County,
Texas.
 
               
311
  CRAWLEY PETROLEUM CORPORATION   CRATON ENERGY CORPORATION   09/24/2009  
Recorded on 10/20/09, under Doc # 00087745, Vol. 2966, Page 433 in the Official
Records or Rusk County, Texas.
 
               
312
  JOSEPH P. BEASLEY, III   CRATON ENERGY CORPORATION   01/22/2010   Recorded on
2/5/2010, under Doc # 00091261, Vol. 2987, Page 677 in the Official Records of
Rusk County, Texas.
 
               
313
  ANN K. SPILGER   CRATON ENERGY CORPORATION   01/20/2010   Recorded on
2/5/2010, under Doc # 00091260, Vol. 2987, Page 674 in the Official Records of
Rusk County, Texas.
 
               
314
  SHERIDAN CALLAWAY ROPP   CRATON ENERGY CORPORATION   01/21/2010   Recorded on
2/5/2010, under Doc # 00091262, Vol. 2987, Page 680 in the Official Records of
Rusk County, Texas.
 
               
315
  BARBARA GENE FOWLER   CRATON ENERGY CORPORATION   01/20/2010   Recorded on
2/5/2010, under Doc # 00091263, Vol. 2987, Page 683 in the Official Records of
Rusk County, Texas.
 
               
316
  MILTON LEE THOMPSON, JR.   GREYSTONE OIL & GAS LLP   01/22/2007   Recorded in
Vol. 2742 and Page 92 of the Official Records of Rusk Co., Texas.
 
               
317
  RICHARD B. AHLVIN AND WIFE, SUE AHLVIN   GREYSTONE OIL & GAS LLP   03/27/2007
  Recorded on 07/17/07 Under Doc # 54907, in Vol. 2783 and Page 596 of the
Official Records of Rusk Co., Texas.
Recorded on 10/3/07 again under Doc # 51151, in Vol. 2761 & Page 415 in the
Official Records of Rusk County, Texas.
 
               
318
  W.S. FARISH & CO., TRUSTEE   GREYSTONE OIL & GAS LLP   10/04/2007   Recorded
on Jan. 3, 2008, Under Doc # 59243, Vol. 2808, Page 320, in the Official Records
of Rusk Co., Texas.
Recorded on Jan. 9, 2008, again Under Doc # 59576, Vol. 2810, Page 205, in the
Official Records of Rusk Co., Texas
 
               
319
  LINDA KAY LONG   CRATON ENERGY CORPORATION   08/20/2009   Recorded on 9-1-09,
under Doc. # 86102, Vol. 2957, Pg. 182, in the Official Records in Rusk County,
Texas.
 
               
320
  THOMAS R. & MARILYN
K. MEHALL LIVING TRUST Marilyn K. Mehal   CRATON ENERGY CORPORATION   08/21/2009
  Recorded on 9-10-09, under Doc. # 86461, Vol. 2958, Pg. 744, in the Official
Records in Rusk County, Texas.
 
               
321
  JAMES E. MELSON   CRATON ENERGY CORPORATION   07/23/2009   Recorded on 9-1-09,
under Doc. # 86119, Vol. 2957, Pg. 240, in the Official Records in Rusk County,
Texas.
 
               
322
  MICHELLE MEHALL MOORE   CRATON ENERGY CORPORATION   08/20/2009   Recorded on
9-1-09, under Doc. # 86101, Vol. 2957, Pg. 179, in the Official Records in Rusk
County, Texas.
 
               
323
  JLH MINROY TRUST
John H. Dorie, Trustee   CRATON ENERGY CORPORATION   06/30/2009   Recorded on
7-28-09, under Doc. # 84835, Vol. 2949, Pg. 489, in the Official Records in Rusk
County, Texas.
 
               
324
  HANCOCK-DORIE TRUST John H. Dorie, Trustee   CRATON ENERGY CORPORATION  
06/30/2009   Recorded on 7-28-09, under Doc. # 84836, Vol. 2949, Pg. 492, in the
Official Records in Rusk County, Texas.
 
               
325
  BECKY FOLMAR   CRATON ENERGY CORPORATION   09/15/2009   Recorded on 10/20/09,
under Doc # 00087763, Vol. 2966, Page 502 in the Official Records of Rusk
County, Texas.

Exhibit “A” - Page 34 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
326
  JEAN L. COOKE   CRATON ENERGY CORPORATION   08/21/2009   Recorded on
10/20/2009, under Doc # 00087766, Vol. 2966, Page 512 in the Official Records of
Rusk County, Texas.
 
               
327
  DOUG CROUCH   CRATON ENERGY CORPORATION   09/21/2009   Recorded on 10/20/09,
under Doc # 00087769, Vol. 2966, Page 522 in the Official Records of Rusk
County, Texas.
 
               
328
  ELIZABETH HELEN RUCKER   CRATON ENERGY CORPORATION   08/20/2009   Recorded on
10/20/09, under Doc # 00087767, Vol. 2966, Page 515 in the Official Records of
Rusk County, Texas.
 
               
329
  EMILY BYRNE ANDERSON   CRATON ENERGY CORPORATION   09/04/2009   Recorded on
10/28,09, under Doc # 00088125, Vol. 2968, Page 746 in the Official Records of
Rusk County, Texas.
 
               
330
  SARAH SHELTON HEXT   CRATON ENERGY CORPORATION   09/04/2009   Recorded on
10/20/09, under Doc # 00087762, Vol. 2966, Page 499 in the Official Records of
Rusk County, Texas.
 
               
331
  RICHARD C. LEVIN   CRATON ENERGY CORPORATION   09/21/2009   Recorded on
10/20/09, under Doc # 00087737, Vol. 2966, Page 407 in the Official Records of
Rusk County, Texas.
 
               
332
  DOROTHY PHILLIPS   CRATON ENERGY CORPORATION   09/15/2009   Recorded on
10/20/09, under Doc # 00087739, Vol. 2966, Page 413 in the Official Records of
Rusk County, Texas.
 
               
333
  FAY YATES   CRATON ENERGY CORPORATION   09/15/2009   Recorded on 10/20/09,
under Doc # 00087738, Vol. 2966, Page 410 in the Official Records of Rusk
County, Texas.
 
               
334
  JUDY KAY SOUCIE   CRATON ENERGY CORPORATION   09/16/2009   Recorded on
10/20/09, under Doc # 00087754, Vol. 2966, Page 463 in the Official Records of
Rusk County, Texas.
 
               
335
  ROBERT E. BYRNE   CRATON ENERGY CORPORATION   09/04/2009   Recorded on
10/20/09, under Doc # 00087746, Vol. 2966, Page 437 in the Official Records of
Rusk County, Texas.
 
               
336
  IRVIN B. & JANIS ANN BEREN TRUST B-1   CRATON ENERGY CORPORATION   09/17/2009
  Recorded on 10/20/09, under Doc # 00087744, Vol. 2966, Page 430 in the
Official Records of Rusk County, Texas.
 
               
337
  DAVID O. BEREN TRUST M U/W/O REP. BY SHIRLEY L. BEREN   CRATON ENERGY
CORPORATION   10/01/2009   Recorded on 10/20/09, under Doc # 00087743, Vol.
2966, Page 427 in the Official Records of Rusk County, Texas.
 
               
338
  KAY DELARM   CRATON ENERGY CORPORATION   09/16/2009   Recorded on 10/20/09,
under Doc # 00087735, Vol. 2966, Page 400 in the Official Records of Rusk
County, Texas.
 
               
339
  LIVIA JANE SHELTON GABLER   CRATON ENERGY CORPORATION   09/04/2009   Recorded
on 10/20/09, under Doc # 00087732, Vol. 2966, Page 391 in the Official Records
of Rusk County, Texas.
 
               
340
  ANNETTE DODGE   CRATON ENERGY CORPORATION   08/20/2009   Recorded on 10/20/09,
under Doc # 00087724, Vol. 2966, Page 367 in the Official Records of Rusk
County, Texas.
 
               
341
  WALTER O. HILL   CRATON ENERGY CORPORATION   09/21/2009   Recorded on
10/20/09, under Doc # 00087741, Vol. 2966, Page 421 in the Official Records of
Rusk County, Texas.
 
               
342
  PATTI JO GIBBS   CRATON ENERGY CORPORATION   09/24/2009   Recorded on
10/20/09, under Doc # 00087728, Vol. 2966, Page 379 in the Official Records of
Rusk County, Texas.

Exhibit “A” - Page 35 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
343
  BHCH MINERAL, LTD., ET AL FREDERICKSBURG ROYALTY, LTD. & FL   CRATON ENERGY
CORPORATION   08/01/2009   Recorded on 10/20/09, under Doc # 00087719, Vol.
2966, Page 340 in the Official Records of Rusk County, Texas.
 
               
344
  ELIZABETH JEAN IRWIN CROW   CRATON ENERGY CORPORATION   09/09/2009   Recorded
on 10/20/09, under Doc # 00087734, Vol. 2966, Page 397 in the Official Records
of Rusk County, Texas.
 
               
345
  IVAN IRWIN, JR.   CRATON ENERGY CORPORATION   09/09/2009   Recorded on
10/20/09, under Doc # 00087733, Vol. 2966, Page 394 in the Official Records of
Rusk County, Texas.
 
               
346
  JAMES RUEL ENGLAND   CRATON ENERGY CORPORATION   09/24/2009   Recorded on
2/7/2009, under Doc # 00089356, Vol. 2976, Page 657 in the Official Records of
Rusk County, Texas.
 
               
347
  CHARLEEN P. MCKINNEY LIVING TRUST   CRATON ENERGY CORPORATION   10/08/2009  
Recorded on 12/7/2009, under Doc # 00089358, Vol. 2976, Page 664 in the Official
Records of Rusk County, Texas.
 
               
348
  GEORGE RICHARD WILLIAM SHOUP   CRATON ENERGY CORPORATION   09/16/2009  
Recorded on 12/7/2009, under Doc # 00089359, Vol. 2976, Page 667 in the Official
Records of Rusk County, Texas.
 
               
349
  FREDDA LEVIN HARRIS   CRATON ENERGY CORPORATION   11/20/2009   Recorded on
2/5/2010, under Doc # 00091247, Vol. 2987, Page 624 in the Official Records of
Rusk County, Texas.
 
               
350
  REBECCA MEHALL   CRATON ENERGY CORPORATION   11/24/2009   Recorded on
2/23/2010, under Doc # 00091865, Vol. 2990, Page 844 in the Official Records of
Rusk County, Texas.
 
               
351
  JACK ERNEST ENGLAND   CRATON ENERGY CORPORATION   09/17/2009   Recorded on
2/5/2010, under Doc # 00091246, Vol. 2987, Page 621 in the Official Records of
Rusk County, Texas.
 
               
352
  PETER E. THOMPSON   GREYSTONE OIL & GAS LLP   05/17/2007   Recorded on
10/3/2007, under Doc # 00054939, Vol. 2783, Page 710 in the Official Recorded of
Rusk County, Texas.
 
               
353
  DAVID E. CRIM   GREYSTONE OIL & GAS LLP   12/04/2007   Recorded on (date not
found) Under Doc # 59560, in Vol. 2810 and Page 143 of the Official Records of
Rusk Co., Texas.
 
               
354
  VICKIE L. CHENEY   GREYSTONE OIL & GAS LLP   12/04/2007   Recorded on (date
not found) Under Dco # 59561, in Vol. 2810 and Page 146 of the Official Records
of Rusk Co., Texas.
 
               
355
  VIVIAN SUZANNE KINARD   GREYSTONE OIL & GAS LLP   04/04/2007   Recorded on
5/4/07 Under Dco # 47487, in Vol. 2742 and Page 183 of the Official Records of
Rusk Co., Texas.
 
               
356
  ROY EATON   GREYSTONE OIL & GAS LLP   03/01/2007   Recorded on 5/4/07 Under
Dco # 47498 in Vol. 2742 and Page 216 of the Official Records of Rusk Co.,
Texas.
 
               
357
  WILMA EATON   GREYSTONE OIL & GAS LLP   03/01/2007   Recorded on 5/4/07 Under
Dco # 47499 in Vol. 2742 and Page 219 of the Official Records of Rusk Co.,
Texas.
 
               
358
  ETHEL MAE MULLINS   GREYSTONE OIL & GAS LLP   03/01/2007   Recorded on 5/4/07
Under Dco # 47496 in Vol. 2742 and Page 210 of the Official Records of Rusk Co.,
Texas.
 
               
359
  MELISSA GAY MULLINS   GREYSTONE OIL & GAS LLP   04/02/2007   Recorded on
5/4/07 Under Dco # 475033 in Vol. 2742 and Page 231 of the Official Records of
Rusk Co., Texas.
 
               
360
  THOMAS EATON   GREYSTONE OIL & GAS LLP   03/01/2007   Recorded on 5/4/07 Under
Dco # 47494 in Vol. 2742 and Page 204 of the Official Records of Rusk Co.,
Texas.

Exhibit “A” - Page 36 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
361
  NANCY BOSWELL   GREYSTONE OIL & GAS LLP   03/01/2007   Recorded on 5/4/07
Under Dco # 47495 in Vol. 2742 and Page 207 of the Official Records of Rusk Co.,
Texas.
 
               
362
  MARGARET CRIM   GREYSTONE OIL & GAS LLP   12/19/2007   Recorded on 1/9/08,
under Doc. # 59559, Vol. 2810, Page 140, in the Official Records of Rusk County,
Texas.
 
               
363
  GARY M. CRIM   GREYSTONE OIL & GAS LLP   12/04/2007   Recorded on 1/3/08,
under Doc # 59267, Vol 2808, Page 391, in the Official Records of Rusk County,
Texas.
 
               
364
  BETTIE LOU COOPER   GREYSTONE OIL & GAS LLP   12/04/2007   Recorded on 1/3/08,
under Doc # 59268, Vol 2808, Page 394, in the Official Records of Rusk County,
Texas.
 
               
365
  JOYCE L. REESE ESTATE C/O REGIONS BANK   CRATON ENERGY CORPORATION  
01/06/2009   Recorded on 2/27/09, under Doc # 00078729, Vol. 2915, Page 323 in
the Official Records of Rusk County, Texas.
 
               
366
  JAMES N. CHAMBERS   CRATON ENERGY CORPORATION   08/28/2008   Recorded on
9/24/08, under Doc # 00072674, Vol. 2883, Page 556 in the Official Records of
Rusk County, Texas.
 
               
367
  LAURA STRIBLING JACKSON   CRATON ENERGY CORPORATION   09/04/2008   Recorded on
9/24/08, under Doc # 00072671, Vol. 2883, Page 547 in the Official Records of
Rusk County, Texas.
 
               
368
  KEVIN J. EATON   CRATON ENERGY CORPORATION   08/20/2008   Recorded on 9/24/08,
under Doc # 00072699, Vol. 2883, Page 633 in the Official Records of Rusk
County, Texas.
 
               
369
  SHERRIE ANN OWENS   CRATON ENERGY CORPORATION   08/27/2008   Recorded on
9/24/08, under Doc # 00072679, Vol. 2883, Page 571 in the Official Records of
Rusk County, Texas.
 
               
370
  CARMEN LEA HUDSON   CRATON ENERGY CORPORATION   08/25/2008   Recorded on
9/24/08, under Doc # 00072670, Vol. 2883, Page 544 in the Official Records of
Rusk County, Texas.
 
               
371
  DOROTHY BAUGHMAN GRAY   CRATON ENERGY CORPORATION   08/25/2008   Recorded on
9/24/08, under Doc # 00072677, Vol. 2883, Page 565 in the Official Records of
Rusk County, Texas.
 
               
372
  MARK STEPHEN BAUGHMAN   CRATON ENERGY CORPORATION   08/26/2008   Recorded on
9/24/08, under Doc # 00072701, Vol. 2883, Page 639 in the Official Records of
Rusk County, Texas.
 
               
373
  STACIE ELIZABETH EATON   CRATON ENERGY CORPORATION   08/20/2008   Recorded on
9/24/08, under Doc # 00072700, Vol. 2883, Page 636 in the Official Records of
Rusk County, Texas.
 
               
374
  EDWARD B. KUYAVA   CRATON ENERGY CORPORATION   11/11/2008   Recorded on
1/22/09, under Doc # 00077425, Vol. 2908, Page 152 in the Official Records of
Rusk County, Texas.
 
               
375
  SUE A. TRIMBLE   CRATON ENERGY CORPORATION   11/11/2008   Recorded on
12/17/08, under Doc # 00076139, Vol. 2901, Page 449 in the Official Records of
Rusk County, Texas.
 
               
376
  GEORGE KIRK FERRELL   CRATON ENERGY CORPORATION   05/19/2009   Recorded on
7/28/09, under Doc # 00084849, Vol. 2949, Page 534 in the Official Records of
Rusk County, Texas.
 
               
377
  RAS POOL, JR.   CRATON ENERGY CORPORATION   06/11/2009   Recorded on 7/28/09,
under Doc # 00084864, Vol. 2949, Page 583 in the Official Records of Rusk
County, Texas.
 
               
378
  THOMAS M. LEATH   CRATON ENERGY CORPORATION   07/24/2009   Recorded on
10/20/09, under Doc # 00087725, Vol. 2966, Page 370 in the Official Records of
Rusk County, Texas.

Exhibit “A” - Page 37 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
379
  BARBARA ELIZABETH P. CALLAWAY   CRATON ENERGY CORPORATION   06/30/2009  
Recorded on 7/28/09, under Doc # 00084871, Vol. 2949, Page 609 in the Official
Records of Rusk County, Texas.
 
               
380
  HENRY S. POTTER C/O MARY E. POTTER HOOPER   CRATON ENERGY CORPORATION  
06/30/2009   Recorded on 7/28/09, under Doc # 00084831, Vol. 2949, Page 475 in
the Official Records of Rusk County, Texas.
 
               
381
  MARY E. POTTER HOOPER   CRATON ENERGY CORPORATION   06/30/2009   Recorded on
7/28/09, under Doc # 00084834, Vol. 2949, Page 486 in the Official Records of
Rusk County, Texas.
 
               
382
  BARBARA ANNE LANGE   CRATON ENERGY CORPORATION   06/15/2009   Recorded on
7/28/09, under Doc # 00084842, Vol. 2949, Page 510 in the Official Records of
Rusk County, Texas.
 
               
383
  SANDRA KAY GONZALES   CRATON ENERGY CORPORATION   06/15/2009   Recorded on
7/28/09, under Doc # 00084860, Vol. 2949, Page 569 in the Official Records of
Rusk County, Texas.
 
               
384
  PAULA HOUSTON ROBINSON   CRATON ENERGY CORPORATION   07/22/2009   Recorded on
9/1/09, under Doc # 00086105, Vol. 2957, Page 191 in the Official Records of
Rusk County, Texas.
 
               
385
  BOB HOUSTON   CRATON ENERGY CORPORATION   07/22/2009   Recorded on 9/1/09,
under Doc # 00086104, Vol. 2957, Page 188 in the Official Records of Rusk
County, Texas.
 
               
386
  JACK HOUSTON   CRATON ENERGY CORPORATION   07/22/2009   Recorded on 9/1/09,
under Doc # 00086103, Vol. 2957, Page 185 in the Official Records of Rusk
County, Texas.
 
               
387
  TONY HOUSTON, ESTATE BOBBIE HOUSTON, INDEPENDENT EXEC.   CRATON ENERGY
CORPORATION   07/22/2009   Recorded on 9/1/09, under Doc # 00086106, Vol. 2957,
Page 194 in the Official Records of Rusk County, Texas.
 
               
388
  DENNEY JOE EATON   CRATON ENERGY CORPORATION   01/27/2010   Recorded on
2/5/2010, under Doc # 00091264, Vol. 2987, Page 686 in the Official Records of
Rusk County, Texas.
 
               
389
  CYDNEY KAY LYNCH C/O DENNEY JOE EATON   CRATON ENERGY CORPORATION   01/27/2010
  Recorded on 2/5/2010, under Doc # 00091265, Vol. 2987, Page 689 in the
Official Records of Rusk County, Texas.
 
               
390
  ROBERT LEATH POOL   CRATON ENERGY CORPORATION   04/09/2009   Recorded on
7/28/2009, under Doc # 00084856, Vol. 2949, Page 558 in the Official Records of
Rusk County, Texas.
 
               
391
  RUBY M. GAMAGE   CRATON ENERGY CORPORATION   12/11/2009   Recorded on
3/18/2010, under Doc # 00092830, Vol. 2997, Page 833 in the Official Records of
Rusk County, Texas.
 
               
392
  CHERILYN WOODS   CRATON ENERGY CORPORATION   12/11/2009   Recorded on
3/18/2010, under Doc # 00092829, Vol. 2997, Page 830 in the Official Records of
Rusk County, Texas.
 
               
393
  DARRELL HINES   GREYSTONE OIL & GAS LLP   10/08/2007   Recorded on 2/27/08
under Doc # 61785 in Vol. 2821 and Page 642 of the Official Records of Rusk Co.,
Texas.
 
               
394
  JEANNETTE S. RESPESS   GREYSTONE OIL & GAS LLP   01/19/2007   Recorded on
5/4/07 under Doc # 47452 in Vol. 2742 and Page 69 of the Official Records of
Rusk Co., Texas.
 
               
395
  RKA MINERALS LTD.   GREYSTONE OIL & GAS LLP   10/04/2007   Recorded on 1/3/08
under Doc # 59269 in Vol. 2808 and Page 397 of the Official Records of Rusk Co.,
Texas.
 
               
396
  JOYCE D. WEBER   CRATON ENERGY CORPORATION   07/21/2009    

Exhibit “A” - Page 38 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
397
  CAROL JASKO   GREYSTONE OIL & GAS LLP   03/09/2007   Recorded on 5/4/07, under
Doc # 47450, in Vol 2742, Pg. 59, in the Official Records in Rusk County, Texas.
 
               
398
  ROBERT SHAFER   GREYSTONE OIL & GAS LLP   03/14/2007   Recorded on 5/4/07,
under Doc # 47454, in Vol 2742, Pg 74, in the Official Records of Rusk County,
Texas.
 
               
399
  DOROTHY WILLIAMS   GREYSTONE OIL & GAS LLP   06/12/2007   Recorded on 7/17/07
under Doc # 51139 in Vol. 2761 and Page 373 of the Official Records of Rusk Co.,
Texas.
 
               
400
  PATRICIA DUNN   GREYSTONE OIL & GAS LLP   06/12/2007   Recorded on 7/17/07
under Doc # 51140 in Vol. 2761 and Page 377 of the Official Records of Rusk Co.,
Texas.
 
               
401
  BILLIE FAYE STONE   GREYSTONE OIL & GAS LLP   04/30/2007   Recorded in Vol.
2761 and Page 508 of the Official Records of Rusk Co., Texas.
 
               
402
  KATIE M. HICKS   GREYSTONE OIL & GAS LLP   09/24/2007   Recorded on 1/3/08,
under Doc # 59276 in Vol 2808, Pg 424, in the Official Records of Rusk County,
Texas.
 
               
403
  TIM RESPESS   GREYSTONE OIL & GAS LLP   10/23/2007   Recorded on 1/3/08, under
Doc # 59232, Vol. 2808, Page 274 in the Official Records of Rusk County, Texas.
 
               
404
  VALERIE HINES HUTTO   GREYSTONE OIL & GAS LLP   10/08/2007   Recorded on
1/3/08, under Doc # 59277 Vol. 2808, Page 428, in the Official Records of Rusk
County, Texas.
 
               
405
  VICKI A. H. HILTON   GREYSTONE OIL & GAS LLP   10/08/2007   Recorded on
1/3/08, under Doc # 59278, in Vol 2808, Page 432, in the Official Records of
Rusk County, Texas.
 
               
406
  ERNEST HINES, JR.   GREYSTONE OIL & GAS LLP   10/08/2007   Recorded on 1/3/08,
under Doc # 59275, in Vol 2808, Page 420, in the Official Records of Rusk
County, Texas.
 
               
407
  MARY STONE ESTATE - MONA GAINES, EXECUTRIX   GREYSTONE OIL & GAS LLP  
07/31/2007   Recorded on 10/03/07, under Doc. # 54913 Vol. 2783, Page 619 in the
Offical Records of Rusk County, Texas.
 
               
408
  HOLLI THRASH SAFRON TRUST & HOLLI THRASH SAFRON TRUST #2   CRATON ENERGY
CORPORATION   03/31/2009   Recorded on 5/19/09, under Doc # 00082154, Vol. 2933,
Page 657 in the Official Records of Rusk County, Texas.
 
               
409
  LATENE THRASH SPEER, INDIVID. &TRUSTEE OF LATENE THRASH SPEE   CRATON ENERGY
CORPORATION   06/18/2009   Recorded on 5/19/09, under Doc # 00082133, Vol. #
2933, Page 578 in the Official Records of Rusk County, Texas.
 
               
410
  TINA NELL THRASH TORELLI TRUST # 1 & 2   CRATON ENERGY CORPORATION  
06/18/2009   Recorded on 5/19/09, under Doc # 00082166, Vol. 2933, Page 703 in
the Official Records of Rusk County, Texas.
 
               
411
  THRASH ROYALTIES, LTD. & THE WILTON EUGENE THRASH TRUST   CRATON ENERGY
CORPORATION   06/18/2009   Recorded on 5/19/09, under Doc # 00082132, Vol. 2933,
Page 573 in the Official Records of Rusk County, Texas.
 
               
412
  KATIE M. HICKS   CRATON ENERGY CORPORATION   12/02/2008   Recorded on
12/17/08, under Doc # 00076128, Vol. 2901, Page 412 in the Official Records of
Rusk County, Texas.
 
               
413
  BASIL K. SIDERIS, ET AL   CRATON ENERGY CORPORATION   10/10/2008   Recorded on
12/17/08, under Doc # 00076147, Vol. 2901, Page 478 in the Official Records of
Rusk County, Texas.
 
               
414
  EDITH AN LYLES STARKS, ET AL   CRATON ENERGY CORPORATION   02/05/2009  
Recorded on 2/27/09, under Doc # 00078739, Vol. 2915, Page 367 in the Official
Records of Rusk County, Texas.

Exhibit “A” - Page 39 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
415
  RONALD TATRAI   CRATON ENERGY CORPORATION   07/22/2009   Recorded on 9/10/09,
under Doc # 00086460, Vol. 2958, Page 741 in the Official Records of Rusk
County, Texas.
 
               
416
  JOHN JOINER SCHAFER   CRATON ENERGY CORPORATION   07/21/2009   Recorded on
9/1/09, under Doc # 00086125, Vol. 2957, Page 260 in the Official Records of
Rusk County, Texas.
 
               
417
  GAIL R. WHITING   CRATON ENERGY CORPORATION   07/21/2009   Recorded on 9/1/09,
under Doc # 00086108, Vol. 2957, Page 201 in the Official Records of Rusk
County, Texas.
 
               
418
  JOYCE D. WEBER   CRATON ENERGY CORPORATION   07/21/2009   Recorded on 9/1/09,
under Doc # 00086110, Vol. 2957, Page 208 in the Official Records of Rusk
County, Texas.
 
               
419
  JARED W. AND ANDREA G. REYNOLDS   CRATON ENERGY CORPORATION   02/21/2010  
Recorded on ??, under Doc # 00091258, Vol. 2987, Page 666 in the Official
Records of Rusk County, Texas.
 
               
420
  COOK ROYALTIES   GREYSTONE OIL & GAS LLP   07/05/2007   Recorded on 2/27/08
under Doc #61787 in Vol. 2821 and Page 650 of the Official Records of Rusk Co.,
Texas.
 
               
421
  SAM T. BRACKEN   GREYSTONE OIL & GAS LLP   06/26/2007   Recordedon 10/3/07
under Doc # 54959 in Vol. 2783 and Page 777 of the Official Records of Rusk Co.,
Texas.
 
               
422
  RHODA S. BRACKEN TESTAMENTARY TRUST   GREYSTONE OIL & GAS LLP   06/26/2007  
Recorded on 10/3/07 under Doc #54960 in Vol. 2783 and Page 780 of the Official
Records of Rusk Co., Texas.
 
               
423
  MIKE SMYTH   GREYSTONE OIL & GAS LLP   07/17/2007   Recorded on 10/03/07 under
Doc #54965 in Vol. 2783 and Page 793 of the Official Records of Rusk Co., Texas.
 
               
424
  BONNIE LIEN   GREYSTONE OIL & GAS LLP   07/17/2007   Recorded on 10/3/07 under
Doc #54980 in Vol. 2783 and Page 845 of the Official Records of Rusk Co., Texas.
 
               
425
  SHIRLEY BRACKEN WILSON EVANS TRUST   GREYSTONE OIL & GAS LLP   06/26/2007  
Recorded on 7/17/07 under Doc #51150 in Vol. 2761 and Page 412 of the Official
Records of Rusk Co., Texas.
 
               
426
  CATHERINE PRICE SUKKAR TRUST   GREYSTONE OIL & GAS LLP   08/22/2007   Recorded
on 10/3/07 under Doc #54957 in Vol. 2783 and Page 771 of the Official Records of
Rusk Co., Texas.
 
               
427
  MARY M. P. BUZZALINI TRUST   GREYSTONE OIL & GAS LLP   08/22/2007   Recorded
on 10/3/07 under Doc #54958 in Vol. 2783 and Page 774 of the Official Records of
Rusk Co., Texas.
 
               
428
  JEANNE S. BRACKEN, INDIVIDUALLY AND TRUSTEE   GREYSTONE OIL & GAS LLP  
06/26/2007   Recorded on 10/3/07 under Doc #54940 in Vol. 2783 and Page 713 of
the Official Records of Rusk Co., Texas.
 
               
429
  IDA B. FAMILY LIMITED PARTNERSHIP   GREYSTONE OIL & GAS LLP   06/26/2007  
Recorded on 7/17/07 under Doc #51170 in Vol. 2761 and Page 477 of the Official
Records of Rusk Co., Texas.
 
               
430
  MARGARET HUTTON AND HUSBAND, JAMES HUTTON   GREYSTONE OIL & GAS LLP  
02/13/2007   Recorded in Vol. 2741 and Page 567 of the Official Records of Rusk
Co., Texas.
 
               
431
  GARY OSWALD   GREYSTONE OIL & GAS LLP   07/05/2007   Recorded on 7/20/07 under
Doc #51314 in Vol. 2762 and Page 381 of the Official Records of Rusk Co., Texas.
 
               
432
  PATRICIA POLLARD   GREYSTONE OIL & GAS LLP   07/05/2007   Recorded on 7/20/07
under Doc #51315 in Vol. 2762 and Page 384 of the Official Records of Rusk Co.,
Texas.

Exhibit “A” - Page 40 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
433
  MARJORIE B. MUNROE   GREYSTONE OIL & GAS LLP   05/01/2007   Recorded on
7/17/07 under Doc #51179 in Vol. 2761 and Page 505 of the Official Records of
Rusk Co., Texas.
 
               
434
  ROBERT E. HEATH   GREYSTONE OIL & GAS LLP   05/01/2007   Recorded on 7/17/07
under Doc #51166 in Vol. 2761 and Page 465 of the Official Records of Rusk Co.,
Texas.
 
               
435
  MARGARET M. DAVIS   GREYSTONE OIL & GAS LLP   05/14/2007   Recorded on 7/17/07
under Doc #51176 in Vol. 2761 and Page 496 of the Official Records of Rusk Co.,
Texas.
 
               
436
  ROBIN TRIMBLE AND HUSBAND, JOHN TRIMBLE   GREYSTONE OIL & GAS LLP   02/13/2007
  Recorded in Vol. 2741 and Page 585 of the Official Records of Rusk Co., Texas.
 
               
437
  BRUCE MCMILLAN, JR FOUNDATION, INC   GREYSTONE OIL & GAS LLP   12/19/2006  
Recorded in Vol. 2741 and Page 562 in the Official Records of Rusk Co., Texas.
 
               
438
  ROBIN TRIMBLE AND HUSBAND, JOHN TRIMBLE   GREYSTONE OIL & GAS LLP   02/13/2007
  Recorded in Vol. 2741 and Page 570 in the Official Records of Rusk Co., Texas.
 
               
439
  CAROL DAVID TRAMMELL REVOCABLE TRUST   GREYSTONE OIL & GAS LLP   02/15/2007  
Recorded in Vol. 2741 and Page 573 in the Official Records of Rusk Co., Texas.
 
               
440
  CLARENCE L. MORGAN   GREYSTONE OIL & GAS LLP   02/15/2007   Recorded in Vol.
2741 and Page 576 in the Official Records of Rusk Co., Texas.
 
               
441
  MARGARET HUTTON AND HUSBAND, JAMES HUTTON   GREYSTONE OIL & GAS LLP  
02/13/2007   Recorded on 5/3/07, under Doc # 47360, in Vol 2741, Pg 579 in the
Official Records in Rusk County, Texas.
 
               
442
  CAROL DAVID TRAMMELL REVOCABLE TRUST   GREYSTONE OIL & GAS LLP   02/15/2007  
Recorded on 5/3/07, under Doc 47361, Vol 2741, Pg 582, in the Official Records
in Rusk County, Texas
 
               
443
  VIRGINIA ANN LAWRENCE AND LAWRENCE CONSOLIDATED ENTERPRISES   GREYSTONE OIL &
GAS LLP   06/26/2007   Recorded on 7/17/07, under Doc. # 51149, Vol. 2761, Page
409, in the Official Records of Rusk County, Texas.
 
               
444
  JOHN PAUL PRICE FAMILY PARTNERSHIP, LTD.   GREYSTONE OIL & GAS LLP  
06/26/2007   Recorded on 10/3/07, under Doc # 54964, Vol. 2783, Page 790, in the
Official Records of Rusk County, Texas.
 
               
445
  MARY JON BRYAN   GREYSTONE OIL & GAS LLP   06/26/2007   Recorded on 10/3/07,
under Doc. # 54971, Vol. 2793, Page 815, in the Official Records of Rusk County,
Texas.
 
               
446
  GRACE PRESBYTERY, INC.   CRATON ENERGY CORPORATION   06/24/2009   Recorded on
7/28/09, under Doc # 00084862, Vol. 2949, Page 575 in the Official Records of
Rusk County, Texas.
 
               
447
  ANN V. SEWELL   CRATON ENERGY CORPORATION   07/02/2009   Recorded on 7/28/09,
under Doc # 00084858, Vol. 2949, Page 563 in the Official Records of Rusk
County, Texas.
 
               
448
  VANITA PUDDINGTON   CRATON ENERGY CORPORATION   07/02/2009   Recorded on
7/28/09, under Doc # 00084832, Vol. 2949, Page 478, in the Official Records of
Rusk County, Texas.
 
               
449
  ROBIN LAIRD BROWN   GREYSTONE OIL & GAS LLP   09/11/2007   Memo recorded on
???? under Doc # 59230 in Vol. 2808 and Page 270 in the Official Records of Rusk
Co., Texas.
 
               
450
  BRANT BEN LAIRD   GREYSTONE OIL & GAS LLP   09/11/2007   Memo recorded on ???
under Doc #59229 in Vol. 2808 and Page 268 in the Official Records of Rusk Co.,
Texas.

Exhibit “A” - Page 41 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
451
  MICHAEL MELVIN THETFORD   GREYSTONE OIL & GAS LLP   07/13/2007   Memo recorded
on ??? under Doc #59251 in Vol. 2808 and Page 344 in the Official Records of
Rusk Co., Texas.
 
               
452
  CAROLINE E. BOONE   GREYSTONE OIL & GAS LLP   08/23/2007   Memo recorded on
5/15/08 under Doc # 65815 in Vol. 2847 and Page 493 in the Official Records of
Rusk Co., Texas.
 
               
453
  KINNEY-LINDSTROM FOUNDATION   GREYSTONE OIL & GAS LLP   01/22/2007   Recorded
in Vol. 2742 and Page 179 in the Official Records of Rusk Co., Texas.
 
               
454
  T. MOHLE LIVING TRUST, JAMES C. MOHLE, TRUSTEE   GREYSTONE OIL & GAS LLP  
07/13/2007   Memo recorded on 10/3/07 under Doc #54921 in Vol. 2783 and Page 645
in the Official Records of Rusk Co., Texas.
 
               
455
  CREE CAPITAL INVESTMENTS, FRANCIS T. CREE, AGENT   GREYSTONE OIL & GAS LLP  
07/11/2007   Memo recorded on 10/3/07 under Doc #54917 in Vol. 2783 and Page 635
in the Official Records of Rusk Co., Texas.
 
               
456
  NELL ODEN JACKSON   GREYSTONE OIL & GAS LLP   06/12/2007   Recorded on
10/3/07, under Doc # 54916, Vol 2783, Page 631, in the Official Records of Rusk
County, Texas.
 
               
457
  CHARLES P. STOREY   GREYSTONE OIL & GAS LLP   06/12/2007   Recorded on
10/3/07, under Doc # 54915, Vol. 2783, Page 627, in the Official Records of Rusk
County, Texas.
 
               
458
  ROBERT G. STOREY III   GREYSTONE OIL & GAS LLP   06/12/2007   Recorded on
10/3/07, under Doc # 54905, Vol. 2783, Page 588, in the Official Records of Rusk
County, Texas.
 
               
459
  CHRISTOPHER L. BOONE   GREYSTONE OIL & GAS LLP   09/21/2007   Memo recorded on
1/3/08 under Doc #59245 in Vol. 2808 and Page 327 in the Official Records of
Rusk Co., Texas.
 
               
460
  FRANCES ELISE STOREY LINCOLN   GREYSTONE OIL & GAS LLP   06/12/2007   Recorded
on 10/3/07, under Doc # 54918, in Vol. 2783, Page 637, in the Official Records
in Rusk County, Texas.
 
               
461
  JOHN C. STOREY   GREYSTONE OIL & GAS LLP   06/12/2007   Recorded on 10/3/07,
under Doc # 54902, in Vol. 2783, Page 575, in the Official Records of Rusk
County, Texas.
 
               
462
  RAY PEELER JR. ESTATE   GREYSTONE OIL & GAS LLP   06/12/2007   Recorded on
7/17/07, under Doc. # 51125, in Vol. 2761, Page 317, in the Official Records of
Rusk County, Texas.
 
               
463
  MARY K. KYGER   GREYSTONE OIL & GAS LLP   09/11/2007   Memo recorded on
10/3/07 under Doc #54983 in Vol. 2784 and Page 9 in the Official Records of Rusk
Co., Texas.
 
               
464
  EDGAR ROSS KYGER, IV   GREYSTONE OIL & GAS LLP   09/20/2007   Memo recorded on
10/3/07 under Doc #54984 in Vol. 2784 and Page 10 in the Official Records of
Rusk Co., Texas.
 
               
465
  SANDRA THETFORD HEMBREE   GREYSTONE OIL & GAS LLP   07/13/2007   Memo recorded
on 10/3/07 under Doc #54919 in Vol. 2783 and Page 641 in the Official Records of
Rusk Co., Texas.
 
               
466
  PATSY READ OVERMILLER   GREYSTONE OIL & GAS LLP   09/12/2007   Memo recorded
on 10/3/07 under Doc #54922 in Vol. 2783 and Page 647 in the Official Records of
Rusk Co., Texas.
 
               
467
  MADELINE T. ROAN TRUST, MADELINE T. ROAN, TRUSTEE   GREYSTONE OIL & GAS LLP  
07/13/2007   Memo recorded on 10/3/07 under Doc #54920 in Vol. 2783 and Page 643
in the Official Records of Rusk Co., Texas.
 
               
468
  MARY JLR PARTNERSHIP   GREYSTONE OIL & GAS LLP   09/12/2007   Memo recorded on
10/3/07 under Doc #54923 in Vol. 2783 and Page 649 in the Official Records of
Rusk Co., Texas.

Exhibit “A” - Page 42 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
469
  J.K. HUGHES ROYALTY TRUST BANK OF AMERICA, N.A., TRUSTEE   CRATON ENERGY
CORPORATION   12/24/2008   Recorded on 5/19/09, under Doc # 00082150, Vol. 2933,
Page 644 in the Official Records of Rusk County, Texas.
 
               
470
  WELLS RESOURCES, INC.   CRATON ENERGY CORPORATION   07/31/2009   Recorded on
9/10/09, under Doc # 00086459, Vol. 2958, Page 736 in the Official Records of
Rusk County, Texas.
Recorded on 9/1/09, under Doc # 2009- R00043102, Receipt # 521616 in the
Official Records of Smith County, Texas.
 
               
471
  DAVID P. FAIR   GREYSTONE OIL & GAS LLP   08/02/2007   Recorded on 10/3/07,
under Doc # 00054975, Vol. 2783, Page 829 in the Official Records of Rusk
County, Texas.
 
               
472
  L. W. SUGAR LIMITED PARTNERSHIP   GREYSTONE OIL & GAS LLP   07/17/2007  
Recorded on 10/3/07 under Doc # 54979 in Vol. 2783 and Page 840 in the Official
Records of Rusk Co., Texas
 
               
473
  NAVARRO COMMUNITY FOUNDATION   GREYSTONE OIL & GAS LLP   05/03/2007   Recorded
on 7/17/07 under Doc # 51167 in Vol. 2761 and Page 468 in the Official Records
of Rusk Co., Texas
 
               
474
  ESTATE OF MRS. F. A. DRANE PROPERTIES   GREYSTONE OIL & GAS LLP   05/11/2007  
Recorded on 7/17/07 under Doc # 51171 in Vol. 2761 and Page 480 in the Official
Records of Rusk Co., Texas
 
               
475
  PATRICIA LEIGH ALLEN   GREYSTONE OIL & GAS LLP   04/13/2007   Recorded on
7/17/07, under Doc #51175, Vol 2761, Pg 493 of the Official Records in Rusk
County, Texas.
 
               
476
  LYLE MCDOWELL ALLEN, III   GREYSTONE OIL & GAS LLP   04/13/2007   Recorded on
7/17/07, under Doc # 51120, Vol. 2761, Pg. 302, in the Official Records of Rusk
County, Texas.
 
               
477
  BETTY MCGLOTHLIN ARMSTRONG   GREYSTONE OIL & GAS LLP   04/30/2007   Recorded
on 7/17/07, under Doc # 51156, Vol. 2761, Pg. 433 in the Official Records of
Rusk County, Texas.
 
               
478
  TERESA SWINDLE   GREYSTONE OIL & GAS LLP   04/13/2007   Recorded on 5/4/07,
under Doc # 47518, Vol 2742, Pg 276, in the Official Records of Rusk County,
Texas.
 
               
479
  NANCY WILSON HUMPHREY   GREYSTONE OIL & GAS LLP   04/13/2007   Recorded on
05/04/07, Under Doc # 47517, Vol. 2742, Pg. 273, in the Official Records of Rusk
County, Texas.
 
               
480
  LUCILLE WALKER SUMMERS   GREYSTONE OIL & GAS LLP   07/30/2007   Recorded on
10/3/07 under Doc # 54973 in Vol. 2783 and Page 822 in the Official Records of
Rusk Co., Texas
 
               
481
  J.E. DAY, JR.   CRATON ENERGY CORPORATION   12/09/2008   Recorded on 2/27/09,
under Doc # 00078711, Vol. 2915, Page 259 in the Official Records of Rusk
County, Texas.
 
               
482
  CLYDE M. GIBSON   CRATON ENERGY CORPORATION   07/10/2008   Recorded on
9/24/08, under Doc # 00072696, Vol. 2883, Page 624 in the Official Records of
Rusk County, Texas.
 
               
483
  ODIE GIBSON   CRATON ENERGY CORPORATION   07/10/2008   Recorded on 9/24/08,
under Doc # 00072693, Vol. 2883, Page 615 in the Official Records of Rusk
County, Texas.
 
               
484
  MARY J. HOLT   CRATON ENERGY CORPORATION   07/23/2008   Recorded on 9/24/08,
under Doc # 00072688, Vol. 2883, Page 600 in the Official Records of Rusk
County, Texas.
 
               
485
  JOHN S. HOLT   CRATON ENERGY CORPORATION   07/23/2008   Recorded on 9/24/08,
under Doc # 00072689, Vol. 2883, Page 603 in the Official Records of Rusk
County, Texas.

Exhibit “A” - Page 43 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
486
  WALLACE P. GIBSON   CRATON ENERGY
CORPORATION   07/10/2008   Recorded on 9/24/08, under Doc # 00072695, Vol. 2883,
Page 621 in the Official Records of Rusk County, Texas.
 
               
487
  RVD PARTNERSHIP   CRATON ENERGY
CORPORATION   12/09/2008   Recorded on 2/27/09, under Doc # 00078710, Vol. 2915,
Page 256 in the Official Records of Rusk County, Texas.
 
               
488
  P.J.C. OIL NUMBER ONE, INC.   CRATON ENERGY
CORPORATION   11/04/2008   Recorded on 12/17/08, under Doc # 00076138, Vol.
2901, Page 446 in the Official Records of Rusk County, Texas.
 
               
489
  CHARLES P. STOREY   GREYSTONE OIL & GAS
LLP   06/28/2007   Recorded on 7/20/07 under Doc 51311 in Vol. 2762 and Page 372
in the Official Records of Rusk Co., Texas.
 
               
490
  MARY R. DARK   GREYSTONE OIL & GAS
LLP   06/12/2007   Recorded on 7/20/07 under Doc 51312 in Vol. 2762 and Page 375
in the Official Records of Rusk Co., Texas.
 
               
491
  PAMELA B. BURKE   GREYSTONE OIL & GAS
LLP   10/30/2007   Recorded on Jan. 3, 2008, under Doc # 59266, Vol. 2808, Page
388, in the Official Records of Rusk Co., Texas.
 
               
492
  JOHN C. STOREY   GREYSTONE OIL & GAS
LLP   06/28/2007   Recorded on 10/3/07, under Doc # 54978 Vol. 2783, Page 837,
in the Official Records of Rusk Co., Texas.
 
               
493
  FRANCES ELISE STOREY
LINCOLN   GREYSTONE OIL & GAS
LLP   06/28/2007   Recorded on 10/3/07, under Doc. # 54977, Vol. 2783, Page 834,
in the Official Records of Rusk Co., Texas.
 
               
494
  ROBERT G. STOREY III   GREYSTONE OIL & GAS
LLP   09/21/2007   Recorded on 10/3/07, under Doc. # 54941, Vol. 2783, Page 716,
in the Official Records of Rusk Co., Texas.
 
               
495
  J.K. HUGHES ROYALTY TRUST BANK OF AMERICA, N.A., TRUSTEE   CRATON ENERGY
CORPORATION   12/24/2008   Recorded on 5/19/09, under Doc # 00082149, Vol. 2933,
Page 642 in the Official Records of Rusk County, Texas.
 
               
496
  SUSAN WILLS BURKE   CRATON ENERGY
CORPORATION   11/18/2009   Recordedon 2/5/2010, under Doc # 00091249, Vol. 2987,
Page 631 in the Official Records of Rusk County, Texas.
 
               
497
  KATHRYN B. ZACK   CRATON ENERGY
CORPORATION   11/18/2009   Recorded on 2/5/2010, under Doc # 00091248, Vol.
2987, Page 627 in the Official Records of Rusk County, Texas.
 
               
498
  RONALD L. STEVENS   GREYSTONE OIL & GAS
LLP   09/11/2007   Recorded on 10/3/07 under Doc 54949 in Vol. 2783 and Page 742
in the Official Records of Rusk Co., Texas.
 
               
499
  MELESIA STEVENS   GREYSTONE OIL & GAS
LLP   09/11/2007   Recorded on 10/3/07 under Doc 54952 in Vol 2783, Pg 751, in
the Official Records of Rusk County, Texas.
 
               
500
  TRECIA S. ROBERTS   GREYSTONE OIL & GAS
LLP   09/11/2007   Recorded on 10/3/07 under Doc 54951 in Vol 2783, Pg 748 in
the Official Records of Rusk County, Texas.
 
               
501
  GENEVA BLACKWELL
STEVENS GREER   GREYSTONE OIL & GAS
LLP   09/11/2007   Recorded on 10/3/07 under Doc 54950 in Vol. 2783 and Page 745
in the Official Records of Rusk Co., Texas.
 
               
502
  ANNIE RAY B. SMITH, ET AL   GREYSTONE OIL & GAS
LLP   09/13/2007   Recorded on 10/4/07 under Doc 55042 in Vol. 2784 and Page 282
in the Official Records of Rusk Co., Texas.
 
               
503
  JAMES LEE BLACKWELL   GREYSTONE OIL & GAS
LLP   09/11/2007   Recorded on 10/3/07 under Doc 54953 in Vol. 2783 and Page 754
in the Official Records of Rusk Co., Texas.

Exhibit “A” - Page 44 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
504
  MARILYN P. WELSH   GREYSTONE OIL & GAS
LLP   03/19/2007   Recorded on 5/4/07 under Doc 47476 in Vol. 2742 and Page 151
in the Official Records of Rusk Co., Texas.
 
               
505
  D. H. SNYDER, III   GREYSTONE OIL & GAS
LLP   03/19/2007   Recorded in Vol. 2742 and Page 176 in the Official Records of
Rusk Co., Texas.
 
               
506
  CLARA NELL WHEELIS
CULVER KAUFMANN   GREYSTONE OIL & GAS
LLP   03/14/2007   Recorded on 5/4/07 under Doc 47472 in Vol. 2742 and Page 137
in the Official Records of Rusk Co., Texas.
 
               
507
  DOROTHY KNOLLE
ROUTT   GREYSTONE OIL & GAS
LLP   04/30/2007   Recorded on 7/17/07, under Doc # 51169, Vol. 2761, Pg. 474,
in the Official Records of Rusk County, Texas.
 
               
508
  JANET H. RANDLE   CRATON ENERGY
CORPORATION   08/21/2008   Recorded on 9/24/08, under Doc # 00072698, Vol. 2883,
Page 630 in the Official Records of Rusk County, Texas.
 
               
509
  FRANK W. LIECK   CRATON ENERGY
CORPORATION   08/21/2008   Recorded on 9/24/08, under Doc # 00072702, Vol. 2883,
Page 642 in the Official Records of Rusk County, Texas.
 
               
510
  MARIE ELIAS   CRATON ENERGY
CORPORATION   08/21/2008   Recorded on 9/24/08, under Doc # 00072673, Vol. 2883,
Page 553 in the Official Records of Rusk County, Texas.
 
               
511
  JOHN JAY LIECK   CRATON ENERGY
CORPORATION   08/21/2008   Recorded on 9/24/08, under Doc # 00072680, Vol. 2883,
Page 574 in the Official Records of Rusk County, Texas.
 
               
512
  TERSE H. CHEWNING   CRATON ENERGY
CORPORATION   08/21/2008   Recorded on 9/24/08, under Doc # 00072697, Vol. 2883,
Page 627 in the Official Records of Rusk County, Texas.
 
               
513
  ALBERT C. HOOD   CRATON ENERGY
CORPORATION   08/21/2008   Recorded on 9/24/08, under Doc # 00072676, Vol. 2883,
Page 562 in the Official records of Rusk County, Texas.
 
               
514
  PAUL C. MOORE   CRATON ENERGY
CORPORATION   02/06/2009   Recorded on 5/19/09, under Doc # 00082119, Vol. 2933,
Page 530 in the Official Records of Rusk County, Texas.
 
               
515
  KINNEY-LINDSTROM
FOUNDATION   GREYSTONE OIL & GAS
LLP   04/25/2007   Recorded in Vol. 2758 and Page 834 in the Official Records of
Rusk Co., Texas.
 
               
516
  E. M. BEALLE, III   GREYSTONE OIL & GAS
LLP   06/13/2007   Recorded on 7/17/07 under Doc 51163 in Vol. 2761 and Page 456
in the Official Records of Rusk Co., Texas.
 
               
517
  REAGAN EUGENE
PORTER   GREYSTONE OIL & GAS
LLP   06/07/2007   Recorded on 10/3/07 under Doc 54966 in Vol. 2783 and Page 796
in the Official Records of Rusk Co., Texas.
 
               
518
  GILDA MATOIAN
MOUSER   GREYSTONE OIL & GAS
LLP   06/13/2007   Recorded on 7/17/07 under Doc 51124 in Vol. 2761 and Page 314
in the Official Records of Rusk Co., Texas.
 
               
519
  DANA MAX ZIVIN   GREYSTONE OIL & GAS
LLP   06/13/2007   Recorded on 7/17/07 under Doc 51123 in Vol. 2761 and Page 311
in the Official Records of Rusk Co., Texas.
 
               
520
  MARK LEE ZIVIN   GREYSTONE OIL & GAS
LLP   06/13/2007   Recorded on 7/20/07 under Doc 51313 in Vol. 2762 and Page 378
in the Official Records of Rusk Co., Texas.
 
               
521
  MARCIA NELL HODGES
GLIDDON
Cheryl Chrisman AIF   CRATON ENERGY
CORPORATION   05/13/2009   Recorded on 9/1/09, under Doc # 00086122, Vol. 2957,
Page 252 in the Official Records of Rusk County, Texas.
 
               
522
  FREDDA HODGES
WILLIAMS   CRATON ENERGY
CORPORATION   06/11/2009   Recorded on 9/1/09, under Doc # 00086120, Vol. 2957,
Page 243 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 45 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
523
  WILLIAM B. HODGES   CRATON ENERGY
CORPORATION   05/13/2009   Recorded on 7/28/09, under Doc # 00084865, Vol. 2949,
Page 586 in the Official Records of Rusk County, Texas.
 
               
524
  BOBBY WAYNE HODGES   CRATON ENERGY
CORPORATION   05/13/2009   Recorded on 7/28/09, under Doc # 00084843, Vol. 2949,
Page 513 in the Official Records of Rusk County, Texas.
 
               
525
  JOE H. HANCOCK   CRATON ENERGY
CORPORATION   10/05/2009   Recorded on 10/20/09, under Doc # 00087774, Vol.
2966, Page 539 in the Official Records of Rusk County, Texas.
 
               
526
  JAMES W. PLUMMER   CRATON ENERGY
CORPORATION   10/02/2009   Recorded on 10/20/09, under Doc # 00087753, Vol.
2966, Page 459 in the Official Records of Rusk County, Texas.
 
               
527
  JILL P. BOCK   CRATON ENERGY
CORPORATION   10/02/2009   Recorded on 10/20/09, under Doc # 00087752, Vol.
2966, Page 455 in the Official Records of Rusk County, Texas.
 
               
528
  RANDALL W. PLUMMER   CRATON ENERGY
CORPORATION   10/02/2009   Recorded on 10/28/09, under Doc # 00088124, Vol.
2968, Page 743 in the Official Records of Rusk County, Texas.
 
               
529
  JOHN PAUL ANDERSON   CRATON ENERGY
CORPORATION   11/24/2009   Recorded on 2/5/2010, under Doc # 00091245, Vol.
2987, Page 617 in the Official Records of Rusk County, Texas.
 
               
530
  PATRIC R. MCCONN   CRATON ENERGY
CORPORATION   11/30/2009   Recorded on 2/23/2010, under Doc # 00091867, Vol.
2991, Page 5 in the Official Records of Rusk County, Texas.
 
               
531
  JOHN L. WRIGHT REVOCABLE TRUST Dated 10/9/1990   CRATON ENERGY
CORPORATION   12/01/2009   Recorded on 2/23/2010, under Doc # 00091868, Vol.
2991, Page 8 in the Official Records of Rusk County, Texas.
 
               
532
  HOLARUD OIL PARTNERS
#6   CRATON ENERGY
CORPORATION   11/30/2009   Recorded on 2/23/2010, under Doc # 00091870, Vol.
2991, Page 23 in the Official Records of Rusk County, Texas.
 
               
533
  BOB WHITE 1988
MINERAL INTEREST
PARTNERSHIP   CRATON ENERGY
CORPORATION   11/20/2009   Recorded on 2/23/2010, under Doc # 00091871, Vol.
2991, Page 27 in the Official Records of Rusk County, Texas.
 
               
534
  MILLSPAUGH FAMILY
HOLDINGS, LLC   CRATON ENERGY
CORPORATION   11/20/2009   Recorded on 2/23/2010, under Doc # 00091872, Vol.
2991, Page 31 in the Official Records of Rusk County, Texas.
 
               
535
  RMP OPERATING
COMPANY   CRATON ENERGY
CORPORATION   12/01/2009   Recorded on 2/23/2010, under Doc # 00091873, Vol.
2991, Page 35 in the Official Records of Rusk County, Texas.
 
               
536
  KAY JANICE HEHR TRUST — 99   CRATON ENERGY
CORPORATION   11/24/2009   Recorded on 2/5/2010, under Doc # 00091250, Vol.
2987, Page 635 in the Official Records of Rusk County, Texas.
 
               
537
  BETTY W. WRIGHT   CRATON ENERGY
CORPORATION   12/01/2009   Recorded on 2/5/2010, under Doc # 00091257, Vol.
2987, Page 662 in the Official Records of Rusk County, Texas.
 
               
538
  HC ROYALTY
PARTNERSHIP   CRATON ENERGY
CORPORATION   11/24/2009   Recorded on 2/5/2010, under Doc # 00091255, Vol.
2987, Page 655 in the Official Records of Rusk County, Texas.
 
               
539
  WILLIAM N. THAMS TRUST   CRATON ENERGY
CORPORATION   10/21/2009   Recorded on 2/5/2010, under Doc # 00091253, Vol.
2987, Page 647 in the Official Records of Rusk County, Texas.
 
               
540
  MILT RESOURCES, INC.   CRATON ENERGY
CORPORATION   11/30/2009   Recorded on 2/5/2010, under Doc # 00091252, Vol.
2987, Page 643 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 46 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
541
  LITTLE EYES, LP   CRATON ENERGY
CORPORATION   10/21/2009   Recorded on 12/7/2009, under Doc # 00089352, Vol.
2976, Page 636 in the Official Records of Rusk County, Texas.
 
               
542
  BILL SHEDD c/o AFTCO MGF CO., INC.   CRATON ENERGY
CORPORATION   12/01/2009   Recorded on 3/18/2010, under Doc # 00092825, Vol.
2997, Page 815 in the Official Records of Rusk County, Texas.
 
               
543
  SARAH I. WRIGHT   CRATON ENERGY
CORPORATION   12/01/2009   Recorded on 3/18/2010, under Doc # 00092826, Vol.
2997, Page 819 in the Official Records of Rusk County, Texas.
 
               
544
  PAUL J. SIMS   CRATON ENERGY
CORPORATION   12/01/2009   Recorded on 3/18/2010, under Doc # 00092827, Vol.
2997, Page 823 in the Official Records of Rusk County, Texas.
 
               
545
  WILLIAM H. PLUMMER   CRATON ENERGY
CORPORATION   10/02/2009   Recorded on 12/7/2009, under Doc # 00089357, Vol.
2976, Page 660 in the Official Records of Rusk County, Texas.
 
               
546
  MARTHA LOUISE
THRASH FOWLER   GREYSTONE OIL & GAS
LLP   05/16/2007   Recorded on 7/17/07 under Doc # 51173 in Vol. 2761 and Page
486 in the Official Records of Rusk Co., Texas.
 
               
547
  MARY LOU BRADFORD   GREYSTONE OIL & GAS
LLP   05/16/2007   Recorded on 7/17/07 under Doc # 51178 in Vol. 2761 and Page
502 in the Official Records of Rusk Co., Texas.
 
               
548
  LYNN ANDLER   GREYSTONE OIL & GAS
LLP   05/16/2007   Recorded on 7/06/07 under Doc # 50654 in Vol. 2758 and Page
831 in the Official Records of Rusk Co., Texas.
 
               
549
  SUSAN SASSER   CRATON ENERGY
CORPORATION   06/30/2009   Recorded on 7/28/09, under Doc # 00084857, Vol. 2949,
Page 560 in the Official Records of Rusk County, Texas.
 
               
550
  LARRY D. POWELL & DORIS R. POWELL REVOCABLE LIVING TRUST   CRATON ENERGY
CORPORATION   05/29/2009   Recorded on 7/28/09, under Doc # 00084846, Vol. 2949,
Page 524 in the Official Records of Rusk County, Texas.
 
               
551
  NANCY J. LAMPTON   CRATON ENERGY
CORPORATION   05/29/2009   Recorded on 7/28/09, under Doc # 00084845, Vol. 2949,
Page 521 in the Official Records of Rusk County, Texas.
 
               
552
  DAVID SCOTT STARE   CRATON ENERGY
CORPORATION   06/18/2009   Recorded on (couldn’t find date), under Doc #
00084833, Vol. 2949, Page 481 in the Official Records of Rusk County, Texas.
 
               
553
  FREDERICK ALLEN
STARE   CRATON ENERGY
CORPORATION   06/18/2009   Recorded on 7/28/09, under Doc # 00084861, Vol. 2949,
Page 572 in the Official Records of Rusk County, Texas.
 
               
554
  MARY SUSAN STARE
WILKINSON   CRATON ENERGY
CORPORATION   06/18/2009   Recorded on 7/28/09, under Doc # 00084859, Vol. 2949,
Page 566 in the Official Records of Rusk County, Texas.
 
               
555
  ASA BENTON ALLEN   CRATON ENERGY
CORPORATION   06/18/2009   Recorded on 7/28/09, under Doc # 00084840, Vol. 2949,
Page 504 in the Official Records of Rusk County, Texas.
 
               
556
  FRED A. FRERE, III   CRATON ENERGY
CORPORATION   12/15/2009   Recorded on 3/18/2010, under Doc # 00092824, Vol.
2997, Page 812 in the Official Records of Rusk County, Texas.
 
               
557
  DERRYL WOOD   GREYSTONE OIL & GAS
LLP   04/10/2007   Recorded on 5/04/07 under Doc # 47514 in Vol. 2742 and Page
264 of the Official Records of Rusk Co., Texas.

Exhibit “A” - Page 47 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
558
  DIANE BRISTER
SCHLEICHTE   GREYSTONE OIL & GAS
LLP   04/10/2007   Recorded on 5/04/07 under Doc # 47490 in Vol. 2742 and Page
192 of the Official Records of Rusk Co., Texas.
 
               
559
  SEAMON JEFFERY
WOMACK,
INDIVIDUALLY AND AS
TRUSTEE   GREYSTONE OIL & GAS
LLP   04/10/2007   Recorded on 5/04/07 under Doc # 47513 in Vol. 2742 and Page
261 of the Official Records of Rusk Co., Texas.
 
               
560
  JOHN CARL BRISTER   GREYSTONE OIL & GAS
LLP   04/10/2007   Recorded on 5/04/07 under Doc # 47491 in Vol. 2742 and Page
195 of the Official Records of Rusk Co., Texas.
 
               
561
  JANN SMITH   GREYSTONE OIL & GAS
LLP   03/29/2007   Recorded on 5/04/07 under Doc # 47511 in Vol. 2742 and Page
255 of the Official Records of Rusk Co., Texas.
 
               
562
  RAYMOND TERRY
MULLINS   GREYSTONE OIL & GAS
LLP   03/29/2007   Recorded on 5/04/07 under Doc # 47488 in Vol. 2742 and Page
186 of the Official Records of Rusk Co., Texas.
 
               
563
  IMOGENE MULLINS   GREYSTONE OIL & GAS
LLP   03/29/2007   Recorded on 5/04/07 under Doc # 47489 in Vol. 2742 and Page
189 of the Official Records of Rusk Co., Texas.
 
               
564
  CAMILLE MINOR
BRACKEEN PATTERSON   MULLINS & WHITE
EXPLORATION, INC   11/11/2005   Memo Recorded on 12/8/05, under Doc #21960, Vol.
2608, Page 173 in the Official Records in Rusk County, Texas.
 
               
565
  PATSY MINOR OSBURN   MULLINS & WHITE
EXPLORATION, INC   11/11/2005   Memo Recorded on 12-8-05, under Doc # 21959,
Vol. 2608, Pg. 171 in the Official Records in Rusk County, Texas.
 
               
566
  F. J. BLACKWELL   GREYSTONE OIL & GAS
LLP   02/02/2007   Recorded in Vol. 2742 and Page 141 in the Official Records of
Rusk Co., Texas.
 
               
567
  JAMES LEE BLACKWELL   GREYSTONE OIL & GAS
LLP   02/08/2007   Recorded in Vol. 2741 and Page 597 in the Official Records of
Rusk Co., Texas.
 
               
568
  CARLA JEAN
BLACKWELL   GREYSTONE OIL & GAS
LLP   02/16/2007   Recorded in Vol. 2741 and Page 588 in the Official Records of
Rusk Co., Texas.
 
               
569
  TRECIA S. ROBERTS   GREYSTONE OIL & GAS
LLP   02/07/2007   Recorded in Vol. 2741 and Page 603 in the Official Records of
Rusk Co., Texas.
 
               
570
  MELESIA STEVENS   GREYSTONE OIL & GAS
LLP   02/07/2007   Recorded in Vol. 2741 and Page 606 in the Official Records of
Rusk Co., Texas.
 
               
571
  RONALD L. STEVENS   GREYSTONE OIL & GAS
LLP   02/07/2007   Recorded in Vol. 2741 and Page 600 in the Official Records of
Rusk Co., Texas.
 
               
572
  VIRGIE JEAN
BLACKWELL   GREYSTONE OIL & GAS
LLP   02/16/2007   Recorded in Vol. 2741 and Page 591 in the Official Records of
Rusk Co., Texas.
 
               
573
  ANNIE RAY B. SMITH   GREYSTONE OIL & GAS
LLP   02/14/2007   Memo recorded in Vol. 2741 and Page 609 in the Official
Records of Rusk Co., Texas.
 
               
574
  DERRYL WOOD   GREYSTONE OIL & GAS
LLP   03/19/2007   Recorded on 5/04/07 under Doc # 47458 in Vol. 2742 and Page
89 in the Official Records of Rusk Co., Texas.
 
               
575
  BILLY L. BLEDSOE, JR.   CRATON ENERGY
CORPORATION   07/28/2008   Recorded on 9/24/08, under Doc # 00072694, Vol. 2883,
Page 618 in the Official Records of Rusk County, Texas.
 
               
576
  BONNIE WRIGHT
CRAWFORD   GREYSTONE OIL & GAS
LLP   09/04/2007   Recorded on 10/4/07 under Instr. No. 2007- R00051086 in the
Official Records of Smith Co., Texas.
 
               
577
  JOY VERN WRIGHT   GREYSTONE OIL & GAS
LLP   09/04/2007   Recorded on 10/4/07 under Instr. No. 2007- R00051085 in the
Official Records of Smith Co., Texas.

Exhibit “A” - Page 48 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
578
  JAMES PERRY WOOLLEY   GREYSTONE OIL & GAS
LLP   04/26/2007   Recorded on 7/17/07, under Doc # 51189, Vol. 2761, Pg. 550,
in the Official Records of Rusk County, Texas.
 
               
579
  MARGARET WOOLLEY   CRATON ENERGY
CORPORATION   11/10/2008   Recorded on 4/8/09, under Doc # 00080441, Vol. 2924,
Page 475 in the Official Records of Rusk County, Texas.
 
               
580
  SHANNON LEE
MCMURREY   CRATON ENERGY
CORPORATION   11/14/2008   Recorded on 12/17/08, under Doc # 00076131, Vol.
2901, Page 421 in the Official Records of Rusk County, Texas.
 
               
581
  RAYMOND WOOLLEY   CRATON ENERGY
CORPORATION   11/06/2008   Recorded on 2/27/09, under Doc # 00078737, Vol. 2915,
Page 354 in the Official Records of Rusk County, Texas.
 
               
582
  BLAINE A. HOLBROOK   CRATON ENERGY
CORPORATION   11/06/2009   Recorded on 12/17/08, under Doc # 00076142, Vol.
2901, Page 458 in the Official Records of Rusk County, Texas.
 
               
583
  KIMBELL OIL COMPANY   GREYSTONE OIL & GAS
LLP   03/15/2007   Recorded in Vol. 2742, Page 154 in the Official Records of
Rusk Co., Texas.
 
               
584
  J. S. SLACK III   GREYSTONE OIL & GAS
LLP   09/25/2007   Recorded on 10/3/07 under Doc # 54903 in Vol. 2783 and Page
579 in the Official Records of Rusk Co., Texas.
 
               
585
  PAULA PROPERTIES, LLC   GREYSTONE OIL & GAS
LLP   09/17/2009   Recorded on 1/3/09, under Doc. # 59255, Vol. 2808, Page 352,
in the Official Records of Rusk County, Texas.
 
               
586
  SLACK PROPERTIES, LLC   GREYSTONE OIL & GAS
LLP   10/17/2009   Recorded on 1-3-08, Under Doc # 59256, Vol. 2808, Page 357,
in the Official Records of Rusk County, Texas.
 
               
587
  GENE POWELL   CRATON ENERGY
CORPORATION   05/26/2009   Recorded on 7/28/09, under Doc # 00084868, Vol. 2949,
Page 598 in the Official Records of Rusk County, Texas.
 
               
588
  DAVID POWELL   CRATON ENERGY
CORPORATION   05/26/2009   Recorded on 7/28/09, under Doc # 00084867, Vol. 2949,
Page 594 in the Official Records of Rusk County, Texas.
 
               
589
  FRANK RANDOLPH   CRATON ENERGY
CORPORATION   05/26/2009   Recorded on 7/28/09, under Doc # 00084866, Vol. 2949,
Page 590 in the Official Records of Rusk County, Texas.
 
               
590
  THE SALVATION ARMY
OF TYLER TEXAS   GREYSTONE OIL & GAS
LLP   07/02/2007   Recorded on 1/3/08, under Doc # 59241, Vol. 2808, Page 310,
in the Official Records of Rusk County, Texas.
 
               
591
  DEW CEMETERY   GREYSTONE OIL & GAS
LLP   10/22/2007   Recorded on 1/3/08, under Doc # 59248 in Vol. 2808, Page 335
in the Official Records of Rusk County, Texas.
 
               
592
  KEVEN MCSPADDEN   GREYSTONE OIL & GAS
LLP   09/11/2007   Recorded on 1/3/08, under Doc # 59259, Vol. 2808, Page 367,
in the Official Records in Rusk County, Texas.
 
               
593
  BAYLOR UNIVERSITY
MEDICAL CENTER   GREYSTONE OIL & GAS
LLP   07/19/2007   Recorded on 10/3/07, under Doc # 54972, Vol. 2783, Page 818
in the Official Records of Rusk County, Texas.
 
               
594
  ARMSTRONG CEMETERY   GREYSTONE OIL & GAS
LLP   04/28/2007   Recorded on Oct. 3, 2007, under Doc. # 54956, Vol. 2783, Page
768, in the Official Records of Rusk Co., Texas.
 
               
595
  WESTMINISTER BIBLE
CHURCH   GREYSTONE OIL & GAS
LLP   11/09/2007   Recorded on Oct. 3, 2007, under Doc 54945, Vol. 2783, Page
729, in the Official Records of Rusk Co., Texas.

Exhibit “A” - Page 49 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
596
  PAT MCSPADDEN   GREYSTONE OIL & GAS
LLP   09/11/2007   Recorded on 10/3/07, under Doc # 54942, Vol. 2783, Page 719,
in the Official Records of Rusk County, Texas.
 
               
597
  LAKEWOOD MEMORIAL
CEMETERY   GREYSTONE OIL & GAS
LLP   08/01/2007   Recorded on 10/3/07, under Doc # 54955, Vol. 2783, Page 762,
in the Official Records of Rusk County, Texas.
 
               
598
  JOSEPHINE WILBANKS   GREYSTONE OIL & GAS
LLP   08/22/2007   Recorded on 10/3/07, under Doc # 54963, Vol. 2783, Page 787,
in the Official Records of Rusk County, Texas.
 
               
599
  FIRST FREE WILL BAPTIST CHURCH, INC.   GREYSTONE OIL & GAS
LLP   09/10/2007   Recorded on 10/3/07, under Doc # 54946, Vol. 2783, Page 732,
in the Official Records of Rusk County, Texas.
 
               
600
  ELLER DREW COX   CRATON ENERGY
CORPORATION   04/09/2009   Recorded on 5/19/09, under Doc # 00082148, Vol. 2933,
Page 639 in the Official Records of Rusk County, Texas.
 
               
601
  ROBERT B. RAY, ET AL   CRATON ENERGY
CORPORATION   12/18/2008   Recorded on 2/27/09, under Doc # 00078708, Vol. 2915,
Page 248 in the Official Records of Rusk County, Texas.
 
               
602
  ROBILYNN BIRDWELL
BRATTON   CRATON ENERGY
CORPORATION   02/03/2009   Recorded on 2/27/09, under Doc # 00078719, Vol. 2915,
Page 283 in the Official Records of Rusk County, Texas.
 
               
603
  THOMAS ALLEN
BIRDWELL   CRATON ENERGY
CORPORATION   02/26/2009   Recorded on 5/19/09, under Doc # 00082129, Vol. 2933,
Page 564 in the Official Records of Rusk County, Texas.
 
               
604
  CINTHIA HAMPTON   CRATON ENERGY
CORPORATION   04/29/2009   Recorded on 5/19/09, under Doc # 00082164, Vol. 2933,
Page 631 in the Official Records of Rusk County, Texas.
 
               
605
  SANDRA LUTZ HILL   CRATON ENERGY
CORPORATION   04/30/2009   Recorded on 5/19/09, under Doc # 00082165, Vol. 2933,
Page 700 in the Official Records of Rusk County, Texas.
 
               
606
  VENABLE ROYALTY, LTD   CRATON ENERGY
CORPORATION   03/09/2009   Recorded on 4/8/09, under Doc # 00080475, Vol. 2924,
Page 597 in the Official Records of Rusk County, Texas.
 
               
607
  J.W. BIRDWELL   CRATON ENERGY
CORPORATION   08/07/2008   Recorded on 9/24/08, under Doc # 00072675, Vol. 2883,
Page 559 in the Official Records of Rusk County, Texas.
 
               
608
  DELOICE LUTZ   CRATON ENERGY
CORPORATION   11/12/2008   Recorded on 12/17/08, under Doc # 00076141, Vol.
2901, Page 455 in the Official Records of Rusk County, Texas.
 
               
609
  MAXINE BIRDWELL
MOON   CRATON ENERGY
CORPORATION   08/13/2008   Recorded on 12/17/08, under Doc # 00076143, Vol.
2901, Page 463 in the Official Records of Rusk County, Texas.
 
               
610
  JOAN RICHARDS
BIRDWELL   CRATON ENERGY
CORPORATION   02/04/2009   Recorded on 2/27/09, under Doc # 00078736, Vol. 2915,
Page 351 in the Official Records of Rusk County, Texas.
 
               
611
  SUSAN ALVES
BONNETTE   CRATON ENERGY
CORPORATION   02/03/2009   Recorded on 2/27/09, under Doc # 00078724, Vol. 2915,
Page 299 in the Official Records of Rusk County, Texas.
 
               
612
  R. H. VENABLE PROPERTIES LTD.   CRATON ENERGY
CORPORATION   12/30/2008   Recorded on 1/22/09, under Doc # 00077422, Vol. 2908,
Page 143 in the Official Records of Rusk County, Texas.
 
               
613
  SPINDLETOP EXPLORATION COMPANY, INC.   CRATON ENERGY
CORPORATION   12/30/2008   Recorded on 1/22/09, under Doc # 00077421, Vol. 2908,
Page 139 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 50 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
614
  CHRIS LUTZ   CRATON ENERGY
CORPORATION   11/12/2008   Recorded on 12/17/08, under Doc # 00076137, Vol.
2901, Page 443 in the Official Records of Rusk County, Texas.
 
               
615
  G.F. RAY, SR. TRUST GEORGE W. COLEMAN - TRUSTEE   CRATON ENERGY
CORPORATION   02/18/2009   Recorded on 7/28/09, under Doc # 00084870, Vol. 2949,
Page 606 in the Official Records of Rusk County, Texas.
 
               
616
  DORIS LUTZ HUDSON   CRATON ENERGY
CORPORATION   06/02/2009   Recorded on 7/28/09, under Doc # 00084848, Vol. 2949,
Page 531 in the Official Records of Rusk County, Texas.
 
               
617
  ST. MARK’S EPISCOPAL CHURCH   CRATON ENERGY
CORPORATION   09/04/2009   Recorded on 2/23/2010, under Doc # 00091869, Vol.
2991, Page 12 in the Official Records of Rusk County, Texas.
 
               
618
  MARY LYNN PATTON
TRUST   CRATON ENERGY
CORPORATION   09/25/2009   Recorded on 3/12/2010, under Doc # 00092611, Vol.
2996, Page 817 in the Official Records of Rusk County, Texas.
 
               
619
  ROXIBETH B. MILLER TRUST   CRATON ENERGY
CORPORATION   09/25/2009   Recorded on 3/12/2010, under Doc # 00092615,
Vol.2996, Page 833 in the Official Records of Rusk County, Texas.
 
               
620
  BENJAMIN HOYT
PATTON   CRATON ENERGY
CORPORATION   09/25/2009   Recorded on 3/18/2010, under Doc # 00092822, Vol.
2997, Page 806 in the Official Records of Rusk County, Texas.
 
               
621
  ROBERT H. PATTON, JR.   CRATON ENERGY
CORPORATION   09/25/2009   Recorded on [date], under Doc # 00092820, Vol. 2997,
Page 799 in the Official Records of Rusk County, Texas.
 
               
622
  KYLE DAWSON PATTON   CRATON ENERGY
CORPORATION   09/25/2009   Recorded on 3/18/2010, under Doc # 00092821, Vol.
2997, Page 803 in the Official Records of Rusk County, Texas.
 
               
623
  WALTER A. SCHMID, III   CRATON ENERGY
CORPORATION   08/08/2008   Recorded on 9/24/08, under Doc # 00072684, Vol. 2883,
Page 587 in the Official Records of Rusk County, Texas.
 
               
624
  WILLIAM WOLFE
SCHMID   CRATON ENERGY
CORPORATION   08/08/2008   Recorded on 9/24/08, under Doc # 00072683, Vol. 2883,
Page 584 in the Official Records of Rusk County, Texas.
 
               
625
  DAWN ANDREA DARILEK, TRUSTEE OF THE DAWN DARILEK RESID. TRUS   CRATON ENERGY
CORPORATION   11/11/2008   Recorded on 1/2/09, under Doc # 2009- R00000027,
Receipt # 496706 in the Official Records of Smith County, Texas. Recorded on
12/17/08, under Doc # 00076140, Vol. 2901, Page 452 in the Official Records of
Rusk County, Texas.
 
               
626
  DEVERI MARIE DARILEK REPPETO, TRUSTEE OF “ RESID. TRUST   CRATON ENERGY
CORPORATION   11/11/2008   Recorded on 1/2/09, under Doc # 2009- R00000033,
Receipt # 496706 in the Official Records of Smith County, Texas. Recorded on
12/17/08, under Doc # 00076130, Vol. 2901, Page 418 in the Official Records of
Rusk County, Texas.
 
               
627
  DETRI CHRISTINE DARILEK, TRUSTEE OF THE “ RESID. TRUST   CRATON ENERGY
CORPORATION   11/11/2008   Recorded on 1/2/09, under Doc # 2009- R00000032,
Receipt # 496706 in the Official Records of Smith County, Texas. Recorded on
12/17/08, under Doc # 00076132, Vol. 2901, Page 427 in the Official Records of
Rusk County, Texas.

Exhibit “A” - Page 51 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
628
  ARLETTE MARIE
TIEMANN STROEH   CRATON ENERGY
CORPORATION   10/17/2008   Recorded on 1/2/09, under Doc # 2009- R00000031,
Receipt # 496706 in the Official Records of Smith County, Texas. Recorded on
12/17/09, under Doc # 00076133, Vol. 2901, Page 430 in the Official Records of
Rusk County, Texas.
 
               
629
  NELSON EVERETT
TIEMANN   CRATON ENERGY
CORPORATION   10/17/2008   Recorded on 1/27/09, under Doc # 2009- R00003410,
Receipt # 498865 in the Official Records of Smith County, Texas. Recorded on
1/22/09, under Doc # 00077420, Vol. 2908, Page 136 in the Official Records of
Rusk County, Texas.
 
               
630
  CHARLOTTE SCHMID
TRIPPLEHORN   CRATON ENERGY
CORPORATION   08/08/2008   Recorded on 1/2/09, under Doc # 2009- R00000029,
Receipt # 496706 in the Official Records of Smith County, Texas. Recorded on
12/17/08, under Doc #00076135, Vol. 2901, Page 436 in the Official Records of
Rusk County, Texas.
 
               
631
  MARY JANE DARILEK
ROPER   CRATON ENERGY
CORPORATION   11/11/2008   Recorded on 1/2/09, under Doc # 2009-R- 00000034,
Receipt # 496706 in the Official Records of Smith County, Texas. Recorded on
12/17/08, under Doc # 00076129, Vol. 2901, Page 415 in the Official Records of
Rusk County, Texas.
 
               
632
  DON PAUL TIEMANN   CRATON ENERGY
CORPORATION   10/17/2008   Recorded on 1/2/09, under Doc # 2009- R00000035,
Receipt # 496706 in the Official Records of Smith County, Texas. Recorded on
12/17/08, under Doc # 00076127, Vol. 2901, Page 409 in the Official Records of
Rusk County, Texas.
 
               
633
  HAROLD G. TIEMANN   CRATON ENERGY
CORPORATION   10/17/2008   Recorded on 1/2/09, under Doc # 2009- R00000030,
Receipt # 496706 in the Official Records of Smith County, Texas. Recorded on
12/17/08, under Doc # 00076134, Vol. 2901, Page 433 in the Official Records of
Rusk County, Texas.
 
               
634
  CHARLOTTE HARMAN
COUCH   CRATON ENERGY
CORPORATION   11/04/2008   Recorded on 1/2/09, under Doc # 2009- R00000028,
Receipt # 496706 in the Official Records of Smith County, Texas. Recorded on
12/17/08, under Doc # 00076136, Vol. 2901, Page 439 in the Official Records of
Rusk County, Texas.
 
               
635
  LARK EDEN ECCLES   CRATON ENERGY
CORPORATION   01/12/2009   Recorded on 1/27/09, under Doc # 2009- R00003409,
Receipt # 498865 in the Official Records of Smith County, Texas. Recorded on
1/22/09, under Doc # 00077418, Vol. 2908, Page 129 in the Official Records of
Rusk County, Texas.
 
               
636
  JAMES W. HARMAN   CRATON ENERGY
CORPORATION   09/03/2008   Recorded on 9/24/08, under Doc # 00072681, Vol. 2883,
Page 577 in the Official Records of Rusk County, Texas.
 
               
637
  GERALDINE HARMAN
SCHMID   CRATON ENERGY
CORPORATION   08/08/2008   Recorded on 9/24/08, under Doc # 00072682, Vol. 2883,
Page 581 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 52 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
638
  THE FROST NATIONAL
BANK, AGENT FOR
PEGGY JOY HARMON   CRATON ENERGY
CORPORATION   09/10/2008   Recorded on 5/19/09, under Doc # 00082142, Vol. 2933,
Page 615 in the Official Records of Rusk County, Texas.
 
               
639
  THE FROST NATIONAL
BANK, AGENT FOR
PEGGY JOY HARMON   CRATON ENERGY
CORPORATION   10/03/2008   Recorded on 5/19/09, under Doc # 00082141, Vol. 2933,
Page 613 in the Official Records of Rusk County, Texas.
 
               
640
  GABE FERGUSON, ET AL   CONWAY STROUD   09/08/1930   Recorded on September 8 ,
1930 in Book 150, Page 34 in the Official Records of Rusk County, Texas.
 
               
641
  CONNALLY POWELL, INDIV. & EXECUTOR OF ESTATE OF MARTHA ANN C   CRATON ENERGY
CORPORATION   03/23/2009   Recorded on 4/8/09, under Doc # 00080482, Vol. 2924,
Page 626 in the Official Records of Rusk County, Texas.
 
               
642
  RANDALL L. LYLES   CRATON ENERGY
CORPORATION   02/05/2009   Recorded on 2/27/09, under Doc # 00078738, Vol. 2915,
Page 359 in the Official Records of Rusk County, Texas.
 
               
643
  GRETTA H. ROBB, INDIV. & EXECUTRIX OF ESTATE OF GRETTA C. HOGAN   CRATON
ENERGY
CORPORATION   03/23/2009   Recorded on 4/8/09, under Doc # 00080473, Vol. 2924,
Page 591 in the Official Records of Rusk County, Texas.
 
               
644
  BRIDGEPORT
PROPERTIES, LP   CRATON ENERGY
CORPORATION   03/26/2009   Recorded on 5/19/09, under Doc # 00082163, Vol. 2933,
Page 691 in the Official Records of Rusk County, Texas.
 
               
645
  W5K PROPERTIES, LP   CRATON ENERGY
CORPORATION   03/26/2009   Recorded on 5/19/09, under Doc # 00082162, Vol. 2933,
Page 688 in the Official Records of Rusk County, Texas.
 
               
646
  PAMELA MURPHY
ALLEN, ET VIR (BUCK)   CRATON ENERGY
CORPORATION   03/30/2009   Recorded on 5/19/09, under Doc # 00082138, Vol. 2933,
Page 599 in the Official Records of Rusk County, Texas.
 
               
647
  JBW-MOSS PARTNERSHIP   CRATON ENERGY
CORPORATION   03/26/2009   Recorded on 5/19/09, under Doc # 00082121, Vol. 2933,
Page 538 in the Official Records of Rusk County, Texas.
 
               
648
  EAW — HARRISON PARTNERSHIP   CRATON ENERGY
CORPORATION   03/26/2009   Recorded on 5/19/09, under Doc # 00082130, Vol. 2933,
Page 567 in the Official Records of Rusk County, Texas.
 
               
649
  CHARLOTTE ANN
MURPHY KREMPA, ET
VIR (JOE)   CRATON ENERGY
CORPORATION   03/30/2009   Recorded on 5/19/09, under Doc # 00082164, Vol. 2933,
Page 694 in the Official Records of Rusk County, Texas.
 
               
650
  SELWYN MURPHY JONES,
ET VIR (TOMMY)   CRATON ENERGY
CORPORATION   03/30/2009   Recorded on 4/8/09, under Doc # 00080472, Vol. 2924,
Page 585 in the Official Records of Rusk County, Texas.
 
               
651
  TERRI FAYE MURPHY O’NEAL, ET VIR (LEE ROY)   CRATON ENERGY
CORPORATION   03/30/2009   Recorded on 4/8/09, under Doc # 00080471, Vol. 2924,
Page 579 in the Official Records of Rusk County, Texas.
 
               
652
  BURGHER PROPERTIES,
LP   CRATON ENERGY
CORPORATION   03/26/2009   Recorded on 4/8/09, under Doc # 00080474, Vol. 2924,
Page 594 in the Official Records of Rusk County, Texas.
 
               
653
  MERTIE FAYE MURPHY   CRATON ENERGY
CORPORATION   03/30/2009   Recorded on 4/8/09, under Doc # 00080444, Vol. 2924,
Page 486 in the Official Records of Rusk County, Texas.
 
               
654
  VICKY MURPHY
GERHARDT, ET VIR
(RUSTY)   CRATON ENERGY
CORPORATION   03/30/2009   Recorded on 4/8/09, under Doc # 00080476, Vol. 2924,
Page 600 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 53 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
655
  EVA JEWEL FARIS
AIF JUDITH ANN TOON   CRATON ENERGY
CORPORATION   02/03/2009   Recorded on 4/8/09, under Doc # 00080456, Vol. 2924,
Page 531 in the Official Records of Rusk County, Texas.
 
               
656
  NINA SMITH
AIF MICHAEL DUDLEY
SMITH   CRATON ENERGY
CORPORATION   01/27/2009   Recorded on 4/8/09, under Doc # 00080455, Vol. 2924,
Page 526 in the Official Records of Rusk County, Texas.
 
               
657
  DIANNE BRINKLEY
DEMOVILLE   CRATON ENERGY
CORPORATION   02/12/2009   Recorded on 02/27/09, under Doc # 00078742, Vol.
2915, Page 381 in the Official Records of Rusk County, Texas.
 
               
658
  CONNIE BRINKLEY
WOERTENDYKE   CRATON ENERGY
CORPORATION   02/12/2009   Recorded on 2/27/09, under Doc # 00078740, Vol. 2915,
Page 375 in the Official Records of Rusk County, Texas.
 
               
659
  ALVIS VINCENT
MELCHIOR   CRATON ENERGY
CORPORATION   02/03/2009   Recorded on 2/27/09, under Doc # 00078741, Vol. 2915,
Page 378 in the Official Records of Rusk County, Texas.
 
               
660
  JOE MURPHY   CRATON ENERGY
CORPORATION   01/29/2009   Recorded on 2/27/09, under Doc # 00078733, Vol. 2915,
Page 340 in the Official Records of Rusk County, Texas.
 
               
661
  JOYCE WANDA MURPHY   CRATON ENERGY
CORPORATION   01/29/2009   Recorded on 2/27/09, under Doc # 00078720, Vol. 2915,
Page 286 in the Official Records of Rusk County, Texas.
 
               
662
  JOHN E. WHITAKER, II   CRATON ENERGY
CORPORATION   01/29/2009   Recorded on 2/27/09, under Doc # 00078721, Vol. 2915,
Page 289 in the Official Records of Rusk County, Texas.
 
               
663
  HAROLD P. WESSON   CRATON ENERGY
CORPORATION   01/29/2009   Recorded on 2/27/09, under Doc # 00078716, Vol. 2915,
Page 274 in the Official Records of Rusk County, Texas.
 
               
664
  ROY M. STRONG, JR.   CRATON ENERGY
CORPORATION   01/27/2009   Recorded on 2/27/09, under Doc # 00078713, Vol. 2915,
Page 265 in the Official Records of Rusk County, Texas.
 
               
665
  EVELYN MURPHY WARD   CRATON ENERGY
CORPORATION   01/27/2009   Recorded on 2/27/09, under Doc # 00078715, Vol. 2915,
Page 271 in the Official Records of Rusk County, Texas.
 
               
666
  TERRY D. WHITAKER   CRATON ENERGY
CORPORATION   01/27/2009   Recorded on 2/27/09, under Doc # 00078717, Vol. 2915,
Page 277 in the Official Records of Rusk County, Texas.
 
               
667
  VIRGIL R. MURPHY & WIFE, AMERYLLUS MURPHY   CRATON ENERGY
CORPORATION   01/27/2009   Recorded on 2/27/09, under Doc # 00078730, Vol. 2915,
Page 330 in the Official Records of Rusk County, Texas.
 
               
668
  BECKY JEAN WESSON
PAUGH   CRATON ENERGY
CORPORATION   01/29/2009   Recorded on 2/27/09, under Doc # 00078718, Vol. 2915,
Page 280 in the Official records of Rusk County, Texas.
 
               
669
  MARTHA MCDOUGAL   CRATON ENERGY
CORPORATION   01/27/2009   Recorded on 2/27/09, under Doc # 00078712, Vol. 2915,
Page 262 in the Official records of Rusk County, Texas.
 
               
670
  CLARINE BRINKLEY   CRATON ENERGY
CORPORATION   02/03/2009   Recorded on 2/27/09, under Doc # 00078726, Vol. 2915,
Page 305 in the Official Records of Rusk County, Texas.
 
               
671
  W.S. FARISH & CO., TRUSTEE   CRATON ENERGY
CORPORATION   04/13/2009   Recorded on 5/19/09, under Doc # 00082159, Vol. 2933,
Page 674 in the Official Records of Rusk County, Texas.
 
               
672
  ELLA RICE WINSTON
MINERAL PARTNERSHIP   CRATON ENERGY
CORPORATION   01/14/2009   Recorded on 5/19/09, under Doc # 00082147, Vol. 2933,
Page 634 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 54 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
673
  BETTIE WESSON GRIMES   CRATON ENERGY
CORPORATION   09/04/2009   Recorded on 10/20/09, under Doc # 00087731, Vol.
2966, Page 388 in the Official Records of Rusk County, Texas.
 
               
674
  IRMA DEAN THRASH   CRATON ENERGY
CORPORATION   02/20/2009   Recorded on 2/27/09, under Doc # 00078725, Vol. 2915,
Page 302 in the Official Records of Rusk County, Texas.
 
               
675
  DON FULTON, INDIVIDUALLY & AS EXEC. OF NADINE FULTON ESTATE   CRATON ENERGY
CORPORATION   02/26/2009   Recorded on 4/8/09, under Doc # 00080457, Vol. 2924,
Page 536 in the Official Records of Rusk County, Texas.
 
               
676
  VIOLET MARIE
LAFOUNTAIN   CRATON ENERGY
CORPORATION   02/24/2009   Recorded on 4/8/09, under Doc # 00080468, Vol. 2924,
Page 570 in the Official Records of Rusk County, Texas.
 
               
677
  IONE BOSTICK, INDIVIDUALLY & AS INDEP. EXEC. OF E.P. THRASH   CRATON ENERGY
CORPORATION   02/23/2009   Recorded on 4/8/09, under Doc # 00080489, Vol. 2924,
Page 654 in the Official Records of Rusk County, Texas.
 
               
678
  GENELL TORBETT   CRATON ENERGY
CORPORATION   02/24/2009   Recorded on 4/8/09, under Doc # 00080488, Vol. 2924,
Page 651 in the Official Records of Rusk County, Texas.
 
               
679
  BRENDA WEBB   CRATON ENERGY
CORPORATION   02/26/2009   Recorded on 4/8/09, under Doc # 00080449, Vol. 2924,
Page 506 in the Official Records of rusk County, Texas.
 
               
680
  CAROL F. STEWART   CRATON ENERGY
CORPORATION   02/26/2009   Recorded on 4/8/09, under Doc # 00080448, Vol. 2924,
Page 503 in the Official Records of Rusk County, Texas.
 
               
681
  THERESA PARKER   CRATON ENERGY
CORPORATION   02/26/2009   Recorded on 4/8/09, under Doc # 00080450, Vol. 2924,
Page 509 in the Official records of Rusk county, Texas.
 
               
682
  LEFTY THRASH, INDIVIDUALLY & AS INDEP. EXEC. OF THE V.L. THR   CRATON ENERGY
CORPORATION   03/13/2009   Recorded on ??? under Doc # 80486, Vol. 2924, Pg. 644
in the Official Records of Rusk County, Texas.
 
               
683
  RON VICK   CRATON ENERGY
CORPORATION   03/02/2009   Recorded on 4/8/09, under Doc # 00080462, Vol. 2924,
Page 552, in the Official Records of Rusk County, Texas.
 
               
684
  MARTHA PARR
HARRISON   CRATON ENERGY
CORPORATION   03/02/2009   Recorded on 4/8/09, under Doc # 00080442, Vol. 2924,
Page 480, in the Official Records of Rusk County, Texas.
 
               
685
  GERALDINE FOSTER   CRATON ENERGY
CORPORATION   03/02/2009   Recorded on 4/8/09, under Document number 00080460,
Vol. 2924, Page 545, in the Official Records of Rusk County, Texas.
 
               
686
  DORIS K. EHRENBERG, ET AL   CRATON ENERGY
CORPORATION   03/04/2009   Recorded on 4/8/09, under Doc # 00080461, Vol. 2924,
Page 548, in the Official Records of Rusk County, Texas.
 
               
687
  JOANNE CAGLE   CRATON ENERGY
CORPORATION   03/02/2009   Recorded on 4/8/09, under Document number 00080464,
Vol. 2924, Page 558, in the Official Records of Rusk County, Texas.
 
               
688
  MARY FAYE REAGAN   CRATON ENERGY
CORPORATION   03/02/2009   Recorded on 4/8/09, under Document number 00080465,
Vol. 2924, Page 561, in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 55 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
689
  BILLY JOE REAGAN   CRATON ENERGY
CORPORATION   03/02/2009   Recorded on 4/8/09, under Document number 00080487,
Vol. 2924, Page 648, in the Official Records of Rusk County, Texas.
 
               
690
  HINES VAUGHN, JR. TRUST   CRATON ENERGY
CORPORATION   03/27/2009   Recorded on 5/19/09, under Doc # 00082157, Vol. 2933,
Page 668, in the Official Records of Rusk County, Texas.
 
               
691
  TINA NELL THRASH
TORELLI TRUST   CRATON ENERGY
CORPORATION   04/08/2009   Recorded on 5/19/09, under Doc # 00082161, Vol. 2933,
Page 683 in the Official Records of Rusk County, Texas.
 
               
692
  HOLLI THRASH SAFRON
TRUST (WILTON EUGENE
THRASH)   CRATON ENERGY
CORPORATION   04/08/2009   Recorded on 5/19/09, under Doc # 00082160, Vol. 2933,
Page 678 in the Official Records of Rusk County, Texas.
 
               
693
  BETTY ALLISON
VAUGHN TRUST   CRATON ENERGY
CORPORATION   03/27/2009   Recorded on 5/19/09, under Doc # 00082158, Vol. 2933,
Page 671 in the Official Records of Rusk County, Texas.
 
               
694
  ELIZABETH ALLISON
VAUGHN TRUST   CRATON ENERGY
CORPORATION   03/27/2009   Recorded on 5/19/09, under Doc # 00082156, Vol. 2933,
Page 665 in the Official Records of Rusk County, Texas.
 
               
695
  BARBARA ELIZABETH
VAUGHN REDSTONE   CRATON ENERGY
CORPORATION   03/27/2009   Recorded on 5/19/09, under Doc # 00082155, Vol. 2933,
Page 662 in the Official Records of Rusk County, Texas.
 
               
696
  THRASH ROYALTIES
WILTON EUGENE
THRASH   CRATON ENERGY
CORPORATION   04/08/2009   Recorded on 5/19/09, under Doc # 00082140, Vol. 2933,
Page 608 in the Official Records of Rusk County, Texas.
 
               
697
  RAYMOND J. SANBORN   CRATON ENERGY
CORPORATION   03/17/2009   Recorded on 5/19/09, under Doc # 00082139, Vol. 2933,
Page 605 in the Official records of Rusk County, Texas.
 
               
698
  LEONARD B. KING   CRATON ENERGY
CORPORATION   03/27/2009   Recorded on 5/19/09, under Doc # 00082131, Vol. 2933,
Page 570 in the Official Records of Rusk County, Texas.
 
               
699
  BLACKGOLD
ENTERPRISES, LLC   CRATON ENERGY
CORPORATION   03/20/2009   Recorded on 5/19/09, under Doc # 00082123, Vol. 2933,
Page 544 in the Official Records of Rusk County, Texas.
 
               
700
  ANNA LOUISE E. SMITH   CRATON ENERGY
CORPORATION   04/09/2009   Recorded on 5/19/09, under Doc # 00082151, Vol. 2933,
Page 646 in the Official Records of Rusk County, Texas.
 
               
701
  MADELYN VAN DER
HOOGT   CRATON ENERGY
CORPORATION   03/17/2009   Recorded on 5/19/09, under Doc # 80447, Vol. 2924,
Page 500 in the Official Records of Rusk County, Texas.
 
               
702
  ROYAL H. BRIN, JR.   CRATON ENERGY
CORPORATION   03/17/2009   Recorded on 5/19/09, under Doc # 00080454, Vol. 2924,
Page 523 in the Official Records of Rusk County, Texas.
 
               
703
  JACQUELINE GOLDBERG   CRATON ENERGY
CORPORATION   03/17/2009   Recorded on 4/8/09, under Doc # 00080443, Vol. 2924,
Page 483 in the Official Records of Rusk County, Texas.
 
               
704
  GARY ALLEN GUTHRIE   CRATON ENERGY
CORPORATION   03/16/2009   Recorded on 4/8/09, under Doc # 00080484, Vol. 2924,
Page 635 in the Official Records of Rusk County, Texas.
 
               
705
  ELWIN E. GUTHRIE   CRATON ENERGY
CORPORATION   03/16/2009   Recorded on 4/0/09, under Doc. # 00080485, Vol. 2924,
Page 639 in the Official Records of Rusk County, Texas.
 
               
706
  LAUREL L. GUTHRIE   CRATON ENERGY
CORPORATION   03/16/2009   Recorded on 4/8/09, under Doc # 00080483, Vol. 2924,
Page 629 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 56 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
707
  LATENE THRASH SPEER   CRATON ENERGY
CORPORATION   03/17/2009   Recorded on 4/8/09, under Doc # 00080480, Vol. 2924,
Page 618 in the Official Records of Rusk County, Texas.
 
               
708
  JAMES WORLEY, ET UX
(TOMMYE)   CRATON ENERGY
CORPORATION   03/13/2009   Recorded on 4/8/09, under Doc # 00080481, Vol. 2924,
Page 624 in the Official Records of Rusk County, Texas.
 
               
709
  WILLIAM H. EARLEY   CRATON ENERGY
CORPORATION   04/09/2009   Recorded on 7/28/09, under Doc # 00084838, Vol. 2949,
Page 498 in the Official Records of Rusk County, Texas.
 
               
710
  WILLIAM H. EARLEY, JR.   CRATON ENERGY
CORPORATION   04/09/2009   Recorded on 7/28/09, under Doc # 00084837, Vol. 2949,
Page 495 in the Official Records of Rusk County, Texas.
 
               
711
  BETTY BROXSON BEDDO   CRATON ENERGY
CORPORATION   12/10/2009   Recorded on 2/5/2010, under Doc # 00091251, Vol.
2987, Page 640 in the Official Records of Rusk County, Texas.
 
               
712
  HARDEY FREEMAN, LLC   CRATON ENERGY
CORPORATION   11/25/2009   Recorded on 3/18/2010, under Doc # 00092823, Vol.
2997, Page 809 in the Official Records of Rusk County, Texas.
 
               
713
  LASTER FAMILY LIMITED
PARTNERSHIP   CRATON ENERGY
CORPORATION   04/17/2009   Recorded on 5/19/09, under Doc # 0082152, Vol. 2933,
Page 649 in the Official Records of Rusk County, Texas.
 
               
714
  LELAND ANN TERRELL
BEEVERS   CRATON ENERGY
CORPORATION   04/06/2009   Recorded on 5/19/09, under Doc # 0082137, Vol. 2933,
Page 595 in the Official Records of Rusk County, Texas.
 
               
715
  ERLINE THOMPSON MOORE TEST. TRUST   CRATON ENERGY
CORPORATION   04/06/2009   Recorded on 5/19/09, under Doc # 00082128, Vol. 2933,
Page 560 in the Official Records of Rusk County, Texas.
 
               
716
  MARY FRANCES TIGERT
AIF, CLIFTON TIGERT   CRATON ENERGY
CORPORATION   03/16/2009   Recorded on 4/8/09, under Doc # 00080478, Vol. 2924,
Page 610 in the Official Records of Rusk County, Texas.
 
               
717
  BARBARA KEELING
SMART   CRATON ENERGY
CORPORATION   03/02/2009   Recorded on 4/8/09, under Doc # 00080466, Vol. 2924,
Page 564 in the Official Records of Rusk County, Texas.
 
               
718
  CHARLES JACKIE
KEELING   CRATON ENERGY
CORPORATION   03/02/2009   Recorded on 4/8/09, under Doc 3 00080470, Vol. 2924,
Page 576 in the Official Records of Rusk County, Texas.
 
               
719
  JAMES W. KEELING   CRATON ENERGY
CORPORATION   03/02/2009   Recorded on 4/8/09, under Doc # 00080469, Vol. 2924,
Page 573 in the Official Records of Rusk County, Texas.
 
               
720
  HELEN JOAN KEELING
MCCONNELL   CRATON ENERGY
CORPORATION   03/02/2009   Recorded on 4/8/09, under Doc # 00080467, Vol. 2924,
Page 567 in the Official Records of Rusk County, Texas.
 
               
721
  MARGARET KEELING
PAGE   CRATON ENERGY
CORPORATION   03/02/2009   Recorded on 4/8/09, under Doc # 00080463, Vol. 2924,
Page 555 in the Official Records of Rusk County, Texas.
 
               
722
  DEANNA KEELING   CRATON ENERGY
CORPORATION   03/02/2009   Recorded on 4/8/09, under Doc # 00080459, Vol. 2924,
Page 542 in the Official Records of Rusk County, Texas.
 
               
723
  HOWARD PATTERSON
KEELING   CRATON ENERGY
CORPORATION   03/02/2009   Recorded on April 8, 2009, under the Doc. #:
00080458, Vol. 2924, Page 539, in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 57 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
724
  CULROY P/A   CRATON ENERGY
CORPORATION   04/01/2009   Recorded on 4/8/09 under document number 80445,
volume 2924, page 492 in the official records of Rusk County, Texas.
 
               
725
  FRANK & MARILYN
BUDDE FAMILY TRUST   CRATON ENERGY
CORPORATION   03/17/2009   Recorded on 4/8/09, under Doc # 00080446, Vol. 2924,
Page 496 in the Official Records of Rusk County, Texas.
 
               
726
  IMOGENE THOMPSON FAIR ESTATE DAVID PATTERSON FAIR - INDEP.   CRATON ENERGY
CORPORATION   03/20/2009   Recorded on 4/8/09, under Doc # 00080479, Vol. 2924,
Page 614 in the Official Records of Rusk County, Texas.
 
               
727
  BEN C. THOMPSON   CRATON ENERGY
CORPORATION   03/18/2009   Recorded on 7/28/09, under Doc # 00084869, Vol. 2949,
Page 602 in the Official Records of Rusk County, Texas.
 
               
728
  MILDRED THOMPSON
DENTON   CRATON ENERGY
CORPORATION   12/01/2009   Recorded on 2/5/2010, under Doc # 00091254, Vol.
2987, Page 651 in the Official Records of Rusk County, Texas.
 
               
729
  HELEN M. THOMPSON   CRATON ENERGY
CORPORATION   12/01/2009   Recorded on 2/23/2010, under Doc # 00091866, Vol.
2991, Page 1 in the Official Records of Rusk County, Texas.
 
               
730
  D&D MINERALS, LLC   CRATON ENERGY
CORPORATION   12/28/2009   Recorded on 2/5/2010, under Doc # 00091259, Vol.
2987, Page 670 in the Official Records of Rusk County, Texas.
 
               
731
  JACK H. THOMPSON FAMILY ROYALTY TRUST   CRATON ENERGY
CORPORATION   01/27/2010   Recorded on 2/5/2010, under Doc # 00091266, Vol.
2987, Page 692 in the Official Records of Rusk County, Texas.
 
               
732
  JON W. WHEELIS   CRATON ENERGY
CORPORATION   12/04/2009   Recorded on 2/5/2010, under Doc # 00091268, Vol.
2987, Page 700 in the Official Records of Rusk County, Texas.
 
               
733
  ELIZABETH S. THOMPSON   CRATON ENERGY
CORPORATION   01/29/2010   Recorded on 3/12/10, under Doc # 00092616, Vol. 2996,
Page 837 in the Official Records of Rusk County, Texas.
 
               
734
  LYNN RAYMOND
MANKIN   CRATON ENERGY
CORPORATION   02/02/2010   Recorded on 3/12/2010, under Doc # 00092619, Vol.
2997, Page 1 in the Official Records of Rusk County, Texas.
 
               
735
  KATHERINE GUERIN
BERTRAM   CRATON ENERGY
CORPORATION   01/28/2010   Recorded on 3/12/2010, under Doc # 00092618, Vol.
2996, Page 844 in the Official Records of Rusk County, Texas.
 
               
736
  MILTON LEE THOMPSON, JR.   CRATON ENERGY
CORPORATION   12/14/2009   Recorded on 3/12/2010, under Doc # 00092617, Vol.
2996, Page 840 in the Official Records of Rusk County, Texas.
 
               
737
  SAM V. GUERIN, JR.   CRATON ENERGY
CORPORATION   01/27/2010   Recorded on 3/12/2010, under Doc # 00092614, Vol.
2996, Page 829 in the Official Records of Rusk County, Texas.
 
               
738
  STEPHEN CARROLL
LYONS   CRATON ENERGY
CORPORATION   12/10/2009   Recorded on 3/12/2010, under Doc # 00092612, Vol.
2996, Page 821 in the Official Records of Rusk County, Texas.
 
               
739
  WILLIAM HUGHES
LYONS   CRATON ENERGY
CORPORATION   12/10/2009   Recorded on 3/12/2010, under Doc # 00092613, Vol.
2996, Page 825 in the Official Records of Rusk County, Texas.
 
               
740
  MARCIA NELL HODGES
GLIDDON
Cheryl Chrisman AIF   CRATON ENERGY
CORPORATION   08/03/2009   Recorded on 9/1/09, under Doc 86107, Vol 2957, Page
197, in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 58 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
741
  WILLIAM B. HODGES   CRATON ENERGY
CORPORATION   07/28/2009   Recorded on 9/1/09, under Doc 86117, Vol 2957, Page
233, in the Official Records of Rusk County, Texas.
 
               
742
  E. M. BEALLE, III   CRATON ENERGY
CORPORATION   07/28/2009   Recorded on 9/1/09, under Doc 86111, Vol 2957, Page
211, in the Official Records of Rusk County, Texas.
 
               
743
  GILDA MOTOIAN
MOUSER   CRATON ENERGY
CORPORATION   08/04/2009   Recorded on 9/1/09, under Doc 86109, Vol 2957, Page
204, in the Official Records of Rusk County, Texas.
 
               
744
  DANA MAX ZIVIN   CRATON ENERGY
CORPORATION   08/05/2009   Recorded on 9/1/09, under Doc 86113, Vol 2957, Page
218, in the Official Records of Rusk County, Texas.
 
               
745
  MARK LEE ZIVIN   CRATON ENERGY
CORPORATION   08/05/2009   Recorded on 9/1/09, under Doc 86114, Vol 2957, Page
222, in the Official Records of Rusk County, Texas.
 
               
746
  BOBBY WAYNE HODGES   CRATON ENERGY
CORPORATION   07/30/2009   Recorded on 9/1/09, under Doc 86115, Vol 2957, Page
226, in the Official Records of Rusk County, Texas.
 
               
747
  REAGAN EUGENE
PORTER   CRATON ENERGY
CORPORATION   09/16/2009   Recorded on 10/20/09, under Doc # 00087764, Vol.
2966, Page 505 in the Official Records of Rusk County, Texas.
 
               
748
  FREDDA HODGES
WILLIAMS   CRATON ENERGY
CORPORATION   08/03/2009   Recorded on 10/20/09, under Doc # 00087768, Vol.
2966, Page 518 in the Official Records of Rusk County, Texas.
 
               
749
  LARRY SCOTT
POOL,TRUST
LARRY SCOTT POOL
TRUSTEE   CRATON ENERGY
CORPORATION   07/28/2009   Recorded on 9/1/09, under Doc 86124, Vol 2957, Page
257, in the Official Records of Rusk County, Texas.
 
               
750
  PATRICIA JAN MONREAL
TRUST
PATRICIA JAN
MONTREAL TRUSTEE   CRATON ENERGY
CORPORATION   07/28/2009   Recorded on 9/1/09, under Doc 86121, Vol 2957, Page
247, in the Official Records of Rusk County, Texas.
 
               
751
  WELDON CRAIG POOL
TRUST
WELDON CRAIG POOL,
TRUSTEE   CRATON ENERGY
CORPORATION   07/28/2009   Recorded on 9/1/09, under Doc 86118, Vol 2957, Page
237, in the Official Records of Rusk County, Texas. Recorded on 9/1/09, under
Doc 86123, Vol.2957, Page 256, in the Official Records of Rusk County, Texas. —
No Signature on Exhibit A — Signed for Identification.
 
               
752
  R. H. BARHAM   CRATON ENERGY
CORPORATION   06/23/2009   Recorded on 7/28/09, under Doc 84839, Vol 2949, Page
501, in the Official Records of Rusk County, Texas.
 
               
753
  RAS POOL, JR.   CRATON ENERGY
CORPORATION   06/11/2009   Recorded on 7/28/09, under Doc 84863, Vol 2949, Page
580, in the Official Records of Rusk County, Texas.
 
               
754
  RANDY MARK POOL
TRUST
WELDON CRAIG POOL -
TRUSTEE   CRATON ENERGY
CORPORATION   07/28/2009   Recorded on 9/1/09, under Doc 86123, Vol.2957, Page
254, in the Official Records of Rusk County, Texas. No Signature on Exhibit A —
Signed for Identification.
 
               
755
  TERESA ANN PINKSTON   CRATON ENERGY
CORPORATION   12/14/2009   Recorded on 2/5/2010, under Doc # 00091256, Vol.
2987, Page 659 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 59 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
756
  TOMMIE LOUISE
BLALOCK   CRATON ENERGY
CORPORATION   07/07/2009   Recorded on 7/28/09, under Doc # 00084872, Vol. 2949,
Page 612 in the Official Records of Rusk County, Texas.
 
               
757
  VANITA PUDDINGTON   TRANT L. KIDD   11/17/2006   Recorded on 12/21/06, under
Doc # 00041020, Vol. 2709, Page 697 in the Official Records of Rusk County,
Texas.
 
               
758
  VIRGINIA TOOMEY
C/O GREG TOOMEY   TRANT L. KIDD   12/26/2006   Recorded on 2/9/07, under Doc #
00043171, Vol. 2720, Page 644 in the Official Records of Rusk County, Texas.
 
               
759
  JAMES CLIFTON STROUD,
III   TRANT L. KIDD   01/30/2007   Recorded on 2/23/07, under Doc # 00043846,
Vol. 2723, Page 789 in the Official Records of Rusk County, Texas.
 
               
760
  LANA HARDY STICKLE   TRANT L. KIDD   11/29/2006   Recorded on 12/12/06, under
Doc # 00040443, Vol. 2706, Page 807 in the Official Records of Rusk County,
Texas.
 
               
761
  ANN V. SEWELL   TRANT L. KIDD   11/21/2006   Recorded on 12/21/06, under Doc #
00041018, Vol. 2709, Page 692 in the Official Records of Rusk County, Texas.
 
               
762
  FAYE MCDADE   TRANT L. KIDD   11/09/2006   Recorded on 12/1/06, under Doc #
00039954, Vol. 2704, Page 352 in the Official Records of Rusk County, Texas.
 
               
763
  BRUCE MCMILLAN, JR
FOUNDATION, INC   CRATON ENERGY
CORPORATION   11/16/2009   Recorded on 12/7/2009, under Doc # 00089355, Vol.
2976, Page 651 in the Official Records of Rusk County, Texas.
 
               
764
  VICKIE SUZANNE KING   TRANT L. KIDD   11/13/2006   Recorded on 12/21/06, under
Doc # 00041021, Vol. 2709, Page 700 in the Official Records of Rusk County,
Texas.
 
               
765
  PATRICIA KELLEY   TRANT L. KIDD   01/30/2007   Recorded on 2/23/07, under Doc
# 00043845, Vol. 2723, Page 786 in the Official Records of Rusk County, Texas.
 
               
766
  BOBBIE HARDY JONES   TRANT L. KIDD   11/29/2006   Recorded on 12/12/06, under
Doc # 00040444, Vol. 2706, Page 809 in the Official Records of Rusk County,
Texas.
 
               
767
  FLORENCE FINLEY
HARDY   TRANT L. KIDD   11/29/2006   Recorded on 12/12/06, under Doc # 00040447,
Vol. 2706, Page 824 in the Official records of Rusk County, Texas.
 
               
768
  DOROTHY BAUGHMAN
GRAY   TRANT L. KIDD   12/04/2006   Recorded on 1/29/07, under Doc # 00042568,
Vol. 2717, Page 585 in the Official Records of Rusk County, Texas.
 
               
769
  CHARLES RICHARD
GARNER   TRANT L. KIDD   11/10/2006   Recorded on 11/28/06, under Doc #
00039742, Vol. 2703, Page 212 in the Official Records of Rusk County, Texas.
 
               
770
  PRISCILLA M. GABLES   TRANT L. KIDD   01/18/2007   Recorded on 9/23/07, under
Doc # 00043844, Vol. 2723, Page 784 in the Official Records of Rusk County,
Texas.
 
               
771
  JUDY DELL-AIRA   TRANT L. KIDD   11/13/2006   Recorded on 1/29/07, under Doc #
00042566, Vol. 2717, Page 580 in the Official Records of Rusk County, Texas.
 
               
772
  JAMES N. CHAMBERS   TRANT L. KIDD   12/04/2006   Recorded on 12/21/06, under
Doc # 00041019, Vol. 2709, Page 695 in the Official Records of Rusk County,
Texas.
 
               
773
  EDNA BURDICK   TRANT L. KIDD   11/28/2006   Recorded on 1/9/07, under Doc #
00041668, Vol. 2713, Page 137 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 60 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
774
  CHARLOTTE BRELSFORD   TRANT L. KIDD   10/23/2006   Recorded on 11/14/06, under
Doc # 00039263, Vol. 2699, Page 841 in the Official Records of Rusk County,
Texas.
 
               
775
  FLORENE BRAMLETTE   TRANT L. KIDD   11/10/2006   Recorded on 1/9/07, under Doc
# 00041670, Vol. 2713, Page 144 in the Official Records of Rusk County, Texas.
 
               
776
  JANIE RUTH BONE   TRANT L. KIDD   11/21/2006   Recorded on 12/12/06, under Doc
# 00040442, Vol. 2706, Page 802 in the Official Records of Rusk County, Texas.
 
               
777
  WILLIAM E. BAUGHMAN   TRANT L. KIDD   12/04/2006   Recorded on 1/29/07, under
Doc # 00042567, Vol. 2717, Page 583 in the Official records of Rusk County,
Texas.
 
               
778
  JOAN FLORENCE
BARTON   TRANT L. KIDD   11/13/2006   Recorded on 1/9/07, under Doc # 00041669,
Vol. 2713, Page 139 in the Official records of Rusk County, Texas.
 
               
779
  THOMAS AYERS   TRANT L. KIDD   01/19/2007   Recorded on 3/8/07, under Doc #
00044507, Vol. 2727, Page 529 in the Official Records of Rusk County, Texas.
 
               
780
  KANGERGA, MICHAEL ET
AL
JIM KANGERGA AS
AGENT & AIF   TRANT L. KIDD   08/31/2005   Recorded on 9/27/05, under Doc #
18460, Vol 2586, Page 636, in the Official Records of Rusk County, Texas.
 
               
781
  KANGERGA, MICHAEL ET
AL
JIM KANGERGA AS
AGENT & AIF   TRANT L. KIDD   08/31/2005   Recorded on 9/27/05, under Doc #
18459, Vol 2586, Page 623, in the Official Records of Rusk County, Texas.
782
  JOHN W. SIEGERSON   CRATON ENERGY
CORPORATION   09/24/2009   Recorded on 10/20/09, under Doc # 00087730, Vol.
2966, Page 385 in the Official Records of Rusk County, Texas.
 
               
783
  JONAS MARTIN FROST, III   CRATON ENERGY
CORPORATION   09/29/2009   Recorded on 10/20/09, under Doc # 00087742, Vol.
2966, Page 424 in the Official Records of Rusk County, Texas.
 
               
784
  LATENE THRASH SPEER, INDIVID. &TRUSTEE OF LATENE THRASH SPEE   CRATON ENERGY
CORPORATION   09/16/2009   Recorded on 10/20/09, under Doc # 00087740, Vol.
2966, Page 416 in the Official Records of Rusk County, Texas.
 
               
785
  EARL MARWIL   CRATON ENERGY
CORPORATION   09/24/2009   Recorded on 10/20/09, under Doc # 00087729, Vol.
2966, Page 382 in the Official Records of Rusk County, Texas.
 
               
786
  JEANIE DEUTSER
KELLEHER   CRATON ENERGY
CORPORATION   09/24/2009   Recorded on 10/20/09, under Doc # 00087727, Vol.
2966, Page 376 in the Official Records of Rusk County, Texas.
 
               
787
  DOUGLAS ALAN
DEUTSER   CRATON ENERGY
CORPORATION   09/24/2009   Recorded on 10/20/09, under Doc # 00087726, Vol.
2966, Page 373 in the Official Records of Rusk County, Texas.
 
               
788
  ANNIE LOIS GIBSON   CRATON ENERGY
CORPORATION   09/24/2009   Recorded on 10/20/09, under Doc # 00087772, Vol.
2966, Page 531 in the Official Records of Rusk County, Texas.
 
               
789
  JENNY MARWIL HARDY   CRATON ENERGY
CORPORATION   09/23/2009   Recorded on 10/20/09, under Doc # 00087773, Vol.
2966, Page 534 in the Official Records of Rusk County, Texas.
 
               
790
  STANLEY J. MARWIL TRUST   CRATON ENERGY
CORPORATION   09/24/2009   Recorded on 10/20/09, under Doc # 00087771, Vol.
2966, Page 528 in the Official Records of Rusk County, Texas.

Exhibit “A” - Page 61 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
791
  N. LINDSAY MARWIL   CRATON ENERGY
CORPORATION   09/24/2009   Recorded on 10/20/09, under Doc # 00087770, Vol.
2966, Page 525 in the Official Records of Rusk County, Texas.
 
               
792
  CAROLYN FROST
WAGNER   CRATON ENERGY
CORPORATION   10/08/2009   Recorded on 10/20/09, under Doc # 00087750, Vol.
2966, Page 449 in the Official Records of Rusk County, Texas.
 
               
793
  WILTON EUGENE
THRASH TRUST   CRATON ENERGY
CORPORATION   09/16/2009   Recorded on 10/20/09, under Doc # 00087761, Vol.
2966, Page 494 in the Official Records of Rusk County, Texas.
 
               
794
  HOLLI THRASH SAFRON
TRUST # 2   CRATON ENERGY
CORPORATION   09/16/2009   Recorded on 10/20/09, under Doc # 00087760, Vol.
2966, Page 489 in the Official Records of Rusk County, Texas.
 
               
795
  TINA NELL THRASH
TORELLI TRUST   CRATON ENERGY
CORPORATION   09/16/2009   Recorded on 10/20/09, under Doc # 00087759, Vol.
2966, Page 484 in the Official Records of Rusk County, Texas.
 
               
796
  TINA NELL TORELLI
TRUST # 2   CRATON ENERGY
CORPORATION   09/16/2009   Recorded on 10/20/09, under Doc # 00087758, Vol.
2966, Page 479 in the Official Records of Rusk County, Texas.
 
               
797
  HOLLI THRASH SAFRON
TRUST (WILTON EUGENE
THRASH)   CRATON ENERGY
CORPORATION   09/16/2009   Recorded on 10/20/09, under Doc # 00087757, Vol.
2966, Page 474 in the Official Records of Rusk County, Texas.
 
               
798
  THRASH ROYALTIES
WILTON EUGENE
THRASH   CRATON ENERGY
CORPORATION   09/16/2009   Recorded on 10/20/09, under Doc # 00087756, Vol.
2966, Page 469 in the Official Records of Rusk County, Texas.
 
               
799
  LOYD AND BETTIE JANE
GIBBS   CRATON ENERGY
CORPORATION   09/24/2009   Recorded on 12/7/2009, under Doc # 00089351, Vol.
2976, Page 633 in the Official Records of Rusk County, Texas.
 
               
800
  I.W. WOOLLEY, ET AL   H.L. HUNT   02/10/1931   Recorded on 2/12/1931, under
Vol. 177, Page 605 in the Official Records of Rusk County, Texas.
 
               
801
  GREGG OPERATING, INC.   CRATON ENERGY
CORPORATION   03/08/2010   Recorded on 3/18/2010, under Doc # 00092832, Vol.
2997, Page 840 in the Official Records of Rusk County, Texas.
 
               
802
  DAVID H. DILL & PATTY L. DILL   CRATON ENERGY
CORPORATION   12/24/2009   Recorded on 3/18/2010, under Doc # 00092831, Vol.
2997, Page 836 in the Official Records of Rusk County, Texas.
 
               
803
  JAMES M. KANGERGA FAMILY TRUST ET AL JIM KANGERGA, TRUSTEE   MULLINS & WHITE
EXPLORATION, INC   10/09/2006   ROW
 
               
804
  JAMES M. KANGERGA FAMILY TRUST ET AL JIM KANGERGA, TRUSTEE   MULLINS & WHITE
EXPLORATION, INC   10/09/2006   ROW
 
               
805
  M. KANGERGA & BROS   SOURLOCK OIL
COMPANY   10/09/2006   ROW

Exhibit “A” - Page 62 of 65



--------------------------------------------------------------------------------



 



Oil and Gas Leases, Ratifications and Minerals
All recording references are to the Deed Records or Official Public Records of
Smith County, Texas

                      Lessor Name   Lessee Name   Effective Date   Recording
Information
1
  BETTIE LOU COOPER   CHESAPEAKE
EXPLORATION
LIMITED PARTNERSHIP   06/20/2007   Recorded on 9/24/07, under Doc # 2007-
R00048868, Receipt 447596 in the Official Records of Smith County, Texas.
 
               
2
  DAVID J. PINDER   CRATON ENERGY
CORPORATION   02/11/2009   Recorded on 4/10/09, under Doc # 2009- R00020378,
Receipt # 508703 in the Official Records of Smith County, Texas.
Recorded on 5/19/09, under Doc # 00082125, Vol. 2933, Page 550 in the Official
Records of Rusk County, Texas.
 
               
3
  FRANCES W. HAMILTON   CRATON ENERGY
CORPORATION   02/11/2009   Recorded on 4/30/09, under Doc # 2009- R00020380,
Receipt # 508703 in the Official Records of Smith County, Texas.
Recorded on 5/19/09, under Doc # 00082127, Vol. 2933, Page 556 in the Official
Records of Rusk County, Texas.
 
               
4
  N. SUSAN NADI   CRATON ENERGY
CORPORATION   02/18/2009   Recorded on 4/30/09, under Doc # 2009- R00020381,
Receipt # 508703 in the Official Records of Smith County, Texas.
Recorded on 5/19/09, under Doc # 00082126, Vol. 2933, Page 553 in the Official
Records of Rusk County, Texas.
 
               
5
  SUSAN ELAINE
COLEMAN   CRATON ENERGY
CORPORATION   02/11/2009   Recorded on 4/30/09, under Doc # 2009- R00020379,
Receipt # 508703 in the Official Records of Smith County, Texas.
Recorded on 5/19/09, under Doc # 00082124, Vol. 2933, Page 547 in the Official
Records of Rusk County, Texas.
 
               
6
  JON R. STUART INTERESTS, LLC AN OK. LLC C/O JON R. STUART   CRATON ENERGY
CORPORATION   02/17/2009   Recorded on 4/30/09, under Doc # 2009- R00020377,
Receipt # 508703 in the Official Records of Smith County, Texas.
Recorded on 5/19/09, under Doc # 00082143, Vol. 2933, Page 617 in the Official
Records of Rusk County, Texas.
 
               
7
  OSCAR DONALD COOPER MARITAL TRUST, BETTIE LOU COOPER EXEC. &   CRATON ENERGY
CORPORATION   08/25/2008   Recorded on 9/18/08, under Doc # 2008- R00043984,
Receipt # 486907 in the Official Records of Smith County, Texas.
Recorded on 1/2/09, under Doc # 2009- R00000026, Receipt # 496706 in the
Official Records of Smith County, Texas.
Recorded on 12/17/08, under Doc # 00076114, Vol. 2901, Page 466 in the Official
Records of Rusk County, Texas.
 
               
8
  HAZEL COOPER
AIF GEORGE COOPER   CRATON ENERGY
CORPORATION   09/14/2009   Recorded on 10/28/09, under Doc # 2009- R00052336,
Receipt # 526874 in the Official Records of Smith County, Texas.
 
               
9
  FREDERICK A.F. BERRY REVOCABLE TRUST   GREYSTONE OIL & GAS
LLP   07/17/2007   Recorded on 10/3/07 under Doc #54968 in Vol. 2783 and Page
806 in the Official Records of Rusk Co., Texas
Recorded on 2/6/08 under Doc. No. 2008- R00005596 in the Official Records of
Smith Co., Texas.

Exhibit “A” - Page 63 of 65



--------------------------------------------------------------------------------



 



Oil and Gas Leases, Ratifications and Minerals
All recording references are to the Deed Records or Official Public Records of
Rusk County, Texas

                      Lessor Name   Lessee Name   Effective Date   Recording
Information
10
  BETTY MUSSLEWHITE
BUNDRICK   GREYSTONE OIL & GAS LLP   06/26/2007   Recorded on 2/6/08 under Doc.
No. 2008- R00005592 in the Official Records of Smith Co., Texas.
Recorded on 7/17/07 under Doc # 00051161, Vol. 2761, Page 450 in the Official
Records of Rusk County, Texas.
 
               
11
  BEVERLY B. DISNEY TRUST   GREYSTONE OIL & GAS LLP   07/13/2007   Recorded on
10/3/07 under Doc # 54970 in Vol. 2783 and Page 812 in the Official Records of
Rusk Co., Texas and rcorded
Recorded on 2/6/08 under Doc. No. 2008- R00005594 in the Official Records of
Smith Co., Texas.
 
               
12
  R. GARVIN BERRY, JR., REVOCABLE TRUST   GREYSTONE OIL & GAS LLP   07/17/2007  
Recorded on 10/3/07 under Doc # 54969 in Vol. 2783 and Page 809 in the Official
Records of Rusk Co., Texas and recorded on 2/6/08 under Doc. No. 2008-R00005596
in the Official Records of Smith Co., Texas.
 
               
13
  KAY ELIZABETH FAIR
TRUST   GREYSTONE OIL & GAS LLP   08/02/2007   Recorded on 10/3/07 under Doc #
54967 in Vol. 2783 and Page 799 in the Official Records of Rusk Co., Texas and
recorded on 10/17/07 under Doc. No. 2007-R00053312 in the Official Records of
Smith Co., Texas.
 
               
14
  ROBERT GORDON
MUSSLEWHITE   GREYSTONE OIL & GAS LLP   06/26/2007   Recorded on 10/4/07 under
Doc # 2007- R00051101, in the Official Records of Smith County, Texas._ Recorded
on 7/17/07 under Doc # 51160, Vol. 2761, Page 447 int the Official Records of
Rusk County, Texas.
 
               
15
  MELANIE HALES   CRATON ENERGY
CORPORATION   09/24/2009   Recorded on 10/28/09, under Doc # 2009- R00052334,
Receipt # 526874 in the Official Records of Smith County, Texas. Recorded on
10/10/09, under Doc # 00087722, Vol. 2966, Page 361 in the Official Records of
Rusk County, Texas.
 
               
16
  FRANCES GROSS   CRATON ENERGY
CORPORATION   09/17/2009   Recorded on 10/28/09, under Doc # 2009- R00052333,
Receipt # 526874 in the Official Records of Smith County, Texas._ Recorded on
10/20/09, under Doc # 00087721, Vol. 2966, Page 358 in the Official records of
Rusk Count, Texas.
 
               
17
  NANCY M. DICKERSON   CRATON ENERGY
CORPORATION   09/17/2009   Recorded on 10/28/09, under Doc. # 2009- R00052335,
Receipt # 526874 in the Official records of Smith County, Texas._ Recorded on
10/20/09, under Doc # 00087723, Vol. 2966, Page 364 in the Official Records of
Rusk County, Texas.
 
               
18
  ROBERT M. FAIR   GREYSTONE OIL & GAS LLP   08/02/2007   Recorded on 10/3/07,
under Doc # 00054974, Vol. 2783, Page 826 in the Official Records of Rusk
County, Texas. _ Recorded on 10/17/07, under Doc # 2007- R00053311, Receipt #
450234 in the Official Records of Smith County, Texas.

Exhibit “A” - Page 64 of 65



--------------------------------------------------------------------------------



 



                      Lessor Name   Lessee Name   Effective Date   Recording
Information
19
  NANCY ESSEX   GREYSTONE OIL & GAS LLP   09/25/2007   Recorded on 11/9/07,
under Doc # 2007- R00057582 in the Official Records of Rusk County, Texas.
 
               
20
  LILLIE WRIGHT BEARD
ETTER   GREYSTONE OIL & GAS LLP   09/04/2007   Recorded on 10/4/07, under Doc #
2007- R00051097, in the Official Records of Smith County, Texas.
 
               
21
  CATHY ADAMS   GREYSTONE OIL & GAS LLP   10/19/2007   Recorded on 11/9/07,
under Doc # 2007- R00057584, in the Official Records in Smith County, Texas.
 
               
22
  CONNIE HORTON   GREYSTONE OIL & GAS LLP   10/19/2007   Recorded on 11/9/07,
under Doc # 2007- R00057585, in the Official Records of Smith County, Texas.
 
               
23
  ELBERT WRIGHT JR.   GREYSTONE OIL & GAS LLP   10/19/2007   Recorded on
11/9/07, under Doc # 2007- R00057586, in the Official Records of Smith County,
Texas.
 
               
24
  JACKSON WRIGHT   GREYSTONE OIL & GAS LLP   09/25/2007   Recorded on 11/09/07,
under Doc # 2007- R00057583, in the Official Records of Smith County, Texas.
 
               
25
  BETSY GODDARD SMITH   CRATON ENERGY
CORPORATION   11/05/2008   Recorded on 1/2/09, under Doc # 2009- R00000024,
Receipt # 496706 in the Official Records of Smith County, Texas.
 
               
26
  PERRY J. ALLEN   CRATON ENERGY
CORPORATION   10/07/2008   Recorded on 1/2/09, under Doc # 2009- 00000023,
Receipt # 496706 in the Official Records of Smith County, Texas.
 
               
27
  ELOISE WRIGHT   CRATON ENERGY
CORPORATION   10/06/2008   Recorded on 1/2/09, under Doc # 2009- R00000022,
Receipt # 496706 in the Official Records of Smith County, Texas.
 
               
28
  WESTCO FAMILY
LIMITED PARTNERSHIP   CRATON ENERGY
CORPORATION   09/23/2008   Recorded on 1/2/09, under Doc # 2009- R00000021,
Receipt # 496706 in the Official Records of Smith County, Texas.
 
               
29
  SUSANNE GODDARD
BOONE   CRATON ENERGY
CORPORATION   11/05/2008   Recorded on 1/2/09, under Doc # 2009- R00000025,
Receipt # 496706 in the Official Records of Smith County, Texas.
 
               
30
  JEFFERY A. LITTLE   GREYSTONE OIL & GAS LLP   08/04/2007   Recorded on 10/4/07
under Inst. No. 2007- R00051106 in the Official Records of Smith Co., Texas.
 
               
31
  DOROTHY MOORE
CARPENTER   GREYSTONE OIL & GAS LLP   08/03/2007   Recorded on 10/4/07 under
Inst. No. 2007- R00051109 in the Official Records of Smith Co., Texas.
 
               
32
  SANDRA HOOKER
SNOUFFER   GREYSTONE OIL & GAS LLP   08/03/2007   Recorded on 10/4/07 under
Inst. No. 2007- R00051104 in the Official Records of Smith Co., Texas.
 
               
33
  JERRY W. LITTLE   GREYSTONE OIL & GAS LLP   08/04/2007   Recorded on 10/4/07
under Inst. No. 2007- R00051107 in the Official Records of Smith Co., Texas.
 
               
34
  PAMELA HOOKER
ARTHUR   GREYSTONE OIL & GAS LLP   08/03/2007   Recorded on 10/4/07, under Doc #
2007- R00051105, in the Official Records of Smith County, Texas.
 
               
35
  CAROLYN MOORE FALL   GREYSTONE OIL & GAS LLP   08/03/2007   Recorded on
10/04/07, under Doc # 2007- R00051103, in the Official Records of Smith County,
Texas.
 
               
36
  THRASH ROYALTIES WILTON EUGENE THRASH   GREYSTONE OIL & GAS LLP   07/28/2007  
Recorded on 10/04/07, under Doc # 2007- R00051108, in the Official Records of
Smith County, Texas.

Exhibit “A” - Page 65 of 65



--------------------------------------------------------------------------------



 



Exhibit A-1
to
Purchase and Sale Agreement between
Katy Resources ETX LLC, Seller and Sun River Energy, Inc., Purchaser
Properties

                  Unit   Well   WI   NRI   Status Kangera Gas Unit   Emily
Kangerga #1   0.2   0.148   Producing
 
  API # 42-401-34454            
 
                West Turner Town Gas Unit   West Turner Town #1   0.45   0.333  
Producing
 
  API # 42-401-34020            
 
                Wooley Gas Unit   Woolley #1   0.2   0.152   Shut-In
 
  API # 42-401-34389            
 
                Hinchen Gas Unit   Hinchen #2   0.79296875   0.59419744  
Producing
 
  API # 42-365-37520            
 
                Temple Unit   Temple #1   0.5   0.375   Producing
 
  API # 42-225-31092            
 
                SGG Gas Unit   SGG Unit #1   0.5   0.40436467   Producing
 
  API # 42-225-31088            
 
                Cutler Gas Unit   T. B. Cutler #1   0.60927   0.4691379  
Shut-In
 
  API # 42-225-31155            
 
                McMichael Gas Unit   McMichael #1   0.225   0.16875   Producing
 
  API # 42-183-31894            
 
                Patton Jarvis Gas Unit   Patton Jarvis #1   0.225   0.16875  
Producing
 
  API # 42-183-31850            
 
                Kate Dudley Gas Unit   Kate Dudley #1   0.225   0.16875  
Producing
 
  API # 42-183-31766            
 
                Dudley Gas Unit   Dudley #1   0.74966667   0.56225   Producing
 
  API # 42-401-35071            

Exhibit “A-1” Page 1 of 1



--------------------------------------------------------------------------------



 



Exhibit A-2
to
Purchase and Sale Agreement between
Katy Resources ETX LLC, Seller and Sun River Energy, Inc., Purchaser
Excluded Equipment

      Type of equipment   Units
2 3/8 inch P-110 tubing -Located at Tuboscope -
  307
red tag rating (structural grade)
   
 
   
2 3/8 inch P-110 new tubing -Located at
  117
Tuboscope -Credit from Power Solutions
   
 
   
4 1/2 inch 40 foot joints new pipe at Hill yard
  8
 
   
2 7/8 inch new tubing at Hill yard
  60
 
   
2 7/8 inch used tubing -per joint price at Hill yard -
   
structural grade
  31
 
   
2 3/8 inch tubing at Hill yard
  171
 
   
2 3/8 inch used tubing at Hill yard -price per
  179
joint
   
 
   
Micellaneous pipe at Hill yard — cuts offs left from
   
hook ups, etc.
   
 
   
Micellaneous fittings, etc. at Hill yard
   
 
   
Chevorlet 2008 Extended Cab White Pick Up
  1
Truck -Model C15 Silverado
   
 
   
Chevorlet 2008 Extended Cab White Pick Up
  1
Truck -Model C15 Silverado
   
 
   
Chevrolet 2008 Silverado Crew Cab Z-71
  1
 
   
CAT G 3406 NA Genset RP7587 S/N 4FD02355
  1
skid mounted with auto start controller
   
and new Water Jacket Heater
   
 
   
CAT G3406 Genset NA generator used
  1
S/N 4FD01766
   

Exhibit “A-2” Page 1 of 1



--------------------------------------------------------------------------------



 



     
STATE OF TEXAS
  §
 
  §
COUNTY OF LEE
  §

EXHIBIT B TO THE PURCHASE AND SALE AGREEMENT
FORM OF ASSIGNMENT AND BILL OF SALE
     KATY RESOURCES ETX, LLC, a Delaware limited liability company (herein
called “Assignor”), for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
does hereby GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, SET OVER, and
DELIVER unto Sun River Energy, Inc., a Colorado corporation (herein called
“Assignee”), all of Assignor’s right, title and interest in and to the following
(collectively called the “Assets”), excluding however, the Excluded Assets (as
hereinafter defined):

A.   All of the oil and gas leases; oil, gas and mineral leases; subleases and
other leaseholds; carried interests; mineral fee interests; overriding royalty
interests; farmout rights; options; and other properties and interests described
on Exhibit A, subject to such depth limitations and other restrictions as may be
set forth on Exhibit A or in such documents (collectively, the “Leases”),
together with each and every kind and character of right, title, claim, and
interest that Assignor has in and to the Leases, the lands covered by the Leases
or the Lands pooled, unitized, communitized or consolidated therewith
(collectively the “Lands”);   B.   All oil, gas, water or injection wells
located on the Lands, whether producing, shut-in, not completed, or temporarily
abandoned, including the interests in the wells shown on Exhibit A-1 attached
hereto (the “Wells”);   C.   Leasehold interest of Assignor in or to any pools
or units which include any Lands or all or a part of any Leases or include any
Wells, including those pools or units shown on Exhibit A-1 (the “Units”, such
Units together with the Leases, Lands and Wells, or in cases when there is no
Unit, the Leases together with the Lands and Wells, being hereinafter referred
to collectively as the “Properties” and individually as a “Property”), and
including all interest of Assignor in production from any such Unit, whether
such Unit production comes from Wells located on or off of a Lease, and all
tenements, hereditaments and appurtenances belonging to the Leases and Units;  
D.   Assignor’s interest in, to and under or derived from all contracts,
agreements and instruments by which the Properties are bound, or that relate to
or are otherwise applicable to the Properties, including but not limited to,
operating agreements, unitization, pooling and communitization agreements,
declarations and orders, joint venture agreements, farmin and farmout
agreements, water rights agreements, exploration agreements, participation
agreements, exchange agreements, transportation or gathering agreements,
agreements for the sale and purchase of oil, condensate, gas, casinghead gas and
processing agreements (hereinafter collectively referred to as “Contracts”) but
excluding any master service agreements and any contracts, agreements and
instruments

 



--------------------------------------------------------------------------------



 



    to the extent transfer is restricted by third-party agreement or applicable
law and the necessary consents to transfer are not obtained pursuant to the
Purchase and Sale Agreement (as hereinafter defined); and, provided that
“Contracts” shall not include the instruments constituting the Leases, Surface
Contracts (as hereinafter defined) and other instruments constituting the
Assignor’s chain of title to the Leases;   E.   All easements, permits,
licenses, servitudes, rights-of-way, surface leases and other surface rights
(“Surface Contracts”) appurtenant to, and used or held for use primarily in
connection with the Properties, excluding any permits and other appurtenances to
the extent transfer is restricted by third-party agreement or applicable Law and
the necessary consents to transfer are not obtained pursuant to the Purchase and
Sale Agreement;   F.   As of date hereof (other than obsolete equipment sold or
replaced after the date hereof), all equipment, machinery, fixtures, vehicles
and other tangible personal property and improvements located on the Properties
or lands covered by the Encana Farmout or used or held for use primarily in
connection with the operation of the Properties or lands covered by the Encana
Farmout including any wells, tanks, boilers, buildings, fixtures, injection
facilities, saltwater disposal facilities, compression facilities, pumping units
and engines, flow lines, pipelines, gathering systems, gas and oil treating
facilities, machinery, power lines, telephone and telegraph lines, roads, and
other appurtenances, improvements and facilities, but excluding the items
expressly identified on Exhibit A-2 to the Purchase and Sale Agreement (subject
to such exclusions, the “Equipment”);   G.   All Hydrocarbons produced from or
attributable to the Properties from and after the Effective Time; and all
Hydrocarbons from or attributable to the Properties at the Effective Time only
to the extent that Assignor is due an upward adjustment to the Purchase Price
pursuant to the Purchase and Sale Agreement in respect of such Hydrocarbons;  
H.   The original documents comprising all lease files; land files; well files;
gas and oil sales contract files; gas processing files; division order files;
abstracts; title opinions; land surveys; non-confidential logs; maps;
engineering data and reports; geologic, proprietary geophysical and seismic data
(including, raw data and any interpretative data, reprocessed data, or
information relating to such geologic, geophysical and seismic data); all rights
to any third party records generated under contract to Assignor regarding the
Assets and files and all other books, records, data, correspondence, studies,
files, maps and accounting records related primarily to the Assets, or used or
held for use primarily in connection with the maintenance or operation thereof,
the “Records”, but excluding (i) any books, records, data, files, maps and
accounting records to the extent disclosure or transfer is restricted by
third-party agreement or applicable Law and the necessary consents to transfer
are not obtained pursuant to the Purchase and Sale Agreement or subjected to
payment of a fee or other consideration by any license agreement or other
agreement with a Person other than an Affiliate of Assignor, or by applicable
Law, and for which no consent to transfer has been received or for which
Assignee has not agreed in writing to pay the fee or other consideration, as
applicable; (ii) computer software; (iii) work product of Assignor’s legal
counsel (other than title opinions); (iv) records relating to the negotiation
and consummation of the sale of the Assets; and (v) Assignor’s reserve

2



--------------------------------------------------------------------------------



 



    studies and evaluations and engineering studies; provided, however, that
Assignor may retain the originals of such files and other records limited to
those required for pending litigation, Tax, accounting, and auditing purposes
and of which Assignor shall provide Assignee with copies, and Assignor may
retain copies of all other Records. The interests in the Assets assigned
hereunder to Assignee may hereinafter be referred to as the “Assigned
Interests”.

     Capitalized terms not otherwise defined herein have the same meaning
ascribed thereto in the Purchase and Sale Agreement.
     Notwithstanding the foregoing, the Assets shall not include, and there is
excepted, reserved and excluded from the purchase and sale contemplated hereby
(collectively, the “Excluded Assets”): (i) all corporate, financial, income and
franchise tax and legal records of Assignor that relate to Assignor’s business
generally (whether or not relating to the Assets), and all books, records and
files that relate to the Excluded Assets and those records retained by Assignor
pursuant to the Purchase and Sale Agreement and copies of any other records
retained by Assignor pursuant to the Purchase and Sale Agreement; (ii) the items
expressly identified on Exhibit A-2 to the Purchase and Sale Agreement;
(iii) all rights to any refund of Taxes or other costs or expenses borne by
Assignor or Assignor’s predecessors in interest and title attributable to
periods prior to the Effective Time; (iv) all rights relating to the existing
claims and causes of action except those described in part (b) of Schedule 5.7
of the Purchase and Sale Agreement and except those relating to the liabilities
assumed by Assignee hereunder; (v) except as provided in the Purchase and Sale
Agreement, Assignor’s area-wide bonds, permits and licenses or other permits,
licenses or authorizations used in the conduct of Assignor’s business; (vi) all
trade credits, account receivables, note receivables, take-or-pay amounts
receivable, and other receivables attributable to the Assets with respect to any
period of time prior to the Effective Time; and (vii) all leased personal
property (including, without limitation, leased vehicles), except leased
equipment located on the Properties that are used in production and identified
in Schedule 1.3(g) to the Purchase and Sale Agreement, together with copies of
any leases of such personal property and notice of the balances due thereon.
TO HAVE AND TO HOLD the Assigned Interests unto Assignee, its successors and
assigns, forever, subject only to the exceptions and other provisions stated
herein and the following exceptions, to the extent that such exceptions affect
the Assigned Interests or any of them: (i) all valid and existing matters of
public record, including orders, rules, regulations and ordinances of federal,
state and other governmental agencies having jurisdiction over the lands covered
by the Leases; and (ii) the terms and provisions of the Leases, Contracts and
Surface Contracts.
This Assignment and Bill of Sale (this “Assignment”) is made and accepted
expressly subject to the following terms and conditions:
(i) THIS ASSIGNMENT IS MADE WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, EXCEPT THAT ASSIGNOR WARRANTS AND WILL DEFEND TITLE TO THE ASSETS, OR
OF ANY INTEREST THEREIN, AGAINST ALL LAWFUL CLAIMS, BUT IN EACH CASE ONLY FROM
AND AGAINST ALL PERSONS CLAIMING SUCH ASSETS OR ANY PART THEREOF

3



--------------------------------------------------------------------------------



 



BY, THROUGH OR UNDER ASSIGNOR OR ANY OF ITS AFFILIATES, BUT NOT OTHERWISE.
(ii) ASSIGNOR EXPRESSLY DISCLAIMS AND NEGATES ANY WARRANTY AS TO THE CONDITION
OF ANY PERSONAL PROPERTY, EQUIPMENT, FIXTURES AND ITEMS OF MOVABLE PROPERTY
COMPRISING ANY PART OF THE ASSETS, IT BEING EXPRESSLY UNDERSTOOD THAT SAID
PERSONAL PROPERTY, FIXTURES, EQUIPMENT AND ITEMS ARE BEING CONVEYED TO ASSIGNEE
“AS IS” AND “WHERE IS” AND WITHOUT WARRANTY OF MERCHANTABILITY, CONDITION OR
FITNESS FOR A PARTICULAR PURPOSE, EITHER EXPRESS OR IMPLIED.
(iii) This Assignment is made subject to the that certain Purchase and Sale
Agreement (the “Purchase and Sale Agreement”) executed between Assignor and
Assignee to which a form of this Assignment is attached. If there is any
conflict between the terms of this Assignment and the terms of the Purchase and
Sale Agreement, the Purchase and Sale Agreement shall control in all respects.
By executing, delivering and accepting this Assignment, Assignor and Assignee do
not intend to cause a merger of the terms of the Purchase and Sale Agreement
into this Assignment and all covenants, indemnities and other terms and
provisions set forth in the Purchase and Sale Agreement shall remain in full
force and effect on and after the date hereof to the extent set forth in the
Purchase and Sale Agreement.
(iv) Notwithstanding any other provision of this Assignment to the contrary,
this Assignment does not operate to assign any property or interest that would
otherwise constitute an Assigned Interest if the assignment of such property or
interest requires the consent or waiver of a preferential right of the lessor or
any third party to assign, provided such consent or waiver has not been obtained
as of the date of this Assignment and provided further that once such consent or
waiver is obtained, such property or interest will be automatically vested in
Assignee, without further action by Assignor or Assignee.
(v) To the extent permitted by law, Assignee shall be subrogated to Assignor’s
rights in and to representations, warranties and covenants given with respect to
the Assets. Assignor hereby assigns, sells, grants, bargains, conveys and
transfers to Assignee, its successors and assigns, to the extent so transferable
and permitted by law, the benefit of and the right to enforce the covenants,
indemnifications, representations and warranties, if any, which Assignor is
entitled to enforce with respect to the Assets. To the extent the same are not
transferable, Assignor shall use its commercially reasonable efforts to enforce
the same at the request of and on behalf of the Assignee.
(vi) The references herein to contracts, agreements, instruments and other
matters shall not be deemed to ratify or create any rights in third parties.
Nothing contained herein, express or implied, is intended to confer upon any
other person or entity other than Assignor and Assignee and their respective
successors and assigns, any benefits, rights or remedies.

4



--------------------------------------------------------------------------------



 



(vii) Assignor agrees to execute and deliver to Assignee, from time to time,
such additional instruments, notices, division orders, transfer orders and other
documents, and to do all such other and further acts and things as may be
reasonably necessary to more fully and effectively grant, convey and assign to
Assignee the interests conveyed hereby.
(viii) This Assignment shall be governed by and construed in accordance with the
laws of the State of Texas without regard to the rules of conflict of laws of
the State of Texas or any other jurisdiction that would direct the application
of the laws of another jurisdiction.
(ix) Unless provided otherwise, all recording references in the Exhibits hereto
are to the official real property records of the county in which the Assets are
located.
(x) This Assignment shall run with the land and all provisions hereof shall be
binding on and inure to the benefit of Assignor and Assignee and their
respective successors and assigns.
(xi) If any provision of this Assignment is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof such
provision shall be fully severable; this Assignment shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions of this Assignment shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provisions or by its severance from this Assignment.
(xii) This Assignment may be executed in any number of counterparts, and each
such counterpart shall be deemed to be an original and all of which together
shall constitute one and the same instrument.
(xiii) This Assignment is effective as of 7:00 a.m., local time where the Assets
are located, on September 1, 2010 (the “Effective Time”).

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment on
the date set forth in their respective acknowledgments below, but effective for
all purposes as of the Effective Time.

            ASSIGNOR:

KATY RESOURCES ETX, LLC
      By:           Name:           Title:           ASSIGNEE:

SUN RIVER ENERGY, INC.
      By:           Name:           Title:      

6



--------------------------------------------------------------------------------



 



         

     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF HARRIS
  §

     This instrument was acknowledged before me on the _____ day of
_______________, 2010, by ____________, ____________ of Katy Resources ETX, LLC,
a Delaware limited liability company, on behalf of such company.

     
(SEAL)
   
 
   
 
  Notary Public in and for the State of Texas

     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF HARRIS
  §

     This instrument was acknowledged before me on the _____ day of
________________, 2010, by ____________, ____________ of Sun River Energy, Inc.,
a Colorado corporation, on behalf of such Company.

     
(SEAL)
   
 
   
 
  Notary Public in and for the State of Texas

7



--------------------------------------------------------------------------------



 



EXHIBIT A
LEASES
(see attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
WELLS AND UNITS
(see attached)

 



--------------------------------------------------------------------------------



 



Schedule 1.2(d)
to
Purchase and Sale Agreement between
Katy Resources ETX LLC, Seller and Sun River Energy, Inc., Purchaser
Contracts

                  Date   Parties   Document   Prospect   County
6/28/2006
  Mullins and White Exploration, Inc. & Greystone Oil and Gas LLP   Exploration
& Development
Agreement   East Overton   Rusk & Smith
Counties
 
               
1/31/2007
  Mullins and White Exploration, Inc. & Greystone Oil and Gas LLP   1st
Ammendatory Letter for
Exploration & Development
Agreement   East Overton   Rusk & Smith
Counties
 
               
6/20/2007
  Mullins and White Exploration, Inc. & Greystone Oil and Gas LLP   2nd
Ammendatory Letter for
Exploration & Development
Agreement   East Overton   Rusk & Smith
Counties
 
               
6/28/2006
  Mullins and White Exploration, Inc. & Greystone Oil and Gas LLP   Joint
Operating Agreement   East Overton   Rusk & Smith
Counties
 
               
5/28/2009
  Guardian Oil & Gas, Inc. (sucessor to Mullins & White) and Katy Resources ETX,
LLC   Letter Agreement   East Overton   Rusk & Smith
Counties
 
               
2/10/2009
  DoradoExploration Inc. & Katy Resources ETX, LLC   Offer Letter Agreement  
Crawford   Panola County
 
               
11/16/2009
  Cross Creek Energy, LLC &
Katy Resources ETX, LLC   Letter of Understanding   Crawford   Panola County
 
               
3/4/2010
  Comstock Oil and Gas, LP & Katy Resources ETX, LLC   Letter Agreement  
Crawford   Panola County
 
               
12/11/2008
  Encana Oil and Gas (USA) Inc. & Katy Resources ETX, LLC   Letter of Intent  
Lumberjack & Raven   Houston, Angelina, &
Cherokee Counties
 
               
2/1/2009
  Encana Oil and Gas (USA) Inc. & Katy Resources ETX, LLC   Carry and Earning
Agreement   Lumberjack & Raven   Houston, Angelina, &
Cherokee Counties

Schedule 1.2(d) - Page 1 of 4



--------------------------------------------------------------------------------



 



                  Date   Parties   Document   Prospect   County
2/1/2009
  Encana Oil and Gas (USA) Inc. & Katy Resources ETX, LLC   Joint Operating
Agreement   Lumberjack & Raven   Houston, Angelina, &
Cherokee Counties
 
               
2/19/2009
  Encana Oil and Gas (USA) Inc. & Katy Resources ETX, LLC   Joint Operating
Agreement
Recording Supplement   Lumberjack & Raven   Houston, Angelina, &
Cherokee Counties
 
               
10/21/2009
  Encana Oil and Gas (USA) Inc. & Katy Resources ETX, LLC   Letter Agreement  
Lumberjack   Houston County
 
               
8/12/2009
  Encana Oil and Gas (USA) Inc. & Forestar Minerals LLC   Consent to Assign  
Lumberjack   Houston County
 
               
3/24/2009
  Encana Oil and Gas (USA) Inc. & Katy Resources ETX, LLC   Letter Agreement  
Raven   Houston County
 
               
3/1/2009
  Buyer: Kinder Morgan Tejas
Pipeline LLC Seller: Katy Resources ETX, LLC   Letter Agreement   Raven  
Houston County
 
               
 
  Buyer: ETC Marketing, Ltd. Seller:
Katy Resources ETX, LLC   Base Contract for Sale and Purchase of Natural Gas  
Lumberjack   Houston County
 
               
8/18/2009 & 9/1/2009
  Deep Rock Resources, Inc.
Seller: Katy Resources ETX, LLC   Farmout Agreement   Hinchen   Panola County
 
               
Aug. & Sept. 2009
  Deep Rock Resources, Inc. & Joint Operators   Farmout Election Letters  
Hinchen   Panola County
 
               
8/24/2009
  Deep Rock Resources Inc. & Katy Resources ETX, LLC   Joint Operating Agreement
  Hinchen   Panola County
 
               
8/24/2009
  Perry Thompson, Jr. & Katy Resources ETX, LLC   Joint Operating Agreement  
Hinchen   Panola County
 
               
8/24/2009
  Flora Thompson Estate, Perry Thompson, Jr., Indepdent Executor & Katy
Resources ETX, LLC   Joint Operating Agreement   Hinchen   Panola County
 
               
8/24/2009
  Steven E. Hanan & Katy Resources ETX, LLC   Joint Operating Agreement  
Hinchen   Panola County

Schedule 1.2(d) - Page 2 of 4



--------------------------------------------------------------------------------



 



                  Date   Parties   Document   Prospect   County
8/28/2009
  Flora Thompson Estate, Perry Thompson, Jr., Indepdent Executor   Participation
Agreement and AFE   Hinchen   Panola County
 
               
8/28/2009
  Perry Thompson, Jr.   Participation Agreement and AFE   Hinchen   Panola
County
 
               
9/14/2009
  Steven E. Hanan   Participation Agreement and AFE   Hinchen   Panola County
 
               
2/1/2010
  Orion Pipeline, LTD & Katy
Resources ETX, LLC   Gas Purchase Agreement   Hinchen   Panola County
 
               
4/12/2005
  Operator: Machin and Associates, Inc. Non-Operator: Bivins Energy
Corportation, et al   Joint Operating Agreement   West Danville   Gregg & Rusk
Counties
 
               
4/25/2005
  Bivins Energy Corporation, et
al   Participation and Purchase Agreement   West Danville   Gregg & Rusk
Counties
 
               
9/15/2005
  Buyer: Samson Lone Star Limited Partnership
Seller: Machin and Associates, Inc.   Gas Purchase Agreement   West Danville  
Gregg County
 
               
7/1/2006
  Buyer: Enbridge Pipelines
(East Texas), LP
Seller: Machin and Associates, Inc.   Gas Purchase Agreement   West Danville  
Gregg County
 
               
7/18/2008
  Broker: Lantana Oil & Gas Partners
Seller: Machin & Associates, Inc., et al   Marketing Agreement   West Danville  
Gregg & Rusk
Counties
 
               
11/1/2008
  Seller: Machin and Associates, Inc. Buyer: Katy Resources ETX, LLC   Closing
Statement   West Danville   Gregg & Rusk
Counties
 
               
4/1/2009
  Farmors: Machin & Associates, Inc., et al
Farmee: Katy Resources ETX, LLC   Farmout Agreement   West Danville   Gregg &
Rusk
Counties
 
               
4/1/2009
  Operator: Machin and Associates, Inc.
Non- Operator: Bivins Energy Corportation, et al   First Amendment To Joint
Operating Agreement   West Danville   Gregg & Rusk
Counties

Schedule 1.2(d) - Page 3 of 4



--------------------------------------------------------------------------------



 



                  Date   Parties   Document   Prospect   County
7/7/2009
  Operator: Katy Resources ETX, LLC
Non- Operator: Machin and Associates, Inc., et al   Joint Operating Agreement  
West Danville   Gregg & Rusk
Counties
 
               
7/7/2009
  Operator: Katy Resources ETX, LLC
Non- Operator: Verado Oil and Gas Corporation   Joint Operating Agreement   West
Danville   Gregg & Rusk
Counties
 
               
5/12/2009
  Miller Energy Inc. & Richard P. Wilkerson and WPTC Partners, LTD  
Ratification of Farmout Agreement   West Danville   Gregg & Rusk
Counties
 
               
5/12/2009
  Miller Energy, Inc. & KEEVER OG, INC.   Ratification of Farmout Agreement  
West Danville   Gregg & Rusk
Counties
 
               
5/12/2009
  Miller Energy, Inc. & Sumbera Properties, Inc.   Ratification of Farmout
Agreement   West Danville   Gregg & Rusk
Counties
 
               
Aug. 2009
  Katy Resources ETX, LLC & Miller Energy Inc., et al   Test Well Election
Letter Agreements and AFE’s   West Danville   Gregg & Rusk
Counties
 
               
May-09
  Gatherer: Enbridge Pipelines (East Texas) L.P.
Producer: Katy Resources ETX, LLC   Gas Purchase Agreement   West Danville  
Gregg County
 
               
10/9/2008
  Disclosing Party: Encana Oil and Gas (USA) Inc.
Receiving Party: Katy Resources ETX, LLC   Confidentiality Agreement   Raintree
Field Area   Houston, Angelina, &
Cherokee Counties
 
               
10/21/2009
  Disclosing Party: Encana Oil and Gas (USA) Inc.
Receiving Party: Katy Resources ETX, LLC   Confidentiality Agreement   Raintree
Field Area   Houston, Angelina, &
Cherokee Counties

Schedule 1.2(d) - Page 4 of 4



--------------------------------------------------------------------------------



 



Schedule 1.2(e)
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Surface Contracts

                      Document   Date   Parties   Unit   Prospect   County
Construction Land Entry
Permit
  3/13/2009   Landowner: Forestar (USA) Real Estate Group, Inc.
Permitees: Katy Resources ETX, LLC & Encana Oil and Gas (USA), Inc.   Temple #1
  Lumberjack   Houston
 
                   
Grant of Easement & Right- Of-Way for Pipeline
  3/25/2009   Grantor: Forestar (USA) Real Estate Group, Inc. Grantees: Katy
Resources ETX, LLC & Encana Oil and Gas (USA), Inc.   Temple #1   Lumberjack  
Houston
 
                   
Miscellaneous Easement
(Pipelines)
  4/1/2009   Grantor: The State of Texas
Grantee: Katy Resources ETX, LLC   Temple #1   Lumberjack   Houston &
Angelina
 
                   
Temporary Road Use
Permit Agreement
  4/16/2009   Permitor: Hancock Forest Management
Permitee: Katy Resources ETX, LLC   Temple #1   Lumberjack   Houston
 
                   
Construction Land Entry
Permit
  9/30/2009   Landowner: Forestar (USA) Real Estate Group, Inc.
Permitee: Katy Resources ETX, LLC   Temple #2   Lumberjack   Houston
 
                   
Grant of Easement (For Private Road)
  10/7/2009   Grantor: Forestar (USA) Real Estate Group, Inc. Grantee: Katy
Resources ETX, LLC   Temple #2   Lumberjack   Houston
 
                   
Right-Of-Way and Pipeline Easement
  2/6/2009   Grantor: SGG Enterprises LTD
Grantee: Encana Oil and Gas (USA), Inc.   SGG #1   Raven   Houston
 
                   
Pipeline Easement
  2/6/2009   Grantor: Tommy B. Cutler & wife, Shirley Cutler
Grantee: Encana Oil and Gas (USA), Inc.   T.B. Cutler #1   Raven   Houston
 
                   
Right-Of-Way
  2/6/2009   Grantor: Scull Timber Co., Inc.
Grantee: Encana Oil & Gas (USA), Inc. & Katy Resources ETX, LLC   T.B. Cutler #1
  Raven   Houston
 
                   
Easement and Right-Of- Way
  10/9/2006   Grantor: James M. Kangerga Family Trust, et al Grantee: Mullins &
White Exploration, Inc.   Kangerga #1   East Overton   Rusk
 
                   
Pipeline Easement and Right-Of-Way
  10/9/2006   Grantor: James M. Kangerga Family Trust, et al Grantee: Mullins &
White Exploration, Inc.   Kangerga #1   East Overton   Rusk
 
                   
Surface Lease
  5/16/1980   Lessor: M. Kangerga & Bro.
Lessee: Sourlock Oil Company   Kangerga #1 &
West Turnertown #1   East Overton   Rusk

Schedule 1.2(e) - Page 1 of 1



--------------------------------------------------------------------------------



 



Schedule 1.3(d)
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Existing Claims / Causes of Action
Case No. 10-0099, District Court, Houston County, Texas, 3rd Judicial District,
Katy Resources ETX, LLC, Plaintiffs v. Dan Blocker Petroleum Consultants, Inc.
and Jerry Ransom, Defendants

Schedule 1.3(d) - Page 1 of 1



--------------------------------------------------------------------------------



 



Schedule 1.3(g)
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Leased Production Personal Property
None

Schedule 1.3(g) - Page 1 of 1



--------------------------------------------------------------------------------



 



Schedule 2.3
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Allocated Value
Provided by Buyer

Schedule 2.3 - Page 1 of 1



--------------------------------------------------------------------------------



 



Katy Resources
Purchase Price Allocation
July 27, 2010

              Purchase       Price       Allocation  
Unit Name
       
Dudley
  $ 2,131,273  
Kate Dudley
  $ 253,653  
Kangerga
  $ 30,620  
Hinchen
  $ 4,000,430  
McMichael
  $ —  
Patton Jarvis
  $ 592,398  
SGG
  $ 334,969  
TB Cutler
  $ 4,064,710  
Temple
  $ 134,316  
West Turnertown
  $ 83,796  
Wooley
  $ 358,836    
Contracts
       
EnCana Farmout
  $ 2,115,000  
 
     
Total
  $ 14,100,000  
 
     

 



--------------------------------------------------------------------------------



 



Schedule 3.3(c)
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Preferential Rights
None
Schedule 3.3(c) — Page 1 of 1

 



--------------------------------------------------------------------------------



 



Schedule 3.3(e)
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Contested Taxes
None
Schedule 3.3(e) — Page 1 of 1

 



--------------------------------------------------------------------------------



 



Schedule 3.3(f)
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Contested Mechanic and Materialman Liens
None.
Schedule 3.3(f) — Page 1 of 1

 



--------------------------------------------------------------------------------



 



Schedule 5.7
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Litigation
Cause No. 10-0099, District Court, Houston County, Texas, Katy Resources ETX,
LLC, Plaintiffs v. Dan Blocker Petroleum Consultants, Inc., Jerry Ransom, and
Power Solutions, LLC, Defendants
Schedule 5.7 — Page 1 of 1

 



--------------------------------------------------------------------------------



 



Schedule 5.8
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Taxes and Assessments
None.

Schedule 5.8 — Page 1 of 1



--------------------------------------------------------------------------------



 



Schedule 5.9
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Outstanding Capital Commitments
None
Schedule 5.9 — Page 1 of 1

 



--------------------------------------------------------------------------------



 



Schedule 5.10
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Compliance With Laws
None
Schedule 5.10 — Page 1 of 1

 



--------------------------------------------------------------------------------



 



Schedule 5.11(a)
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Contested Costs
I. The following costs and/or invoices are being contested:
Invoice No. 201004614-20 — Thomas Tools dated 3/1/2010, $41,822.68
Invoice No. 201002873-20 — Thomas Tools Dated 3/1/2010, $24,492.43
Invoice No. 10171 — Helms Packer Service, Inc., Dated 6/1/2010, $903.13
Invoice No. 10142 — Helms Packer Service, Inc., Dated 5/10/2010, $2,709.38
Invoice No. 2514477 — Alpine Specialty Chemicals, dated 6/10/2010, $26,109.90
Finder’s Fee — Woodmoor Group payable to Luke Grogan, $50,000.00
(Carry & Earning Agreement by and among Encana Oil & Gas (USA) Inc. and Katy
Resources ETX, LLC effective February 2, 2009)
II. As of the date of the Agreement:
(1) with respect to Seller’s Leases with Craton Energy Corporation, there are
approximately $80,000 of unpaid lease costs. In addition, there are
approximately $10,800 in unpaid lease operating expenses and $8,000 in
operations land/legal expenses. Seller shall pay before Closing and be
responsible for the unpaid lease operating expenses and operations land/legal
expenses in the approximate sum of $18,800, and Purchaser shall pay and be
responsible for the aforementioned unpaid lease costs of approximately $80,000.
Schedule 5.11 — Page 1 of 1

 



--------------------------------------------------------------------------------



 



Schedule 5.11(b)
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Other Contracts
Carry and Earning Agreement by and Among Encana Oil & Gas (USA) Inc. and Katy
Resources ETX, LLC, dated effective February 1, 2009
Gas Purchase Agreement, Orion Pipeline Ltd. — Katy Resources ETX, LLC, Dated
2/1/2010 (Hinchen Prospect), Panola County, Texas

Schedule 5.11(b) — Page 1 of 1



--------------------------------------------------------------------------------



 



Schedule 5.12
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Payments For Production
Payments made to revenue owners through May production
Suspended Revenue as of June 30, 2010 — Schedule is attached as “Suspense”
$57,581.63

Schedule 5.12 — Page 1 of 1



--------------------------------------------------------------------------------



 



Suspense

                                                                             
Well   Owner   Prod   Prod   Int.   Voucher     Dec.Interest                    
                Code   Code   Code   Mth.   Type   SuspCat     Price   Type    
Volume     Value     Prod. Tax     Other Deds     Suspended  
TX18400000
  Dudley #1                                                                    
   
 
  BEDNEY   OIL   1109   RI     9061     0.00227315   8/8       189.54      
14362.39       660.67       0       31.15  
 
                    S     75.77   NET     0.43       32.65       1.5       0    
     
 
  BEDNEY   OIL   1209   RI     9061     0.00227315   8/8       189      
13736.71       631.89       0       29.79  
 
                    S     72.68   NET     0.43       31.23       1.44       0  
       
 
  BEDNEY   GAS   1109   RI     9062     0.00227315   8/8       28207      
103812.54       7804.75       0       218.24  
 
                    S     3.68   NET     64.12       235.98       17.74       0
         
 
  BEDNEY   OIL   0110   RI     9380     0.00227315   8/8       157.69      
12015.5       552.71       0       26.05  
 
                    S     76.2   NET     0.36       27.31       1.26       0    
     
 
  BEDNEY   GAS   1209   RI     9385     0.00227315   8/8       18001      
93999.35       7061.96       0       197.62  
 
                    S     5.22   NET     40.92       213.67       16.05       0
         
 
  BEDNEY   OIL   0210   RI     9880     0.00227315   8/8       392.91      
29227       1344.45       0       63.38  
 
                    S     74.39   NET     0.89       66.44       3.06       0  
       
 
  BEDNEY   GAS   0110   RI     10158     0.00227315   8/8       14319      
82241.41       6177.66       0       172.91  
 
                    S     5.74   NET     32.55       186.95       14.04       0
         
 
  BEDNEY   GAS   0210   RI     10472     0.00227315   8/8       1633      
8430.87       665.08       0       17.65  
 
                    S     5.16   NET     3.71       19.16       1.51       0    
     
 
  BEDNEY   GAS   0410   RI     10787     0.00227315   8/8       2841.37      
11308.66       850.11       0       23.78  
 
                    S     3.98   NET     6.46       25.71       1.93       0    
     
 
  BEDNEY   OIL   0410   RI     10788     0.00227315   8/8       196.42      
16235.68       746.84       0       35.21  
 
                    S     82.66   NET     0.45       36.91       1.7       0    
     
 
  BEDNEY   GAS   0410   RI     10807     0.00227315   8/8       3000      
11654.5       876.11       0       24.50  
 
                    S     3.88   NET     6.82       26.49       1.99       0    
     
 
  BEDNEY   GAS   0210   RI     10808     0.00227315   8/8       5600       29146
      2189.72       0       61.27  
 
                    S     5.2   NET     12.73       66.25       4.98       0    
     
 
  BEDNEY   GAS   0310   RI     10808     0.00227315   8/8       10900      
47005.5       3532.74       0       98.82  
 
                    S     4.31   NET     24.78       106.85       8.03       0  
       
 
  BIVENG   OIL   1109   ORRI     9061     0.04144739   8/8       189.54      
14362.39       660.67       0       567.90  
 
                    S     75.77   NET     7.86       595.28       27.38       0
         
 
  BIVENG   OIL   1209   ORRI     9061     0.04144739   8/8       189      
13736.71       631.89       0       543.16  
 
                    S     72.68   NET     7.83       569.35       26.19       0
         
 
  BIVENG   GAS   1109   ORRI     9062     0.04144739   8/8       28207      
103812.54       7804.75       0       3,979.27  
 
                    S     3.68   NET     1169.11       4302.76       323.49    
  0          
 
  BIVENG   OIL   0110   ORRI     9380     0.04144739   8/8       157.69      
12015.5       552.71       0       475.10  
 
                    S     76.2   NET     6.54       498.01       22.91       0  
       
 
  BIVENG   GAS   1209   ORRI     9385     0.04144739   8/8       18001      
93999.35       7061.96       0          
 
                    S     5.22   NET     746.09       3896.03       292.7      
0       3,603.33  
 
  BIVENG   OIL   0210   ORRI     9880     0.04144739   8/8       392.91      
29227       1344.45       0          
 
                    S     74.39   NET     16.29       1211.38       55.72      
0       1,155.66  

Page 1



--------------------------------------------------------------------------------



 



                                                                             
Well   Owner   Prod   Prod   Int.   Voucher     Dec.Interest                    
                Code   Code   Code   Mth.   Type   SuspCat     Price   Type    
Volume     Value     Prod. Tax     Other Deds     Suspended  
 
  BIVENG   GAS   0110   ORRI     10158     0.04144739   8/8       14319      
82241.41       6177.66       0          
 
                    S     5.74   NET     593.49       3408.69       256.05      
0       3,152.64  
 
  BIVENG   GAS   0210   ORRI     10472     0.04144739   8/8       1633      
8430.87       665.08       0          
 
                    S     5.16   NET     67.68       349.44       27.57       0
      321.87  
 
  BIVENG   GAS   0410   ORRI     10787     0.04144739   8/8       2841.37      
11308.66       850.11       0          
 
                    S     3.98   NET     117.77       468.71       35.23       0
      433.48  
 
  BIVENG   OIL   0410   ORRI     10788     0.04144739   8/8       196.42      
16235.68       746.84       0          
 
                    S     82.66   NET     8.14       672.93       30.95       0
      641.98  
 
  BIVENG   GAS   0410   ORRI     10807     0.04144739   8/8       3000      
11654.5       876.11       0          
 
                    S     3.88   NET     124.34       483.05       36.31       0
      446.74  
 
  BIVENG   GAS   0210   ORRI     10808     0.04144739   8/8       5600      
29146       2189.72       0          
 
                    S     5.2   NET     232.11       1208.03       90.76       0
      1,117.27  
 
  BIVENG   GAS   0310   ORRI     10808     0.04144739   8/8       10900      
47005.5       3532.74       0          
 
                    S     4.31   NET     451.78       1948.26       146.42      
0       1,801.84  
 
  BONIN   OIL   1109   RI     9061     0.0023357   8/8       189.54      
14362.39       660.67       0          
 
                    S     75.77   NET     0.44       33.55       1.54       0  
    32.01  
 
  BONIN   OIL   1209   RI     9061     0.0023357   8/8       189       13736.71
      631.89       0          
 
                    S     72.68   NET     0.44       32.08       1.48       0  
    30.60  
 
  BONIN   GAS   1109   RI     9062     0.0023357   8/8       28207      
103812.54       7804.75       0          
 
                    S     3.68   NET     65.88       242.47       18.23       0
      224.24  
 
  BONIN   OIL   0110   RI     9380     0.0023357   8/8       157.69      
12015.5       552.71       0          
 
                    S     76.2   NET     0.37       28.06       1.29       0    
  26.77  
 
  BONIN   GAS   1209   RI     9385     0.0023357   8/8       18001      
93999.35       7061.96       0          
 
                    S     5.22   NET     42.04       219.55       16.49       0
      203.06  
 
  BONIN   OIL   0210   RI     9880     0.0023357   8/8       392.91       29227
      1344.45       0          
 
                    S     74.39   NET     0.92       68.27       3.14       0  
    65.13  
 
  BONIN   GAS   0110   RI     10158     0.0023357   8/8       14319      
82241.41       6177.66       0          
 
                    S     5.74   NET     33.44       192.09       14.43       0
      177.66  
 
  BONIN   GAS   0210   RI     10472     0.0023357   8/8       1633       8430.87
      665.08       0          
 
                    S     5.16   NET     3.81       19.69       1.55       0    
  18.14  
 
  BONIN   GAS   0410   RI     10787     0.0023357   8/8       2841.37      
11308.66       850.11       0          
 
                    S     3.98   NET     6.64       26.41       1.99       0    
  24.42  
 
  BONIN   OIL   0410   RI     10788     0.0023357   8/8       196.42      
16235.68       746.84       0          
 
                    S     82.66   NET     0.46       37.92       1.74       0  
    36.18  
 
  BONIN   GAS   0410   RI     10807     0.0023357   8/8       3000       11654.5
      876.11       0          
 
                    S     3.88   NET     7.01       27.22       2.05       0    
  25.17  
 
  BONIN   GAS   0210   RI     10808     0.0023357   8/8       5600       29146  
    2189.72       0          
 
                    S     5.2   NET     13.08       68.08       5.11       0    
  62.97  
 
  BONIN   GAS   0310   RI     10808     0.0023357   8/8       10900      
47005.5       3532.74       0          
 
                    S     4.31   NET     25.46       109.79       8.25       0  
    101.54  
 
  DUDLEY   OIL   1109   RI     9061     0.00426995   8/8       189.54      
14362.39       660.67       0          
 
                    S     75.77   NET     0.81       61.33       2.82       0  
    58.51  

Page 2



--------------------------------------------------------------------------------



 



                                                                             
Well   Owner   Prod   Prod   Int.   Voucher     Dec.Interest                    
                Code   Code   Code   Mth.   Type   SuspCat     Price   Type    
Volume     Value     Prod. Tax     Other Deds     Suspended  
 
  DUDLEY   OIL   1209   RI     9061     0.00426995   8/8       189      
13736.71       631.89       0          
 
                    S     72.68   NET       0.81       58.66       2.7       0  
    55.96  
 
  DUDLEY   GAS   1109   RI     9062     0.00426995   8/8       28207      
103812.54       7804.75       0          
 
                    S     3.68   NET       120.44       443.27       33.33      
0       409.94  
 
  DUDLEY   OIL   0110   RI     9380     0.00426995   8/8       157.69      
12015.5       552.71       0          
 
                    S     76.2   NET       0.67       51.31       2.36       0  
    48.95  
 
  DUDLEY   GAS   1209   RI     9385     0.00426995   8/8       18001      
93999.35       7061.96       0          
 
                    S     5.22   NET       76.86       401.37       30.15      
0       371.22  
 
  DUDLEY   OIL   0210   RI     9880     0.00426995   8/8       392.91      
29227       1344.45       0          
 
                    S     74.39   NET       1.68       124.8       5.74       0
      119.06  
 
  DUDLEY   GAS   0110   RI     10158     0.00426995   8/8       14319      
82241.41       6177.66       0          
 
                    S     5.74   NET       61.14       351.17       26.38      
0       324.79  
 
  DUDLEY   GAS   0210   RI     10472     0.00426995   8/8       1633      
8430.87       665.08       0          
 
                    S     5.16   NET       6.97       36       2.84       0    
  33.16  
 
  DUDLEY   GAS   0410   RI     10787     0.00426995   8/8       2841.37      
11308.66       850.11       0          
 
                    S     3.98   NET       12.13       48.29       3.63       0
      44.66  
 
  DUDLEY   OIL   0410   RI     10788     0.00426995   8/8       196.42      
16235.68       746.84       0          
 
                    S     82.66   NET       0.84       69.33       3.19       0
      66.14  
 
  DUDLEY   GAS   0410   RI     10807     0.00426995   8/8       3000      
11654.5       876.11       0          
 
                    S     3.88   NET       12.81       49.76       3.74       0
      46.02  
 
  DUDLEY   GAS   0210   RI     10808     0.00426995   8/8       5600       29146
      2189.72       0          
 
                    S     5.2   NET       23.91       124.45       9.35       0
      115.10  
 
  DUDLEY   GAS   0310   RI     10808     0.00426995   8/8       10900      
47005.5       3532.74       0          
 
                    S     4.31   NET       46.54       200.71       15.08      
0       185.63  
 
  EDUDLE   OIL   1109   RI     9061     0.00194641   8/8       189.54      
14362.39       660.67       0          
 
                    S     75.77   NET       0.37       27.96       1.29       0
      26.67  
 
  EDUDLE   OIL   1209   RI     9061     0.00194641   8/8       189      
13736.71       631.89       0          
 
                    S     72.68   NET       0.37       26.74       1.23       0
      25.51  
 
  EDUDLE   GAS   1109   RI     9062     0.00194641   8/8       28207      
103812.54       7804.75       0          
 
                    S     3.68   NET       54.9       202.06       15.19       0
      186.87  
 
  EDUDLE   OIL   0110   RI     9380     0.00194641   8/8       157.69      
12015.5       552.71       0          
 
                    S     76.2   NET       0.31       23.39       1.08       0  
    22.31  
 
  EDUDLE   GAS   1209   RI     9385     0.00194641   8/8       18001      
93999.35       7061.96       0          
 
                    S     5.22   NET       35.04       182.96       13.75      
0       169.21  
 
  EDUDLE   OIL   0210   RI     9880     0.00194641   8/8       392.91      
29227       1344.45       0          
 
                    S     74.39   NET       0.76       56.89       2.62       0
      54.27  
 
  EDUDLE   GAS   0110   RI     10158     0.00194641   8/8       14319      
82241.41       6177.66       0          
 
                    S     5.74   NET       27.87       160.08       12.02      
0       148.06  
 
  EDUDLE   GAS   0210   RI     10472     0.00194641   8/8       1633      
8430.87       665.08       0          
 
                    S     5.16   NET       3.18       16.41       1.29       0  
    15.12  
 
  EDUDLE   GAS   0410   RI     10787     0.00194641   8/8       2841.37      
11308.66       850.11       0          
 
                    S     3.98   NET       5.53       22.01       1.65       0  
    20.36  

Page 3



--------------------------------------------------------------------------------



 



                                                                             
Well   Owner   Prod   Prod   Int.   Voucher     Dec.Interest                    
                Code   Code   Code   Mth.   Type   SuspCat     Price   Type    
Volume     Value     Prod. Tax     Other Deds     Suspended  
 
  EDUDLE   OIL   0410   RI     10788     0.00194641   8/8       196.42      
16235.68       746.84       0          
 
                    S     82.66   NET     0.38       31.6       1.45       0    
  30.15  
 
  EDUDLE   GAS   0410   RI     10807     0.00194641   8/8       3000      
11654.5       876.11       0          
 
                    S     3.88   NET     5.84       22.68       1.71       0    
  20.97  
 
  EDUDLE   GAS   0210   RI     10808     0.00194641   8/8       5600       29146
      2189.72       0          
 
                    S     5.2   NET     10.9       56.73       4.26       0    
  52.47  
 
  EDUDLE   GAS   0310   RI     10808     0.00194641   8/8       10900      
47005.5       3532.74       0          
 
                    S     4.31   NET     21.22       91.49       6.88       0  
    84.61  
 
  GLADYC   OIL   1109   RI     9061     0.00209288   8/8       189.54      
14362.39       660.67       0          
 
                    S     75.77   NET     0.4       30.06       1.38       0    
  28.68  
 
  GLADYC   OIL   1209   RI     9061     0.00209288   8/8       189      
13736.71       631.89       0          
 
                    S     72.68   NET     0.4       28.75       1.32       0    
  27.43  
 
  GLADYC   GAS   1109   RI     9062     0.00209288   8/8       28207      
103812.54       7804.75       0          
 
                    S     3.68   NET     59.03       217.27       16.33       0
      200.94  
 
  GLADYC   OIL   0110   RI     9380     0.00209288   8/8       157.69      
12015.5       552.71       0          
 
                    S     76.2   NET     0.33       25.15       1.16       0    
  23.99  
 
  GLADYC   GAS   1209   RI     9385     0.00209288   8/8       18001      
93999.35       7061.96       0          
 
                    S     5.22   NET     37.67       196.73       14.78       0
      181.95  
 
  GLADYC   OIL   0210   RI     9880     0.00209288   8/8       392.91      
29227       1344.45       0          
 
                    S     74.39   NET     0.82       61.17       2.81       0  
    58.36  
 
  GLADYC   GAS   0110   RI     10158     0.00209288   8/8       14319      
82241.41       6177.66       0          
 
                    S     5.74   NET     29.97       172.12       12.93       0
      159.19  
 
  GLADYC   GAS   0210   RI     10472     0.00209288   8/8       1633      
8430.87       665.08       0          
 
                    S     5.16   NET     3.42       17.64       1.39       0    
  16.25  
 
  GLADYC   GAS   0410   RI     10787     0.00209288   8/8       2841.37      
11308.66       850.11       0          
 
                    S     3.98   NET     5.95       23.67       1.78       0    
  21.89  
 
  GLADYC   OIL   0410   RI     10788     0.00209288   8/8       196.42      
16235.68       746.84       0          
 
                    S     82.66   NET     0.41       33.98       1.56       0  
    32.42  
 
  GLADYC   GAS   0410   RI     10807     0.00209288   8/8       3000      
11654.5       876.11       0          
 
                    S     3.88   NET     6.28       24.39       1.83       0    
  22.56  
 
  GLADYC   GAS   0210   RI     10808     0.00209288   8/8       5600       29146
      2189.72       0          
 
                    S     5.2   NET     11.72       61       4.58       0      
56.42  
 
  GLADYC   GAS   0310   RI     10808     0.00209288   8/8       10900      
47005.5       3532.74       0          
 
                    S     4.31   NET     22.81       98.38       7.39       0  
    90.99  
 
  GMEADO   OIL   1109   RI     9061     0.0007524   8/8       189.54      
14362.39       660.67       0          
 
                    S     75.77   NET     0.14       10.81       0.5       0    
  10.31  
 
  GMEADO   OIL   1209   RI     9061     0.0007524   8/8       189       13736.71
      631.89       0          
 
                    S     72.68   NET     0.14       10.34       0.48       0  
    9.86  
 
  GMEADO   GAS   1109   RI     9062     0.0007524   8/8       28207      
103812.54       7804.75       0          
 
                    S     3.68   NET     21.22       78.11       5.87       0  
    72.24  
 
  GMEADO   OIL   0110   RI     9380     0.0007524   8/8       157.69      
12015.5       552.71       0          
 
                    S     76.2   NET     0.12       9.04       0.42       0    
  8.62  

Page 4



--------------------------------------------------------------------------------



 



                                                                             
Well   Owner   Prod   Prod   Int.   Voucher   Dec.Interest                      
              Code   Code   Code   Mth.   Type   SuspCat   Price   Type    
Volume     Value     Prod. Tax     Other Deds     Suspended  
 
  GMEADO   GAS   1209   RI     9385     0.0007524   8/8       18001      
93999.35       7061.96       0          
 
                    S     5.22   NET     13.54       70.73       5.31       0  
    65.42  
 
  GMEADO   OIL   0210   RI     9880     0.0007524   8/8       392.91       29227
      1344.45       0          
 
                    S     74.39   NET     0.3       21.99       1.01       0    
  20.98  
 
  GMEADO   GAS   0110   RI     10158     0.0007524   8/8       14319      
82241.41       6177.66       0          
 
                    S     5.74   NET     10.77       61.88       4.65       0  
    57.23  
 
  GMEADO   GAS   0210   RI     10472     0.0007524   8/8       1633      
8430.87       665.08       0          
 
                    S     5.16   NET     1.23       6.34       0.5       0      
5.84  
 
  GMEADO   GAS   0410   RI     10787     0.0007524   8/8       2841.37      
11308.66       850.11       0          
 
                    S     3.98   NET     2.14       8.51       0.64       0    
  7.87  
 
  GMEADO   OIL   0410   RI     10788     0.0007524   8/8       196.42      
16235.68       746.84       0          
 
                    S     82.66   NET     0.15       12.22       0.56       0  
    11.66  
 
  GMEADO   GAS   0410   RI     10807     0.0007524   8/8       3000      
11654.5       876.11       0          
 
                    S     3.88   NET     2.26       8.77       0.66       0    
  8.11  
 
  GMEADO   GAS   0210   RI     10808     0.0007524   8/8       5600       29146
      2189.72       0          
 
                    S     5.2   NET     4.21       21.93       1.65       0    
  20.28  
 
  GMEADO   GAS   0310   RI     10808     0.0007524   8/8       10900      
47005.5       3532.74       0          
 
                    S     4.31   NET     8.2       35.37       2.66       0    
  32.71  
 
  HARRIE   OIL   1109   RI     9061     0.0023357   8/8       189.54      
14362.39       660.67       0          
 
                    S     75.77   NET     0.44       33.55       1.54       0  
    32.01  
 
  HARRIE   OIL   1209   RI     9061     0.0023357   8/8       189       13736.71
      631.89       0          
 
                    S     72.68   NET     0.44       32.08       1.48       0  
    30.60  
 
  HARRIE   GAS   1109   RI     9062     0.0023357   8/8       28207      
103812.54       7804.75       0          
 
                    S     3.68   NET     65.88       242.47       18.23       0
      224.24  
 
  HARRIE   OIL   0110   RI     9380     0.0023357   8/8       157.69      
12015.5       552.71       0          
 
                    S     76.2   NET     0.37       28.06       1.29       0    
  26.77  
 
  HARRIE   GAS   1209   RI     9385     0.0023357   8/8       18001      
93999.35       7061.96       0          
 
                    S     5.22   NET     42.04       219.55       16.49       0
      203.06  
 
  HARRIE   OIL   0210   RI     9880     0.0023357   8/8       392.91       29227
      1344.45       0          
 
                    S     74.39   NET     0.92       68.27       3.14       0  
    65.13  
 
  HARRIE   GAS   0110   RI     10158     0.0023357   8/8       14319      
82241.41       6177.66       0          
 
                    S     5.74   NET     33.44       192.09       14.43       0
      177.66  
 
  HARRIE   GAS   0210   RI     10472     0.0023357   8/8       1633      
8430.87       665.08       0          
 
                    S     5.16   NET     3.81       19.69       1.55       0    
  18.14  
 
  HARRIE   GAS   0410   RI     10787     0.0023357   8/8       2841.37      
11308.66       850.11       0          
 
                    S     3.98   NET     6.64       26.41       1.99       0    
  24.42  
 
  HARRIE   OIL   0410   RI     10788     0.0023357   8/8       196.42      
16235.68       746.84       0          
 
                    S     82.66   NET     0.46       37.92       1.74       0  
    36.18  
 
  HARRIE   GAS   0410   RI     10807     0.0023357   8/8       3000      
11654.5       876.11       0          
 
                    S     3.88   NET     7.01       27.22       2.05       0    
  25.17  
 
  HARRIE   GAS   0210   RI     10808     0.0023357   8/8       5600       29146
      2189.72       0          
 
                    S     5.2   NET     13.08       68.08       5.11       0    
  62.97  

Page 5



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  HARRIE   GAS   0310   RI   10808     0.0023357     8/8     10900       47005.5
      3532.74       0          
 
                  S     4.31     NET     25.46       109.79       8.25       0  
    101.54  
 
  JMBIV   OIL   1109   ORRI   9061     0.00052     8/8     189.54       14362.39
      660.67       0          
 
                  S     75.77     NET     0.1       7.47       0.34       0    
  7.13  
 
  JMBIV   OIL   1209   ORRI   9061     0.00052     8/8     189       13736.71  
    631.89       0          
 
                  S     72.68     NET     0.1       7.14       0.33       0    
  6.81  
 
  JMBIV   GAS   1109   ORRI   9062     0.00052     8/8     28207       103812.54
      7804.75       0          
 
                  S     3.68     NET     14.67       53.98       4.06       0  
    49.92  
 
  JMBIV   OIL   0110   ORRI   9380     0.00052     8/8     157.69       12015.5
      552.71       0          
 
                  S     76.2     NET     0.08       6.25       0.29       0    
  5.96  
 
  JMBIV   GAS   1209   ORRI   9385     0.00052     8/8     18001       93999.35
      7061.96       0          
 
                  S     5.22     NET     9.36       48.88       3.67       0    
  45.21  
 
  JMBIV   OIL   0210   ORRI   9880     0.00052     8/8     392.91       29227  
    1344.45       0          
 
                  S     74.39     NET     0.2       15.2       0.7       0      
14.50  
 
  JMBIV   GAS   0110   ORRI   10158     0.00052     8/8     14319       82241.41
      6177.66       0          
 
                  S     5.74     NET     7.45       42.77       3.21       0    
  39.56  
 
  JMBIV   GAS   0210   ORRI   10472     0.00052     8/8     1633       8430.87  
    665.08       0          
 
                  S     5.16     NET     0.85       4.38       0.35       0    
  4.03  
 
  JMBIV   GAS   0410   ORRI   10787     0.00052     8/8     2841.37      
11308.66       850.11       0          
 
                  S     3.98     NET     1.48       5.88       0.44       0    
  5.44  
 
  JMBIV   OIL   0410   ORRI   10788     0.00052     8/8     196.42      
16235.68       746.84       0          
 
                  S     82.66     NET     0.1       8.44       0.39       0    
  8.05  
 
  JMBIV   GAS   0410   ORRI   10807     0.00052     8/8     3000       11654.5  
    876.11       0          
 
                  S     3.88     NET     1.56       6.06       0.46       0    
  5.60  
 
  JMBIV   GAS   0210   ORRI   10808     0.00052     8/8     5600       29146    
  2189.72       0          
 
                  S     5.2     NET     2.91       15.16       1.14       0    
  14.02  
 
  JMBIV   GAS   0310   ORRI   10808     0.00052     8/8     10900       47005.5
      3532.74       0          
 
                  S     4.31     NET     5.67       24.44       1.84       0    
  22.60  
 
  JOEBRO   GAS   1109   RI   8042     0.248     8/8     28207       103812.54  
    7804.75       0          
 
                  S     3.68     NET     6995.34       25745.51       1935.58  
    0       23,809.93  
 
  JOEBRO   OIL   1109   RI   8625     0.248     8/8     189.54       14362.39  
    660.67       0          
 
                  S     75.77     NET     47.01       3561.87       163.85      
0       3,398.02  
 
  JOEBRO   OIL   1209   RI   8625     0.248     8/8     189       13736.71      
631.89       0          
 
                  S     72.68     NET     46.87       3406.7       156.71      
0       3,249.99  
 
  JOEBRO   OIL   1109   RI   8938     0.248     8/8     -189.54       -14362.39
      -660.67       0          
 
                  S     75.77     NET     -47.01       -3561.87       -163.85  
    0       (3,398.02 )
 
  JOEBRO   OIL   1209   RI   8938     0.248     8/8     -189       -13736.71    
  -631.89       0          
 
                  S     72.68     NET     -46.87       -3406.7       -156.71    
  0       (3,249.99 )
 
  JOEBRO   GAS   1109   RI   8940     0.248     8/8     -28,207.00      
-103812.54       -7804.75       0          
 
                  S     3.68     NET     -6995.34       -25745.51       -1935.58
      0       (23,809.93 )
 
  JOEBRO   GAS   1109   RI   8941     0.22435446     8/8     28207      
103812.54       7804.75       0          
 
                  S     3.68     NET     6328.37       23290.81       1751.03  
    0       21,539.78  

Page 6



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  JOEBRO   OIL   1109   RI   8942     0.22435446     8/8     189.54      
14362.39       660.67       0          
 
                  S     75.77     NET     42.52       3222.27       148.22      
0       3,074.05  
 
  JOEBRO   OIL   1209   RI   8942     0.22435446     8/8     189       13736.71
      631.89       0          
 
                  S     72.68     NET     42.4       3081.89       141.77      
0       2,940.12  
 
  JOEBRO   GAS   1109   RI   8943     0.22435446     8/8     -28,207.00-      
103812.54       -7804.75       0          
 
                  S     3.68     NET     -6328.37       -23290.81       -1751.03
      0       (21,539.78 )
 
  JOEBRO   GAS   1109   RI   8944     0.22435446     8/8     28207      
103812.54       7804.75       0          
 
                  S     3.68     NET     6328.37       23290.81       1751.03  
    0       21,539.78  
 
  JOEBRO   OIL   1109   RI   9054     0.22435446     8/8     -189.54      
-14362.39       -660.67       0          
 
                  S     75.77     NET     -42.52       -3222.27       -148.22  
    0       (3,074.05 )
 
  JOEBRO   OIL   1209   RI   9054     0.22435446     8/8     -189      
-13736.71       -631.89       0          
 
                  S     72.68     NET     -42.4       -3081.89       -141.77    
  0       (2,940.12 )
 
  JOEBRO   GAS   1109   RI   9055     0.22435446     8/8     -28,207.00      
-103812.54       -7804.75       0          
 
                  S     3.68     NET     -6328.37       -23290.81       -1751.03
      0       (21,539.78 )
 
  KEEV2   OIL   1109   ORRI   9061     0.00013666     8/8     189.54      
14362.39       660.67       0          
 
                  S     75.77     NET     0.03       1.96       0.09       0    
  1.87  
 
  KEEV2   OIL   1209   ORRI   9061     0.00013666     8/8     189       13736.71
      631.89       0          
 
                  S     72.68     NET     0.03       1.88       0.09       0    
  1.79  
 
  KEEV2   GAS   1109   ORRI   9062     0.00013666     8/8     28207      
103812.54       7804.75       0          
 
                  S     3.68     NET     3.85       14.19       1.07       0    
  13.12  
 
  KEEV2   OIL   0110   ORRI   9380     0.00013666     8/8     157.69      
12015.5       552.71       0          
 
                  S     76.2     NET     0.02       1.64       0.08       0    
  1.56  
 
  KEEV2   GAS   1209   ORRI   9385     0.00013666     8/8     18001      
93999.35       7061.96       0          
 
                  S     5.22     NET     2.46       12.85       0.97       0    
  11.88  
 
  KEEV2   OIL   0210   ORRI   9880     0.00013666     8/8     392.91       29227
      1344.45       0          
 
                  S     74.39     NET     0.05       3.99       0.18       0    
  3.81  
 
  KEEV2   GAS   0110   ORRI   10158     0.00013666     8/8     14319      
82241.41       6177.66       0          
 
                  S     5.74     NET     1.96       11.24       0.84       0    
  10.40  
 
  KEEV2   GAS   0210   ORRI   10472     0.00013666     8/8     1633      
8430.87       665.08       0          
 
                  S     5.16     NET     0.22       1.15       0.09       0    
  1.06  
 
  KEEV2   GAS   0410   ORRI   10787     0.00013666     8/8     2841.37      
11308.66       850.11       0          
 
                  S     3.98     NET     0.39       1.55       0.12       0    
  1.43  
 
  KEEV2   OIL   0410   ORRI   10788     0.00013666     8/8     196.42      
16235.68       746.84       0          
 
                  S     82.66     NET     0.03       2.22       0.1       0    
  2.12  
 
  KEEV2   GAS   0410   ORRI   10807     0.00013666     8/8     3000      
11654.5       876.11       0          
 
                  S     3.88     NET     0.41       1.59       0.12       0    
  1.47  
 
  KEEV2   GAS   0210   ORRI   10808     0.00013666     8/8     5600       29146
      2189.72       0          
 
                  S     5.2     NET     0.77       3.98       0.3       0      
3.68  
 
  KEEV2   GAS   0310   ORRI   10808     0.00013666     8/8     10900      
47005.5       3532.74       0          
 
                  S     4.31     NET     1.49       6.42       0.48       0    
  5.94  
 
  LOMAX   OIL   1109   RI   9061     0.0007524     8/8     189.54       14362.39
      660.67       0          
 
                  S     75.77     NET     0.14       10.81       0.5       0    
  10.31  

Page 7



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  LOMAX   OIL   1209   RI   9061     0.0007524     8/8     189       13736.71  
    631.89       0          
 
                  S     72.68     NET     0.14       10.34       0.48       0  
    9.86  
 
  LOMAX   GAS   1109   RI   9062     0.0007524     8/8     28207       103812.54
      7804.75       0          
 
                  S     3.68     NET     21.22       78.11       5.87       0  
    72.24  
 
  LOMAX   OIL   0110   RI   9380     0.0007524     8/8     157.69       12015.5
      552.71       0          
 
                  S     76.2     NET     0.12       9.04       0.42       0    
  8.62  
 
  LOMAX   GAS   1209   RI   9385     0.0007524     8/8     18001       93999.35
      7061.96       0          
 
                  S     5.22     NET     13.54       70.73       5.31       0  
    65.42  
 
  LOMAX   OIL   0210   RI   9880     0.0007524     8/8     392.91       29227  
    1344.45       0          
 
                  S     74.39     NET     0.3       21.99       1.01       0    
  20.98  
 
  LOMAX   GAS   0110   RI   10158     0.0007524     8/8     14319       82241.41
      6177.66       0          
 
                  S     5.74     NET     10.77       61.88       4.65       0  
    57.23  
 
  LOMAX   GAS   0210   RI   10472     0.0007524     8/8     1633       8430.87  
    665.08       0          
 
                  S     5.16     NET     1.23       6.34       0.5       0      
5.84  
 
  LOMAX   GAS   0410   RI   10787     0.0007524     8/8     2841.37      
11308.66       850.11       0          
 
                  S     3.98     NET     2.14       8.51       0.64       0    
  7.87  
 
  LOMAX   OIL   0410   RI   10788     0.0007524     8/8     196.42      
16235.68       746.84       0          
 
                  S     82.66     NET     0.15       12.22       0.56       0  
    11.66  
 
  LOMAX   GAS   0410   RI   10807     0.0007524     8/8     3000       11654.5  
    876.11       0          
 
                  S     3.88     NET     2.26       8.77       0.66       0    
  8.11  
 
  LOMAX   GAS   0210   RI   10808     0.0007524     8/8     5600       29146    
  2189.72       0          
 
                  S     5.2     NET     4.21       21.93       1.65       0    
  20.28  
 
  LOMAX   GAS   0310   RI   10808     0.0007524     8/8     10900       47005.5
      3532.74       0          
 
                  S     4.31     NET     8.2       35.37       2.66       0    
  32.71  
 
  MILLE2   OIL   1109   ORRI   9061     0.00009112     8/8     189.54      
14362.39       660.67       0          
 
                  S     75.77     NET     0.02       1.31       0.06       0    
  1.25  
 
  MILLE2   OIL   1209   ORRI   9061     0.00009112     8/8     189      
13736.71       631.89       0          
 
                  S     72.68     NET     0.02       1.25       0.06       0    
  1.19  
 
  MILLE2   GAS   1109   ORRI   9062     0.00009112     8/8     28207      
103812.54       7804.75       0          
 
                  S     3.68     NET     2.57       9.46       0.71       0    
  8.75  
 
  MILLE2   OIL   0110   ORRI   9380     0.00009112     8/8     157.69      
12015.5       552.71       0          
 
                  S     76.2     NET     0.01       1.09       0.05       0    
  1.04  
 
  MILLE2   GAS   1209   ORRI   9385     0.00009112     8/8     18001      
93999.35       7061.96       0          
 
                  S     5.22     NET     1.64       8.57       0.64       0    
  7.93  
 
  MILLE2   OIL   0210   ORRI   9880     0.00009112     8/8     392.91      
29227       1344.45       0          
 
                  S     74.39     NET     0.04       2.66       0.12       0    
  2.54  
 
  MILLE2   GAS   0110   ORRI   10158     0.00009112     8/8     14319      
82241.41       6177.66       0          
 
                  S     5.74     NET     1.3       7.49       0.56       0      
6.93  
 
  MILLE2   GAS   0210   ORRI   10472     0.00009112     8/8     1633      
8430.87       665.08       0          
 
                  S     5.16     NET     0.15       0.77       0.06       0    
  0.71  
 
  MILLE2   GAS   0410   ORRI   10787     0.00009112     8/8     2841.37      
11308.66       850.11       0          
 
                  S     3.98     NET     0.26       1.03       0.08       0    
  0.95  

Page 8



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  MILLE2   OIL   0410   ORRI   10788     0.00009112     8/8     196.42      
16235.68       746.84       0          
 
                  S     82.66     NET     0.02       1.48       0.07       0    
  1.41  
 
  MILLE2   GAS   0410   ORRI   10807     0.00009112     8/8     3000      
11654.5       876.11       0          
 
                  S     3.88     NET     0.27       1.06       0.08       0    
  0.98  
 
  MILLE2   GAS   0210   ORRI   10808     0.00009112     8/8     5600       29146
      2189.72       0          
 
                  S     5.2     NET     0.51       2.66       0.2       0      
2.46  
 
  MILLE2   GAS   0310   ORRI   10808     0.00009112     8/8     10900      
47005.5       3532.74       0          
 
                  S     4.31     NET     0.99       4.28       0.32       0    
  3.96  
 
  REINA2   OIL   1109   ORRI   9061     0.002     8/8     189.54       14362.39
      660.67       0          
 
                  S     75.77     NET     0.38       28.72       1.32       0  
    27.40  
 
  REINA2   OIL   1209   ORRI   9061     0.002     8/8     189       13736.71    
  631.89       0          
 
                  S     72.68     NET     0.38       27.47       1.26       0  
    26.21  
 
  REINA2   GAS   1109   ORRI   9062     0.002     8/8     28207       103812.54
      7804.75       0          
 
                  S     3.68     NET     56.41       207.63       15.61       0
      192.02  
 
  REINA2   OIL   0110   ORRI   9380     0.002     8/8     157.69       12015.5  
    552.71       0          
 
                  S     76.2     NET     0.32       24.03       1.11       0    
  22.92  
 
  REINA2   GAS   1209   ORRI   9385     0.002     8/8     18001       93999.35  
    7061.96       0          
 
                  S     5.22     NET     36       188       14.12       0      
173.88  
 
  REINA2   OIL   0210   ORRI   9880     0.002     8/8     392.91       29227    
  1344.45       0          
 
                  S     74.39     NET     0.79       58.45       2.69       0  
    55.76  
 
  REINA2   GAS   0110   ORRI   10158     0.002     8/8     14319       82241.41
      6177.66       0          
 
                  S     5.74     NET     28.64       164.48       12.36       0
      152.12  
 
  REINA2   GAS   0210   ORRI   10472     0.002     8/8     1633       8430.87  
    665.08       0          
 
                  S     5.16     NET     3.27       16.86       1.33       0    
  15.53  
 
  REINA2   GAS   0410   ORRI   10787     0.002     8/8     2841.37      
11308.66       850.11       0          
 
                  S     3.98     NET     5.68       22.62       1.7       0    
  20.92  
 
  REINA2   OIL   0410   ORRI   10788     0.002     8/8     196.42       16235.68
      746.84       0          
 
                  S     82.66     NET     0.39       32.47       1.49       0  
    30.98  
 
  REINA2   GAS   0410   ORRI   10807     0.002     8/8     3000       11654.5  
    876.11       0          
 
                  S     3.88     NET     6       23.31       1.75       0      
21.56  
 
  REINA2   GAS   0210   ORRI   10808     0.002     8/8     5600       29146    
  2189.72       0          
 
                  S     5.2     NET     11.2       58.29       4.38       0    
  53.91  
 
  REINA2   GAS   0310   ORRI   10808     0.002     8/8     10900       47005.5  
    3532.74       0          
 
                  S     4.31     NET     21.8       94.01       7.07       0    
  86.94  
 
  SHORT   OIL   0210   ORRI   9880     0.00226666     8/8     392.91       29227
      1344.45       0          
 
                  S     74.39     NET     0.89       66.25       3.05       0  
    63.20  
 
  SHORT   GAS   0110   ORRI   10158     0.00226666     8/8     14319      
82241.41       6177.66       0          
 
                  S     5.74     NET     32.46       186.41       14       0    
  172.41  
 
  SHORT   GAS   0210   ORRI   10472     0.00226666     8/8     1633      
8430.87       665.08       0          
 
                  S     5.16     NET     3.7       19.11       1.51       0    
  17.60  
 
  SHORT   GAS   0410   ORRI   10787     0.00226666     8/8     2841.37      
11308.66       850.11       0          
 
                  S     3.98     NET     6.44       25.63       1.93       0    
  23.70  

Page 9



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  SHORT   OIL   0410   ORRI   10788     0.00226666     8/8     196.42      
16235.68       746.84       0          
 
                  S     82.66     NET     0.45       36.8       1.69       0    
  35.11  
 
  SHORT   GAS   0410   ORRI   10807     0.00226666     8/8     3000      
11654.5       876.11       0          
 
                  S     3.88     NET     6.8       26.42       1.99       0    
  24.43  
 
  SHORT   GAS   0210   ORRI   10808     0.00226666     8/8     5600       29146
      2189.72       0          
 
                  S     5.2     NET     12.69       66.06       4.96       0    
  61.10  
 
  SHORT   GAS   0310   ORRI   10808     0.00226666     8/8     10900      
47005.5       3532.74       0          
 
                  S     4.31     NET     24.71       106.55       8.01       0  
    98.54  
 
  SUMBE2   OIL   1109   ORRI   9061     0.00013666     8/8     189.54      
14362.39       660.67       0          
 
                  S     75.77     NET     0.03       1.96       0.09       0    
  1.87  
 
  SUMBE2   OIL   1209   ORRI   9061     0.00013666     8/8     189      
13736.71       631.89       0          
 
                  S     72.68     NET     0.03       1.88       0.09       0    
  1.79  
 
  SUMBE2   GAS   1109   ORRI   9062     0.00013666     8/8     28207      
103812.54       7804.75       0          
 
                  S     3.68     NET     3.85       14.19       1.07       0    
  13.12  
 
  SUMBE2   OIL   0110   ORRI   9380     0.00013666     8/8     157.69      
12015.5       552.71       0          
 
                  S     76.2     NET     0.02       1.64       0.08       0    
  1.56  
 
  SUMBE2   GAS   1209   ORRI   9385     0.00013666     8/8     18001      
93999.35       7061.96       0          
 
                  S     5.22     NET     2.46       12.85       0.97       0    
  11.88  
 
  SUMBE2   OIL   0210   ORRI   9880     0.00013666     8/8     392.91      
29227       1344.45       0          
 
                  S     74.39     NET     0.05       3.99       0.18       0    
  3.81  
 
  SUMBE2   GAS   0110   ORRI   10158     0.00013666     8/8     14319      
82241.41       6177.66       0          
 
                  S     5.74     NET     1.96       11.24       0.84       0    
  10.40  
 
  SUMBE2   GAS   0210   ORRI   10472     0.00013666     8/8     1633      
8430.87       665.08       0          
 
                  S     5.16     NET     0.22       1.15       0.09       0    
  1.06  
 
  SUMBE2   GAS   0410   ORRI   10787     0.00013666     8/8     2841.37      
11308.66       850.11       0          
 
                  S     3.98     NET     0.39       1.55       0.12       0    
  1.43  
 
  SUMBE2   OIL   0410   ORRI   10788     0.00013666     8/8     196.42      
16235.68       746.84       0          
 
                  S     82.66     NET     0.03       2.22       0.1       0    
  2.12  
 
  SUMBE2   GAS   0410   ORRI   10807     0.00013666     8/8     3000      
11654.5       876.11       0          
 
                  S     3.88     NET     0.41       1.59       0.12       0    
  1.47  
 
  SUMBE2   GAS   0210   ORRI   10808     0.00013666     8/8     5600       29146
      2189.72       0          
 
                  S     5.2     NET     0.77       3.98       0.3       0      
3.68  
 
  SUMBE2   GAS   0310   ORRI   10808     0.00013666     8/8     10900      
47005.5       3532.74       0          
 
                  S     4.31     NET     1.49       6.42       0.48       0    
  5.94  
 
  WILKE2   OIL   1109   ORRI   9061     0.00041     8/8     189.54      
14362.39       660.67       0          
 
                  S     75.77     NET     0.08       5.89       0.27       0    
  5.62  
 
  WILKE2   OIL   1209   ORRI   9061     0.00041     8/8     189       13736.71  
    631.89       0          
 
                  S     72.68     NET     0.08       5.63       0.26       0    
  5.37  
 
  WILKE2   GAS   1109   ORRI   9062     0.00041     8/8     28207      
103812.54       7804.75       0          
 
                  S     3.68     NET     11.56       42.56       3.2       0    
  39.36  
 
  WILKE2   OIL   0110   ORRI   9380     0.00041     8/8     157.69       12015.5
      552.71       0          
 
                  S     76.2     NET     0.06       4.93       0.23       0    
  4.70  

Page 10



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  WILKE2   GAS   1209   ORRI   9385     0.00041     8/8     18001       93999.35
      7061.96       0          
 
                  S     5.22     NET     7.38       38.54       2.9       0    
  35.64  
 
  WILKE2   OIL   0210   ORRI   9880     0.00041     8/8     392.91       29227  
    1344.45       0          
 
                  S     74.39     NET     0.16       11.98       0.55       0  
    11.43  
 
  WILKE2   GAS   0110   ORRI   10158     0.00041     8/8     14319      
82241.41       6177.66       0          
 
                  S     5.74     NET     5.87       33.72       2.53       0    
  31.19  
 
  WILKE2   GAS   0210   ORRI   10472     0.00041     8/8     1633       8430.87
      665.08       0          
 
                  S     5.16     NET     0.67       3.46       0.27       0    
  3.19  
 
  WILKE2   GAS   0410   ORRI   10787     0.00041     8/8     2841.37      
11308.66       850.11       0          
 
                  S     3.98     NET     1.16       4.64       0.35       0    
  4.29  
 
  WILKE2   OIL   0410   ORRI   10788     0.00041     8/8     196.42      
16235.68       746.84       0          
 
                  S     82.66     NET     0.08       6.66       0.31       0    
  6.35  
 
  WILKE2   GAS   0410   ORRI   10807     0.00041     8/8     3000       11654.5
      876.11       0          
 
                  S     3.88     NET     1.23       4.78       0.36       0    
  4.42  
 
  WILKE2   GAS   0210   ORRI   10808     0.00041     8/8     5600       29146  
    2189.72       0          
 
                  S     5.2     NET     2.3       11.95       0.9       0      
11.05  
 
  WILKE2   GAS   0310   ORRI   10808     0.00041     8/8     10900       47005.5
      3532.74       0          
 
                  S     4.31     NET     4.47       19.27       1.45       0    
  17.82  
 
  WPTC2   OIL   1109   ORRI   9061     0.00063778     8/8     189.54      
14362.39       660.67       0          
 
                  S     75.77     NET     0.11       9.11       0.46       0    
  8.65  
 
  WPTC2   OIL   1209   ORRI   9061     0.00063778     8/8     189       13736.71
      631.89       0          
 
                  S     72.68     NET     0.08       8.78       0.33       0    
  8.45  
 
  WPTC2   GAS   1109   ORRI   9062     0.00063778     8/8     28207      
103812.54       7804.75       0          
 
                  S     3.68     NET     18.06       66.26       5.01       0  
    61.25  
 
  WPTC2   OIL   0110   ORRI   9380     0.00063778     8/8     157.69      
12015.5       552.71       0          
 
                  S     76.2     NET     0.08       7.66       0.34       0    
  7.32  
 
  WPTC2   GAS   1209   ORRI   9385     0.00063778     8/8     18001      
93999.35       7061.96       0          
 
                  S     5.22     NET     11.58       59.95       4.52       0  
    55.43  
 
  WPTC2   OIL   0210   ORRI   9880     0.00063778     8/8     392.91       29227
      1344.45       0          
 
                  S     74.39     NET     0.26       18.61       0.83       0  
    17.78  
 
  WPTC2   GAS   0110   ORRI   10158     0.00063778     8/8     14319      
82241.41       6177.66       0          
 
                  S     5.74     NET     9.19       52.53       3.89       0    
  48.64  
 
  WPTC2   GAS   0210   ORRI   10472     0.00063778     8/8     1633      
8430.87       665.08       0          
 
                  S     5.16     NET     1.09       5.43       0.39       0    
  5.04  
 
  WPTC2   GAS   0410   ORRI   10787     0.00063778     8/8     2841.37      
11308.66       850.11       0          
 
                  S     3.98     NET     1.8       7.2       0.51       0      
6.69  
 
  WPTC2   OIL   0410   ORRI   10788     0.00063778     8/8     196.42      
16235.68       746.84       0          
 
                  S     82.66     NET     0.09       10.31       0.53       0  
    9.78  
 
  WPTC2   GAS   0410   ORRI   10807     0.00063778     8/8     3000      
11654.5       876.11       0          
 
                  S     3.88     NET     1.85       7.45       0.51       0    
  6.94  
 
  WPTC2   GAS   0210   ORRI   10808     0.00063778     8/8     5600       29146
      2189.72       0          
 
                  S     5.2     NET     3.58       18.57       1.37       0    
  17.20  

Page 11



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  WPTC2   GAS   0310   ORRI   10808     0.00063778     8/8     10900      
47005.5       3532.74       0          
 
                  S     4.31     NET     6.96       30.04       2.22       0    
  27.82  
Well
  Total                       NET     5408.97       29935.68       2093.39      
0       27,842.29  
TX3650003
  Hinchen #2                                                                    
 
  AHINCH   GAS   0210   RI   10160     0.0011859     8/8     5051       30293.42
      2275.38       0          
 
                  S     6     NET     5.99       35.92       2.7       0      
33.22  
 
  AHINCH   GAS   0310   RI   10594     0.0011859     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     20.88       106.89       8.03       0  
    98.86  
 
  AHINCH   OIL   0410   RI   10788     0.0011859     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.23       18.48       0.85       0  
    17.63  
 
  AHINCH   GAS   0210   RI   10817     0.0011859     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -5.99       -35.92       0       0      
(35.92 )
 
  AHINCH   GAS   0210   RI   10817     0.0011859     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     5.99       33.6       0       0      
33.60  
 
  AHINCH   GAS   0410   RI   10817     0.0011859     8/8     9435       44328.69
      3330.91       0          
 
                  S     4.7     NET     11.19       52.57       3.95       0    
  48.62  
 
  AHINCH   GAS   0210   RI   10955     0.0011859     8/8     5051       30293.42
      0       0          
 
                  S     6     NET     5.99       35.92       0       0      
35.92  
 
  AHINCH   GAS   0210   RI   10955     0.0011859     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -5.99       -33.6       0       0      
(33.60 )
 
  AHINCH   GAS   0210   RI   10955     0.0011859     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -5.99       -35.92       -2.7       0    
  (33.22 )
 
  AHINCH   GAS   0210   RI   10955     0.0011859     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     5.99       33.6       2.52       0    
  31.08  
 
  AJONES   GAS   0210   RI   10160     0.00948719     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     47.92       287.4       21.59       0    
  265.81  
 
  AJONES   GAS   0310   RI   10594     0.00948719     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     167.06       855.13       64.25       0
      790.88  
 
  AJONES   OIL   0410   RI   10788     0.00948719     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     1.84       147.83       6.8       0  
    141.03  
 
  AJONES   GAS   0210   RI   10817     0.00948719     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -47.92       -287.4       0       0      
(287.40 )
 
  AJONES   GAS   0210   RI   10817     0.00948719     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     47.92       268.83       0       0    
  268.83  
 
  AJONES   GAS   0410   RI   10817     0.00948719     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     89.51       420.55       31.6       0  
    388.95  
 
  AJONES   GAS   0210   RI   10955     0.00948719     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     47.92       287.4       0       0      
287.40  
 
  AJONES   GAS   0210   RI   10955     0.00948719     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -47.92       -268.83       0       0  
    (268.83 )
 
  AJONES   GAS   0210   RI   10955     0.00948719     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -47.92       -287.4       -21.59       0  
    (265.81 )

Page 12



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  AJONES   GAS   0210   RI   10955     0.00948719     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     47.92       268.83       20.19       0
      248.64  
 
  ALAWRE   GAS   0210   RI   10160     0.00415065     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     20.96       125.74       9.44       0    
  116.30  
 
  ALAWRE   GAS   0310   RI   10594     0.00415065     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     73.09       374.12       28.11       0
      346.01  
 
  ALAWRE   OIL   0410   RI   10788     0.00415065     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.8       64.68       2.98       0    
  61.70  
 
  ALAWRE   GAS   0210   RI   10817     0.00415065     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -20.96       -125.74       0       0      
(125.74 )
 
  ALAWRE   GAS   0210   RI   10817     0.00415065     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     20.96       117.61       0       0    
  117.61  
 
  ALAWRE   GAS   0410   RI   10817     0.00415065     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     39.16       183.99       13.83       0  
    170.16  
 
  ALAWRE   GAS   0210   RI   10955     0.00415065     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     20.96       125.74       0       0      
125.74  
 
  ALAWRE   GAS   0210   RI   10955     0.00415065     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -20.96       -117.61       0       0  
    (117.61 )
 
  ALAWRE   GAS   0210   RI   10955     0.00415065     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -20.96       -125.74       -9.44       0  
    (116.30 )
 
  ALAWRE   GAS   0210   RI   10955     0.00415065     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     20.96       117.61       8.83       0  
    108.78  
 
  ANSTEP   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  ANSTEP   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  ANSTEP   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  ANSTEP   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  ANSTEP   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  ANSTEP   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  ANSTEP   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  ANSTEP   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  ANSTEP   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  ANSTEP   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  

Page 13



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  ARHINC   GAS   0210   RI   10160     0.0011859     8/8     5051       30293.42
      2275.38       0          
 
                  S     6     NET     5.99       35.92       2.7       0      
33.22  
 
  ARHINC   GAS   0310   RI   10594     0.0011859     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     20.88       106.89       8.03       0  
    98.86  
 
  ARHINC   OIL   0410   RI   10788     0.0011859     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.23       18.48       0.85       0  
    17.63  
 
  ARHINC   GAS   0210   RI   10817     0.0011859     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -5.99       -35.92       0       0      
(35.92 )
 
  ARHINC   GAS   0210   RI   10817     0.0011859     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     5.99       33.6       0       0      
33.60  
 
  ARHINC   GAS   0410   RI   10817     0.0011859     8/8     9435       44328.69
      3330.91       0          
 
                  S     4.7     NET     11.19       52.57       3.95       0    
  48.62  
 
  ARHINC   GAS   0210   RI   10955     0.0011859     8/8     5051       30293.42
      0       0          
 
                  S     6     NET     5.99       35.92       0       0      
35.92  
 
  ARHINC   GAS   0210   RI   10955     0.0011859     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -5.99       -33.6       0       0      
(33.60 )
 
  ARHINC   GAS   0210   RI   10955     0.0011859     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -5.99       -35.92       -2.7       0    
  (33.22 )
 
  ARHINC   GAS   0210   RI   10955     0.0011859     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     5.99       33.6       2.52       0    
  31.08  
 
  AROUGE   GAS   0210   RI   10160     0.00415065     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     20.96       125.74       9.44       0    
  116.30  
 
  AROUGE   GAS   0310   RI   10594     0.00415065     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     73.09       374.12       28.11       0
      346.01  
 
  AROUGE   OIL   0410   RI   10788     0.00415065     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.8       64.68       2.98       0    
  61.70  
 
  AROUGE   GAS   0210   RI   10817     0.00415065     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -20.96       -125.74       0       0      
(125.74 )
 
  AROUGE   GAS   0210   RI   10817     0.00415065     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     20.96       117.61       0       0    
  117.61  
 
  AROUGE   GAS   0410   RI   10817     0.00415065     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     39.16       183.99       13.83       0  
    170.16  
 
  AROUGE   GAS   0210   RI   10955     0.00415065     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     20.96       125.74       0       0      
125.74  
 
  AROUGE   GAS   0210   RI   10955     0.00415065     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -20.96       -117.61       0       0  
    (117.61 )
 
  AROUGE   GAS   0210   RI   10955     0.00415065     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -20.96       -125.74       -9.44       0  
    (116.30 )
 
  AROUGE   GAS   0210   RI   10955     0.00415065     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     20.96       117.61       8.83       0  
    108.78  
 
  AWHITE   GAS   0210   RI   10160     0.00014824     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.75       4.49       0.34       0      
4.15  

Page 14



--------------------------------------------------------------------------------



 



                                                                               
                  Well   Owner     Prod     Prod     Int.     Voucher    
Dec.Interest                                       Code   Code     Code     Mth.
    Type     SuspCat     Price     Type     Volume     Value     Prod. Tax    
Other Deds     Suspended  
 
  AWHITE   GAS     0310     RI     10594       0.00014824       8/8       17609
      90135.44       6771.9       0          
 
                                    S       5.12     NET     2.61       13.36  
    1       0       12.36  
 
  AWHITE   OIL     0410     RI     10788       0.00014824       8/8       193.91
      15582.22       716.78       0          
 
                                    S       80.36     NET     0.03       2.31  
    0.11       0       2.20  
 
  AWHITE   GAS     0210     RI     10817       0.00014824       8/8       -5051
      -30293.42       0       0          
 
                                    S       6     NET     -0.75       -4.49    
  0       0       (4.49 )
 
  AWHITE   GAS     0210     RI     10817       0.00014824       8/8       5051  
    28336.5       0       0          
 
                                    S       5.61     NET     0.75       4.2    
  0       0       4.20  
 
  AWHITE   GAS     0410     RI     10817       0.00014824       8/8       9435  
    44328.69       3330.91       0          
 
                                    S       4.7     NET     1.4       6.57      
0.49       0       6.08  
 
  AWHITE   GAS     0210     RI     10955       0.00014824       8/8       5051  
    30293.42       0       0          
 
                                    S       6     NET     0.75       4.49      
0       0       4.49  
 
  AWHITE   GAS     0210     RI     10955       0.00014824       8/8       -5051
      -28336.5       0       0          
 
                                    S       5.61     NET     -0.75       -4.2  
    0       0       (4.20 )
 
  AWHITE   GAS     0210     RI     10955       0.00014824       8/8       -5051
      -30293.42       -2275.38       0          
 
                                    S       6     NET     -0.75       -4.49    
  -0.34       0       (4.15 )
 
  AWHITE   GAS     0210     RI     10955       0.00014824       8/8       5051  
    28336.5       2128.39       0          
 
                                    S       5.61     NET     0.75       4.2    
  0.32       0       3.88  
 
  BHINCH   GAS     0210     RI     10160       0.0023718       8/8       5051  
    30293.42       2275.38       0          
 
                                    S       6     NET     11.98       71.85    
  5.4       0       66.45  
 
  BHINCH   GAS     0310     RI     10594       0.0023718       8/8       17609  
    90135.44       6771.9       0          
 
                                    S       5.12     NET     41.77       213.78
      16.06       0       197.72  
 
  BHINCH   OIL     0410     RI     10788       0.0023718       8/8       193.91
      15582.22       716.78       0          
 
                                    S       80.36     NET     0.46       36.96  
    1.7       0       35.26  
 
  BHINCH   GAS     0210     RI     10817       0.0023718       8/8       -5051  
    -30293.42       0       0          
 
                                    S       6     NET     -11.98       -71.85  
    0       0       (71.85 )
 
  BHINCH   GAS     0210     RI     10817       0.0023718       8/8       5051  
    28336.5       0       0          
 
                                    S       5.61     NET     11.98       67.21  
    0       0       67.21  
 
  BHINCH   GAS     0410     RI     10817       0.0023718       8/8       9435  
    44328.69       3330.91       0          
 
                                    S       4.7     NET     22.38       105.14  
    7.9       0       97.24  
 
  BHINCH   GAS     0210     RI     10955       0.0023718       8/8       5051  
    30293.42       0       0          
 
                                    S       6     NET     11.98       71.85    
  0       0       71.85  
 
  BHINCH   GAS     0210     RI     10955       0.0023718       8/8       -5051  
    -28336.5       0       0          
 
                                    S       5.61     NET     -11.98       -67.21
      0       0       (67.21 )
 
  BHINCH   GAS     0210     RI     10955       0.0023718       8/8       -5051  
    -30293.42       -2275.38       0          
 
                                    S       6     NET     -11.98       -71.85  
    -5.4       0       (66.45 )
 
  BHINCH   GAS     0210     RI     10955       0.0023718       8/8       5051  
    28336.5       2128.39       0          
 
                                    S       5.61     NET     11.98       67.21  
    5.05       0       62.16  
 
  BNEAL   GAS     0210     RI     10160       0.00022236       8/8       5051  
    30293.42       2275.38       0          
 
                                    S       6     NET     1.12       6.74      
0.51       0       6.23  
 
  BNEAL   GAS     0310     RI     10594       000022236       8/8       17609  
    90135.44       6771.9       0          
 
                                    S       5.12     NET     3.92       20.04  
    1.51       0       18.53  

Page 15



--------------------------------------------------------------------------------



 



                                                                               
                  Well   Owner     Prod     Prod     Int.     Voucher    
Dec.Interest                                       Code   Code     Code     Mth.
    Type     SuspCat     Price     Type     Volume     Value     Prod. Tax    
Other Deds     Suspended  
 
  BNEAL   OIL     0410     RI     10788       0.00022236       8/8       193.91
      15582.22       716.78       0          
 
                                    S       80.36     NET     0.04       3.46  
    0.16       0       3.30  
 
  BNEAL   GAS     0210     RI     10817       0.00022236       8/8       -5051  
    -30293.42       0       0          
 
                                    S       6     NET     -1.12       -6.74    
  0       0       (6.74 )
 
  BNEAL   GAS     0210     RI     10817       0.00022236       8/8       5051  
    28336.5       0       0          
 
                                    S       5.61     NET     1.12       6.3    
  0       0       6.30  
 
  BNEAL   GAS     0410     RI     10817       0.00022236       8/8       9435  
    44328.69       3330.91       0          
 
                                    S       4.7     NET     2.1       9.86      
0.74       0       9.12  
 
  BNEAL   GAS     0210     RI     10955       0.00022236       8/8       5051  
    30293.42       0       0          
 
                                    S       6     NET     1.12       6.74      
0       0       6.74  
 
  BNEAL   GAS     0210     RI     10955       0.00022236       8/8       -5051  
    -28336.5       0       0          
 
                                    S       5.61     NET     -1.12       -6.3  
    0       0       (6.30 )
 
  BNEAL   GAS     0210     RI     10955       0.00022236       8/8       -5051  
    -30293.42       -2275.38       0          
 
                                    S       6     NET     -1.12       -6.74    
  -0.51       0       (6.23 )
 
  BNEAL   GAS     0210     RI     10955       0.00022236       8/8       5051  
    28336.5       2128.39       0          
 
                                    S       5.61     NET     1.12       6.3    
  0.47       0       5.83  
 
  BROBIN   GAS     0210     RI     10160       0.0011859       8/8       5051  
    30293.42       2275.38       0          
 
                                    S       6     NET     5.99       35.92      
2.7       0       33.22  
 
  BROBIN   GAS     0310     RI     10594       0.0011859       8/8       17609  
    90135.44       6771.9       0          
 
                                    S       5.12     NET     20.88       106.89
      8.03       0       98.86  
 
  BROBIN   OIL     0410     RI     10788       0.0011859       8/8       193.91
      15582.22       716.78       0          
 
                                    S       80.36     NET     0.23       18.48  
    0.85       0       17.63  
 
  BROBIN   GAS     0210     RI     10817       0.0011859       8/8       -5051  
    -30293.42       0       0          
 
                                    S       6     NET     -5.99       -35.92    
  0       0       (35.92 )
 
  BROBIN   GAS     0210     RI     10817       0.0011859       8/8       5051  
    28336.5       0       0          
 
                                    S       5.61     NET     5.99       33.6    
  0       0       33.60  
 
  BROBIN   GAS     0410     RI     10817       0.0011859       8/8       9435  
    44328.69       3330.91       0          
 
                                    S       4.7     NET     11.19       52.57  
    3.95       0       48.62  
 
  BROBIN   GAS     0210     RI     10955       0.0011859       8/8       5051  
    30293.42       0       0          
 
                                    S       6     NET     5.99       35.92      
0       0       35.92  
 
  BROBIN   GAS     0210     RI     10955       0.0011859       8/8       -5051  
    -28336.5       0       0          
 
                                    S       5.61     NET     -5.99       -33.6  
    0       0       (33.60 )
 
  BROBIN   GAS     0210     RI     10955       0.0011859       8/8       -5051  
    -30293.42       -2275.38       0          
 
                                    S       6     NET     -5.99       -35.92    
  -2.7       0       (33.22 )
 
  BROBIN   GAS     0210     RI     10955       0.0011859       8/8       5051  
    28336.5       2128.39       0          
 
                                    S       5.61     NET     5.99       33.6    
  2.52       0       31.08  
 
  BSIMMO   GAS     0210     RI     10160       0.00004941       8/8       5051  
    30293.42       2275.38       0          
 
                                    S       6     NET     0.25       1.5      
0.11       0       1.39  
 
  BSIMMO   GAS     0310     RI     10594       0.00004941       8/8       17609
      90135.44       6771.9       0          
 
                                    S       5.12     NET     0.87       4.45    
  0.33       0       4.12  
 
  BSIMMO   OIL     0410     RI     10788       0.00004941       8/8       193.91
      15582.22       716.78       0          
 
                                    S       80.36     NET     0.01       0.77  
    0.04       0       0.73  

Page 16



--------------------------------------------------------------------------------



 



                                                                               
                  Well   Owner     Prod     Prod     Int.     Voucher    
Dec.Interest                                       Code   Code     Code     Mth.
    Type     SuspCat     Price     Type     Volume     Value     Prod. Tax    
Other Deds     Suspended  
 
  BSIMMO   GAS     0210     RI     10817       0.00004941       8/8       -5051
      -30293.42       0       0          
 
                                    S       6     NET     -0.25       -1.5      
0       0       (1.50 )
 
  BSIMMO   GAS     0210     RI     10817       0.00004941       8/8       5051  
    28336.5       0       0          
 
                                    S       5.61     NET     0.25       1.4    
  0       0       1.40  
 
  BSIMMO   GAS     0410     RI     10817       0.00004941       8/8       9435  
    44328.69       3330.91       0          
 
                                    S       4.7     NET     0.47       2.19    
  0.16       0       2.03  
 
  BSIMMO   GAS     0210     RI     10955       0.00004941       8/8       5051  
    30293.42       0       0          
 
                                    S       6     NET     0.25       1.5       0
      0       1.50  
 
  BSIMMO   GAS     0210     RI     10955       0.00004941       8/8       -5051
      -28336.5       0       0          
 
                                    S       5.61     NET     -0.25       -1.4  
    0       0       (1.40 )
 
  BSIMMO   GAS     0210     RI     10955       0.00004941       8/8       -5051
      -30293.42       -2275.38       0          
 
                                    S       6     NET     -0.25       -1.5      
-0.11       0       (1.39 )
 
  BSIMMO   GAS     0210     RI     10955       0.00004941       8/8       5051  
    28336.5       2128.39       0          
 
                                    S       5.61     NET     0.25       1.4    
  0.11       0       1.29  
 
  CBURNE   GAS     0210     RI     10160       0.00004941       8/8       5051  
    30293.42       2275.38       0          
 
                                    S       6     NET     0.25       1.5      
0.11       0       1.39  
 
  CBURNE   GAS     0310     RI     10594       0.00004941       8/8       17609
      90135.44       6771.9       0          
 
                                    S       5.12     NET     0.87       4.45    
  0.33       0       4.12  
 
  CBURNE   OIL     0410     RI     10788       0.00004941       8/8       193.91
      15582.22       716.78       0          
 
                                    S       80.36     NET     0.01       0.77  
    0.04       0       0.73  
 
  CBURNE   GAS     0210     RI     10817       0.00004941       8/8       -5051
      -30293.42       0       0          
 
                                    S       6     NET     -0.25       -1.5      
0       0       (1.50 )
 
  CBURNE   GAS     0210     RI     10817       0.00004941       8/8       5051  
    28336.5       0       0          
 
                                    S       5.61     NET     0.25       1.4    
  0       0       1.40  
 
  CBURNE   GAS     0410     RI     10817       0.00004941       8/8       9435  
    44328.69       3330.91       0          
 
                                    S       4.7     NET     0.47       2.19    
  0.16       0       2.03  
 
  CBURNE   GAS     0210     RI     10955       0.00004941       8/8       5051  
    30293.42       0       0          
 
                                    S       6     NET     0.25       1.5       0
      0       1.50  
 
  CBURNE   GAS     0210     RI     10955       0.00004941       8/8       -5051
      -28336.5       0       0          
 
                                    S       5.61     NET     -0.25       -1.4  
    0       0       (1.40 )
 
  CBURNE   GAS     0210     RI     10955       0.00004941       8/8       -5051
      -30293.42       -2275.38       0          
 
                                    S       6     NET     -0.25       -1.5      
-0.11       0       (1.39 )
 
  CBURNE   GAS     0210     RI     10955       0.00004941       8/8       5051  
    28336.5       2128.39       0          
 
                                    S       5.61     NET     0.25       1.4    
  0.11       0       1.29  
 
  CGRIFF   GAS     0210     RI     10160       0.00177885       8/8       5051  
    30293.42       2275.38       0          
 
                                    S       6     NET     8.98       53.89      
4.05       0       49.84  
 
  CGRIFF   GAS     0310     RI     10594       0.00177885       8/8       17609
      90135.44       6771.9       0          
 
                                    S       5.12     NET     31.32       160.34
      12.05       0       148.29  
 
  CGRIFF   OIL     0410     RI     10788       0.00177885       8/8       193.91
      15582.22       716.78       0          
 
                                    S       80.36     NET     0.34       27.72  
    1.28       0       26.44  
 
  CGRIFF   GAS     0210     RI     10817       0.00177885       8/8       -5051
      -30293.42       0       0          
 
                                    S       6     NET     -8.98       -53.89    
  0       0       (53.89 )

Page 17



--------------------------------------------------------------------------------



 



                                                                               
                  Well   Owner     Prod     Prod     Int.     Voucher    
Dec.Interest                                       Code   Code     Code     Mth.
    Type     SuspCat     Price     Type     Volume     Value     Prod. Tax    
Other Deds     Suspended  
 
  CGRIFF   GAS     0210     RI     10817       0.00177885       8/8       5051  
    28336.5       0       0          
 
                                    S       5.61     NET     8.98       50.41  
    0       0       50.41  
 
  CGRIFF   GAS     0410     RI     10817       0.00177885       8/8       9435  
    44328.69       3330.91       0          
 
                                    S       4.7     NET     16.78       78.85  
    5.93       0       72.92  
 
  CGRIFF   GAS     0210     RI     10955       0.00177885       8/8       5051  
    30293.42       0       0          
 
                                    S       6     NET     8.98       53.89      
0       0       53.89  
 
  CGRIFF   GAS     0210     RI     10955       0.00177885       8/8       -5051
      -28336.5       0       0          
 
                                    S       5.61     NET     -8.98       -50.41
      0       0       (50.41 )
 
  CGRIFF   GAS     0210     RI     10955       0.00177885       8/8       -5051
      -30293.42       -2275.38       0          
 
                                    S       6     NET     -8.98       -53.89    
  -4.05       0       (49.84 )
 
  CGRIFF   GAS     0210     RI     10955       0.00177885       8/8       5051  
    28336.5       2128.39       0          
 
                                    S       5.61     NET     8.98       50.41  
    3.79       0       46.62  
 
  CHENRY   GAS     0210     RI     10160       0.00059295       8/8       5051  
    30293.42       2275.38       0          
 
                                    S       6     NET     2.99       17.96      
1.35       0       16.61  
 
  CHENRY   GAS     0310     RI     10594       0.00059295       8/8       17609
      90135.44       6771.9       0          
 
                                    S       5.12     NET     10.44       53.45  
    4.02       0       49.43  
 
  CHENRY   OIL     0410     RI     10788       0.00059295       8/8       193.91
      15582.22       716.78       0          
 
                                    S       80.36     NET     0.11       9.24  
    0.43       0       8.81  
 
  CHENRY   GAS     0210     RI     10817       0.00059295       8/8       -5051
      -30293.42       0       0          
 
                                    S       6     NET     -2.99       -17.96    
  0       0       (17.96 )
 
  CHENRY   GAS     0210     RI     10817       0.00059295       8/8       5051  
    28336.5       0       0          
 
                                    S       5.61     NET     2.99       16.8    
  0       0       16.80  
 
  CHENRY   GAS     0410     RI     10817       0.00059295       8/8       9435  
    44328.69       3330.91       0          
 
                                    S       4.7     NET     5.59       26.28    
  1.98       0       24.30  
 
  CHENRY   GAS     0210     RI     10955       0.00059295       8/8       5051  
    30293.42       0       0          
 
                                    S       6     NET     2.99       17.96      
0       0       17.96  
 
  CHENRY   GAS     0210     RI     10955       0.00059295       8/8       -5051
      -28336.5       0       0          
 
                                    S       5.61     NET     -2.99       -16.8  
    0       0       (16.80 )
 
  CHENRY   GAS     0210     RI     10955       0.00059295       8/8       -5051
      -30293.42       -2275.38       0          
 
                                    S       6     NET     -2.99       -17.96    
  -1.35       0       (16.61 )
 
  CHENRY   GAS     0210     RI     10955       0.00059295       8/8       5051  
    28336.5       2128.39       0          
 
                                    S       5.61     NET     2.99       16.8    
  1.26       0       15.54  
 
  CJAY   GAS     0210     RI     10160       0.00169337       8/8       5051    
  30293.42       2275.38       0          
 
                                    S       6     NET     8.55       51.3      
3.85       0       47.45  
 
  CJAY   GAS     0310     RI     10594       0.00169337       8/8       17609  
    90135.44       6771.9       0          
 
                                    S       5.12     NET     29.82       152.63
      11.47       0       141.16  
 
  CJAY   OIL     0410     RI     10788       0.00169337       8/8       193.91  
    15582.22       716.78       0          
 
                                    S       80.36     NET     0.33       26.39  
    1.21       0       25.18  
 
  CJAY   GAS     0210     RI     10817       0.00169337       8/8       -5051  
    -30293.42       0       0          
 
                                    S       6     NET     -8.55       -51.3    
  0       0       (51.30 )
 
  CJAY   GAS     0210     RI     10817       0.00169337       8/8       5051    
  28336.5       0       0          
 
                                    S       5.61     NET     8.55       47.98  
    0       0       47.98  

Page 18



--------------------------------------------------------------------------------



 



                                                                               
                  Well   Owner     Prod     Prod     Int.     Voucher    
Dec.Interest                                       Code   Code     Code     Mth.
    Type     SuspCat     Price     Type     Volume     Value     Prod. Tax    
Other Deds     Suspended  
 
  CJAY   GAS     0410     RI     10817       0.00169337       8/8       9435    
  44328.69       3330.91       0          
 
                                    S       4.7     NET     15.98       75.06  
    5.64       0       69.42  
 
  CJAY   GAS     0210     RI     10955       0.00169337       8/8       5051    
  30293.42       0       0          
 
                                    S       6     NET     8.55       51.3      
0       0       51.30  
 
  CJAY   GAS     0210     RI     10955       0.00169337       8/8       -5051  
    -28336.5       0       0          
 
                                    S       5.61     NET     -8.55       -47.98
      0       0       (47.98 )
 
  CJAY   GAS     0210     RI     10955       0.00169337       8/8       -5051  
    -30293.42       -2275.38       0          
 
                                    S       6     NET     -8.55       -51.3    
  -3.85       0       (47.45 )
 
  CJAY   GAS     0210     RI     10955       0.00169337       8/8       5051    
  28336.5       2128.39       0          
 
                                    S       5.61     NET     8.55       47.98  
    3.6       0       44.38  
 
  CSIMMO   GAS     0210     RI     10160       0.00004941       8/8       5051  
    30293.42       2275.38       0          
 
                                    S       6     NET     0.25       1.5      
0.11       0       1.39  
 
  CSIMMO   GAS     0310     RI     10594       0.00004941       8/8       17609
      90135.44       6771.9       0          
 
                                    S       5.12     NET     0.87       4.45    
  0.33       0       4.12  
 
  CSIMMO   OIL     0410     RI     10788       0.00004941       8/8       193.91
      15582.22       716.78       0          
 
                                    S       80.36     NET     0.01       0.77  
    0.04       0       0.73  
 
  CSIMMO   GAS     0210     RI     10817       0.00004941       8/8       -5051
      -30293.42       0       0          
 
                                    S       6     NET     -0.25       -1.5      
0       0       (1.50 )
 
  CSIMMO   GAS     0210     RI     10817       0.00004941       8/8       5051  
    28336.5       0       0          
 
                                    S       5.61     NET     0.25       1.4    
  0       0       1.40  
 
  CSIMMO   GAS     0410     RI     10817       0.00004941       8/8       9435  
    44328.69       3330.91       0          
 
                                    S       4.7     NET     0.47       2.19    
  0.16       0       2.03  
 
  CSIMMO   GAS     0210     RI     10955       0.00004941       8/8       5051  
    30293.42       0       0          
 
                                    S       6     NET     0.25       1.5       0
      0       1.50  
 
  CSIMMO   GAS     0210     RI     10955       0.00004941       8/8       -5051
      -28336.5       0       0          
 
                                    S       5.61     NET     -0.25       -1.4  
    0       0       (1.40 )
 
  CSIMMO   GAS     0210     RI     10955       0.00004941       8/8       -5051
      -30293.42       -2275.38       0          
 
                                    S       6     NET     -0.25       -1.5      
-0.11       0       (1.39 )
 
  CSIMMO   GAS     0210     RI     10955       0.00004941       8/8       5051  
    28336.5       2128.39       0          
 
                                    S       5.61     NET     0.25       1.4    
  0.11       0       1.29  
 
  CSMITH   GAS     0210     RI     10160       0.01016024       8/8       5051  
    30293.42       2275.38       0          
 
                                    S       6     NET     51.32       307.79    
  23.12       0       284.67  
 
  CSMITH   GAS     0310     RI     10594       0.01016024       8/8       17609
      90135.44       6771.9       0          
 
                                    S       5.12     NET     178.91       915.8
      68.8       0       847.00  
 
  CSMITH   OIL     0410     RI     10788       0.01016024       8/8       193.91
      15582.22       716.78       0          
 
                                    S       80.36     NET     1.97       158.32
      7.28       0       151.04  
 
  CSMITH   GAS     0210     RI     10817       0.01016024       8/8       -5051
      -30293.42       0       0          
 
                                    S       6     NET     -51.32       -307.79  
    0       0       (307.79 )
 
  CSMITH   GAS     0210     RI     10817       0.01016024       8/8       5051  
    28336.5       0       0          
 
                                    S       5.61     NET     51.32       287.91
      0       0       287.91  
 
  CSMITH   GAS     0410     RI     10817       0.01016024       8/8       9435  
    44328.69       3330.91       0          
 
                                    S       4.7     NET     95.86       450.39  
    33.84       0       416.55  

Page 19



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec. Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  CSMITH   GAS   0210   RI   10955     0.01016024     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     51.32       307.79       0       0      
307.79  
 
  CSMITH   GAS   0210   RI   10955     0.01016024     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -51.32       -287.91       0       0  
    (287.91 )
 
  CSMITH   GAS   0210   RI   10955     0.01016024     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -51.32       -307.79       -23.12       0
      (284.67 )
 
  CSMITH   GAS   0210   RI   10955     0.01016024     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     51.32       287.91       21.62       0
      266.29  
 
  DLUCAS   GAS   0210   RI   10160     0.00022236     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     1.12       6.74       0.51       0      
6.23  
 
  DLUCAS   GAS   0310   RI   10594     0.00022236     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     3.92       20.04       1.51       0    
  18.53  
 
  DLUCAS   OIL   0410   RI   10788     0.00022236     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.04       3.46       0.16       0    
  3.30  
 
  DLUCAS   GAS   0210   RI   10817     0.00022236     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -1.12       -6.74       0       0      
(6.74 )
 
  DLUCAS   GAS   0210   RI   10817     0.00022236     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     1.12       6.3       0       0      
6.30  
 
  DLUCAS   GAS   0410   RI   10817     0.00022236     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     2.1       9.86       0.74       0      
9.12  
 
  DLUCAS   GAS   0210   RI   10955     0.00022236     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     1.12       6.74       0       0       6.74
 
 
  DLUCAS   GAS   0210   RI   10955     0.00022236     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -1.12       -6.3       0       0      
(6.30 )
 
  DLUCAS   GAS   0210   RI   10955     0.00022236     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -1.12       -6.74       -0.51       0    
  (6.23 )
 
  DLUCAS   GAS   0210   RI   10955     0.00022236     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     1.12       6.3       0.47       0      
5.83  
 
  DOSTEP   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  DOSTEP   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  DOSTEP   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  DOSTEP   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  DOSTEP   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  DOSTEP   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  DOSTEP   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 

Page 20



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec. Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  DOSTEP   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  DOSTEP   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  DOSTEP   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  DSTEPH   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  DSTEPH   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  DSTEPH   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  DSTEPH   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  DSTEPH   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  DSTEPH   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  DSTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  DSTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  DSTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  DSTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  DSUGAR   GAS   0210   RI   10160     0.0001016     8/8     5051       30293.42
      2275.38       0          
 
                  S     6     NET     0.51       3.08       0.23       0      
2.85  
 
  DSUGAR   GAS   0310   RI   10594     0.0001016     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.79       9.16       0.69       0    
  8.47  
 
  DSUGAR   OIL   0410   RI   10788     0.0001016     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.58       0.07       0    
  1.51  
 
  DSUGAR   GAS   0210   RI   10817     0.0001016     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.51       -3.08       0       0      
(3.08 )
 
  DSUGAR   GAS   0210   RI   10817     0.0001016     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.51       2.88       0       0      
2.88  
 
  DSUGAR   GAS   0410   RI   10817     0.0001016     8/8     9435       44328.69
      3330.91       0          
 
                  S     4.7     NET     0.96       4.5       0.34       0      
4.16  
 
  DSUGAR   GAS   0210   RI   10955     0.0001016     8/8     5051       30293.42
      0       0          
 
                  S     6     NET     0.51       3.08       0       0       3.08
 
 
  DSUGAR   GAS   0210   RI   10955     0.0001016     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.51       -2.88       0       0      
(2.88 )

Page 21



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec. Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  DSUGAR   GAS   0210   RI   10955     0.0001016     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.51       -3.08       -0.23       0    
  (2.85 )
 
  DSUGAR   GAS   0210   RI   10955     0.0001016     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.51       2.88       0.22       0    
  2.66  
 
  DWALLS   GAS   0210   RI   10160     0.00169337     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     8.55       51.3       3.85       0      
47.45  
 
  DWALLS   GAS   0310   RI   10594     0.00169337     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     29.82       152.63       11.47       0
      141.16  
 
  DWALLS   OIL   0410   RI   10788     0.00169337     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.33       26.39       1.21       0  
    25.18  
 
  DWALLS   GAS   0210   RI   10817     0.00169337     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -8.55       -51.3       0       0      
(51.30 )
 
  DWALLS   GAS   0210   RI   10817     0.00169337     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     8.55       47.98       0       0      
47.98  
 
  DWALLS   GAS   0410   RI   10817     0.00169337     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     15.98       75.06       5.64       0    
  69.42  
 
  DWALLS   GAS   0210   RI   10955     0.00169337     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     8.55       51.3       0       0      
51.30  
 
  DWALLS   GAS   0210   RI   10955     0.00169337     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -8.55       -47.98       0       0    
  (47.98 )
 
  DWALLS   GAS   0210   RI   10955     0.00169337     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -8.55       -51.3       -3.85       0    
  (47.45 )
 
  DWALLS   GAS   0210   RI   10955     0.00169337     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     8.55       47.98       3.6       0    
  44.38  
 
  DWILLI   GAS   0210   RI   10160     0.00101648     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     5.13       30.79       2.31       0      
28.48  
 
  DWILLI   GAS   0310   RI   10594     0.00101648     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     17.9       91.62       6.88       0    
  84.74  
 
  DWILLI   OIL   0410   RI   10788     0.00101648     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.2       15.84       0.73       0    
  15.11  
 
  DWILLI   GAS   0210   RI   10817     0.00101648     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -5.13       -30.79       0       0      
(30.79 )
 
  DWILLI   GAS   0210   RI   10817     0.00101648     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     5.13       28.8       0       0      
28.80  
 
  DWILLI   GAS   0410   RI   10817     0.00101648     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     9.59       45.06       3.39       0    
  41.67  
 
  DWILLI   GAS   0210   RI   10955     0.00101648     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     5.13       30.79       0       0      
30.79  
 
  DWILLI   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -5.13       -28.8       0       0      
(28.80 )
 
  DWILLI   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -5.13       -30.79       -2.31       0    
  (28.48 )

Page 22



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec. Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  DWILLI   GAS   0210   RI   10955     0.00101648     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     5.13       28.8       2.16       0    
  26.64  
 
  ERSCOT   GAS   0210   RI   10160     0.00001348     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.07       0.41       0.03       0      
0.38  
 
  ERSCOT   GAS   0310   RI   10594     0.00001348     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     0.24       1.22       0.09       0    
  1.13  
 
  ERSCOT   OIL   0410   RI   10788     0.00001348     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0       0.21       0.01       0      
0.20  
 
  ERSCOT   GAS   0210   RI   10817     0.00001348     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.07       -0.41       0       0      
(0.41 )
 
  ERSCOT   GAS   0210   RI   10817     0.00001348     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.07       0.38       0       0      
0.38  
 
  ERSCOT   GAS   0410   RI   10817     0.00001348     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.13       0.6       0.04       0      
0.56  
 
  ERSCOT   GAS   0210   RI   10955     0.00001348     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.07       0.41       0       0       0.41
 
 
  ERSCOT   GAS   0210   RI   10955     0.00001348     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.07       -0.38       0       0      
(0.38 )
 
  ERSCOT   GAS   0210   RI   10955     0.00001348     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.07       -0.41       -0.03       0    
  (0.38 )
 
  ERSCOT   GAS   0210   RI   10955     0.00001348     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.07       0.38       0.03       0    
  0.35  
 
  ESCOTT   GAS   0210   RI   10160     0.00001348     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.07       0.41       0.03       0      
0.38  
 
  ESCOTT   GAS   0310   RI   10594     0.00001348     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     0.24       1.22       0.09       0    
  1.13  
 
  ESCOTT   OIL   0410   RI   10788     0.00001348     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0       0.21       0.01       0      
0.20  
 
  ESCOTT   GAS   0210   RI   10817     0.00001348     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.07       -0.41       0       0      
(0.41 )
 
  ESCOTT   GAS   0210   RI   10817     0.00001348     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.07       0.38       0       0      
0.38  
 
  ESCOTT   GAS   0410   RI   10817     0.00001348     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.13       0.6       0.04       0      
0.56  
 
  ESCOTT   GAS   0210   RI   10955     0.00001348     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.07       0.41       0       0       0.41
 
 
  ESCOTT   GAS   0210   RI   10955     0.00001348     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.07       -0.38       0       0      
(0.38 )
 
  ESCOTT   GAS   0210   RI   10955     0.00001348     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.07       -0.41       -0.03       0    
  (0.38 )
 
  ESCOTT   GAS   0210   RI   10955     0.00001348     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.07       0.38       0.03       0    
  0.35  

Page 23



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec. Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  ESTEPH   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  ESTEPH   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  ESTEPH   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  ESTEPH   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  ESTEPH   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  ESTEPH   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  ESTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  ESTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  ESTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  ESTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  FBROOK   GAS   0210   RI   10160     0.0035577     8/8     5051       30293.42
      2275.38       0          
 
                  S     6     NET     17.97       107.77       8.1       0      
99.67  
 
  FBROOK   GAS   0310   RI   10594     0.0035577     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     62.65       320.67       24.09       0
      296.58  
 
  FBROOK   OIL   0410   RI   10788     0.0035577     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.69       55.44       2.55       0  
    52.89  
 
  FBROOK   GAS   0210   RI   10817     0.0035577     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -17.97       -107.77       0       0      
(107.77 )
 
  FBROOK   GAS   0210   RI   10817     0.0035577     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     17.97       100.81       0       0    
  100.81  
 
  FBROOK   GAS   0410   RI   10817     0.0035577     8/8     9435       44328.69
      3330.91       0          
 
                  S     4.7     NET     33.57       157.71       11.85       0  
    145.86  
 
  FBROOK   GAS   0210   RI   10955     0.0035577     8/8     5051       30293.42
      0       0          
 
                  S     6     NET     17.97       107.77       0       0      
107.77  
 
  FBROOK   GAS   0210   RI   10955     0.0035577     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -17.97       -100.81       0       0  
    (100.81 )
 
  FBROOK   GAS   0210   RI   10955     0.0035577     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -17.97       -107.77       -8.1       0  
    (99.67 )
 
  FBROOK   GAS   0210   RI   10955     0.0035577     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     17.97       100.81       7.57       0  
    93.24  
 
  FROUGE   GAS   0210   RI   10160     0.00207532     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     10.48       62.87       4.72       0      
58.15  

Page 24



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  FROUGE   GAS   0310   RI   10594     0.00207532     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     36.54       187.06       14.05       0
      173.01  
 
  FROUGE   OIL   0410   RI   10788     0.00207532     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.4       32.34       1.49       0    
  30.85  
 
  FROUGE   GAS   0210   RI   10817     0.00207532     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -10.48       -62.87       0       0      
(62.87 )
 
  FROUGE   GAS   0210   RI   10817     0.00207532     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     10.48       58.81       0       0      
58.81  
 
  FROUGE   GAS   0410   RI   10817     0.00207532     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     19.58       92       6.91       0      
85.09  
 
  FROUGE   GAS   0210   RI   10955     0.00207532     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     10.48       62.87       0       0      
62.87  
 
  FROUGE   GAS   0210   RI   10955     0.00207532     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -10.48       -58.81       0       0    
  (58.81 )
 
  FROUGE   GAS   0210   RI   10955     0.00207532     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -10.48       -62.87       -4.72       0  
    (58.15 )
 
  FROUGE   GAS   0210   RI   10955     0.00207532     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     10.48       58.81       4.42       0  
    54.39  
 
  GFIELD   GAS   0210   RI   10160     0.00059295     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     2.99       17.96       1.35       0      
16.61  
 
  GFIELD   GAS   0310   RI   10594     0.00059295     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     10.44       53.45       4.02       0  
    49.43  
 
  GFIELD   OIL   0410   RI   10788     0.00059295     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.11       9.24       0.43       0    
  8.81  
 
  GFIELD   GAS   0210   RI   10817     0.00059295     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -2.99       -17.96       0       0      
(17.96 )
 
  GFIELD   GAS   0210   RI   10817     0.00059295     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     2.99       16.8       0       0      
16.80  
 
  GFIELD   GAS   0410   RI   10817     0.00059295     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     5.59       26.28       1.98       0    
  24.30  
 
  GFIELD   GAS   0210   RI   10955     0.00059295     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     2.99       17.96       0       0      
17.96  
 
  GFIELD   GAS   0210   RI   10955     0.00059295     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -2.99       -16.8       0       0      
(16.80 )
 
  GFIELD   GAS   0210   RI   10955     0.00059295     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -2.99       -17.96       -1.35       0    
  (16.61 )
 
  GFIELD   GAS   0210   RI   10955     0.00059295     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     2.99       16.8       1.26       0    
  15.54  
 
  GHINCH   GAS   0210   RI   10160     0.00711539     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     35.94       215.55       16.19       0    
  199.36  
 
  GHINCH   GAS   0310   RI   10594     0.00711539     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     125.29       641.35       48.18       0
      593.17  

Page 25



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  GHINCH   OIL   0410   RI   10788     0.00711539     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     1.38       110.87       5.1       0  
    105.77  
 
  GHINCH   GAS   0210   RI   10817     0.00711539     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -35.94       -215.55       0       0      
(215.55 )
 
  GHINCH   GAS   0210   RI   10817     0.00711539     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     35.94       201.63       0       0    
  201.63  
 
  GHINCH   GAS   0410   RI   10817     0.00711539     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     67.13       315.42       23.7       0  
    291.72  
 
  GHINCH   GAS   0210   RI   10955     0.00711539     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     35.94       215.55       0       0      
215.55  
 
  GHINCH   GAS   0210   RI   10955     0.00711539     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -35.94       -201.63       0       0  
    (201.63 )
 
  GHINCH   GAS   0210   RI   10955     0.00711539     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -35.94       -215.55       -16.19       0
      (199.36 )
 
  GHINCH   GAS   0210   RI   10955     0.00711539     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     35.94       201.63       15.14       0
      186.49  
 
  GSMITH   GAS   0210   RI   10160     0.01016024     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     51.32       307.79       23.12       0    
  284.67  
 
  GSMITH   GAS   0310   RI   10594     0.01016024     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     178.91       915.8       68.8       0  
    847.00  
 
  GSMITH   OIL   0410   RI   10788     0.01016024     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     1.97       158.32       7.28       0  
    151.04  
 
  GSMITH   GAS   0210   RI   10817     0.01016024     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -51.32       -307.79       0       0      
(307.79 )
 
  GSMITH   GAS   0210   RI   10817     0.01016024     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     51.32       287.91       0       0    
  287.91  
 
  GSMITH   GAS   0410   RI   10817     0.01016024     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     95.86       450.39       33.84       0  
    416.55  
 
  GSMITH   GAS   0210   RI   10955     0.01016024     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     51.32       307.79       0       0      
307.79  
 
  GSMITH   GAS   0210   RI   10955     0.01016024     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -51.32       -287.91       0       0  
    (287.91 )
 
  GSMITH   GAS   0210   RI   10955     0.01016024     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -51.32       -307.79       -23.12       0
      (284.67 )
 
  GSMITH   GAS   0210   RI   10955     0.01016024     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     51.32       287.91       21.62       0
      266.29  
 
  GSTEPH   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  GSTEPH   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  GSTEPH   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  

Page 26



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  GSTEPH   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  GSTEPH   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  GSTEPH   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  GSTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  GSTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  GSTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  GSTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  HSHEGO   GAS   0210   RI   10160     0.00338675     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     17.11       102.6       7.71       0      
94.89  
 
  HSHEGO   GAS   0310   RI   10594     0.00338675     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     59.64       305.27       22.93       0
      282.34  
 
  HSHEGO   OIL   0410   RI   10788     0.00338675     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.66       52.77       2.43       0  
    50.34  
 
  HSHEGO   GAS   0210   RI   10817     0.00338675     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -17.11       -102.6       0       0      
(102.60 )
 
  HSHEGO   GAS   0210   RI   10817     0.00338675     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     17.11       95.97       0       0      
95.97  
 
  HSHEGO   GAS   0410   RI   10817     0.00338675     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     31.95       150.13       11.28       0  
    138.85  
 
  HSHEGO   GAS   0210   RI   10955     0.00338675     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     17.11       102.6       0       0      
102.60  
 
  HSHEGO   GAS   0210   RI   10955     0.00338675     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -17.11       -95.97       0       0    
  (95.97 )
 
  HSHEGO   GAS   0210   RI   10955     0.00338675     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -17.11       -102.6       -7.71       0  
    (94.89 )
 
  HSHEGO   GAS   0210   RI   10955     0.00338675     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     17.11       95.97       7.21       0  
    88.76  
 
  IHENRY   GAS   0210   RI   10160     0.00177885     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     8.98       53.89       4.05       0      
49.84  
 
  IHENRY   GAS   0310   RI   10594     0.00177885     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     31.32       160.34       12.05       0
      148.29  
 
  IHENRY   OIL   0410   RI   10788     0.00177885     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.34       27.72       1.28       0  
    26.44  
 
  IHENRY   GAS   0210   RI   10817     0.00177885     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -8.98       -53.89       0       0      
(53.89 )

Page 27



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  IHENRY   GAS   0210   RI   10817     0.00177885     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     8.98       50.41       0       0      
50.41  
 
  IHENRY   GAS   0410   RI   10817     0.00177885     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     16.78       78.85       5.93       0    
  72.92  
 
  IHENRY   GAS   0210   RI   10955     0.00177885     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     8.98       53.89       0       0      
53.89  
 
  IHENRY   GAS   0210   RI   10955     0.00177885     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -8.98       -50.41       0       0    
  (50.41 )
 
  IHENRY   GAS   0210   RI   10955     0.00177885     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -8.98       -53.89       -4.05       0    
  (49.84 )
 
  IHENRY   GAS   0210   RI   10955     0.00177885     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     8.98       50.41       3.79       0    
  46.62  
 
  JESTEP   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  JESTEP   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  JESTEP   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  JESTEP   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  JESTEP   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  JESTEP   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  JESTEP   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  JESTEP   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  JESTEP   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  JESTEP   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  JJENKI   GAS   0210   RI   10160     0.00169337     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     8.55       51.3       3.85       0      
47.45  
 
  JJENKI   GAS   0310   RI   10594     0.00169337     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     29.82       152.63       11.47       0
      141.16  
 
  JJENKI   OIL   0410   RI   10788     0.00169337     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.33       26.39       1.21       0  
    25.18  
 
  JJENKI   GAS   0210   RI   10817     0.00169337     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -8.55       -51.3       0       0      
(51.30 )
 
  JJENKI   GAS   0210   RI   10817     0.00169337     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     8.55       47.98       0       0      
47.98  

Page 28



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  JJENKI   GAS   0410   RI   10817     0.00169337     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     15.98       75.06       5.64       0    
  69.42  
 
  JJENKI   GAS   0210   RI   10955     0.00169337     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     8.55       51.3       0       0      
51.30  
 
  JJENKI   GAS   0210   RI   10955     0.00169337     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -8.55       -47.98       0       0    
  (47.98 )
 
  JJENKI   GAS   0210   RI   10955     0.00169337     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -8.55       -51.3       -3.85       0    
  (47.45 )
 
  JJENKI   GAS   0210   RI   10955     0.00169337     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     8.55       47.98       3.6       0    
  44.38  
 
  JKENNE   GAS   0210   RI   10160     0.00044471     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     2.25       13.47       1.01       0      
12.46  
 
  JKENNE   GAS   0310   RI   10594     0.00044471     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     7.83       40.08       3.01       0    
  37.07  
 
  JKENNE   OIL   0410   RI   10788     0.00044471     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.09       6.93       0.32       0    
  6.61  
 
  JKENNE   GAS   0210   RI   10817     0.00044471     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -2.25       -13.47       0       0      
(13.47 )
 
  JKENNE   GAS   0210   RI   10817     0.00044471     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     2.25       12.6       0       0      
12.60  
 
  JKENNE   GAS   0410   RI   10817     0.00044471     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     4.2       19.71       1.48       0      
18.23  
 
  JKENNE   GAS   0210   RI   10955     0.00044471     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     2.25       13.47       0       0      
13.47  
 
  JKENNE   GAS   0210   RI   10955     0.00044471     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -2.25       -12.6       0       0      
(12.60 )
 
  JKENNE   GAS   0210   RI   10955     0.00044471     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -2.25       -13.47       -1.01       0    
  (12.46 )
 
  JKENNE   GAS   0210   RI   10955     0.00044471     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     2.25       12.6       0.95       0    
  11.65  
 
  JOEBRO   GAS   0210   RI   10160     0.0008895     8/8     5051       30293.42
      2275.38       0          
 
                  S     6     NET     4.49       26.95       2.02       0      
24.93  
 
  JOEBRO   GAS   0310   RI   10594     0.0008895     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     15.66       80.18       6.02       0  
    74.16  
 
  JOEBRO   OIL   0410   RI   10788     0.0008895     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.17       13.86       0.64       0  
    13.22  
 
  JOEBRO   GAS   0210   RI   10817     0.0008895     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -4.49       -26.95       0       0      
(26.95 )
 
  JOEBRO   GAS   0210   RI   10817     0.0008895     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     4.49       25.21       0       0      
25.21  
 
  JOEBRO   GAS   0410   RI   10817     0.0008895     8/8     9435       44328.69
      3330.91       0          
 
                  S     4.7     NET     8.39       39.43       2.96       0    
  36.47  

Page 29



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  JOEBRO   GAS   0210   RI   10955     0.0008895     8/8     5051       30293.42
      0       0          
 
                  S     6     NET     4.49       26.95       0       0      
26.95  
 
  JOEBRO   GAS   0210   RI   10955     0.0008895     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -4.49       -25.21       0       0    
  (25.21 )
 
  JOEBRO   GAS   0210   RI   10955     0.0008895     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -4.49       -26.95       -2.02       0    
  (24.93 )
 
  JOEBRO   GAS   0210   RI   10955     0.0008895     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     4.49       25.21       1.89       -0  
    23.32  
 
  JPIPKI   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  JPIPKI   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  JPIPKI   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  JPIPKI   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  JPIPKI   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  JPIPKI   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  JPIPKI   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  JPIPKI   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  JPIPKI   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  JPIPKI   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  JSTEPH   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  JSTEPH   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  JSTEPH   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  JSTEPH   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  JSTEPH   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  JSTEPH   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  JSTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 

Page 30



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  JSTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  JSTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  JSTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  JWILSO   GAS   0210   RI   10160     0.0013547     8/8     5051       30293.42
      2275.38       0          
 
                  S     6     NET     68.4       41.04       3.08       0      
37.96  
 
  JWILSO   GAS   0310   RI   10594     0.0013547     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     23.85       122.11       9.17       0  
    112.94  
 
  JWILSO   OIL   0410   RI   10788     0.0013547     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.26       21.11       0.97       0  
    20.14  
 
  JWILSO   GAS   0210   RI   10817     0.0013547     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -6.84       -41.04       0       0      
(41.04 )
 
  JWILSO   GAS   0210   RI   10817     0.0013547     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     6.84       38.39       0       0      
38.39  
 
  JWILSO   GAS   0410   RI   10817     0.0013547     8/8     9435       44328.69
      3330.91       0          
 
                  S     4.7     NET     12.78       60.05       4.51       0    
  55.54  
 
  JWILSO   GAS   0210   RI   10955     0.0013547     8/8     5051       30293.42
      0       0          
 
                  S     6     NET     6.84       41.04       0       0      
41.04  
 
  JWILSO   GAS   0210   RI   10955     0.0013547     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -6.84       -38.39       0       0    
  (38.39 )
 
  JWILSO   GAS   0210   RI   10955     0.0013547     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -6.84       -41.04       -3.08       0    
  (37.96 )
 
  JWILSO   GAS   0210   RI   10955     0.0013547     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     6.84       38.39       2.88       0    
  35.51  
 
  KKNOTT   GAS   0210   RI   10160     0.00001348     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.07       0.41       0.03       0      
0.38  
 
  KKNOTT   GAS   0310   RI   10594     0.00001348     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     0.24       1.22       0.09       0    
  1.13  
 
  KKNOTT   OIL   0410   RI   10788     0.00001348     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0       0.21       0.01       0      
0.20  
 
  KKNOTT   GAS   0210   RI   10817     0.00001348     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.07       -0.41       0       0      
(0.41 )
 
  KKNOTT   GAS   0210   RI   10817     0.00001348     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.07       0.38       0       0      
0.38  
 
  KKNOTT   GAS   0410   RI   10817     0.00001348     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.13       0.6       0.04       0      
0.56  
 
  KKNOTT   GAS   0210   RI   10955     0.00001348     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.07       0.41       0       0       0.41
 
 
  KKNOTT   GAS   0210   RI   10955     0.00001348     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.07       -0.38       0       0      
(0.38 )

Page 31



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  KKNOTT   GAS   0210   RI   10955     0.00001348     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.07       -0.41       -0.03       0    
  (0.38 )
 
  KKNOTT   GAS   0210   RI   10955     0.00001348     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.07       0.38       0.03       0    
  0.35  
 
  KSTEPH   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  KSTEPH   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  KSTEPH   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  KSTEPH   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  KSTEPH   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  KSTEPH   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  KSTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  KSTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  KSTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  KSTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  LDAVIS   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  LDAVIS   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  LDAVIS   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  LDAVIS   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  LDAVIS   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  LDAVIS   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  LDAVIS   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  LDAVIS   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  LDAVIS   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )

Page 32



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  LDAVIS   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  LEWING   GAS   0210   RI   10160     0.00169337     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     8.55       51.3       3.85       0      
47.45  
 
  LEWING   GAS   0310   RI   10594     0.00169337     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     29.82       152.63       11.47       0
      141.16  
 
  LEWING   OIL   0410   RI   10788     0.00169337     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.35     NET     0.33       26.39       1.21       0  
    25.18  
 
  LEWING   GAS   0210   RI   10817     0.00169337     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -8.55       -51.3       0       0      
(51.30 )
 
  LEWING   GAS   0210   RI   10817     0.00169337     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     8.55       47.98       0       0      
47.98  
 
  LEWING   GAS   0410   RI   10817     0.00169337     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     15.98       75.06       5.64       0    
  69.42  
 
  LEWING   GAS   0210   RI   10955     0.00169337     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     8.55       51.3       0       0      
51.30  
 
  LEWING   GAS   0210   RI   10955     0.00169337     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -8.55       -47.98       0       0    
  (47.98 )
 
  LEWING   GAS   0210   RI   10955     0.00169337     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -8.55       -51.3       -3.85       0    
  (47.45 )
 
  LEWING   GAS   0210   RI   10955     0.00169337     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     8.55       47.98       3.6       0    
  44.38  
 
  LGAYNO   GAS   0210   RI   10160     0.00014824     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.75       4.49       0.34       0      
4.15  
 
  LGAYNO   GAS   0310   RI   10594     0.00014824     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     2.61       13.36       1       0      
12.36  
 
  LGAYNO   OIL   0410   RI   10788     0.00014824     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.03       2.31       0.11       0    
  2.20  
 
  LGAYNO   GAS   0210   RI   10817     0.00014824     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.75       -4.49       0       0      
(4.49 )
 
  LGAYNO   GAS   0210   RI   10817     0.00014824     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.75       4.2       0       0      
4.20  
 
  LGAYNO   GAS   0410   RI   10817     0.00014824     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     1.4       6.57       0.49       0      
6.08  
 
  LGAYNO   GAS   0210   RI   10955     0.00014824     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.75       4.49       0       0       4.49
 
 
  LGAYNO   GAS   0210   RI   10955     0.00014824     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.75       -4.2       0       0      
(4.20 )
 
  LGAYNO   GAS   0210   RI   10955     0.00014824     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.75       -4.49       -0.34       0    
  (4.15 )
 
  LGAYNO   GAS   0210   RI   10955     0.00014824     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.75       4.2       0.32       0      
3.88  

Page 33



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  LIJACK   GAS   0210   RI   10160     0.00169337     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     8.55       51.3       3.85       0      
47.45  
 
  LIJACK   GAS   0310   RI   10594     0.00169337     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     29.82       152.63       11.47       0
      141.16  
 
  LIJACK   OIL   0410   RI   10788     0.00169337     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.33       26.39       1.21       0  
    25.18  
 
  LIJACK   GAS   0210   RI   10817     0.00169337     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -8.55       -51.3       0       0      
(51.30 )
 
  LIJACK   GAS   0210   RI   10817     0.00169337     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     8.55       47.98       0       0      
47.98  
 
  LIJACK   GAS   0410   RI   10817     0.00169337     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     15.98       75.06       5.64       0    
  69.42  
 
  LIJACK   GAS   0210   RI   10955     0.00169337     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     8.55       51.3       0       0      
51.30  
 
  LIJACK   GAS   0210   RI   10955     0.00169337     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -8.55       -47.98       0       0    
  (47.98 )
 
  LIJACK   GAS   0210   RI   10955     0.00169337     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -8.55       -51.3       -3.85       0    
  (47.45 )
 
  LIJACK   GAS   0210   RI   10955     0.00169337     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     8.55       47.98       3.6       0    
  44.38  
 
  LJACKS   GAS   0210   RI   10160     0.00101648     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     5.13       30.79       2.31       0      
28.48  
 
  LJACKS   GAS   0310   RI   10594     0.00101648     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     17.9       91.62       6.88       0    
  84.74  
 
  LJACKS   OIL   0410   RI   10788     0.00101648     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.2       15.84       0.73       0    
  15.11  
 
  LJACKS   GAS   0210   RI   10817     0.00101648     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -5.13       -30.79       0       0      
(30.79 )
 
  LJACKS   GAS   0210   RI   10817     0.00101648     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     5.13       28.8       0       0      
28.80  
 
  LJACKS   GAS   0410   RI   10817     0.00101648     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     9.59       45.06       3.39       0    
  41.67  
 
  LJACKS   GAS   0210   RI   10955     0.00101648     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     5.13       30.79       0       0      
30.79  
 
  LJACKS   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -5.13       -28.8       0       0      
(28.80 )
 
  LJACKS   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -5.13       -30.79       -2.31       0    
  (28.48 )
 
  LJACKS   GAS   0210   RI   10955     0.00101648     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     5.13       28.8       2.16       0    
  26.64  
 
  LMARTI   GAS   0210   RI   10160     0.00014824     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.75       4.49       0.34       0      
4.15  

Page 34



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  LMARTI   GAS   0310   RI   10594     0.00014824     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     2.61       13.36       1       0      
12.36  
 
  LMARTI   OIL   0410   RI   10788     0.00014824     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.03       2.31       0.11       0    
  2.20  
 
  LMARTI   GAS   0210   RI   10817     0.00014824     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.75       -4.49       0       0      
(4.49 )
 
  LMARTI   GAS   0210   RI   10817     0.00014824     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.75       4.2       0       0      
4.20  
 
  LMARTI   GAS   0410   RI   10817     0.00014824     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     1.4       6.57       0.49       0      
6.08  
 
  LMARTI   GAS   0210   RI   10955     0.00014824     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.75       4.49       0       0       4.49
 
 
  LMARTI   GAS   0210   RI   10955     0.00014824     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.75       -4.2       0       0      
(4.20 )
 
  LMARTI   GAS   0210   RI   10955     0.00014824     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.75       -4.49       -0.34       0    
  (4.15 )
 
  LMARTI   GAS   0210   RI   10955     0.00014824     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.75       4.2       0.32       0      
3.88  
 
  LSTEVE   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  LSTEVE   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  LSTEVE   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  LSTEVE   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  LSTEVE   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  LSTEVE   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  LSTEVE   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  LSTEVE   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  LSTEVE   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  LSTEVE   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  LSWIND   GAS   0210   RI   10160     0.00088942     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     4.49       26.94       2.02       0      
24.92  
 
  LSWIND   GAS   0310   RI   10594     0.00088942     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     15.66       80.17       6.02       0  
    74.15  

Page 35



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  LSWIND   OIL   0410   RI   10788     0.00088942     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.17       13.86       0.64       0  
    13.22  
 
  LSWIND   GAS   0210   RI   10817     0.00088942     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -4.49       -26.94       0       0      
(26.94 )
 
  LSWIND   GAS   0210   RI   10817     0.00088942     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     4.49       25.2       0       0      
25.20  
 
  LSWIND   GAS   0410   RI   10817     0.00088942     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     8.39       39.43       2.96       0    
  36.47  
 
  LSWIND   GAS   0210   RI   10955     0.00088942     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     4.49       26.94       0       0      
26.94  
 
  LSWIND   GAS   0210   RI   10955     0.00088942     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -4.49       -25.2       0       0      
(25.20 )
 
  LSWIND   GAS   0210   RI   10955     0.00088942     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -4.49       -26.94       -2.02       0    
  (24.92 )
 
  LSWIND   GAS   0210   RI   10955     0.00088942     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     4.49       25.2       1.89       0    
  23.31  
 
  MDERRE   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  MDERRE   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  MDERRE   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  MDERRE   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  MDERRE   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  MDERRE   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  MDERRE   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  MDERRE   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  MDERRE   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  MDERRE   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  MGAYNO   GAS   0210   RI   10160     0.00014824     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.75       4.49       0.34       0      
4.15  
 
  MGAYNO   GAS   0310   RI   10594     0.00014824     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     2.61       13.36       1       0      
12.36  
 
  MGAYNO   OIL   0410   RI   10788     0.00014824     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.03       2.31       0.11       0    
  2.20  

Page 36



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  MGAYNO   GAS   0210   RI   10817     0.00014824     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.75       -4.49       0       0      
(4.49 )
 
  MGAYNO   GAS   0210   RI   10817     0.00014824     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.75       4.2       0       0      
4.20  
 
  MGAYNO   GAS   0410   RI   10817     0.00014824     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     1.4       6.57       0.49       0      
6.08  
 
  MGAYNO   GAS   0210   RI   10955     0.00014824     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.75       4.49       0       0       4.49
 
 
  MGAYNO   GAS   0210   RI   10955     0.00014824     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.75       -4.2       0       0      
(4.20 )
 
  MGAYNO   GAS   0210   RI   10955     0.00014824     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.75       -4.49       -0.34       0    
  (4.15 )
 
  MGAYNO   GAS   0210   RI   10955     0.00014824     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.75       4.2       0.32       0      
3.88  
 
  MGILES   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  MGILES   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  MGILES   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  MGILES   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  MGILES   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  MGILES   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  MGILES   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  MGILES   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  MGILES   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  MGILES   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  MGILLE   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  MGILLE   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  MGILLE   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  MGILLE   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )

Page 37



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  MGILLE   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  MGILLE   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  MGILLE   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  MGILLE   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  MGILLE   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  MGILLE   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  MHINCH   GAS   0210   RI   10160     0.00101648     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     5.13       30.79       2.31       0      
28.48  
 
  MHINCH   GAS   0310   RI   10594     0.00101648     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     17.9       91.62       6.88       0    
  84.74  
 
  MHINCH   OIL   0410   RI   10788     0.00101648     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.2       15.84       0.73       0    
  15.11  
 
  MHINCH   GAS   0210   RI   10817     0.00101648     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -5.13       -30.79       0       0      
(30.79 )
 
  MHINCH   GAS   0210   RI   10817     0.00101648     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     5.13       28.8       0       0      
28.80  
 
  MHINCH   GAS   0410   RI   10817     0.00101648     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     9.59       45.06       3.39       0    
  41.67  
 
  MHINCH   GAS   0210   RI   10955     0.00101648     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     5.13       30.79       0       0      
30.79  
 
  MHINCH   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -5.13       -28.8       0       0      
(28.80 )
 
  MHINCH   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -5.13       -30.79       -2.31       0    
  (28.48 )
 
  MHINCH   GAS   0210   RI   10955     0.00101648     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     5.13       28.8       2.16       0    
  26.64  
 
  MISTEP   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  MISTEP   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  MISTEP   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  MISTEP   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  MISTEP   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  

Page 38



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  MISTEP   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  MISTEP   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  MISTEP   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  MISTEP   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  MISTEP   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  MMAXWE   GAS   0210   RI   10160     0.00044471     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     2.25       13.47       1.01       0      
12.46  
 
  MMAXWE   GAS   0310   RI   10594     0.00044471     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     7.83       40.08       3.01       0    
  37.07  
 
  MMAXWE   OIL   0410   RI   10788     0.00044471     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.09       6.93       0.32       0    
  6.61  
 
  MMAXWE   GAS   0210   RI   10817     0.00044471     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -2.25       -13.47       0       0      
(13.47 )
 
  MMAXWE   GAS   0210   RI   10817     0.00044471     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     2.25       12.6       0       0      
12.60  
 
  MMAXWE   GAS   0410   RI   10817     0.00044471     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     4.2       19.71       1.48       0      
18.23  
 
  MMAXWE   GAS   0210   RI   10955     0.00044471     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     2.25       13.47       0       0      
13.47  
 
  MMAXWE   GAS   0210   RI   10955     0.00044471     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -2.25       -12.6       0       0      
(12.60 )
 
  MMAXWE   GAS   0210   RI   10955     0.00044471     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -2.25       -13.47       -1.01       0    
  (12.46 )
 
  MMAXWE   GAS   0210   RI   10955     0.00044471     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     2.25       12.6       0.95       0    
  11.65  
 
  MWINSL   GAS   0210   RI   10160     0.00088942     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     4.49       26.94       2.02       0      
24.92  
 
  MWINSL   GAS   0310   RI   10594     0.00088942     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     15.66       80.17       6.02       0  
    74.15  
 
  MWINSL   OIL   0410   RI   10788     0.00088942     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.17       13.86       0.64       0  
    13.22  
 
  MWINSL   GAS   0210   RI   10817     0.00088942     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -4.49       -26.94       0       0      
(26.94 )
 
  MWINSL   GAS   0210   RI   10817     0.00088942     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     4.49       25.2       0       0      
25.20  
 
  MWINSL   GAS   0410   RI   10817     0.00088942     8/8     9435      
44328.69       3330.91                  
 
                  S     4.7     NET     8.39       39.43       2.96       0    
  36.47  

Page 39



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  MWINSL   GAS   0210   RI   10955     0.00088942     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     4.49       26.94       0       0      
26.94  
 
  MWINSL   GAS   0210   RI   10955     0.00088942     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -4.49       -25.2       0       0      
(25.20 )
 
  MWINSL   GAS   0210   RI   10955     0.00088942     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -4.49       -26.94       -2.02       0    
  (24.92 )
 
  MWINSL   GAS   0210   RI   10955     0.00088942     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     4.49       25.2       1.89       0    
  23.31  
 
  NATHOM   GAS   0210   RI   10160     0.00415065     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     20.96       125.74       9.44       0    
  116.30  
 
  NATHOM   GAS   0310   RI   10594     0.00415065     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     73.09       374.12       28.11       0
      346.01  
 
  NATHOM   OIL   0410   RI   10788     0.00415065     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.8       64.68       2.98       0    
  61.70  
 
  NATHOM   GAS   0210   RI   10817     0.00415065     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -20.96       -125.74       0       0      
(125.74 )
 
  NATHOM   GAS   0210   RI   10817     0.00415065     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     20.96       117.61       0       0    
  117.61  
 
  NATHOM   GAS   0410   RI   10817     0.00415065     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     39.16       183.99       13.83       0  
    170.16  
 
  NATHOM   GAS   0210   RI   10955     0.00415065     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     20.96       125.74       0       0      
125.74  
 
  NATHOM   GAS   0210   RI   10955     0.00415065     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -20.96       -117.61       0       0  
    (117.61 )
 
  NATHOM   GAS   0210   RI   10955     0.00415065     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -20.96       -125.74       -9.44       0  
    (116.30 )
 
  NATHOM   GAS   0210   RI   10955     0.00415065     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     20.96       117.61       8.83       0  
    108.78  
 
  NOLIVE   GAS   0210   RI   10160     0.00101648     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     5.13       30.79       2.31       0      
28.48  
 
  NOLIVE   GAS   0310   RI   10594     0.00101648     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     17.9       91.62       6.88       0    
  84.74  
 
  NOLIVE   OIL   0410   RI   10788     0.00101648     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.2       15.84       0.73       0    
  15.11  
 
  NOLIVE   GAS   0210   RI   10817     0.00101648     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -5.13       -30.79       0       0      
(30.79 )
 
  NOLIVE   GAS   0210   RI   10817     0.00101648     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     5.13       28.8       0       0      
28.80  
 
  NOLIVE   GAS   0410   RI   10817     0.00101648     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     9.59       45.06       3.39       0    
  41.67  
 
  NOLIVE   GAS   0210   RI   10955     0.00101648     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     5.13       30.79       0       0      
30.79  

Page 40



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  NOLIVE   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -5.13       -28.8       0       0      
(28.80 )
 
  NOLIVE   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -5.13       -30.79       -2.31       0    
  (28.48 )
 
  NOLIVE   GAS   0210   RI   10955     0.00101648     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     5.13       28.8       2.16       0    
  26.64  
 
  NTHOMP   GAS   0210   RI   10160     0.00711539     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     35.94       215.55       16.19       0    
  199.36  
 
  NTHOMP   GAS   0310   RI   10594     0.00711539     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     125.29       641.35       48.18       0
      593.17  
 
  NTHOMP   OIL   0410   RI   10788     0.00711539     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     1.38       110.87       5.1       0  
    105.77  
 
  NTHOMP   GAS   0210   RI   10817     0.00711539     8/8     -5051      
-30293.42       0       0      
 
                  S     6     NET     -35.94       -215.55       0       0      
(215.55 ) 
 
  NTHOMP   GAS   0210   RI   10817     0.00711539     8/8     5051       28336.5
      0       0        
 
                  S     5.61     NET     35.94       201.63       0       0    
  201.63  
 
  NTHOMP   GAS   0410   RI   10817     0.00711539     8/8     9435      
44328.69       3330.91       0        
 
                  S     4.7     NET     67.13       315.42       23.7       0  
    291.72  
 
  NTHOMP   GAS   0210   RI   10955     0.00711539     8/8     5051      
30293.42       0       0        
 
                  S     6     NET     35.94       215.55       0       0      
215.55  
 
  NTHOMP   GAS   0210   RI   10955     0.00711539     8/8     -5051      
-28336.5       0       0      
 
                  S     5.61     NET     -35.94       -201.63       0       0  
    (201.63 )
 
  NTHOMP   GAS   0210   RI   10955     0.00711539     8/8     -5051      
-30293.42       -2275.38       0      
 
                  S     6     NET     -35.94       -215.55       -16.19       0
      (199.36 ) 
 
  NTHOMP   GAS   0210   RI   10955     0.00711539     8/8     5051       28336.5
      2128.39       0        
 
                  S     5.61     NET     35.94       201.63       15.14       0
      186.49  
 
  NWALLS   GAS   0210   RI   10160     0.01016024     8/8     5051      
30293.42       2275.38       0        
 
                  S     6     NET     51.32       307.79       23.12       0    
  284.67  
 
  NWALLS   GAS   0310   RI   10594     0.01016024     8/8     17609      
90135.44       6771.9       0        
 
                  S     5.12     NET     178.91       915.8       68.8       0  
    847.00  
 
  NWALLS   OIL   0410   RI   10788     0.01016024     8/8     193.91      
15582.22       716.78       0        
 
                  S     80.36     NET     1.97       158.32       7.28       0  
    151.04  
 
  NWALLS   GAS   0210   RI   10817     0.01016024     8/8     -5051      
-30293.42       0       0      
 
                  S     6     NET     -51.32       -307.79       0       0      
(307.79 ) 
 
  NWALLS   GAS   0210   RI   10817     0.01016024     8/8     5051       28336.5
      0       0        
 
                  S     5.61     NET     51.32       287.91       0       0    
  287.91  
 
  NWALLS   GAS   0410   RI   10817     0.01016024     8/8     9435      
44328.69       3330.91       0        
 
                  S     4.7     NET     95.86       450.39       33.84       0  
    416.55  
 
  NWALLS   GAS   0210   RI   10955     0.01016024     8/8     5051      
30293.42       0       0        
 
                  S     6     NET     51.32       307.79       0       0      
307.79  
 
  NWALLS   GAS   0210   RI   10955     0.01016024     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -51.32       -287.91       0       0  
    (287.91 )

Page 41



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  NWALLS   GAS   0210   RI   10955     0.01016024     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -51.32       -307.79       -23.12       0
      (284.67 )
 
  NWALLS   GAS   0210   RI   10955     0.01016024     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     51.32       287.91       21.62       0
      266.29  
 
  OHINCH   GAS   0210   RI   10160     0.00101648     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     5.13       30.79       2.31       0      
28.48  
 
  OHINCH   GAS   0310   RI   10594     0.00101648     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     17.9       91.62       6.88       0    
  84.74  
 
  OHINCH   OIL   0410   RI   10788     0.00101648     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.2       15.84       0.73       0    
  15.11  
 
  OHINCH   GAS   0210   RI   10817     0.00101648     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -5.13       -30.79       0       0      
(30.79 )
 
  OHINCH   GAS   0210   RI   10817     0.00101648     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     5.13       28.8       0       0      
28.80  
 
  OHINCH   GAS   0410   RI   10817     0.00101648     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     9.59       45.06       3.39       0    
  41.67  
 
  OHINCH   GAS   0210   RI   10955     0.00101648     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     5.13       30.79       0       0      
30.79  
 
  OHINCH   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -5.13       -28.8       0       0      
(28.80 )
 
  OHINCH   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -5.13       -30.79       -2.31       0    
  (28.48 )
 
  OHINCH   GAS   0210   RI   10955     0.00101648     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     5.13       28.8       2.16       0    
  26.64  
 
  PHINCH   GAS   0210   RI   10160     0.00101648     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     5.13       30.79       2.31       0      
28.48  
 
  PHINCH   GAS   0310   RI   10594     0.00101648     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     17.9       91.62       6.88       0    
  84.74  
 
  PHINCH   OIL   0410   RI   10788     0.00101648     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.2       15.84       0.73       0    
  15.11  
 
  PHINCH   GAS   0210   RI   10817     0.00101648     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -5.13       -30.79       0       0      
(30.79 )
 
  PHINCH   GAS   0210   RI   10817     0.00101648     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     5.13       28.8       0       0      
28.80  
 
  PHINCH   GAS   0410   RI   10817     0.00101648     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     9.59       45.06       3.39       0    
  41.67  
 
  PHINCH   GAS   0210   RI   10955     0.00101648     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     5.13       30.79       0       0      
30.79  
 
  PHINCH   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -5.13       -28.8       0       0      
(28.80 )
 
  PHINCH   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -5.13       -30.79       -2.31       0    
  (28.48 )

Page 42



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  PHINCH   GAS   0210   RI   10955     0.00101648     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     5.13       28.8       2.16       0    
  26.64  
 
  PMALLA   GAS   0210   RI   10160     0.0011859     8/8     5051       30293.42
      2275.38       0          
 
                  S     6     NET     5.99       35.92       2.7       0      
33.22  
 
  PMALLA   GAS   0310   RI   10594     0.0011859     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     20.88       106.89       8.03       0  
    98.86  
 
  PMALLA   OIL   0410   RI   10788     0.0011859     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.23       18.48       0.85       0  
    17.63  
 
  PMALLA   GAS   0210   RI   10817     0.0011859     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -5.99       -35.92       0       0      
(35.92 )
 
  PMALLA   GAS   0210   RI   10817     0.0011859     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     5.99       33.6       0       0      
33.60  
 
  PMALLA   GAS   0410   RI   10817     0.0011859     8/8     9435       44328.69
      3330.91       0          
 
                  S     4.7     NET     11.19       52.57       3.95       0    
  48.62  
 
  PMALLA   GAS   0210   RI   10955     0.0011859     8/8     5051       30293.42
      0       0          
 
                  S     6     NET     5.99       35.92       0       0      
35.92  
 
  PMALLA   GAS   0210   RI   10955     0.0011859     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -5.99       -33.6       0       0      
(33.60 )
 
  PMALLA   GAS   0210   RI   10955     0.0011859     818     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -5.99       -35.92       -2.7       0    
  (33.22 )
 
  PMALLA   GAS   0210   RI   10955     0.0011859     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     5.99       33.6       2.52       0    
  31.08  
 
  PSTEPH   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  PSTEPH   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  PSTEPH   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  PSTEPH   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  PSTEPH   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  PSTEPH   GAS   0410   RI   10817     0.00008086     818     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  PSTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  PSTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  PSTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  PSTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  

Page 43



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  RHENRY   GAS   0210   RI   10160     0.00177885     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     8.98       53.89       4.05       0      
49.84  
 
  RHENRY   GAS   0310   RI   10594     0.00177885     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     31.32       160.34       12.05       0
      148.29  
 
  RHENRY   OIL   0410   RI   10788     0.00177885     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.34       27.72       1.28       0  
    26.44  
 
  RHENRY   GAS   0210   RI   10817     0.00177885     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -8.98       -53.89       0       0      
(53.89 )
 
  RHENRY   GAS   0210   RI   10817     0.00177885     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     8.98       50.41       0       0      
50.41  
 
  RHENRY   GAS   0410   RI   10817     0.00177885     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     16.78       78.85       5.93       0    
  72.92  
 
  RHENRY   GAS   0210   RI   10955     0.00177885     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     8.98       53.89       0       0      
53.89  
 
  RHENRY   GAS   0210   RI   10955     0.00177885     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -8.98       -50.41       0       0    
  (50,41 )
 
  RHENRY   GAS   0210   RI   10955     0.00177885     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -8.98       -53.89       -4.05       0    
  (49.84 )
 
  RHENRY   GAS   0210   RI   10955     0.00177885     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     8.98       50.41       3.79       0    
  46.62  
 
  ROHENR   GAS   0210   RI   10160     0.00059295     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     2.99       17.96       1.35       0      
16.61  
 
  ROHENR   GAS   0310   RI   10594     0.00059295     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     10.44       53.45       4.02       0  
    49.43  
 
  ROHENR   OIL   0410   RI   10788     0.00059295     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.11       9.24       0.43       0    
  8.81  
 
  ROHENR   GAS   0210   RI   10817     0.00059295     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -2.99       -17.96       0       0      
(17.96 )
 
  ROHENR   GAS   0210   RI   10817     0.00059295     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     2.99       16.8       0       0      
16.80  
 
  ROHENR   GAS   0410   RI   10817     0.00059295     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     5.59       26.28       1.98       0    
  24.30  
 
  ROHENR   GAS   0210   RI   10955     0.00059295     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     2.99       17.96       0       0      
17.96  
 
  ROHENR   GAS   0210   RI   10955     0.00059295     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -2.99       -16.8       0       0      
(16.80 )
 
  ROHENR   GAS   0210   RI   10955     0.00059295     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -2.99       -17.96       -1.35       0    
  (16.61 )
 
  ROHENR   GAS   0210   RI   10955     0.00059295     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     2.99       16.8       1.26       0    
  15.54  
 
  RROUGE   GAS   0210   RI   10160     0.00207532     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     10.48       62.87       4.72       0      
58.15  

Page 44



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  RROUGE   GAS   0310   RI   10594     0.00207532     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     36.54       187.06       14.05       0
      173.01  
 
  RROUGE   OIL   0410   RI   10788     0.00207532     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.4       32.34       1.49       0    
  30.85  
 
  RROUGE   GAS   0210   RI   10817     0.00207532     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -10.48       -62.87       0       0      
(62.87 )
 
  RROUGE   GAS   0210   RI   10817     0.00207532     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     10.48       58.81       0       0      
58.81  
 
  RROUGE   GAS   0410   RI   10817     0.00207532     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     19.58       92       6.91       0      
85.09  
 
  RROUGE   GAS   0210   RI   10955     0.00207532     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     10.48       62.87       0       0      
62.87  
 
  RROUGE   GAS   0210   RI   10955     0.00207532     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -10.48       -58.81       0       0    
  (58.81 )
 
  RROUGE   GAS   0210   RI   10955     0.00207532     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -10.48       -62.87       -4.72       0  
    (58.15 )
 
  RROUGE   GAS   0210   RI   10955     0.00207532     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     10.48       58.81       4.42       0  
    54.39  
 
  RSTEPH   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  RSTEPH   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  RSTEPH   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  RSTEPH   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  RSTEPH   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  RSTEPH   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  RSTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  RSTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  RSTEPH   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  RSTEPH   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  SALLER   GAS   0210   ORRI   10160     0.02631557     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     132.92       797.19       59.88       0  
    737.31  
 
  SALLER   GAS   0310   ORRI   10594     0.02631557     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     463.39       2371.97       178.21      
0       2,193.76  

Page 45



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
    Other         Code   Code   Code   Mth.   Type   SuspCat   Price     Type  
Volume     Value     Prod. Tax     Deds     Suspended  
 
  SALLER   OIL   0410   ORRI   10788     0.02631557     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     5.1       410.06       18.86       0  
    391.20  
 
  SALLER   GAS   0210   ORRI   10817     0.02631557     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -132.92       -797.19       0       0    
  (797.19 )
 
  SALLER   GAS   0210   ORRI   10817     0.02631557     8/8     5051      
28336.5       0       0          
 
                  S     5.61     NET     132.92       745.69       0       0    
  745.69  
 
  SALLER   GAS   0410   ORRI   10817     0.02631557     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     248.29       1166.53       87.65       0
      1,078.88  
 
  SALLER   GAS   0210   ORRI   10955     0.02631557     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     132.92       797.19       0       0      
797.19  
 
  SALLER   GAS   0210   ORRI   10955     0.02631557     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -132.92       -745.69       0       0  
    (745.69 )
 
  SALLER   GAS   0210   ORRI   10955     0.02631557     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -132.92       -797.19       -59.88       0
      (737.31 )
 
  SALLER   GAS   0210   ORRI   10955     0.02631557     8/8     5051      
28336.5       2128.39       0          
 
                  S     5.61     NET     132.92       745.69       56.01       0
      689.68  
 
  SJOHNS   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  SJOHNS   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  SJOHNS   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  SJOHNS   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  SJOHNS   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  
 
  SJOHNS   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  SJOHNS   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  SJOHNS   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  SJOHNS   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  SJOHNS   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  SNEAL   GAS   0210   RI   10160     0.00022236     8/8     5051       30293.42
      2275.38       0          
 
                  S     6     NET     1.12       6.74       0.51       0      
6.23  
 
  SNEAL   GAS   0310   RI   10594     0.00022236     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     3.92       20.04       1.51       0    
  18.53  
 
  SNEAL   OIL   0410   RI   10788     0.00022236     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.04       3.46       0.16       0    
  3.30  

Page 46



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
    Other         Code   Code   Code   Mth.   Type   SuspCat   Price     Type  
Volume     Value     Prod. Tax     Deds     Suspended  
 
  SNEAL   GAS   0210   RI   10817     0.00022236     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -1.12       -6.74       0       0      
(6.74 )
 
  SNEAL   GAS   0210   RI   10817     0.00022236     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     1.12       6.3       0       0      
6.30  
 
  SNEAL   GAS   0410   RI   10817     0.00022236     8/8     9435       44328.69
      3330.91       0          
 
                  S     4.7     NET     2.1       9.86       0.74       0      
9.12  
 
  SNEAL   GAS   0210   RI   10955     0.00022236     8/8     5051       30293.42
      0       0          
 
                  S     6     NET     1.12       6.74       0       0       6.74
 
 
  SNEAL   GAS   0210   RI   10955     0.00022236     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -1.12       -6.3       0       0      
(6.30 )
 
  SNEAL   GAS   0210   RI   10955     0.00022236     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -1.12       -6.74       -0.51       0    
  (6.23 )
 
  SNEAL   GAS   0210   RI   10955     0.00022236     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     1.12       6.3       0.47       0      
5.83  
 
  SRICHA   GAS   0210   RI   10160     0.00001348     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.07       0.41       0.03       0      
0.38  
 
  SRICHA   GAS   0310   RI   10594     0.00001348     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     0.24       1.22       0.09       0    
  1.13  
 
  SRICHA   OIL   0410   RI   10788     0.00001348     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0       0.21       0.01       0      
0.20  
 
  SRICHA   GAS   0210   RI   10817     0.00001348     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.07       -0.41       0       0      
(0.41 )
 
  SRICHA   GAS   0210   RI   10817     0.00001348     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.07       0.38       0       0      
0.38  
 
  SRICHA   GAS   0410   RI   10817     0.00001348     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.13       0.6       0.04       0      
0.56  
 
  SRICHA   GAS   0210   RI   10955     0.00001348     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.07       0.41       0       0       0.41
 
 
  SRICHA   GAS   0210   RI   10955     0.00001348     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.07       -0.38       0       0      
(0.38 )
 
  SRICHA   GAS   0210   RI   10955     0.00001348     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.07       -0.41       -0.03       0    
  (0.38 )
 
  SRICHA   GAS   0210   RI   10955     0.00001348     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.07       0.38       0.03       0    
  0.35  
 
  SSHEGO   GAS   0210   RI   10160     0.0013547     8/8     5051       30293.42
      2275.38       0          
 
                  S     6     NET     6.84       41.04       3.08       0      
37.96  
 
  SSHEGO   GAS   0310   RI   10594     0.0013547     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     23.85       122.11       9.17       0  
    112.94  
 
  SSHEGO   OIL   0410   RI   10788     0.0013547     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.26       21.11       0.97       0  
    20.14  
 
  SSHEGO   GAS   0210   RI   10817     0.0013547     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -6.84       -41.04       0       0      
(41.04 )

Page 47



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
    Other         Code   Code   Code   Mth.   Type   SuspCat   Price     Type  
Volume     Value     Prod. Tax     Deds     Suspended  
 
  SSHEGO   GAS   0210   RI   10817     0.0013547     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     6.84       38.39       0       0      
38.39  
 
  SSHEGO   GAS   0410   RI   10817     0.0013547     8/8     9435       44328.69
      3330.91       0          
 
                  S     4.7     NET     12.78       60.05       4.51       0    
  55.54  
 
  SSHEGO   GAS   0210   RI   10955     0.0013547     8/8     5051       30293.42
      0       0          
 
                  S     6     NET     6.84       41.04       0       0      
41.04  
 
  SSHEGO   GAS   0210   RI   10955     0.0013547     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -6.84       -38.39       0       0    
  (38.39 )
 
  SSHEGO   GAS   0210   RI   10955     0.0013547     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -6.84       -41.04       -3.08       0    
  (37.96 )
 
  SSHEGO   GAS   0210   RI   10955     0.0013547     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     6.84       38.39       2.88       0    
  35.51  
 
  STEFAN   GAS   0210   RI   10160     0.00057575     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     2.91       17.44       1.31       0      
16.13  
 
  STEFAN   GAS   0310   RI   10594     0.00057575     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     10.14       51.9       3.9       0    
  48.00  
 
  STEFAN   OIL   0410   RI   10788     0.00057575     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.11       8.97       0.41       0    
  8.56  
 
  STEFAN   GAS   0210   RI   10817     0.00057575     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -2.91       -17.44       0       0      
(17.44 )
 
  STEFAN   GAS   0210   RI   10817     0.00057575     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     2.91       16.31       0       0      
16.31  
 
  STEFAN   GAS   0410   RI   10817     0.00057575     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     5.43       25.52       1.92       0    
  23.60  
 
  STEFAN   GAS   0210   RI   10955     0.00057575     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     2.91       17.44       0       0      
17.44  
 
  STEFAN   GAS   0210   RI   10955     0.00057575     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -2.91       -16.31       0       0    
  (16.31 )
 
  STEFAN   GAS   0210   RI   10955     0.00057575     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -2.91       -17.44       -1.31       0    
  (16.13 )
 
  STEFAN   GAS   0210   RI   10955     0.00057575     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     2.91       16.31       1.23       0    
  15.08  
 
  SWALTE   GAS   0210   RI   10160     0.00008086     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     0.41       2.45       0.18       0      
2.27  
 
  SWALTE   GAS   0310   RI   10594     0.00008086     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     1.42       7.29       0.55       0    
  6.74  
 
  SWALTE   OIL   0410   RI   10788     0.00008086     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.02       1.26       0.06       0    
  1.20  
 
  SWALTE   GAS   0210   RI   10817     0.00008086     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -0.41       -2.45       0       0      
(2.45 )
 
  SWALTE   GAS   0210   RI   10817     0.00008086     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     0.41       2.29       0       0      
2.29  

Page 48



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
    Other         Code   Code   Code   Mth.   Type   SuspCat   Price     Type  
Volume     Value     Prod. Tax     Deds     Suspended  
 
  SWALTE   GAS   0410   RI   10817     0.00008086     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     0.76       3.58       0.27       0      
3.31  
 
  SWALTE   GAS   0210   RI   10955     0.00008086     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     0.41       2.45       0       0       2.45
 
 
  SWALTE   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -0.41       -2.29       0       0      
(2.29 )
 
  SWALTE   GAS   0210   RI   10955     0.00008086     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -0.41       -2.45       -0.18       0    
  (2.27 )
 
  SWALTE   GAS   0210   RI   10955     0.00008086     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     0.41       2.29       0.17       0    
  2.12  
 
  TMAHON   GAS   0210   RI   10160     0.00169337     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     8.55       51.3       3.85       0      
47.45  
 
  TMAHON   GAS   0310   RI   10594     0.00169337     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     29.82       152.63       11.47       0
      141.16  
 
  TMAHON   OIL   0410   RI   10788     0.00169337     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.33       26.39       1.21       0  
    25.18  
 
  TMAHON   GAS   0210   RI   10817     0.00169337     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -8.55       -51.3       0       0      
(51.30 )
 
  TMAHON   GAS   0210   RI   10817     0.00169337     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     8.55       47.98       0       0      
47.98  
 
  TMAHON   GAS   0410   RI   10817     0.00169337     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     15.98       75.06       5.64       0    
  69.42  
 
  TMAHON   GAS   0210   RI   10955     0.00169337     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     8.55       51.3       0       0      
51.30  
 
  TMAHON   GAS   0210   RI   10955     0.00169337     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -8.55       -47.98       0       0    
  (47.98 )
 
  TMAHON   GAS   0210   RI   10955     0.00169337     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -8.55       -51.3       -3.85       0    
  (47.45 )
 
  TMAHON   GAS   0210   RI   10955     0.00169337     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     8.55       47.98       3.6       0    
  44.38  
 
  TROBER   GAS   0210   RI   10160     0.0035577     8/8     5051       30293.42
      2275.38       0          
 
                  S     6     NET     17.97       107.77       8.1       0      
99.67  
 
  TROBER   GAS   0310   RI   10594     0.0035577     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     62.65       320.67       24.09       0
      296.58  
 
  TROBER   OIL   0410   RI   10788     0.0035577     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.69       55.44       2.55       0  
    52.89  
 
  TROBER   GAS   0210   RI   10817     0.0035577     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -17.97       -107.77       0       0      
(107.77 )
 
  TROBER   GAS   0210   RI   10817     0.0035577     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     17.97       100.81       0       0    
  100.81  
 
  TROBER   GAS   0410   RI   10817     0.0035577     8/8     9435       44328.69
      3330.91       0          
 
                  S     4.7     NET     33.57       157.71       11.85       0  
    145.86  

Page 49



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  TROBER   GAS   0210   RI   10955     0.0035577     8/8     5051       30293.42
      0       0          
 
                  S     6     NET     17.97       107.77       0       0      
107.77  
 
  TROBER   GAS   0210   RI   10955     0.0035577     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -17.97       -100.81       0       0  
    (100.81 )
 
  TROBER   GAS   0210   RI   10955     0.0035577     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -17.97       -107.77       -8.1       0  
    (99.67 )
 
  TROBER   GAS   0210   RI   10955     0.0035577     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     17.97       100.81       7.57       0  
    93.24  
 
  TWALLA   GAS   0210   RI   10160     0.00948719     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     47.92       287.4       21.59       0    
  265.81  
 
  TWALLA   GAS   0310   RI   10594     0.00948719     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     167.06       855.13       64.25       0
      790.88  
 
  TWALLA   OIL   0410   RI   10788     0.00948719     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     1.84       147.83       6.8       0  
    141.03  
 
  TWALLA   GAS   0210   RI   10817     0.00948719     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -47.92       -287.4       0       0      
(287.40 )
 
  TWALLA   GAS   0210   RI   10817     0.00948719     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     47.92       268.83       0       0    
  268.83  
 
  TWALLA   GAS   0410   RI   10817     0.00948719     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     89.51       420.55       31.6       0  
    388.95  
 
  TWALLA   GAS   0210   RI   10955     0.00948719     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     47.92       287.4       0       0      
287.40  
 
  TWALLA   GAS   0210   RI   10955     0.00948719     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -47.92       -268.83       0       0  
    (268.83 )
 
  TWALLA   GAS   0210   RI   10955     0.00948719     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -47.92       -287.4       -21.59       0  
    (265.81 )
 
  TWALLA   GAS   0210   RI   10955     0.00948719     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     47.92       268.83       20.19       0
      248.64  
 
  WHINCH   GAS   0210   RI   10160     0.00101648     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     5.13       30.79       2.31       0      
28.48  
 
  WHINCH   GAS   0310   RI   10594     0.00101648     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     17.9       91.62       6.88       0    
  84.74  
 
  WHINCH   OIL   0410   RI   10788     0.00101648     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.2       15.84       0.73       0    
  15.11  
 
  WHINCH   GAS   0210   RI   10817     0.00101648     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -5.13       -30.79       0       0      
(30.79 )
 
  WHINCH   GAS   0210   RI   10817     0.00101648     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     5.13       28.8       0       0      
28.80  
 
  WHINCH   GAS   0410   RI   10817     0.00101648     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     9.59       45.06       3.39       0    
  41.67  
 
  WHINCH   GAS   0210   RI   10955     0.00101648     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     5.13       30.79       0       0      
30.79  

Page 50



--------------------------------------------------------------------------------



 



                                                                          Well  
Owner   Prod   Prod   Int.   Voucher   Dec.Interest                            
        Code   Code   Code   Mth.   Type   SuspCat   Price     Type   Volume    
Value     Prod. Tax     Other Deds     Suspended  
 
  WHINCH   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -5.13       -28.8       0       0      
(28.80 )
 
  WHINCH   GAS   0210   RI   10955     0.00101648     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -5.13       -30.79       -2.31       0    
  (28.48 )
 
  WHINCH   GAS   0210   RI   10955     0.00101648     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     5.13       28.8       2.16       0    
  26.64  
 
  WMARTI   GAS   0210   RI   10160     0.02032048     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     102.64       615.58       46.24       0  
    569.34  
 
  WMARTI   GAS   0310   RI   10594     0.02032048     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     357.82       1831.6       137.61      
0       1,693.99  
 
  WMARTI   OIL   0410   RI   10788     0.02032048     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     3.94       316.64       14.57       0
      302.07  
 
  WMARTI   GAS   0210   RI   10817     0.02032048     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -102.64       -615.58       0       0    
  (615.58 )
 
  WMARTI   GAS   0210   RI   10817     0.02032048     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     102.64       575.81       0       0    
  575.81  
 
  WMARTI   GAS   0410   RI   10817     0.02032048     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     191.72       900.78       67.69       0
      833.09  
 
  WMARTI   GAS   0210   RI   10955     0.02032048     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     102.64       615.58       0       0      
615.58  
 
  WMARTI   GAS   0210   RI   10955     0.02032048     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -102.64       -575.81       0       0  
    (575.81 )
 
  WMARTI   GAS   0210   RI   10955     0.02032048     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -102.64       -615.58       -46.24       0
      (569.34 )
 
  WMARTI   GAS   0210   RI   10955     0.02032048     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     102.64       575.81       43.25       0
      532.56  
 
  WSTEPH   GAS   0210   RI   10160     0.00088942     8/8     5051      
30293.42       2275.38       0          
 
                  S     6     NET     4.49       26.94       2.02       0      
24.92  
 
  WSTEPH   GAS   0310   RI   10594     0.00088942     8/8     17609      
90135.44       6771.9       0          
 
                  S     5.12     NET     15.66       80.17       6.02       0  
    74.15  
 
  WSTEPH   OIL   0410   RI   10788     0.00088942     8/8     193.91      
15582.22       716.78       0          
 
                  S     80.36     NET     0.17       13.86       0.64       0  
    13.22  
 
  WSTEPH   GAS   0210   RI   10817     0.00088942     8/8     -5051      
-30293.42       0       0          
 
                  S     6     NET     -4.49       -26.94       0       0      
(26.94 )
 
  WSTEPH   GAS   0210   RI   10817     0.00088942     8/8     5051       28336.5
      0       0          
 
                  S     5.61     NET     4.49       25.2       0       0      
25.20  
 
  WSTEPH   GAS   0410   RI   10817     0.00088942     8/8     9435      
44328.69       3330.91       0          
 
                  S     4.7     NET     8.39       39.43       2.96       0    
  36.47  
 
  WSTEPH   GAS   0210   RI   10955     0.00088942     8/8     5051      
30293.42       0       0          
 
                  S     6     NET     4.49       26.94       0       0      
26.94  
 
  WSTEPH   GAS   0210   RI   10955     0.00088942     8/8     -5051      
-28336.5       0       0          
 
                  S     5.61     NET     -4.49       -25.2       0       0      
(25.20 )
 
  WSTEPH   GAS   0210   RI   10955     0.00088942     8/8     -5051      
-30293.42       -2275.38       0          
 
                  S     6     NET     -4.49       -26.94       -2.02       0    
  (24.92 )
 
  WSTEPH   GAS   0210   RI   10955     0.00088942     8/8     5051       28336.5
      2128.39       0          
 
                  S     5.61     NET     4.49       25.2       1.89       0    
  23.31  
Well
  Total                           NET     5804.27       32066.93       2327.59  
    0       29,739.34  
Comp
  Total                           NET     11213.24       62002.61       4420.98
      0       57,581.63  

Page 51



--------------------------------------------------------------------------------



 



Schedule 5.13
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Gas Imbalances
None

Schedule 5.13 - Page 1 of 1



--------------------------------------------------------------------------------



 



Schedule 5.14
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Governmental Authorizations
None

Schedule 5.14 - Page 1 of 1



--------------------------------------------------------------------------------



 



Schedule 5.15
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Preferential Rights & Consents to Assign
Part I

                              Lessor   Date   Lessee   Obligations   Prospect  
County
FORESTAR MINERALS, LLC
    4/27/2009     KATY RESOURCES ETX, LLC   1. This lease requires the Lessor’s
Consent to Assign to any other party.   Raven   Houston
 
                           
STANLEY L. CROSSMAN
    11/4/2009     KATY RESOURCES ETX, LLC   1. This lease requires that the
Lessee furnish the Lessor with written notice of any assignment.   Lumberjack  
Cherokee
 
                           
TYLER JOHN FRANK
    11/4/2009     KATY RESOURCES ETX, LLC   1. This lease requires that the
Lessee furnish the Lessor with written notice of any assignment.   Lumberjack  
Cherokee
 
                           
H. JOHN FRANK, JR.
    11/4/2009     KATY RESOURCES ETX, LLC   1. This lease requires that the
Lessee furnish the Lessor with written notice of any assignment.   Lumberjack  
Cherokee
 
                           
ELIZABETH LESSER TARRANT
    11/4/2009     KATY RESOURCES ETX, LLC   1. This lease requires that the
Lessee furnish the Lessor with written notice of any assignment.   Lumberjack  
Cherokee
 
                           
LAUREN HURST FREY
    11/4/2009     KATY RESOURCES ETX, LLC   1. This lease requires that the
Lessee furnish the Lessor with written notice of any assignment.   Lumberjack  
Cherokee
 
                           
JOHN FRANK LESSER IRREVOCABLE MINERAL RIGHTS TRUST
    11/4/2009     KATY RESOURCES ETX, LLC   1. This lease requires that the
Lessee furnish the Lessor with written notice of any assignment.   Lumberjack  
Cherokee
 
                           
 
                           
NANCY RUSSELL HAUSERMAN
    11/4/2009     KATY RESOURCES ETX, LLC   1. This lease requires that the
Lessee furnish the Lessor with written notice of any assignment.   Lumberjack  
Cherokee
 
                        .  
 
                           
TEXAS-HARRIS PARTNERSHIP I, L.P.
    11/4/2009     KATY RESOURCES ETX, LLC   1. This lease requires that the
Lessee furnish the Lessor with written notice of any assignment.   Lumberjack  
Cherokee
 
                           
JEROME CROSSMAN MARCUS
    11/4/2009     KATY RESOURCES ETX, LLC   1. This lease requires that the
Lessee furnish the Lessor with written notice of any assignment.   Lumberjack  
Cherokee

Schedule 5.15 - Page 1 of 2



--------------------------------------------------------------------------------



 



                              Lessor   Date   Lessee   Obligations   Prospect  
County
KATIE FALLET
    11/4/2009     KATY RESOURCES ETX, LLC   1. This lease requires that the
Lessee furnish the Lessor with written notice of any assignment.   Lumberjack  
Cherokee
 
                           
SAM BONART MARCUS, JR.
    11/4/2009     KATY RESOURCES ETX, LLC   1. This lease requires that the
Lessee furnish the Lessor with written notice of any assignment.   Lumberjack  
Cherokee
 
                           
JIM GORDON BELL & NAOMI ELISE BELL
    6/23/2009     KATY RESOURCES ETX, LLC   1. This lease requires that the
Lessee furnish the Lessor with written notice of any assignment.   Lumberjack  
Angelina
 
                           
ROY H. LAIRD MEMORIAL HOSPITAL
    2/12/2007     BIVINS ENERGY CORPORATION   1. This lease requires the
Lessor’s Consent to Assign to any other party.   West Danville   Gregg
 
                           
BISHOP QUIN FOUNDATION
    6/1/2006     BIVINS ENERGY CORPORATION   1. This lease requires the Lessor’s
Consent to Assign to any other party.   West Danville   Gregg
 
                           
METHODIST CHILDRENS HOME
    6/1/2006     BIVINS ENERGY CORPORATION   1. This lease requires the Lessor’s
Consent to Assign to any other party.   West Danville   Gregg
 
                           
EPISCOPAL THEOLOGICAL SEMINARY OF THE SOUTHWEST
    6/1/2006     BIVINS ENERGY CORPORATION   1. This lease requires the Lessor’s
Consent to Assign to any other party.   West Danville   Gregg
 
                           
WILLIAM MARSH RICE UNIVERSITY
    10/4/2007     GREYSTONE OIL & GAS LLP   1. This lease requires the Lessor’s
Consent to Assign to any other party.   East Overton   Rusk
 
                           
WILLIAM MARSH RICE UNIVERSITY
    10/4/2007     GREYSTONE OIL & GAS LLP   1. This lease requires the Lessor’s
Consent to Assign to any other Party.   East Overton   Rusk
 
                           
 
    .                      
THOMAS R. ADAMS FAMILY LIMITED PARTNERSHIP
    11/19/2009     KATY RESOURCES ETX, LLC   1. Must drill and complete 2 wells
by November 19, 2010   Crawford   Panola

Part II
The consent of Encana Oil and Gas (USA) Inc. is required to assign or transfer
the interests of Katy Resources ETX, LLC in and to that certain Carry and
Earning Agreement dated February 1, 2009 between such parties.

Schedule 5.15 - Page 2 of 2



--------------------------------------------------------------------------------



 



Schedule 5.17
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Payout Balances
None

Schedule 5.17 - Page 1 of 1



--------------------------------------------------------------------------------



 



Schedule 5.20
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Other Property
Affidavit Claiming Mechanic’s and Materialman’s Lien dated June 28, 2010, by
James A. Brunjack, President of Power Solutions, LLC, Total $196,151.21

Schedule 5.20 - Page 1 of 1



--------------------------------------------------------------------------------



 



Schedule 5.21
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Leases
Oil and Gas Leases, Ratifications and Minerals
All recording references are to the Deed Records or Official Public Records of
Angelina County, Texas

                      Lessor   Expiration Date   Recording Information   County
1
  JASPER B. NERREN AND WIFE, NORA MAE NERREN   01/23/1958   Recorded on
2/11/1953, Doc. # 54016, Vol. 43, Pg 183, in the Official Records of Angelina
County, Texas.   Angelina
 
               
2
  MRS. I. D. FAIRCHILD   05/17/1958   Recorded on 6-8-1948, Doc. # 29631, Vol.
32, Pg 308, in the Official Records of Angelina County, Texas.   Angelina
 
               
3
  HOWARD WALKER   05/21/1958   Recorded on 7/16/1948 Doc. # 30470, Vol. 32, Pg
521, in the Official Records of Angelina County, Texas.   Angelina
 
               
4
  E. C. HEATON AND WIFE, DELBERT HEATON   06/03/1958   Recorded on 6/22/1948,
Doc. # 29890, Vol. 32, Pg 460, in the Official Records of Angelina County,
Texas.   Angelina
 
               
5
  W. F. LEWIS ET AL   06/03/1958   Recorded on 7/17/1948, Doc. # 30478, Vol. 32,
Pg 570, in the Official Records of Angelina County, Texas.   Angelina
 
               
6
  J. C. MODISETT AND WIFE LOTTIE MODISETT   06/21/1958   Recorded on 7/14/1948
Doc. # 30474, Vol. 32, Pg 543, in the Official Records of Angelina County,
Texas.   Angelina
 
               
7
  W. B. SPEARS AND WIFE, T. E. SPEARS   06/30/1958   Recorded on 7/14/1948 Doc.
# 30473, Vol. 32, Pg 537, in the Official Records of Angelina County, Texas.  
Angelina
 
               
8
  CRAIT ALLEN
AND WIFE, RUTH ALLEN   07/15/1958   Recorded on 8/3/1948, Doc. # 30781, Vol. 32,
Pg 606, in the Official Records of Angelina County, Texas.   Angelina
 
               
9
  ERA ALLEN HOPPER AND HUSBAND, A. W. HOPPER   07/28/1958   Recorded on
8/7/1948, Doc. # 30792, Vol. 33, Pg 41, in the Official Records of Angelina
County, Texas.   Angelina
 
               
10
  G. W. ALLEN   07/28/1958   Recorded on 8/6/1948, Doc. # 30791, Vol. 33, Pg 35,
in the Official Records of Angelina County, Texas.   Angelina
 
               
11
  J. B. ALLEN AND WIFE, DOVIE ALLEN   02/19/1959   Recorded on 5/9/1949, Doc. #
35191, Vol. 34, Pg 307, in the Official Records of Angelina County, Texas.  
Angelina
 
               
12
  P. E. SIMMS AND WIFE, MOLLIE SIMM   01/30/1962   Recorded on 1/30/1952, under
Doc # 47944, in the Official Records of Angelina County, Texas.   Angelina
 
               
13
  C. H. BRAZIL AND WIFE NORMA BRAZIL   02/02/1962   Recorded on 2/4/1952, under
Doc # 48022, Vol. 37, Pg 154, in the Official Records of Angelina County, Texas.
  Angelina
 
               
14
  F. R. MODISETTE AND WIFE, RUBY L. MODISETTE   03/03/1963   Recorded on
3/25/1953, Doc. # 54016, Vol. 43, Pg 208, in the Official Records of Angelina
County, Texas.   Angelina
 
               
15
  CHARLES T. METTS AND WIFE, SHIRLEY K. METTS   07/01/2010   Recorded on 8/2/07,
under Doc # 2007-00232949, in the Official Records in Angelina County, Texas.  
Angelina
 
               
16
  BRETT FENLEY   07/01/2010   Recorded on 8/2/07, under Doc # 2007-00232950, in
the Official Records in Angelina County, Texas.   Angelina
 
               
17
  DANIEL FENLEY   07/01/2010   Recorded on 8/2/07, under Doc # 2007-00232951, in
the Official Records in Angelina County, Texas.   Angelina
 
               
18
  YVONNE FENLEY   07/01/2010   Recorded on 8/2/07, under Doc # 2007-00232948, in
the Official Records in Angelina County, Texas.   Angelina
 
               
19
  TEXAS SCOTTISH RITE HOSPITAL
FOR CRIPPLED CHILDREN   07/05/2010   Memo Recorded 8/16/07, under Doc #
2007-00233620 of the Official Records in Angelina County, Texas.   Angelina
 
               
20
  TEXAS SCOTTISH RITE HOSPITAL
FOR CRIPPLED CHILDREN   07/05/2010   Memo Recorded 8/16/07, under Doc #
2007-00233621, in the Official Records of Angelina County, Texas.   Angelina
 
               
21
  TEXAS SCOTTISH RITE HOSPITAL
FOR CRIPPLED CHILDREN   07/05/2010   Memo Recorded 8/16/07, under Doc #
2007-00233623, in Angelina County, Texas.   Angelina
 
               
22
  MELVIN R. TODD AND WIFE, CATHRYN TODD   07/24/2010   Recorded on 9/5/07, under
Doc # 2007-00234362, in the Official Records in Angelina County, Texas.  
Angelina
 
               
23
  JANA DENMAN MAPPS AS EXECUTRIX FOR THE ESTATE OF PEYTON L.   08/01/2010  
Recorded on 9/5/07, under Doc # 2007-00234364, in the Official Records in
Angelina County, Texas.   Angelina
 
               
24
  JANA DENMAN MAPPS SPA TRUST   08/01/2010   Recorded on 9/5/07, under Doc #
2007-00234363, in the Official Records in Angelina County, Texas.   Angelina
 
               
25
  MAP 0406   09/10/2010   Memo Recorded 10/2/07, under Doc # 2007-00235489, in
Angelina County, Texas.   Angelina

Schedule 5.21 - Page 1 of 7

 



--------------------------------------------------------------------------------



 



                      Lessor   Expiration Date   Recording Information   County
26
  MAP 0406   09/10/2010   Memo Recorded 10/2/07, under Doc # 2007-00235487, in
Angelina County, Texas.   Angelina
 
               
27
  MAP 0406   09/10/2010   Memo Recorded 10/2/07, under Doc # 2007-00235490, in
Angelina County, Texas.   Angelina
 
               
28
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 2007-00235488, in the
Public Records of Angelina County, Texas.   Angelina
 
               
29
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 2007-00235491, in the
Public Records of Angelina County, Texas.   Angelina
 
               
30

  S. B. MCMULLEN AND WIFE, LOUISE   09/13/2010   Recorded on 9/27/07, under Doc
# 2007-00235261, in the Official Records in Angelina County, Texas.   Angelina
 
               
31
  JOE ED BROWN   10/14/2010   Recorded on 12/19/05, under Doc # 206942, in the
Official Records in Angelina County, Texas.   Angelina
 
               
32
  A. D. BROWN   10/31/2010   Recorded on 12/28/05, under Doc # 00207296, in the
Official Records in Angelina County, Texas.   Angelina
 
               
33
  TERRY COLLINS   11/16/2010   Recorded on 1/17/06, under Doc # 00208082, in the
Official Records in Angelina County, Texas.   Angelina

Oil and Gas Leases, Ratifications and Minerals
All recording references are to the Deed Records or Official Public Records of
Cherokee County, Texas

                      Lessor   Expiration Date   Recording Information   County
1
  TEXAS SCOTTISH RITE HOSPITAL FOR CRIPPLED CHILDREN   07/05/2010   Recorded on
8-16-07, under Doc # 2007-00233624, of the Official Records in Angelina County,
Texas.
Recorded on 9-20-07, under Doc # 569756, Vol. 1877, Page 97, of the Official
Records in Cherokee County, Texas.   Cherokee
 
               
2
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570079, Vol. 1878, Pg.
670, in the Public Records of Cherokee County, Texas.   Cherokee
 
               
3
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570079, Vol. 1878, Pg.
670, in the Public Records of Cherokee County, Texas.   Cherokee
 
               
4
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570070, Vol. 1879, Pg.
598, in the Public Records of Cherokee County, Texas.   Cherokee
 
               
5
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570075, in Vol. 1878,
Pg. 638, in the Public Records of Cherokee County, Texas.   Cherokee
 
               
6
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570078, in Vol. 1878,
Pg. 662, in the Public Records of Cherokee County, Texas.   Cherokee
 
               
7
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570073, in Vol. 1878,
Pg. 622, in the Public Records of Cherokee County, Texas.   Cherokee
 
               
8
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570069, in Vol. 1878,
Pg. 590, in the Public Records of Cherokee County, Texas.   Cherokee
 
               
9
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570072, in Vol. 1878,
Pg. 614, in the Public Records of Cherokee County, Texas.   Cherokee
 
               
10
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570077, in Vol. 1878,
Pg. 654, in the Public Records of Cherokee County, Texas.   Cherokee
 
               
11
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570065, in Vol. 1878,
Pg. 583, in the Public Records of Cherokee County, Texas.   Cherokee
 
               
12
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570074, in Vol. 1878,
Pg. 630, in the Public Records of Cherokee County, Texas.   Cherokee

Schedule 5.21 - Page 2 of 7

 



--------------------------------------------------------------------------------



 



                      Lessor   Expiration Date   Recording Information   County
13
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570076, in Vol. 1878,
Pg. 646, in the Public Records of Cherokee County, Texas.   Cherokee
 
               
14
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570630, in Vol. 1881,
Pg. 599, in the Public Records of Cherokee County, Texas and under Doc. #
2007-00235492 in the Public Records of Angelina County, Texas   Cherokee
 
               
15
  MAP 0406   09/10/2010   Recorded 10/2/07, under Doc # 00570629, in Vol. 1881,
Pg. 597, in the Public Records of Cherokee County, Texas and under Doc. #
2007-00235493, in the Public Records of Angelina County, Texas   Cherokee

Oil and Gas Leases, Ratifications and Minerals
All recording references are to the Deed Records or Official Public Records of
Houston County, Texas

                      Lessor   Expiration Date   Recording Information   County
1
  TIN INC. dba TEMPLE-INLAND   06/08/2007   Memo Recorded on 5/25/07, Under Doc.
# 703773, Page 1 of the Official Records of Houston County, Texas.   Houston
 
               
2
  HARRIET HOLCOMB SKIPPER   09/22/2010   Record on December 22, 2004, under Doc.
#045909, page 1, in the Official Records of Houston, Co., Texas.   Houston
 
               
3
  ROBERT J. SKIPPER   09/22/2010   Recorded on December 22, 2004, under Doc.
#045908, page 1, in the Official Records of Houston Co., Texas.   Houston
 
               
4
  CURTIS V. TIMS AND WIFE, ETHEL D. TIMS   10/20/2010   Recorded on December 22,
2004, under Doc. #045911, page 1, in the Official Records of Houston Co., Texas.
  Houston
 
               
5
  EDWARD P. GROSS AND WIFE, QUEVA GROSS   10/26/2010   Recorded on December 22,
2004, under Doc. #045912, page 1, in the Official Records of Houston Co., Texas.
  Houston
 
               
6
  JOSEPH H. HOLCOMB AND WIFE, LAURA S. HOLCOMB   10/28/2010   Recorded on
December 22, 2004, under Doc. #045913, page 1, in the Official Records of
Houston Co., Texas.   Houston
 
               
7
  W. H. HOLCOMB, III AND WIFE, JOE ANNE HOLCOMB   11/18/2010   Recorded on
December 22, 2004, under Doc. #04915, page 1, in the Official Records of Houston
Co., Texas.   Houston
 
               
8
  ROYCE E. READ, M. D.   12/21/2010   Recorded on 1/07/06, under Doc # 061370,
in the Official Records, in Houston County, Texas.   Houston
 
               
9
  DAVID G. CASTLEBERRY AND WIFE, NANCY CASTLEBERRY   02/14/2011   Recorded on
7/13/06, Under Doc # 066170, Vol 0, Page 1, in the Official Records in Houston,
County, Texas.   Houston
 
               
10
  T. B. CUTLER AND WIFE SHIRLEY   02/16/2011   Recorded on 7/13/06 under Doc #
66169, Vol., 0, Page 1, in the Official Records in Houston County, Texas.  
Houston
 
               
11
  STUART SUSSDORF   02/20/2011   Recorded on 7/13/06, under Doc 66171, Vol. 0,
Page 1, in the Official Records of Houston County, Texas.   Houston
 
               
12
  CURTIS W. FITZGERALD II   02/20/2011   Recorded on 7/13/06, under Doc # 66168,
Vol 0, Page 1, in the Official Records in Houston County, Texas.   Houston
 
               
13
  FORD CARTWRIGHT   02/20/2011   Recorded on 10/26/06, under Doc # 610255, Vol.
0, Page 1, in the Official Records in Houston County, Texas.   Houston
 
               
14
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded on 12/17/01 under Doc #
100000005085 in Houston County, Texas and in Vol. 666, Pg. 525 in Trinity
County, Texas.   Houston
 
               
15
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded on 12/17/01 under Doc #
100000005086 in Houston County, Texas.   Houston
 
               
16
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded on 12/17/01 under Doc #
100000005087 in Houston County, Texas.   Houston
 
               
17
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded on 12/17/01 under Doc #
100000005088 in Houston County, Texas.   Houston
 
               
18
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded on 12/17/01 under Doc #
100000005089 in Houston County, Texas.   Houston
 
               
19
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded on 12/17/01 under Doc #
100000005090 in Houston County, Texas.   Houston
 
               
20
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded on 12/17/01 under Doc #
100000005091 in Houston County, Texas.   Houston

Schedule 5.21 - Page 3 of 7

 



--------------------------------------------------------------------------------



 



                      Lessor   Expiration Date   Recording Information   County
21
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded on 12/17/01 under Doc #
100000005095 in Houston County, Texas.   Houston
 
               
22
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded on 12/17/01 under Doc #
100000005096 in Houston County, Texas.   Houston
 
               
23
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded on 12/17/01 under Doc #
100000005101 in Houston County, Texas.   Houston
 
               
24
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded on 12/17/01 under Doc #
100000005103 in Houston County, Texas.   Houston
 
               
25
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded on 12/17/01 under Doc #
100000005104 in Houston County, Texas and in Vol. 666, Pg. 537 in Trinity
County, Texas.   Houston
 
               
26
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Document # 0100000005082 Page 1, in the
Official Records of Houston County, Texas.   Houston
 
               
27
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Was not able to find a record of
Official Recording. Document # 0100000005083 Page 1 of the Official Records of
Houston County, Texas.   Houston
 
               
28
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded 12/17/01 Under Doc #
0100000005084 Page 1 of the Official Records of Houston County, Texas.   Houston
 
               
29
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded 12/17/09 under Doc #
0100000005092, Page 1 of the Official Records in Houston County, Texas   Houston
 
               
30
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   N/A   Houston
 
               
31
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   N/A   Houston
 
               
32
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   N/A   Houston
 
               
33
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   N/A   Houston
 
               
34
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   N/A   Houston
 
               
35
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   N/A   Houston
 
               
36
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   N/A   Houston
 
               
37
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   N/A   Houston
 
               
38
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   N/A   Houston
 
               
39
  VOOR MAC, L.L.C.   02/22/2013   Memo Recorded on 1/ under Doc # 0, Page 1, of
the Official Records of Houston County, Texas.   Houston
 
               
40
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2016   N/A   Houston
 
               
41
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2016   N/A   Houston
 
               
42
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2016   N/A   Houston
 
               
43
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2016   N/A   Houston
 
               
44
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2016   N/A   Houston
 
               
45
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   06/01/2017   N/A   Houston
 
               
46
  THE STATE OF TEXAS   04/27/2029   Recorded on 6-16-09 under Doc #
2009-00257225 in the Official Records in Angelina County, Texas. Recorded on
4-20-09, under Doc #901372 in the Official Records in Houston County, Texas.  
Houston

Schedule 5.21 - Page 4 of 7

 



--------------------------------------------------------------------------------



 



Oil and Gas Leases, Ratifications and Minerals
All recording references are to the Deed Records or Official Public Records of
Panola County, Texas

                      Lessor   Expiration Date   Recording Information   County
1
  NANITA WALLS   02/06/2000   Recorded on 3/24/98 in Vol. 1029, Page 245 of the
Official Records of Panola Co., Texas.   Panola
 
               
2
  ESAU WALLS   02/06/2000   Recorded on in Vol. 1029, Page 248 of the Official
Records of Panola Co., Texas.   Panola
 
               
3
  ELSIE WALLS SMITH   02/06/2000   Recorded on 3/24/98 in Vol. 1029, Page 250 of
the Official Records of Panola Co., Texas.   Panola
 
               
4
  IMOGENE GRAY   02/06/2000   Recorded on 4/8/98 in Vol. 1030, Page 533 of the
Official Records of Panola Co., Texas.   Panola
 
               
5
  HENRY SHEGOG, ET AL   02/06/2000   Recorded on 4/23/98 in Vol. 1031, Page 649
of the Official Records of Panola Co., Texas.   Panola
 
               
6
  GOVEREE HINCHEN   02/11/2000   Recorded in Vol. 1029, Page 243 in the Deed
Records of Panola Co., Texas.   Panola
 
               
7
  WILLIE HINCHEN   03/03/2000   Recorded in Vol. 1034, Page 698 in the Deed
Records of Panola Co., Texas.   Panola
 
               
8
  LELA DOLL JACKSON   03/03/2000   Recorded in Vol. 1034, Page 693 in the Deed
Records of Panola Co., Texas.   Panola
 
               
9
  OSCAR SPENCER HINCHEN   03/03/2000   Recorded in Vol. 1035, Page 380 in the
Deed Records of Panola Co., Texas   Panola
 
               
10
  DOROTHY JEAN WILLIAMS   03/03/2000   Recorded in Vol. 1035, Page 378 in the
Deed Records of Panola Co., Texas.   Panola
 
               
11
  MICHELLE STEPHENSON GILLESPIE   03/03/2000   Recorded in Vol. 1034, Page 684
in the Deed Records of Panola Co., Texas   Panola
 
               
12
  ROBERT YOUNGBLOOD HENRY   03/03/2000   Recorded in Vol. 1044, Page 416 in the
Deed Records of Panola Co., Texas   Panola
 
               
13
  DONALD STEPHENSON   03/03/2000   Recorded in Vol. 1034, Page 677 in the Deed
Records of Panola Co., Texas   Panola
 
               
14
  LOUISE SWINDELL   03/03/2000   Recorded in Vol. 1031, Page 669 in the Deed
Records of Panola Co., Texas   Panola
 
               
15
  WELDON STEPHENSON   03/03/2000   Recorded in Vol. 1031, Page 666 in the Deed
Records of Panola Co., Texas   Panola
 
               
16
  MARIE STEPHENSON WINSLOW   03/03/2000   Recorded in Vol. 1031, Page 661 in the
Deed Records of Panola Co., Texas   Panola
 
               
17
  ALVA JEAN HINCHEN THOMPSON   03/03/2000   Recorded in Vol. 1030, Page 543 in
the Deed Records of Panola Co., Texas   Panola
 
               
18
  GLORIA STEPHENSON   03/03/2000   Recorded in Vol. 1030, Page 538 in the Deed
Records of Panola Co., Texas   Panola
 
               
19
  TERESA HINCHEN WALLACE   03/03/2000   Recorded in Vol. 1030, Page 535 in the
Deed Records of Panola Co., Texas   Panola
 
               
20
  ALFONZO STEPHENSON   03/03/2000   Recorded in Vol. 1030, Page 526 in the Deed
Records of Panola Co., Texas   Panola
 
               
21
  CHARLES L. HENRY, III   03/10/2000   Recorded in Vol. 1034, Page 689 of the
Deed Records of Panola Co., Texas   Panola
 
               
22
  ALVIN HINCHEN   03/10/2000   Recorded in Vol. 1031, Page 656 in the Deed
Records of Panola Co., Texas.   Panola
 
               
23
  BERNICE HINCHEN   03/10/2000   Recorded in Vol. 1030, Page 540 in the Deed
Records of Panola Co., Texas.   Panola
 
               
24
  NETTIE ANN OLIVER ET AL   03/10/2000   Recorded in Vol. 1034, Page 679 in the
Deed Records of Panola Co., Texas.   Panola
 
               
25
  BERNELL HOLLIS   03/10/2000   Recorded in Vol. 1029, Page 252 in the Deed
Records of Panola Co., Texas.   Panola
 
               
26
  ASLINE REBECCA HINCHEN JONES   03/10/2000   Recorded in Vol. 1030, Page 523 in
the Deed Records of Panola Co., Texas.   Panola
 
               
27
  TERESA BROOKS ROBERTS   03/10/2000   Recorded in Vol. 1031, Page 654 in the
Deed Records of Panola Co., Texas   Panola
 
               
28
  FRED BROOKS   03/10/2000   Recorded in Vol. 1031, Page 659 in the Deed Records
of Panola Co., Texas.   Panola
 
               
29
  INOLA FRANCES HENRY   03/10/2000   Recorded in Vol. 1034, Page 696 in the Deed
Records of Panola Co., Texas.   Panola
 
               
30
  ROBERT SPENCER HENRY   03/10/2000   Recorded in Vol. 1029, Page 261 in the
Deed Records of Panola Co., Texas.   Panola
 
               
31
  ARSHEAL HINCHEN, JR.   03/10/2000   Recorded in Vol. 1030, Page 531 in the
Deed Records of Panola Co., Texas.   Panola

Schedule 5.21 - Page 5 of 7

 



--------------------------------------------------------------------------------



 



                      Lessor   Expiration Date   Recording Information   County
32
  RONALD STEPHENSON   03/10/2000   Recorded in Vol. 1034, Page 691 in the Deed
Records of Panola Co., Texas   Panola
 
               
33
  PAMELA HINCHEN MALLARD   03/10/2000   Recorded in Vol. 1031, Page 671 in the
Deed Records of Panola Co., Texas   Panola
 
               
34
  BETTY HINCHEN ROBINSON   03/10/2000   Recorded in Vol. 1031, Page 664 in the
Deed Records of Panola Co., Texas   Panola
 
               
35
  NELSON HINCHEN THOMPSON   03/10/2000   Recorded in Vol. 1029, Page 264 in the
Deed Records of Panola Co., Texas   Panola
 
               
36
  MATTIE STEPHENSON   10/02/2000   Recorded on 12/17/98, under Doc # 53665 in
Vol. 1051, Page 159 in the Official Records of Panola County, Texas.   Panola
 
               
37
  JAMES A. STEPHENSON, III   11/24/2000   Recorded in Vol. 1070, Page 574 in the
Deed Records of Panola Co., Texas   Panola
 
               
38
  JERRY LEE STEPHENSON   11/24/2000   Recorded in Vol. 1070, Page 576 in the
Deed Records of Panola Co., Texas   Panola
 
               
39
  CLEOPATRA WALLS EWING   02/06/2001   Recorded on 2/23/98 in Vol. 1026, Page
711 of the Official Records of Panola Co., Texas.   Panola
 
               
40
  MICHAEL STEPHENSON   06/19/2004   Recorded in Vol. 1162, Page 818 in the Deed
Records of Panola Co., Texas   Panola
 
               
41
  MARY S. DERRETT   06/19/2004   Recorded in Vol. 1160, Page 775 in the Deed
Records of Panola Co., Texas   Panola
 
               
42
  ALFRED L. STEPHENSON   06/20/2004   Recorded in Vol. 1164, Page 401 in the
Deed Records of Panola Co., Texas   Panola
 
               
43
  LENA S. DAVIS   06/20/2004   Recorded in Vol. 1160, Page 773 in the Deed
Records of Panola Co., Texas   Panola
 
               
44
  ANDREW STEPHENSON   10/26/2006   Recorded in Vol. 1297, Page 168 in the Deed
Records of Panola Co., Texas   Panola
 
               
45
  GWENDOLYN MISHAUN HENRY FIELDS   01/26/2007   Recorded in Vol. 1308, Page 424
in the Deed Records of Panola Co., Texas   Panola
 
               
46
  WALTER J. GRAY   03/03/2007   Recorded on 12/15/08 in Vol. 1481, Page 580 of
the Official Records of Panola Co., Texas.   Panola
 
               
47
  LEVI GAYNOR, III   11/21/2008   Recorded in Vol. 1461, Page 449 in the Deed
Records of Panola Co., Texas   Panola
 
               
48
  MARILYN GAYNOR   11/21/2008   Recorded in Vol. 1461, Page 455 in the Deed
Records of Panola Co., Texas   Panola
 
               
49
  CHIARA SIMMONS BURNETT   11/21/2008   Recorded in Vol. 1461, Page 464 in the
Deed Records of Panola Co., Texas   Panola
 
               
50
  CHASTITY SIMMONS   11/21/2008   Recorded in Vol. 1461, Page 461 in the Deed
Records of Panola Co., Texas   Panola
 
               
51
  BARBARA SIMMONS-PEARSON   11/21/2008   Recorded in Vol. 1461, Page 467 in the
Deed Records of Panola Co., Texas   Panola
 
               
52
  ANNIE LEE WHITE   11/21/2008   Recorded in Vol. 1461, Page 458 in the Deed
Records of Panola Co., Texas   Panola
 
               
53
  LINDA J. MARTIN   11/21/2008   Recorded in Vol. 1461, Page 452 in the Deed
Records of Panola Co., Texas   Panola
 
               
54
  CHARLOSETTA GRIFFIN   03/10/2010   Recorded in Vol. 1030, Page 529 in the Deed
Records of Panola Co., Texas.   Panola
 
               
55
  BONNIE HANSON   04/30/2010   Recorded in Volume 1377 and Page 167 of the
Official Records of Panola County, Texas.   Panola
 
               
56
  JUANITA ATKERSON   04/30/2010   Recorded in Volume 1377 and Page 167 of the
Official Records of Panola County, Texas.   Panola
 
               
57
  RUBY PELHAM   04/30/2010   Recorded in Volume 1377 and Page 160 of the
Official Records of Panola County, Texas.   Panola
 
               
58
  RICHARD LEE DAVIDSON, JR.   05/29/2010   Recorded in Volume 1380 and Page 154
of the Official Records of Panola County, Texas.   Panola
 
               
59
  THOMAS R. ADAMS FAMILY LIMITED PARTNERSHIP   11/19/2010   Memo Recorded on
1/14/2010, under Document # 147522, Vol 155, Page 581, in the Official Records
of Panola County, Texas.   Panola

Schedule 5.21 - Page 6 of 7

 



--------------------------------------------------------------------------------



 



Oil and Gas Leases, Ratifications and Minerals
All recording references are to the Deed Records or Official Public Records of
Trinity County, Texas

                      Lessor Name   Expiration Date   Recording Information  
County
1
  US DEPT OF THE INTERIOR
BUREAU OF LAND MANAGEMENT   09/01/2011   Recorded on 12/17/01 under Vol. 666,
Pg. 551, Trinity County, Texas.   Trinity

Schedule 5.21 - Page 7 of 7

 



--------------------------------------------------------------------------------



 



Schedule 7.5
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Inventory Surplus
See Exhibit A-2.
Schedule 7.5 - Page 1 of 1

 



--------------------------------------------------------------------------------



 



Schedule 9.4(c)
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Seller’s Wiring Instructions
Wiring Instructions:

Texas Capital Bank
ABA # 111017979
Account # 111104697
Katy Resources ETX, LLC
Schedule 9.4(c) - Page 1 of 1

 



--------------------------------------------------------------------------------



 



Schedule 11.2(a)(iii)
to
Purchase and Sale Agreement between
Katy Resources ETX, LLC, Seller and Sun River Energy, Inc., Purchaser
Known Claims & Proceedings
Case No. 10-0099, District Court, Houston County, Texas, 3rd Judicial District,
Katy Resources ETX, LLC, Plaintiffs v. Dan Blocker Petroleum Consultants, Inc.
and Jerry Ransom, Defendants
Schedule 5.7 - Page 1 of 1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TERMS OF RIGHT OF FIRST REFUSAL (“RIGHTS OF FIRST REFUSAL”)
1. First Refusal on Sale of Shares. If the Executive or a transferee or assignee
of Executive (the “Selling Shareholder”) proposes to sell all or part of his
shares of common stock, the following provisions shall apply:
     (a) Notice: The Selling Shareholder shall first give written notice (the
“Option Notice”) to the Company, which notice shall identify the prospective
purchaser and shall set forth in reasonable detail the terms and conditions upon
which such sale is proposed to be made, and shall be accompanied by copies of
the bona fide offer and any other information furnished to or by the prospective
purchaser(s). Such notice shall automatically grant to the Company an option to
purchase that portion of the Shares of the Selling Shareholder proposed to be
assigned or sold upon the same terms and conditions as contained in the bona
fide offer.
     (b) Shares Covered by Option: The option granted herein to the Company must
be exercised by the Company as to the entire interest being offered (the
“Offered Shares”), unless the Selling Shareholder consents to a sale or transfer
of less than the entire interest.
     (c) Exercise of Option: The Company, at its sole discretion, may, within
thirty (30) days after receipt of the Option Notice (the “Option Period”), give
written notice to the Selling Shareholder (the “Acceptance Notice”), signed by
the Company, that the Company elects to exercise such option, evidencing its
agreement to purchase the Offered Shares.
     (d) Closing of Sale: Closing on the sale of the Offered Shares to the
Company shall take place at the principal place of business of the Company ten
(10) days after the expiration of the Option Period or at such other place and
time as agreed to by the Selling Shareholder and the Company.
Initial:                     

Page 1 of 2



--------------------------------------------------------------------------------



 



     (e) Failure to Exercise Option: If the option is not exercised within the
Option Period as to the Offered Shares, the Selling Shareholder may sell or
transfer the Offered Shares within thirty (30) days thereafter to the
prospective purchaser named in the Option Notice at a price and on terms no more
favorable than described in the Option Notice.
     (f) Subsequent Transfers: The Selling Shareholder shall not otherwise sell
or transfer the Offered Shares to any person after the termination of said sixty
(60) day period without again complying with this Section.
     (g) No Pledges: The Executive and each transferee or assignee of the
Executive further agrees and covenants not to pledge, lend, hypothecate or
otherwise grant any interest in the shares of the common stock, without the
prior written consent of the Company, in its sole discretion. The Company shall
be entitled to redeem the shares of common stock at the purchase price thereof
in the event of any breach of this section.
Initial:                     

Page 2 of 2